REPUBLIQUE ISLAMIQUE DFMAUREFANIE

Honneur » Fraternité Pustice

CONTRAT DE PAREAUE DE PRODUCTION

ENTRE

LA RÉPUBLIQUE ISLAMIQUE DE MAURIFANEE
Lu

DANA PETROLEUMIE & P) LEMRTE|

ET
HARPMAR PÉFROLEUM EMAURTTANEAN PET LED
ET

ELIRER CORPORATION E'EX CTP

1999

Bise 7

26 IMPORTANON ET EXPORFATION

AD CHANGE

29 TERUE RES LIVRES, GNITE MONÉTAIRE, COMPTABIEITE
2i PARTICIPATION DU GOUVERNEMENT

22 DROITS COMPLÉMENTAIRES DU PREMIER EXPLOITARE
2 CESSION

24 PROPRIETE ET TRANSÉÉRY DÉS BIENS À EKPIRATION
28 RESPONSABILITE ET ASSURANCES

ERESILIATEN DU CONTRAT

27 BRON APPLICABLE FT STARILIFATION DES CONDITIONS
La FORCE MAJEURE

29 ARBITRAGE EF EXPERTISE

29 CONDITIONS D'APPLICATION DU CONTRAT

Bt ENTREE EN VIGUEUR

ARNEXE
FRERE DENEERATION

ARTE DU PERINEERE BEN.

Rsriait

ANNEXE 2
rRoGH ous

dourrame

#

SOMMAIRE

atete Page
4 DEFINITIONS 4
2 CHAMP D'APPLICATION DU CONTRAT 5

3 AUTORISATION EXCLUSIVE D'EXPILORATION

4 OBLIGATION DE TRAVAUX D'EXPLORATION Ü

& ETABLISSEMENT ET APPROBATION DES PROGRAMMES ANNUELS DE
TRAVAUX 1

6 OBLISATIANS DU CONTRAGTEUR DANS LA CONDUITE DES APÉRATIONE
PETROLIERES FL

7 DROITS DU CONTRAGTEUR DANS LA CONDUITE DES OPERATIONS
PETROLIERES 8

8 SURVEILLANCE DES NEERATIONS PETROLIERES ET RAPPORTS
D'ACTIVITÉ 45

& EVALUATION D'UNE DECOUVERTE ET NCTROI D'UNE AUTORISATION

EXGLUSIVE D'EXPLON ATION sa
19 RECOUVREMENT DES COUTS PETROLIERS ET PARTAGE DE LA

PRODUCTION 2
11 REGIME FISCAL 2
12 PERSONNEL. 2
13 BORUS 28
À4 PRIX DÙ PÉTROLE BRUT 30
25 GAZ NATUREL #
16 TRANSPORT DES HYDROCARBURES PAR CANALISATIONS #4

47 OBLIGA TION D'APPROVISIONNEMENT D MARCHE INTERIEUR EN.
PETROLE BRUT #7

CONTRAT
Entre

La République Islamique de Mauitsie, représente aux prétetes par Le Miniae
choc des Mines,

cit énorinée 1e "Gouvernement,

E
DANA PETROLEUM (E & E) LÉMLTED, une sotité emnstnée alor es oi de
V'Angisreme, ayant son age recial à Dashwout House, 05 OM Pro Siret, Lürdôn
CAM FQS vesrenée ax présentes par Mon eur oh Cane
Fu
HARDMAN PETROLEUM {MAURITANIA PEY LD ACX 063 859 354, une
Les lé de F'Auspalie Cecitentle, ment 202 siège coca a
st Per 6005, Australie Csdenele, représentés
arrete que son Dir Général, M sand dé EPA,
FI

Hi com
Les lois de Paule Ovridentile, ayant son sie sat on Rex de Cafe, 165 Hay
Sert, Daglioh, West Anais 6008, seprésebtée aux mésealés par so, Disco, M.
Marisa franges de Vi,

LION ETY LD (ACT O7 BES 195), en tt coms

con

caps PANA PETROLEUM € & ) LIMCEED, BARDSU PEROL UM
CMAURITANLA PL LI et ELLUR CORPORATION DV LD ét dénommées
Lorean",

le quatre paies ini désirs caprés cllerivement des “Pr
ae

Constat que Je Guvemement muihaite promouvcir Le ééuveru 01 la produenan
d'lvéroracbuses pour tsar l'expert ÉLO Em PS3;

Cum que 3e Contrscieun qui a dériaré pesstter es cannes Frames anche,
désire explore éxplolit, dans Le ere du puésent conne de pariage de prodron, les
pétoe bus Bquidez tu game posant ie ons dans le Péri d’Éxphocati

Va l'Omdannsnce u° 84131 du 13 navire 1088 rive au rép friique et ent de la
ei et de L'expoiation das Hydro

REPUBLIQUE ISLAMIQUE DFMAUREFANIE

Honneur » Fraternité Pustice

CONTRAT DE PAREAUE DE PRODUCTION

ENTRE

LA RÉPUBLIQUE ISLAMIQUE DE MAURIFANEE
Lu

DANA PETROLEUMIE & P) LEMRTE|

ET
HARPMAR PÉFROLEUM EMAURTTANEAN PET LED
ET

ELIRER CORPORATION E'EX CTP

1999

Bise 7

26 IMPORTANON ET EXPORFATION

AD CHANGE

29 TERUE RES LIVRES, GNITE MONÉTAIRE, COMPTABIEITE
2i PARTICIPATION DU GOUVERNEMENT

22 DROITS COMPLÉMENTAIRES DU PREMIER EXPLOITARE
2 CESSION

24 PROPRIETE ET TRANSÉÉRY DÉS BIENS À EKPIRATION
28 RESPONSABILITE ET ASSURANCES

ERESILIATEN DU CONTRAT

27 BRON APPLICABLE FT STARILIFATION DES CONDITIONS
La FORCE MAJEURE

29 ARBITRAGE EF EXPERTISE

29 CONDITIONS D'APPLICATION DU CONTRAT

Bt ENTREE EN VIGUEUR

ARNEXE
FRERE DENEERATION

ARTE DU PERINEERE BEN.

Rsriait

ANNEXE 2
rRoGH ous

dourrame

#

SOMMAIRE

atete Page
4 DEFINITIONS 4
2 CHAMP D'APPLICATION DU CONTRAT 5

3 AUTORISATION EXCLUSIVE D'EXPILORATION

4 OBLIGATION DE TRAVAUX D'EXPLORATION Ü

& ETABLISSEMENT ET APPROBATION DES PROGRAMMES ANNUELS DE
TRAVAUX 1

6 OBLISATIANS DU CONTRAGTEUR DANS LA CONDUITE DES APÉRATIONE
PETROLIERES FL

7 DROITS DU CONTRAGTEUR DANS LA CONDUITE DES OPERATIONS
PETROLIERES 8

8 SURVEILLANCE DES NEERATIONS PETROLIERES ET RAPPORTS
D'ACTIVITÉ 45

& EVALUATION D'UNE DECOUVERTE ET NCTROI D'UNE AUTORISATION

EXGLUSIVE D'EXPLON ATION sa
19 RECOUVREMENT DES COUTS PETROLIERS ET PARTAGE DE LA

PRODUCTION 2
11 REGIME FISCAL 2
12 PERSONNEL. 2
13 BORUS 28
À4 PRIX DÙ PÉTROLE BRUT 30
25 GAZ NATUREL #
16 TRANSPORT DES HYDROCARBURES PAR CANALISATIONS #4

47 OBLIGA TION D'APPROVISIONNEMENT D MARCHE INTERIEUR EN.
PETROLE BRUT #7

CONTRAT
Entre

La République Islamique de Mauitsie, représente aux prétetes par Le Miniae
choc des Mines,

cit énorinée 1e "Gouvernement,

E
DANA PETROLEUM (E & E) LÉMLTED, une sotité emnstnée alor es oi de
V'Angisreme, ayant son age recial à Dashwout House, 05 OM Pro Siret, Lürdôn
CAM FQS vesrenée ax présentes par Mon eur oh Cane
Fu
HARDMAN PETROLEUM {MAURITANIA PEY LD ACX 063 859 354, une
Les lé de F'Auspalie Cecitentle, ment 202 siège coca a
st Per 6005, Australie Csdenele, représentés
arrete que son Dir Général, M sand dé EPA,
FI

Hi com
Les lois de Paule Ovridentile, ayant son sie sat on Rex de Cafe, 165 Hay
Sert, Daglioh, West Anais 6008, seprésebtée aux mésealés par so, Disco, M.
Marisa franges de Vi,

LION ETY LD (ACT O7 BES 195), en tt coms

con

caps PANA PETROLEUM € & ) LIMCEED, BARDSU PEROL UM
CMAURITANLA PL LI et ELLUR CORPORATION DV LD ét dénommées
Lorean",

le quatre paies ini désirs caprés cllerivement des “Pr
ae

Constat que Je Guvemement muihaite promouvcir Le ééuveru 01 la produenan
d'lvéroracbuses pour tsar l'expert ÉLO Em PS3;

Cum que 3e Contrscieun qui a dériaré pesstter es cannes Frames anche,
désire explore éxplolit, dans Le ere du puésent conne de pariage de prodron, les
pétoe bus Bquidez tu game posant ie ons dans le Péri d’Éxphocati

Va l'Omdannsnce u° 84131 du 13 navire 1088 rive au rép friique et ent de la
ei et de L'expoiation das Hydro

REPUBLIQUE ISLAMIQUE DFMAUREFANIE

Honneur » Fraternité Pustice

CONTRAT DE PAREAUE DE PRODUCTION

ENTRE

LA RÉPUBLIQUE ISLAMIQUE DE MAURIFANEE
Lu

DANA PETROLEUMIE & P) LEMRTE|

ET
HARPMAR PÉFROLEUM EMAURTTANEAN PET LED
ET

ELIRER CORPORATION E'EX CTP

1999

Bise 7

26 IMPORTANON ET EXPORFATION

AD CHANGE

29 TERUE RES LIVRES, GNITE MONÉTAIRE, COMPTABIEITE
2i PARTICIPATION DU GOUVERNEMENT

22 DROITS COMPLÉMENTAIRES DU PREMIER EXPLOITARE
2 CESSION

24 PROPRIETE ET TRANSÉÉRY DÉS BIENS À EKPIRATION
28 RESPONSABILITE ET ASSURANCES

ERESILIATEN DU CONTRAT

27 BRON APPLICABLE FT STARILIFATION DES CONDITIONS
La FORCE MAJEURE

29 ARBITRAGE EF EXPERTISE

29 CONDITIONS D'APPLICATION DU CONTRAT

Bt ENTREE EN VIGUEUR

ARNEXE
FRERE DENEERATION

ARTE DU PERINEERE BEN.

Rsriait

ANNEXE 2
rRoGH ous

dourrame

#

SOMMAIRE

atete Page
4 DEFINITIONS 4
2 CHAMP D'APPLICATION DU CONTRAT 5

3 AUTORISATION EXCLUSIVE D'EXPILORATION

4 OBLIGATION DE TRAVAUX D'EXPLORATION Ü

& ETABLISSEMENT ET APPROBATION DES PROGRAMMES ANNUELS DE
TRAVAUX 1

6 OBLISATIANS DU CONTRAGTEUR DANS LA CONDUITE DES APÉRATIONE
PETROLIERES FL

7 DROITS DU CONTRAGTEUR DANS LA CONDUITE DES OPERATIONS
PETROLIERES 8

8 SURVEILLANCE DES NEERATIONS PETROLIERES ET RAPPORTS
D'ACTIVITÉ 45

& EVALUATION D'UNE DECOUVERTE ET NCTROI D'UNE AUTORISATION

EXGLUSIVE D'EXPLON ATION sa
19 RECOUVREMENT DES COUTS PETROLIERS ET PARTAGE DE LA

PRODUCTION 2
11 REGIME FISCAL 2
12 PERSONNEL. 2
13 BORUS 28
À4 PRIX DÙ PÉTROLE BRUT 30
25 GAZ NATUREL #
16 TRANSPORT DES HYDROCARBURES PAR CANALISATIONS #4

47 OBLIGA TION D'APPROVISIONNEMENT D MARCHE INTERIEUR EN.
PETROLE BRUT #7

CONTRAT
Entre

La République Islamique de Mauitsie, représente aux prétetes par Le Miniae
choc des Mines,

cit énorinée 1e "Gouvernement,

E
DANA PETROLEUM (E & E) LÉMLTED, une sotité emnstnée alor es oi de
V'Angisreme, ayant son age recial à Dashwout House, 05 OM Pro Siret, Lürdôn
CAM FQS vesrenée ax présentes par Mon eur oh Cane
Fu
HARDMAN PETROLEUM {MAURITANIA PEY LD ACX 063 859 354, une
Les lé de F'Auspalie Cecitentle, ment 202 siège coca a
st Per 6005, Australie Csdenele, représentés
arrete que son Dir Général, M sand dé EPA,
FI

Hi com
Les lois de Paule Ovridentile, ayant son sie sat on Rex de Cafe, 165 Hay
Sert, Daglioh, West Anais 6008, seprésebtée aux mésealés par so, Disco, M.
Marisa franges de Vi,

LION ETY LD (ACT O7 BES 195), en tt coms

con

caps PANA PETROLEUM € & ) LIMCEED, BARDSU PEROL UM
CMAURITANLA PL LI et ELLUR CORPORATION DV LD ét dénommées
Lorean",

le quatre paies ini désirs caprés cllerivement des “Pr
ae

Constat que Je Guvemement muihaite promouvcir Le ééuveru 01 la produenan
d'lvéroracbuses pour tsar l'expert ÉLO Em PS3;

Cum que 3e Contrscieun qui a dériaré pesstter es cannes Frames anche,
désire explore éxplolit, dans Le ere du puésent conne de pariage de prodron, les
pétoe bus Bquidez tu game posant ie ons dans le Péri d’Éxphocati

Va l'Omdannsnce u° 84131 du 13 navire 1088 rive au rép friique et ent de la
ei et de L'expoiation das Hydro

REPUBLIQUE ISLAMIQUE DFMAUREFANIE

Honneur » Fraternité Pustice

CONTRAT DE PAREAUE DE PRODUCTION

ENTRE

LA RÉPUBLIQUE ISLAMIQUE DE MAURIFANEE
Lu

DANA PETROLEUMIE & P) LEMRTE|

ET
HARPMAR PÉFROLEUM EMAURTTANEAN PET LED
ET

ELIRER CORPORATION E'EX CTP

1999

Bise 7

26 IMPORTANON ET EXPORFATION

AD CHANGE

29 TERUE RES LIVRES, GNITE MONÉTAIRE, COMPTABIEITE
2i PARTICIPATION DU GOUVERNEMENT

22 DROITS COMPLÉMENTAIRES DU PREMIER EXPLOITARE
2 CESSION

24 PROPRIETE ET TRANSÉÉRY DÉS BIENS À EKPIRATION
28 RESPONSABILITE ET ASSURANCES

ERESILIATEN DU CONTRAT

27 BRON APPLICABLE FT STARILIFATION DES CONDITIONS
La FORCE MAJEURE

29 ARBITRAGE EF EXPERTISE

29 CONDITIONS D'APPLICATION DU CONTRAT

Bt ENTREE EN VIGUEUR

ARNEXE
FRERE DENEERATION

ARTE DU PERINEERE BEN.

Rsriait

ANNEXE 2
rRoGH ous

dourrame

#

SOMMAIRE

atete Page
4 DEFINITIONS 4
2 CHAMP D'APPLICATION DU CONTRAT 5

3 AUTORISATION EXCLUSIVE D'EXPILORATION

4 OBLIGATION DE TRAVAUX D'EXPLORATION Ü

& ETABLISSEMENT ET APPROBATION DES PROGRAMMES ANNUELS DE
TRAVAUX 1

6 OBLISATIANS DU CONTRAGTEUR DANS LA CONDUITE DES APÉRATIONE
PETROLIERES FL

7 DROITS DU CONTRAGTEUR DANS LA CONDUITE DES OPERATIONS
PETROLIERES 8

8 SURVEILLANCE DES NEERATIONS PETROLIERES ET RAPPORTS
D'ACTIVITÉ 45

& EVALUATION D'UNE DECOUVERTE ET NCTROI D'UNE AUTORISATION

EXGLUSIVE D'EXPLON ATION sa
19 RECOUVREMENT DES COUTS PETROLIERS ET PARTAGE DE LA

PRODUCTION 2
11 REGIME FISCAL 2
12 PERSONNEL. 2
13 BORUS 28
À4 PRIX DÙ PÉTROLE BRUT 30
25 GAZ NATUREL #
16 TRANSPORT DES HYDROCARBURES PAR CANALISATIONS #4

47 OBLIGA TION D'APPROVISIONNEMENT D MARCHE INTERIEUR EN.
PETROLE BRUT #7

CONTRAT
Entre

La République Islamique de Mauitsie, représente aux prétetes par Le Miniae
choc des Mines,

cit énorinée 1e "Gouvernement,

E
DANA PETROLEUM (E & E) LÉMLTED, une sotité emnstnée alor es oi de
V'Angisreme, ayant son age recial à Dashwout House, 05 OM Pro Siret, Lürdôn
CAM FQS vesrenée ax présentes par Mon eur oh Cane
Fu
HARDMAN PETROLEUM {MAURITANIA PEY LD ACX 063 859 354, une
Les lé de F'Auspalie Cecitentle, ment 202 siège coca a
st Per 6005, Australie Csdenele, représentés
arrete que son Dir Général, M sand dé EPA,
FI

Hi com
Les lois de Paule Ovridentile, ayant son sie sat on Rex de Cafe, 165 Hay
Sert, Daglioh, West Anais 6008, seprésebtée aux mésealés par so, Disco, M.
Marisa franges de Vi,

LION ETY LD (ACT O7 BES 195), en tt coms

con

caps PANA PETROLEUM € & ) LIMCEED, BARDSU PEROL UM
CMAURITANLA PL LI et ELLUR CORPORATION DV LD ét dénommées
Lorean",

le quatre paies ini désirs caprés cllerivement des “Pr
ae

Constat que Je Guvemement muihaite promouvcir Le ééuveru 01 la produenan
d'lvéroracbuses pour tsar l'expert ÉLO Em PS3;

Cum que 3e Contrscieun qui a dériaré pesstter es cannes Frames anche,
désire explore éxplolit, dans Le ere du puésent conne de pariage de prodron, les
pétoe bus Bquidez tu game posant ie ons dans le Péri d’Éxphocati

Va l'Omdannsnce u° 84131 du 13 navire 1088 rive au rép friique et ent de la
ei et de L'expoiation das Hydro

CECI EXPOSE, IL EST CONVENU CE QUI SIT:

1

Les lens als dense tee hs préseikes eur aigu cation env

ta

LE)

16

17

123

DÉFINITIONS

ÉAunée Grile” ie une pére de doure €12] mo
per ln unir ee Lean arte ea D déceabe suit

“aante Connecté" dignité uns print de doux C2) mois conouifé
mangent Ja Das dfiet our erseaine Ve Jade Date d'EUEA

Sri sidi LUS. artél, soi 2
BF et La pression erotique,

Sons mens ter à a tompérrture és

spa Annuel” signifie l'etiralion débile eu eoût us Opérrions Pérolièrer

delire dans un Prouenne Ave Tree

MGontrecten” signifie cnllstivement vu inlivueiement a ou 1e sociétés satin
présent Cantet ei qu Le OT À aq et té en application
des tele 21 8622.

“Contrat” dune
srronvellaen, ssitotion on relie ur présenter qi
es Paris,

£ tue extek,
tient 'apprabaién

“uit Vétroherst erfie roms Tes cod où dépenses encvame vu le Corse en
in de Césaiu Pétolètes prévus ou préseut Conte et détermine enivent ls

Proche Comptable ohfe de L'Amne 2 d: pnsent Con.

“Date LEE guifie ke dt d'enté
délinie à l'aile

a vigueur du présent Contre tie quille est

Dalar” sgriGe 1e doi des Etats Unds d'Amédique.
Eau Prafmder saniie une prof d'en départ 278 mire

SG Naturel" gifs Le au ae Le reunion ou en anoition
ave Le étre Bt abs qe eu ane ot para rs ds pts

SGaa Natural Asimsi" aigue fe Cie Mara ex
Pérole Heu, eu sous Loue de pas eng” en eoRrict
st are ou pont dre pra en arc ave Fée

ds un réseréir en solalion
Le Pétote Ti, 84 qui

au

SGaz Naturel Non Ass signe Le Gui Nul à Deco d Gaz Natue!
Asso.

AGowrernement" aigle) Gouvernement de héputfiene aigue de Mina

trimestre signifie une période de wok (9) mois comseurits amant Le panier
Four jomie, avil jet ou ctéèe d2 chaque: Armée Chile.

Opéenreulagrife ls sreiété raponselle de Ja irelinn et afcuion des cphrrions
parles, ve coulé avec l'ai 62.

CHAMP D'APPLICATION DU CONTRAT

urieur à efctuor à re exil
Asa à P'Amese E Je Gréruiors Pétrole us et
te qe ce me pue se

Par les présents, Le Couvéenent antoee
aus Le Péciriëne d'exploni
tr du présent Cols, dant

Le présent Con es conelu pour La durée de l'aurais vive d'enploeston
alle que prévu F'erile 3,7 ccuni des pérdodes de ienpupellement ct de praneion
érentustie a, en eme de décerne, pour le diré, des sutodsetons

acloies d'email qui at ns eroses lle qu défie à ati 9.L1

$4 à l'esplation de Penéemie des pénale d'usplaudo prévues à l'ardéle 3, le
Conmener 3 jet chema ege acuriein, elise d'expleabon relati
sem amie, ke présent Coral prends

En enx d'etre de lasers atarhemions axe:
rendra Ain à lexpiraion de a

d'exylolan, Le présent Cuntat
de valEE seu célién

L'enpharion, Huremor gilion ou néslftion dv présent Cam pue quetque aisun Qué
€ so ne re pus Je Cake de ses abliations on ll 4 présent Con pes
som on à Parensioa de Lie espion, snensitien mu réalion, réquele devront
Er entues prie Gontraeteur,

Le Contrat our M rexonsabilté de aïe es Cpéraices Fénolèees précues dans
Le présent Coëtrl. 1 engage pour Tu calais à resprce dé végles de Fa de
Pince pétrolier inrawationaie.

Le Conan Rome tous le sens face et icchoigues écesreies au Lou
érolereat des Cpérations Beioièes e suppose OI 12 Les rage 6 à La
éalisaien des Cyaton Pételitres, Les Coirs Feolier supponés par Je Conmcteur
sera teccnrobls par Be Comme eufanäment ax apres de 'alcle 10

Parent Le pédode de validité ép Conte, Is promenan réiont des Opéra
Patrliétes ‘aura purge one le CGomersement €: Je Cine suivant le
&spesiions de L'rele 1.

ns

ia

34

“ydrucarborer" <

finitre” cigifie Le Mint changé des Mines.

SOpérstions 'étreliéres! Sgnifie tours les péri d'explonten d'évaluation, de
désalonpemun de production de sépation de aitéme, ée stéekue, de manu ut
de comedie des Hrdrucaes jrs eu Pain: de Liemison, foetus par fe
Chrcteué dans 1e eee ds présene Conte, 5 compris Le ulenens due Gaz Nasa
rs à exe sien du aMinage et de La disbuion des pad peine

iris ture Paction de Pééréue d'Ésgloetian su
laps e Ccuvemmemnem, dune 1 eudre du prémait Cri, a nero au Couiaiteus
nmeautréstion exe l'explosion, confempéme nan dispositions ds etcler 92
aa

périmètre d'Explorain® siguilie La suce défie à l'énonve à, nés déetian
des veus prévus à l'aile 3, ue Halls ke Gonveement, torse cadre du présent
Conte, ed Conte uns amrnrisr ion extlisive d'exphion cunitdeot
ex épais de l'ile 2.1

sPélrole Brut gré Ile maéie hr, «alt, dahéie ce tous autre
princes sultles, somi-cides où Haies à lb œaturel où obiemus du Ce
Raturel pur condeusatkes ou exircion. y comari 1 aoidensut etes gièss de Gaz
Noel.

SPoint de Livraison” gent Le print LOL. de changement des Eeéetiurs au
ri d'espartañi mo ont ue paint d'un coin oo pr les Parties

Program Anmuel de Trmun” sianifie ke ccurat desepeif, ose ur pe, des
pérations Péotbres devant être ressces a cours d'un Année Chile dns Re cadre
néant Came pra conf isole des arts 2,3 6,

Société ANiiee* suis

2 houle gelé où tout autre entité qu enrirôle eu est comité, incteent ou
indice parue Sache pare mr présents

dD du tue éoefié trie au né qu eonfle ou sk craie, direient
où indiseclemenl, par une +ogiêt où enrié qu ere Gc-marro dreotement
Ge Inpirerementtonn Sc aie aux prérentes

hu ns de 1 puéente défailion, Le tenue “cell” seit Le ppt diccte ou
rdc pi ee SU ou us du d'en poueeriage d'actions où de purs
sache sent por donc le majorité des dits dé vou à l'emeribiée gérécile
ne ave s06E an ent, ou peur done ur paroi terminant da a dires
de cute auin société Ga el,

Tiens” signe ame ae on tu ue coté qu nent pu dans Le œuëre de
dBfinion vsce l'enice 122

AUTORISATION EXGLUSIVE D'EXPLORATION

L'autiialion exaluëie d'explotsé
Lnnens Les asgenéée au Contrat, confonmémnent mux apocili
our re péinde tie de ru QD) Andes Conaelue Îles

à lstétaur du Périmèue d'Espiasion défini à
de l'aile 21,

Le Contes, sl a rep perx la période d'éxploition où cours lex obtguiuns de
Araeaes areuées à l'arche 4, aura doit 24 ceagullement de l'autriniten eclusire
d'esplorafon pr des (2) Los, per ame pate du se acllement de is (3) Ans
& es chuque Lis

Pour élequereeunlement,
renvellement auprés du Mise, ni pl Er Hate (2 em ave
pére d'enalandias en eaurs

pour un demtide de
Faxpiaton de a

Le Comet 5 emage à rene aus Gouraruemenr au min
ES de spafes du Pinatie d'Ixplention à
renouvellement de eoluiei, de Fijon à &e souervet den
4 qu'a plu mébame-quime paie vert (7508) de In sue initiale du
Péicie npéon 22 dant Ja méisème période d'oxplurien, quan pus
inaamie pour cent 50) de Ha saperiie inée du frériitie d'Explocion.

age suur vont
eng

our appt to de l'asile 3

Gp Da soafiges dj ahaanées au Be de l'atile 3,3 e5 les amet GER
couverts per des méarthnns excuses d'espla ina viedrom en déduction
des mecs à ven

#3 Le Contacrrm aus Le diode fier
prion de Péri d'Expiummion à
eencie deu âne comtituée d'un nombre mit de pédiatre de Jorne
ceméaque Sale, déni par des Le Nord A, Fe OUR por ds
Bresse

cales, In forme 21 l'emplazenient de Ja
Li om conserver Toeiis,  ption

G La dande de rencunellemient déure être arranmiagnée d'un plan parent
nice du Mamie d'Papleeation rotor ain que d'un rapport précisant
Res travun eeas depuis Le Date d'EIR que dec suaces dues ec les
uéultasoblems.

Le Comeasiane eur fut rome, 5025 gnfuvis de dois (f} mois, n
Gone qu renom à es des

Efer mi
out 7 partie du Prime d'Éxplarien.

In eus de rene
pme vendue

price, Les démons de Y'aricke 4 sert appels au

Dans te

2 es ces ane enfer vote 9 cou d'une période d'expiareion
re Ka Len egagomenis de imvaux d'explcesion pulse à laricle à pour dite
ue, nie montant ee gate courerpond

CECI EXPOSE, IL EST CONVENU CE QUI SIT:

1

Les lens als dense tee hs préseikes eur aigu cation env

ta

LE)

16

17

123

DÉFINITIONS

ÉAunée Grile” ie une pére de doure €12] mo
per ln unir ee Lean arte ea D déceabe suit

“aante Connecté" dignité uns print de doux C2) mois conouifé
mangent Ja Das dfiet our erseaine Ve Jade Date d'EUEA

Sri sidi LUS. artél, soi 2
BF et La pression erotique,

Sons mens ter à a tompérrture és

spa Annuel” signifie l'etiralion débile eu eoût us Opérrions Pérolièrer

delire dans un Prouenne Ave Tree

MGontrecten” signifie cnllstivement vu inlivueiement a ou 1e sociétés satin
présent Cantet ei qu Le OT À aq et té en application
des tele 21 8622.

“Contrat” dune
srronvellaen, ssitotion on relie ur présenter qi
es Paris,

£ tue extek,
tient 'apprabaién

“uit Vétroherst erfie roms Tes cod où dépenses encvame vu le Corse en
in de Césaiu Pétolètes prévus ou préseut Conte et détermine enivent ls

Proche Comptable ohfe de L'Amne 2 d: pnsent Con.

“Date LEE guifie ke dt d'enté
délinie à l'aile

a vigueur du présent Contre tie quille est

Dalar” sgriGe 1e doi des Etats Unds d'Amédique.
Eau Prafmder saniie une prof d'en départ 278 mire

SG Naturel" gifs Le au ae Le reunion ou en anoition
ave Le étre Bt abs qe eu ane ot para rs ds pts

SGaa Natural Asimsi" aigue fe Cie Mara ex
Pérole Heu, eu sous Loue de pas eng” en eoRrict
st are ou pont dre pra en arc ave Fée

ds un réseréir en solalion
Le Pétote Ti, 84 qui

au

SGaz Naturel Non Ass signe Le Gui Nul à Deco d Gaz Natue!
Asso.

AGowrernement" aigle) Gouvernement de héputfiene aigue de Mina

trimestre signifie une période de wok (9) mois comseurits amant Le panier
Four jomie, avil jet ou ctéèe d2 chaque: Armée Chile.

Opéenreulagrife ls sreiété raponselle de Ja irelinn et afcuion des cphrrions
parles, ve coulé avec l'ai 62.

CHAMP D'APPLICATION DU CONTRAT

urieur à efctuor à re exil
Asa à P'Amese E Je Gréruiors Pétrole us et
te qe ce me pue se

Par les présents, Le Couvéenent antoee
aus Le Péciriëne d'exploni
tr du présent Cols, dant

Le présent Con es conelu pour La durée de l'aurais vive d'enploeston
alle que prévu F'erile 3,7 ccuni des pérdodes de ienpupellement ct de praneion
érentustie a, en eme de décerne, pour le diré, des sutodsetons

acloies d'email qui at ns eroses lle qu défie à ati 9.L1

$4 à l'esplation de Penéemie des pénale d'usplaudo prévues à l'ardéle 3, le
Conmener 3 jet chema ege acuriein, elise d'expleabon relati
sem amie, ke présent Coral prends

En enx d'etre de lasers atarhemions axe:
rendra Ain à lexpiraion de a

d'exylolan, Le présent Cuntat
de valEE seu célién

L'enpharion, Huremor gilion ou néslftion dv présent Cam pue quetque aisun Qué
€ so ne re pus Je Cake de ses abliations on ll 4 présent Con pes
som on à Parensioa de Lie espion, snensitien mu réalion, réquele devront
Er entues prie Gontraeteur,

Le Contrat our M rexonsabilté de aïe es Cpéraices Fénolèees précues dans
Le présent Coëtrl. 1 engage pour Tu calais à resprce dé végles de Fa de
Pince pétrolier inrawationaie.

Le Conan Rome tous le sens face et icchoigues écesreies au Lou
érolereat des Cpérations Beioièes e suppose OI 12 Les rage 6 à La
éalisaien des Cyaton Pételitres, Les Coirs Feolier supponés par Je Conmcteur
sera teccnrobls par Be Comme eufanäment ax apres de 'alcle 10

Parent Le pédode de validité ép Conte, Is promenan réiont des Opéra
Patrliétes ‘aura purge one le CGomersement €: Je Cine suivant le
&spesiions de L'rele 1.

ns

ia

34

“ydrucarborer" <

finitre” cigifie Le Mint changé des Mines.

SOpérstions 'étreliéres! Sgnifie tours les péri d'explonten d'évaluation, de
désalonpemun de production de sépation de aitéme, ée stéekue, de manu ut
de comedie des Hrdrucaes jrs eu Pain: de Liemison, foetus par fe
Chrcteué dans 1e eee ds présene Conte, 5 compris Le ulenens due Gaz Nasa
rs à exe sien du aMinage et de La disbuion des pad peine

iris ture Paction de Pééréue d'Ésgloetian su
laps e Ccuvemmemnem, dune 1 eudre du prémait Cri, a nero au Couiaiteus
nmeautréstion exe l'explosion, confempéme nan dispositions ds etcler 92
aa

périmètre d'Explorain® siguilie La suce défie à l'énonve à, nés déetian
des veus prévus à l'aile 3, ue Halls ke Gonveement, torse cadre du présent
Conte, ed Conte uns amrnrisr ion extlisive d'exphion cunitdeot
ex épais de l'ile 2.1

sPélrole Brut gré Ile maéie hr, «alt, dahéie ce tous autre
princes sultles, somi-cides où Haies à lb œaturel où obiemus du Ce
Raturel pur condeusatkes ou exircion. y comari 1 aoidensut etes gièss de Gaz
Noel.

SPoint de Livraison” gent Le print LOL. de changement des Eeéetiurs au
ri d'espartañi mo ont ue paint d'un coin oo pr les Parties

Program Anmuel de Trmun” sianifie ke ccurat desepeif, ose ur pe, des
pérations Péotbres devant être ressces a cours d'un Année Chile dns Re cadre
néant Came pra conf isole des arts 2,3 6,

Société ANiiee* suis

2 houle gelé où tout autre entité qu enrirôle eu est comité, incteent ou
indice parue Sache pare mr présents

dD du tue éoefié trie au né qu eonfle ou sk craie, direient
où indiseclemenl, par une +ogiêt où enrié qu ere Gc-marro dreotement
Ge Inpirerementtonn Sc aie aux prérentes

hu ns de 1 puéente défailion, Le tenue “cell” seit Le ppt diccte ou
rdc pi ee SU ou us du d'en poueeriage d'actions où de purs
sache sent por donc le majorité des dits dé vou à l'emeribiée gérécile
ne ave s06E an ent, ou peur done ur paroi terminant da a dires
de cute auin société Ga el,

Tiens” signe ame ae on tu ue coté qu nent pu dans Le œuëre de
dBfinion vsce l'enice 122

AUTORISATION EXGLUSIVE D'EXPLORATION

L'autiialion exaluëie d'explotsé
Lnnens Les asgenéée au Contrat, confonmémnent mux apocili
our re péinde tie de ru QD) Andes Conaelue Îles

à lstétaur du Périmèue d'Espiasion défini à
de l'aile 21,

Le Contes, sl a rep perx la période d'éxploition où cours lex obtguiuns de
Araeaes areuées à l'arche 4, aura doit 24 ceagullement de l'autriniten eclusire
d'esplorafon pr des (2) Los, per ame pate du se acllement de is (3) Ans
& es chuque Lis

Pour élequereeunlement,
renvellement auprés du Mise, ni pl Er Hate (2 em ave
pére d'enalandias en eaurs

pour un demtide de
Faxpiaton de a

Le Comet 5 emage à rene aus Gouraruemenr au min
ES de spafes du Pinatie d'Ixplention à
renouvellement de eoluiei, de Fijon à &e souervet den
4 qu'a plu mébame-quime paie vert (7508) de In sue initiale du
Péicie npéon 22 dant Ja méisème période d'oxplurien, quan pus
inaamie pour cent 50) de Ha saperiie inée du frériitie d'Explocion.

age suur vont
eng

our appt to de l'asile 3

Gp Da soafiges dj ahaanées au Be de l'atile 3,3 e5 les amet GER
couverts per des méarthnns excuses d'espla ina viedrom en déduction
des mecs à ven

#3 Le Contacrrm aus Le diode fier
prion de Péri d'Expiummion à
eencie deu âne comtituée d'un nombre mit de pédiatre de Jorne
ceméaque Sale, déni par des Le Nord A, Fe OUR por ds
Bresse

cales, In forme 21 l'emplazenient de Ja
Li om conserver Toeiis,  ption

G La dande de rencunellemient déure être arranmiagnée d'un plan parent
nice du Mamie d'Papleeation rotor ain que d'un rapport précisant
Res travun eeas depuis Le Date d'EIR que dec suaces dues ec les
uéultasoblems.

Le Comeasiane eur fut rome, 5025 gnfuvis de dois (f} mois, n
Gone qu renom à es des

Efer mi
out 7 partie du Prime d'Éxplarien.

In eus de rene
pme vendue

price, Les démons de Y'aricke 4 sert appels au

Dans te

2 es ces ane enfer vote 9 cou d'une période d'expiareion
re Ka Len egagomenis de imvaux d'explcesion pulse à laricle à pour dite
ue, nie montant ee gate courerpond

CECI EXPOSE, IL EST CONVENU CE QUI SIT:

1

Les lens als dense tee hs préseikes eur aigu cation env

ta

LE)

16

17

123

DÉFINITIONS

ÉAunée Grile” ie une pére de doure €12] mo
per ln unir ee Lean arte ea D déceabe suit

“aante Connecté" dignité uns print de doux C2) mois conouifé
mangent Ja Das dfiet our erseaine Ve Jade Date d'EUEA

Sri sidi LUS. artél, soi 2
BF et La pression erotique,

Sons mens ter à a tompérrture és

spa Annuel” signifie l'etiralion débile eu eoût us Opérrions Pérolièrer

delire dans un Prouenne Ave Tree

MGontrecten” signifie cnllstivement vu inlivueiement a ou 1e sociétés satin
présent Cantet ei qu Le OT À aq et té en application
des tele 21 8622.

“Contrat” dune
srronvellaen, ssitotion on relie ur présenter qi
es Paris,

£ tue extek,
tient 'apprabaién

“uit Vétroherst erfie roms Tes cod où dépenses encvame vu le Corse en
in de Césaiu Pétolètes prévus ou préseut Conte et détermine enivent ls

Proche Comptable ohfe de L'Amne 2 d: pnsent Con.

“Date LEE guifie ke dt d'enté
délinie à l'aile

a vigueur du présent Contre tie quille est

Dalar” sgriGe 1e doi des Etats Unds d'Amédique.
Eau Prafmder saniie une prof d'en départ 278 mire

SG Naturel" gifs Le au ae Le reunion ou en anoition
ave Le étre Bt abs qe eu ane ot para rs ds pts

SGaa Natural Asimsi" aigue fe Cie Mara ex
Pérole Heu, eu sous Loue de pas eng” en eoRrict
st are ou pont dre pra en arc ave Fée

ds un réseréir en solalion
Le Pétote Ti, 84 qui

au

SGaz Naturel Non Ass signe Le Gui Nul à Deco d Gaz Natue!
Asso.

AGowrernement" aigle) Gouvernement de héputfiene aigue de Mina

trimestre signifie une période de wok (9) mois comseurits amant Le panier
Four jomie, avil jet ou ctéèe d2 chaque: Armée Chile.

Opéenreulagrife ls sreiété raponselle de Ja irelinn et afcuion des cphrrions
parles, ve coulé avec l'ai 62.

CHAMP D'APPLICATION DU CONTRAT

urieur à efctuor à re exil
Asa à P'Amese E Je Gréruiors Pétrole us et
te qe ce me pue se

Par les présents, Le Couvéenent antoee
aus Le Péciriëne d'exploni
tr du présent Cols, dant

Le présent Con es conelu pour La durée de l'aurais vive d'enploeston
alle que prévu F'erile 3,7 ccuni des pérdodes de ienpupellement ct de praneion
érentustie a, en eme de décerne, pour le diré, des sutodsetons

acloies d'email qui at ns eroses lle qu défie à ati 9.L1

$4 à l'esplation de Penéemie des pénale d'usplaudo prévues à l'ardéle 3, le
Conmener 3 jet chema ege acuriein, elise d'expleabon relati
sem amie, ke présent Coral prends

En enx d'etre de lasers atarhemions axe:
rendra Ain à lexpiraion de a

d'exylolan, Le présent Cuntat
de valEE seu célién

L'enpharion, Huremor gilion ou néslftion dv présent Cam pue quetque aisun Qué
€ so ne re pus Je Cake de ses abliations on ll 4 présent Con pes
som on à Parensioa de Lie espion, snensitien mu réalion, réquele devront
Er entues prie Gontraeteur,

Le Contrat our M rexonsabilté de aïe es Cpéraices Fénolèees précues dans
Le présent Coëtrl. 1 engage pour Tu calais à resprce dé végles de Fa de
Pince pétrolier inrawationaie.

Le Conan Rome tous le sens face et icchoigues écesreies au Lou
érolereat des Cpérations Beioièes e suppose OI 12 Les rage 6 à La
éalisaien des Cyaton Pételitres, Les Coirs Feolier supponés par Je Conmcteur
sera teccnrobls par Be Comme eufanäment ax apres de 'alcle 10

Parent Le pédode de validité ép Conte, Is promenan réiont des Opéra
Patrliétes ‘aura purge one le CGomersement €: Je Cine suivant le
&spesiions de L'rele 1.

ns

ia

34

“ydrucarborer" <

finitre” cigifie Le Mint changé des Mines.

SOpérstions 'étreliéres! Sgnifie tours les péri d'explonten d'évaluation, de
désalonpemun de production de sépation de aitéme, ée stéekue, de manu ut
de comedie des Hrdrucaes jrs eu Pain: de Liemison, foetus par fe
Chrcteué dans 1e eee ds présene Conte, 5 compris Le ulenens due Gaz Nasa
rs à exe sien du aMinage et de La disbuion des pad peine

iris ture Paction de Pééréue d'Ésgloetian su
laps e Ccuvemmemnem, dune 1 eudre du prémait Cri, a nero au Couiaiteus
nmeautréstion exe l'explosion, confempéme nan dispositions ds etcler 92
aa

périmètre d'Explorain® siguilie La suce défie à l'énonve à, nés déetian
des veus prévus à l'aile 3, ue Halls ke Gonveement, torse cadre du présent
Conte, ed Conte uns amrnrisr ion extlisive d'exphion cunitdeot
ex épais de l'ile 2.1

sPélrole Brut gré Ile maéie hr, «alt, dahéie ce tous autre
princes sultles, somi-cides où Haies à lb œaturel où obiemus du Ce
Raturel pur condeusatkes ou exircion. y comari 1 aoidensut etes gièss de Gaz
Noel.

SPoint de Livraison” gent Le print LOL. de changement des Eeéetiurs au
ri d'espartañi mo ont ue paint d'un coin oo pr les Parties

Program Anmuel de Trmun” sianifie ke ccurat desepeif, ose ur pe, des
pérations Péotbres devant être ressces a cours d'un Année Chile dns Re cadre
néant Came pra conf isole des arts 2,3 6,

Société ANiiee* suis

2 houle gelé où tout autre entité qu enrirôle eu est comité, incteent ou
indice parue Sache pare mr présents

dD du tue éoefié trie au né qu eonfle ou sk craie, direient
où indiseclemenl, par une +ogiêt où enrié qu ere Gc-marro dreotement
Ge Inpirerementtonn Sc aie aux prérentes

hu ns de 1 puéente défailion, Le tenue “cell” seit Le ppt diccte ou
rdc pi ee SU ou us du d'en poueeriage d'actions où de purs
sache sent por donc le majorité des dits dé vou à l'emeribiée gérécile
ne ave s06E an ent, ou peur done ur paroi terminant da a dires
de cute auin société Ga el,

Tiens” signe ame ae on tu ue coté qu nent pu dans Le œuëre de
dBfinion vsce l'enice 122

AUTORISATION EXGLUSIVE D'EXPLORATION

L'autiialion exaluëie d'explotsé
Lnnens Les asgenéée au Contrat, confonmémnent mux apocili
our re péinde tie de ru QD) Andes Conaelue Îles

à lstétaur du Périmèue d'Espiasion défini à
de l'aile 21,

Le Contes, sl a rep perx la période d'éxploition où cours lex obtguiuns de
Araeaes areuées à l'arche 4, aura doit 24 ceagullement de l'autriniten eclusire
d'esplorafon pr des (2) Los, per ame pate du se acllement de is (3) Ans
& es chuque Lis

Pour élequereeunlement,
renvellement auprés du Mise, ni pl Er Hate (2 em ave
pére d'enalandias en eaurs

pour un demtide de
Faxpiaton de a

Le Comet 5 emage à rene aus Gouraruemenr au min
ES de spafes du Pinatie d'Ixplention à
renouvellement de eoluiei, de Fijon à &e souervet den
4 qu'a plu mébame-quime paie vert (7508) de In sue initiale du
Péicie npéon 22 dant Ja méisème période d'oxplurien, quan pus
inaamie pour cent 50) de Ha saperiie inée du frériitie d'Explocion.

age suur vont
eng

our appt to de l'asile 3

Gp Da soafiges dj ahaanées au Be de l'atile 3,3 e5 les amet GER
couverts per des méarthnns excuses d'espla ina viedrom en déduction
des mecs à ven

#3 Le Contacrrm aus Le diode fier
prion de Péri d'Expiummion à
eencie deu âne comtituée d'un nombre mit de pédiatre de Jorne
ceméaque Sale, déni par des Le Nord A, Fe OUR por ds
Bresse

cales, In forme 21 l'emplazenient de Ja
Li om conserver Toeiis,  ption

G La dande de rencunellemient déure être arranmiagnée d'un plan parent
nice du Mamie d'Papleeation rotor ain que d'un rapport précisant
Res travun eeas depuis Le Date d'EIR que dec suaces dues ec les
uéultasoblems.

Le Comeasiane eur fut rome, 5025 gnfuvis de dois (f} mois, n
Gone qu renom à es des

Efer mi
out 7 partie du Prime d'Éxplarien.

In eus de rene
pme vendue

price, Les démons de Y'aricke 4 sert appels au

Dans te

2 es ces ane enfer vote 9 cou d'une période d'expiareion
re Ka Len egagomenis de imvaux d'explcesion pulse à laricle à pour dite
ue, nie montant ee gate courerpond

CECI EXPOSE, IL EST CONVENU CE QUI SIT:

1

Les lens als dense tee hs préseikes eur aigu cation env

ta

LE)

16

17

123

DÉFINITIONS

ÉAunée Grile” ie une pére de doure €12] mo
per ln unir ee Lean arte ea D déceabe suit

“aante Connecté" dignité uns print de doux C2) mois conouifé
mangent Ja Das dfiet our erseaine Ve Jade Date d'EUEA

Sri sidi LUS. artél, soi 2
BF et La pression erotique,

Sons mens ter à a tompérrture és

spa Annuel” signifie l'etiralion débile eu eoût us Opérrions Pérolièrer

delire dans un Prouenne Ave Tree

MGontrecten” signifie cnllstivement vu inlivueiement a ou 1e sociétés satin
présent Cantet ei qu Le OT À aq et té en application
des tele 21 8622.

“Contrat” dune
srronvellaen, ssitotion on relie ur présenter qi
es Paris,

£ tue extek,
tient 'apprabaién

“uit Vétroherst erfie roms Tes cod où dépenses encvame vu le Corse en
in de Césaiu Pétolètes prévus ou préseut Conte et détermine enivent ls

Proche Comptable ohfe de L'Amne 2 d: pnsent Con.

“Date LEE guifie ke dt d'enté
délinie à l'aile

a vigueur du présent Contre tie quille est

Dalar” sgriGe 1e doi des Etats Unds d'Amédique.
Eau Prafmder saniie une prof d'en départ 278 mire

SG Naturel" gifs Le au ae Le reunion ou en anoition
ave Le étre Bt abs qe eu ane ot para rs ds pts

SGaa Natural Asimsi" aigue fe Cie Mara ex
Pérole Heu, eu sous Loue de pas eng” en eoRrict
st are ou pont dre pra en arc ave Fée

ds un réseréir en solalion
Le Pétote Ti, 84 qui

au

SGaz Naturel Non Ass signe Le Gui Nul à Deco d Gaz Natue!
Asso.

AGowrernement" aigle) Gouvernement de héputfiene aigue de Mina

trimestre signifie une période de wok (9) mois comseurits amant Le panier
Four jomie, avil jet ou ctéèe d2 chaque: Armée Chile.

Opéenreulagrife ls sreiété raponselle de Ja irelinn et afcuion des cphrrions
parles, ve coulé avec l'ai 62.

CHAMP D'APPLICATION DU CONTRAT

urieur à efctuor à re exil
Asa à P'Amese E Je Gréruiors Pétrole us et
te qe ce me pue se

Par les présents, Le Couvéenent antoee
aus Le Péciriëne d'exploni
tr du présent Cols, dant

Le présent Con es conelu pour La durée de l'aurais vive d'enploeston
alle que prévu F'erile 3,7 ccuni des pérdodes de ienpupellement ct de praneion
érentustie a, en eme de décerne, pour le diré, des sutodsetons

acloies d'email qui at ns eroses lle qu défie à ati 9.L1

$4 à l'esplation de Penéemie des pénale d'usplaudo prévues à l'ardéle 3, le
Conmener 3 jet chema ege acuriein, elise d'expleabon relati
sem amie, ke présent Coral prends

En enx d'etre de lasers atarhemions axe:
rendra Ain à lexpiraion de a

d'exylolan, Le présent Cuntat
de valEE seu célién

L'enpharion, Huremor gilion ou néslftion dv présent Cam pue quetque aisun Qué
€ so ne re pus Je Cake de ses abliations on ll 4 présent Con pes
som on à Parensioa de Lie espion, snensitien mu réalion, réquele devront
Er entues prie Gontraeteur,

Le Contrat our M rexonsabilté de aïe es Cpéraices Fénolèees précues dans
Le présent Coëtrl. 1 engage pour Tu calais à resprce dé végles de Fa de
Pince pétrolier inrawationaie.

Le Conan Rome tous le sens face et icchoigues écesreies au Lou
érolereat des Cpérations Beioièes e suppose OI 12 Les rage 6 à La
éalisaien des Cyaton Pételitres, Les Coirs Feolier supponés par Je Conmcteur
sera teccnrobls par Be Comme eufanäment ax apres de 'alcle 10

Parent Le pédode de validité ép Conte, Is promenan réiont des Opéra
Patrliétes ‘aura purge one le CGomersement €: Je Cine suivant le
&spesiions de L'rele 1.

ns

ia

34

“ydrucarborer" <

finitre” cigifie Le Mint changé des Mines.

SOpérstions 'étreliéres! Sgnifie tours les péri d'explonten d'évaluation, de
désalonpemun de production de sépation de aitéme, ée stéekue, de manu ut
de comedie des Hrdrucaes jrs eu Pain: de Liemison, foetus par fe
Chrcteué dans 1e eee ds présene Conte, 5 compris Le ulenens due Gaz Nasa
rs à exe sien du aMinage et de La disbuion des pad peine

iris ture Paction de Pééréue d'Ésgloetian su
laps e Ccuvemmemnem, dune 1 eudre du prémait Cri, a nero au Couiaiteus
nmeautréstion exe l'explosion, confempéme nan dispositions ds etcler 92
aa

périmètre d'Explorain® siguilie La suce défie à l'énonve à, nés déetian
des veus prévus à l'aile 3, ue Halls ke Gonveement, torse cadre du présent
Conte, ed Conte uns amrnrisr ion extlisive d'exphion cunitdeot
ex épais de l'ile 2.1

sPélrole Brut gré Ile maéie hr, «alt, dahéie ce tous autre
princes sultles, somi-cides où Haies à lb œaturel où obiemus du Ce
Raturel pur condeusatkes ou exircion. y comari 1 aoidensut etes gièss de Gaz
Noel.

SPoint de Livraison” gent Le print LOL. de changement des Eeéetiurs au
ri d'espartañi mo ont ue paint d'un coin oo pr les Parties

Program Anmuel de Trmun” sianifie ke ccurat desepeif, ose ur pe, des
pérations Péotbres devant être ressces a cours d'un Année Chile dns Re cadre
néant Came pra conf isole des arts 2,3 6,

Société ANiiee* suis

2 houle gelé où tout autre entité qu enrirôle eu est comité, incteent ou
indice parue Sache pare mr présents

dD du tue éoefié trie au né qu eonfle ou sk craie, direient
où indiseclemenl, par une +ogiêt où enrié qu ere Gc-marro dreotement
Ge Inpirerementtonn Sc aie aux prérentes

hu ns de 1 puéente défailion, Le tenue “cell” seit Le ppt diccte ou
rdc pi ee SU ou us du d'en poueeriage d'actions où de purs
sache sent por donc le majorité des dits dé vou à l'emeribiée gérécile
ne ave s06E an ent, ou peur done ur paroi terminant da a dires
de cute auin société Ga el,

Tiens” signe ame ae on tu ue coté qu nent pu dans Le œuëre de
dBfinion vsce l'enice 122

AUTORISATION EXGLUSIVE D'EXPLORATION

L'autiialion exaluëie d'explotsé
Lnnens Les asgenéée au Contrat, confonmémnent mux apocili
our re péinde tie de ru QD) Andes Conaelue Îles

à lstétaur du Périmèue d'Espiasion défini à
de l'aile 21,

Le Contes, sl a rep perx la période d'éxploition où cours lex obtguiuns de
Araeaes areuées à l'arche 4, aura doit 24 ceagullement de l'autriniten eclusire
d'esplorafon pr des (2) Los, per ame pate du se acllement de is (3) Ans
& es chuque Lis

Pour élequereeunlement,
renvellement auprés du Mise, ni pl Er Hate (2 em ave
pére d'enalandias en eaurs

pour un demtide de
Faxpiaton de a

Le Comet 5 emage à rene aus Gouraruemenr au min
ES de spafes du Pinatie d'Ixplention à
renouvellement de eoluiei, de Fijon à &e souervet den
4 qu'a plu mébame-quime paie vert (7508) de In sue initiale du
Péicie npéon 22 dant Ja méisème période d'oxplurien, quan pus
inaamie pour cent 50) de Ha saperiie inée du frériitie d'Explocion.

age suur vont
eng

our appt to de l'asile 3

Gp Da soafiges dj ahaanées au Be de l'atile 3,3 e5 les amet GER
couverts per des méarthnns excuses d'espla ina viedrom en déduction
des mecs à ven

#3 Le Contacrrm aus Le diode fier
prion de Péri d'Expiummion à
eencie deu âne comtituée d'un nombre mit de pédiatre de Jorne
ceméaque Sale, déni par des Le Nord A, Fe OUR por ds
Bresse

cales, In forme 21 l'emplazenient de Ja
Li om conserver Toeiis,  ption

G La dande de rencunellemient déure être arranmiagnée d'un plan parent
nice du Mamie d'Papleeation rotor ain que d'un rapport précisant
Res travun eeas depuis Le Date d'EIR que dec suaces dues ec les
uéultasoblems.

Le Comeasiane eur fut rome, 5025 gnfuvis de dois (f} mois, n
Gone qu renom à es des

Efer mi
out 7 partie du Prime d'Éxplarien.

In eus de rene
pme vendue

price, Les démons de Y'aricke 4 sert appels au

Dans te

2 es ces ane enfer vote 9 cou d'une période d'expiareion
re Ka Len egagomenis de imvaux d'explcesion pulse à laricle à pour dite
ue, nie montant ee gate courerpond

36

57

En

sf

si

LA Frexpirtin de La oiséme pédide d'exalarativa dérple à dore 3 2 le Cerircteur
“devra rendre a ulace restante du Périmètre d'Exploraton, en éshoss de sata Là
“sguveres pur des Périmées d'Eaplootion.

Si 2 l'espuaton de la période d'explomtion défile à laricle 32, en
grogne da envois d'éralimiinn d'une étcenure fl que visé à l'arche 92 eut
cffectvement er sourd ralsion, le Coureneeue rhlieudes sa cas de dmnde
réa à Ia auclèce estimée de ladite découvene. une prirogtien de l'antérstion
chui d'exslesion pour I dimée néarre à l'achéveroni des tua
d'éelutinr, sors turcs nouvo escéder aix D mais

Dans een, Le Contradeir devrs déposée La dre 2 protagnnio: de l'aurai
Aelusise d'explonion susyisée auprés dm Mie an moi deu (2) mois avant
Pepiaton de Le toits pééode d'expioadon, et pou eau imêe pédod.
Canemsteur devra rempli Euler Le Gala de va plein sipué
ira a

ia du sx égrlrsent progée, le eus
Écheart, bo Les de Lemaide Lans let ire Fevbiaton. jugé
Piateesemion d'une déeisfon, en ce qui cameme le éope La ba
derrande

OBLIGATIONS DE TRAVAUX D'EXPLORATION

D Din Le période ile de done (HA) mois À enter de de Dar EEE
Loneten denstse à etuor ais él nique de rares Les eme miques 8
géolosiqe eponibies er Le Péri S'Avplariun, & réponse dépaur aprs
du Gouerenent ppt RL

LD À a the de come périls de douze 412) mois 3 ever de fe Pate dE le
Conmens pou 2épree an print Cattat 8€ ahadooner le Périméue
d'Enlonstion dans 5 PRE, san gi, par notion ere ox Gausrérseniet
Le présenr. Com ta temriné et san ef de Ja ue de Joie ro
Giounemnerent

Canimeteue n'a pas renoncé au présent Coma con t
ner nt, dans un dé de Vag-quare (2
L'EMR, au propre d'sequisiion sismique dans Le Pétre d'Explortiuz dut le
ût Dollars (LED 1.240 1600! ne
tn Ge valeur en on oh) Paco d'a rec qe deux eu cinq
Alam LED kr de sie novel, el de zovmeslechniques sscociée

sai à l'alinéa #1)
es à car de là Date

si

LA Pespiniiun de Je pére de vhgrquatre C3) moe arr Ja De d'Eéêe be
Conmeeer pour se da jrésent Coma ei dbandme ke Féémète
d'Ephuiaion dns sa Hoi, sans dblgations, par not en dei au Gérant
Le présent Contre me mine eme eff de La dre de Ie nafielion au
Gouvememen:

10

Aux Bus de Franfheion des ailes 1 HA, les forages d'évaluation ésstvés dau Le

end d'un programme d'évaluation durs découverte ne sorun jus cunsidérés ere

ds forages d'expert et eu ce de déconne d'ipdroomrbunes seul ve pui jar
es Far dsl

decoumte sert réqut

A Date d'El ls Consrcteur ouemir une ge de hapne exéenrion des sociétés
ares des saétes conan, fe Cuntrateur, eaurrant les obligaliar da Coieteur au
hrs Bu pren Cannet Le garnie de hnete exdeulion ne se pas exigée sa ordre
da

Le snoober des nhiurions mfoirales de maux sera celeuié en uilisrt Les coûte

Anais par amère 6 shrique où par fon d'explertion ul £-antés

a au ex (RD) Dolls pre tomes dei à efeuur
Reine (Emilion de Durs qu Pre ere 2 alu,

Tiois (33 mois ads Faléveent d'u ve sismique où da loge d'exploration
ft jusqu'à Le profonde mile concemle, Le moné leu ci-éesss sa
dé de cuire à cure Les obligalinns meules de leveux de In périoés
Éesploralion eu roues sétant à eur, evaites suiane Les disputer de l'alinéa

parsdent

Si true d'üne période d'angle ruetecran, ou en eus de rennncifon toile on
Aéfien du Conte, Le teur d'erploralun ont ps eus es engerenments
aime sous an pme aile 4, Le Rise au Le dir d'a psler L ganëe à te
Aide jour serein des Shitemens à uv qu pale ré sons pr le
Éantreleur

ee gépt ro rm es négation entrimales
A avan dis alomtn ot tre de late à dr présent Cesu le Conracieur pour,
en se le don exchsire d'exploration pou va manquent
majeur au peser: Cas à à Lénine des dpeslors Sul Contrat el, en
es ee ernde reevable, obenie le renmmellement de Tuuctiation celui
derlernion

ETABLISSEMENT ET APPROBATION DES PROGRAMMES
ANNUELS DE TRAVAUX

au ui un CD aie vaut Je Blu de chague Année Civile ou, pour Es precaière
Paie Civile mi plus a de (23 mis seu 2 Dre d'El Conrecieur prépare
some ae Mini peur cppratañoe un Pregremme Annuel do Tovnux étui
ose pr pose cat qu Le Puis Ans] comes pemant pour enable du Péritre
dExplorcien.

Cu Vrcgranre Ant de Travis ele Budget Anal correspond rot
bass sis desplordinn, es ÿ a eû, d'évaltion pau
due déve, el de dééelamemret et 6e prodiction pour eLine gisement
nel

4

43

4

65

Sie Crime n'a pos rennes an présent Contrat coafoanément a l'alinéa 4 (e)
devra réliser emsaile, avan a in de la période imtale d'exploration, 22 mia en AL}
orage d'asplaralion à ui prise névimale de deu lle C.06) mérres (sous fe
aies de lire.

Duras a scène période d'exgloition 4e mo (5) Andes Comracivalle défie à
Earl 3.2, Le Coutésteur rent ar au mater {1} forage d'explantion à ne
srotander era de dax ri.) trs os live de ne.

Durant a mroiième pére dexphion de rois C5} Arias Cenhrautrelles définis à
article 32, le Comes den A éalise mire un C2) ae 'expletal à
profane tale de eu ile (2.000 ttes (sous Le névau de? me).

Can des Does d'exploration prévi cideseux se, rôles Jréà de profondeur
mérinals comes de deux mile LU mauss pendant Ke Période (nids
d'sénaiun, ee de dx mille 62000) mètres pendre Le daisiens € La Nos
ériodss d'exluatien, au Hs

Fa sa pourait Gi re ue sun Los règles 2 La en
petrole iramatiene set ele pau lime ou ae dus cisous surfe

de age et antentté à nue profondes
canelle sé,

eus À Le profomonr nine

marifsse 2e mis de l'existence

Va péumuie 4 fs
une pre a eoache are.

des fermtlions che sont rencontrée nt dure ne permet pas Em
pige l'arancemenr du rage condrave es moy dép

a

A les Genis pérmlfusaont reneoniies dent
Frecton fn ne de mages ne pement qu d'
ae oracle a vie,

nécessite gone leur
Le profondeur

Mans Le ess où lue des condtens chdessus existe, le Canimeur devra obtenir
Pautésaon phéible du Mtie aan de suspelie Le orcpe, lequel ne sea ps
fée gs rison mmlivée, 1 Le mas en ation ere Sul soir 8 Ho à Le
prof nine corinne aisée.

Se Courant, an cvs sui de Le premiére période d'explorer de I deuxiine

le S'plortion défis aapticement sn ares à L 63,2, Elise ue
de forages Aexgloton mp ox ohms minis de forages puise
epociivement aux niche LL 6! 42 pour lue période, 22 fcimges d'nploution
éxsédentaies poussent 8e régate de le au les Jisadee dessein suikrates et
des dbgations ments de For stipule pour ne sites
en réseau ici 2 € c à der ue tés par
de de out de l'autnrsation

isalrout eu déé

#1

Le Ministe poure proposer des révisions ou modiestens au Pcogcaaune Annuel de
“Travae e au Budget Arnoal cures us es Rent au Contre HOUS,
Las jostonions jugée Lies dau AG Fe we (AC Jens avant a cécepron de
Brogrurune, Dans de en Le Minisae ee Concècter se réunit aussi rpidement que
pasible pour édite Lesuéssions on modifiertions Bemandées er et du enamraas
ecole Proprainie mm de Trou et je Bulget An coisespoadax dans Eur
vime délinive, suivant ls régles de ler en ange Gars l'isdisse pérolièee
ieratonle, La date d'Aagtn Mprogeerine anoue des ace du Bd oral
Lerespaatont sera 1 at de 'aceoed mul sui

lbréce de natifs par Le Mine au Cars our de son désir de révisions ou
madifieuries dns Le délai de trente (AU fous susvisé, ledit Tograuime Anauel de
res ee Taripet Aamuel euro sant réputés accepte ae > Mintere à La
dé degli uit sa

Bitte ab Le Crau due Lee néeulot nequis av cours dt
dérstarrent des teeux au qe des cronsimees pariiliène peuvent jusér dei
nement au Programme Amel de Texas Das ce cas, apiés nelifeæios ai
Mie, le Loneacieu paire elieehiee dé 3 Ehamgerenté sus see que ls
ie Fondements dudit Prog Arumel de Travaux ne cn, pré md,

OBLIGATIONS DU CONTRACTEUR DANS LA CONDUITE DES
OPERATIONS PETROLIERES

Le Enrtrazieur d

rie tas Les Guns messes et achute ni Jouer tous Les
marédels, équipemnums € nmidane Idimmahles 4 Lx riaion des Opémrinns

de éafenent ouroir toute assistance echnique,  routprs l'exuplei Qu
personnel élanges nécemaie à réalisation des Programs aek de Travaux, Le
Core ere spores la prépartiar e1 de Préc des Pa mes Ans
Be Tree qui devra Ce ré Ja ani dla prepa es repaent Lee
les le ut eu usage dun Fri plie ion

A Dre dE u préme Corn, Don Peroleun LE & 1 Limied era leniré
désiunée comme Opéra ét seta rexousable de L éonduile et de lenéeution des
Oérions Poches, L'Opéateus, 2 de et pars Je eumpre du Contractets,
comme où Mini a rappats, afemmlons et Rrsdigreent visés den Le
présent Contrat. Tous changement Opéra deu reve l'eyprataliez préslbie du
lite, ele né sp rede aus asou ie NE

1e Cnniagteur es tequ d'ouvrir, dans Jess {9} mois suit 1e Dale d'El, un
Eurau en République langue de Luis, e de Le ce pridait La due du
Cat, due Birgan se datant does dan repurmile jan pute pour la
cenduite des Uéréaus Méelièes et nuignel pour éce remise iouie notation au
ae présent Conti

36

57

En

sf

si

LA Frexpirtin de La oiséme pédide d'exalarativa dérple à dore 3 2 le Cerircteur
“devra rendre a ulace restante du Périmètre d'Exploraton, en éshoss de sata Là
“sguveres pur des Périmées d'Eaplootion.

Si 2 l'espuaton de la période d'explomtion défile à laricle 32, en
grogne da envois d'éralimiinn d'une étcenure fl que visé à l'arche 92 eut
cffectvement er sourd ralsion, le Coureneeue rhlieudes sa cas de dmnde
réa à Ia auclèce estimée de ladite découvene. une prirogtien de l'antérstion
chui d'exslesion pour I dimée néarre à l'achéveroni des tua
d'éelutinr, sors turcs nouvo escéder aix D mais

Dans een, Le Contradeir devrs déposée La dre 2 protagnnio: de l'aurai
Aelusise d'explonion susyisée auprés dm Mie an moi deu (2) mois avant
Pepiaton de Le toits pééode d'expioadon, et pou eau imêe pédod.
Canemsteur devra rempli Euler Le Gala de va plein sipué
ira a

ia du sx égrlrsent progée, le eus
Écheart, bo Les de Lemaide Lans let ire Fevbiaton. jugé
Piateesemion d'une déeisfon, en ce qui cameme le éope La ba
derrande

OBLIGATIONS DE TRAVAUX D'EXPLORATION

D Din Le période ile de done (HA) mois À enter de de Dar EEE
Loneten denstse à etuor ais él nique de rares Les eme miques 8
géolosiqe eponibies er Le Péri S'Avplariun, & réponse dépaur aprs
du Gouerenent ppt RL

LD À a the de come périls de douze 412) mois 3 ever de fe Pate dE le
Conmens pou 2épree an print Cattat 8€ ahadooner le Périméue
d'Enlonstion dans 5 PRE, san gi, par notion ere ox Gausrérseniet
Le présenr. Com ta temriné et san ef de Ja ue de Joie ro
Giounemnerent

Canimeteue n'a pas renoncé au présent Coma con t
ner nt, dans un dé de Vag-quare (2
L'EMR, au propre d'sequisiion sismique dans Le Pétre d'Explortiuz dut le
ût Dollars (LED 1.240 1600! ne
tn Ge valeur en on oh) Paco d'a rec qe deux eu cinq
Alam LED kr de sie novel, el de zovmeslechniques sscociée

sai à l'alinéa #1)
es à car de là Date

si

LA Pespiniiun de Je pére de vhgrquatre C3) moe arr Ja De d'Eéêe be
Conmeeer pour se da jrésent Coma ei dbandme ke Féémète
d'Ephuiaion dns sa Hoi, sans dblgations, par not en dei au Gérant
Le présent Contre me mine eme eff de La dre de Ie nafielion au
Gouvememen:

10

Aux Bus de Franfheion des ailes 1 HA, les forages d'évaluation ésstvés dau Le

end d'un programme d'évaluation durs découverte ne sorun jus cunsidérés ere

ds forages d'expert et eu ce de déconne d'ipdroomrbunes seul ve pui jar
es Far dsl

decoumte sert réqut

A Date d'El ls Consrcteur ouemir une ge de hapne exéenrion des sociétés
ares des saétes conan, fe Cuntrateur, eaurrant les obligaliar da Coieteur au
hrs Bu pren Cannet Le garnie de hnete exdeulion ne se pas exigée sa ordre
da

Le snoober des nhiurions mfoirales de maux sera celeuié en uilisrt Les coûte

Anais par amère 6 shrique où par fon d'explertion ul £-antés

a au ex (RD) Dolls pre tomes dei à efeuur
Reine (Emilion de Durs qu Pre ere 2 alu,

Tiois (33 mois ads Faléveent d'u ve sismique où da loge d'exploration
ft jusqu'à Le profonde mile concemle, Le moné leu ci-éesss sa
dé de cuire à cure Les obligalinns meules de leveux de In périoés
Éesploralion eu roues sétant à eur, evaites suiane Les disputer de l'alinéa

parsdent

Si true d'üne période d'angle ruetecran, ou en eus de rennncifon toile on
Aéfien du Conte, Le teur d'erploralun ont ps eus es engerenments
aime sous an pme aile 4, Le Rise au Le dir d'a psler L ganëe à te
Aide jour serein des Shitemens à uv qu pale ré sons pr le
Éantreleur

ee gépt ro rm es négation entrimales
A avan dis alomtn ot tre de late à dr présent Cesu le Conracieur pour,
en se le don exchsire d'exploration pou va manquent
majeur au peser: Cas à à Lénine des dpeslors Sul Contrat el, en
es ee ernde reevable, obenie le renmmellement de Tuuctiation celui
derlernion

ETABLISSEMENT ET APPROBATION DES PROGRAMMES
ANNUELS DE TRAVAUX

au ui un CD aie vaut Je Blu de chague Année Civile ou, pour Es precaière
Paie Civile mi plus a de (23 mis seu 2 Dre d'El Conrecieur prépare
some ae Mini peur cppratañoe un Pregremme Annuel do Tovnux étui
ose pr pose cat qu Le Puis Ans] comes pemant pour enable du Péritre
dExplorcien.

Cu Vrcgranre Ant de Travis ele Budget Anal correspond rot
bass sis desplordinn, es ÿ a eû, d'évaltion pau
due déve, el de dééelamemret et 6e prodiction pour eLine gisement
nel

4

43

4

65

Sie Crime n'a pos rennes an présent Contrat coafoanément a l'alinéa 4 (e)
devra réliser emsaile, avan a in de la période imtale d'exploration, 22 mia en AL}
orage d'asplaralion à ui prise névimale de deu lle C.06) mérres (sous fe
aies de lire.

Duras a scène période d'exgloition 4e mo (5) Andes Comracivalle défie à
Earl 3.2, Le Coutésteur rent ar au mater {1} forage d'explantion à ne
srotander era de dax ri.) trs os live de ne.

Durant a mroiième pére dexphion de rois C5} Arias Cenhrautrelles définis à
article 32, le Comes den A éalise mire un C2) ae 'expletal à
profane tale de eu ile (2.000 ttes (sous Le névau de? me).

Can des Does d'exploration prévi cideseux se, rôles Jréà de profondeur
mérinals comes de deux mile LU mauss pendant Ke Période (nids
d'sénaiun, ee de dx mille 62000) mètres pendre Le daisiens € La Nos
ériodss d'exluatien, au Hs

Fa sa pourait Gi re ue sun Los règles 2 La en
petrole iramatiene set ele pau lime ou ae dus cisous surfe

de age et antentté à nue profondes
canelle sé,

eus À Le profomonr nine

marifsse 2e mis de l'existence

Va péumuie 4 fs
une pre a eoache are.

des fermtlions che sont rencontrée nt dure ne permet pas Em
pige l'arancemenr du rage condrave es moy dép

a

A les Genis pérmlfusaont reneoniies dent
Frecton fn ne de mages ne pement qu d'
ae oracle a vie,

nécessite gone leur
Le profondeur

Mans Le ess où lue des condtens chdessus existe, le Canimeur devra obtenir
Pautésaon phéible du Mtie aan de suspelie Le orcpe, lequel ne sea ps
fée gs rison mmlivée, 1 Le mas en ation ere Sul soir 8 Ho à Le
prof nine corinne aisée.

Se Courant, an cvs sui de Le premiére période d'explorer de I deuxiine

le S'plortion défis aapticement sn ares à L 63,2, Elise ue
de forages Aexgloton mp ox ohms minis de forages puise
epociivement aux niche LL 6! 42 pour lue période, 22 fcimges d'nploution
éxsédentaies poussent 8e régate de le au les Jisadee dessein suikrates et
des dbgations ments de For stipule pour ne sites
en réseau ici 2 € c à der ue tés par
de de out de l'autnrsation

isalrout eu déé

#1

Le Ministe poure proposer des révisions ou modiestens au Pcogcaaune Annuel de
“Travae e au Budget Arnoal cures us es Rent au Contre HOUS,
Las jostonions jugée Lies dau AG Fe we (AC Jens avant a cécepron de
Brogrurune, Dans de en Le Minisae ee Concècter se réunit aussi rpidement que
pasible pour édite Lesuéssions on modifiertions Bemandées er et du enamraas
ecole Proprainie mm de Trou et je Bulget An coisespoadax dans Eur
vime délinive, suivant ls régles de ler en ange Gars l'isdisse pérolièee
ieratonle, La date d'Aagtn Mprogeerine anoue des ace du Bd oral
Lerespaatont sera 1 at de 'aceoed mul sui

lbréce de natifs par Le Mine au Cars our de son désir de révisions ou
madifieuries dns Le délai de trente (AU fous susvisé, ledit Tograuime Anauel de
res ee Taripet Aamuel euro sant réputés accepte ae > Mintere à La
dé degli uit sa

Bitte ab Le Crau due Lee néeulot nequis av cours dt
dérstarrent des teeux au qe des cronsimees pariiliène peuvent jusér dei
nement au Programme Amel de Texas Das ce cas, apiés nelifeæios ai
Mie, le Loneacieu paire elieehiee dé 3 Ehamgerenté sus see que ls
ie Fondements dudit Prog Arumel de Travaux ne cn, pré md,

OBLIGATIONS DU CONTRACTEUR DANS LA CONDUITE DES
OPERATIONS PETROLIERES

Le Enrtrazieur d

rie tas Les Guns messes et achute ni Jouer tous Les
marédels, équipemnums € nmidane Idimmahles 4 Lx riaion des Opémrinns

de éafenent ouroir toute assistance echnique,  routprs l'exuplei Qu
personnel élanges nécemaie à réalisation des Programs aek de Travaux, Le
Core ere spores la prépartiar e1 de Préc des Pa mes Ans
Be Tree qui devra Ce ré Ja ani dla prepa es repaent Lee
les le ut eu usage dun Fri plie ion

A Dre dE u préme Corn, Don Peroleun LE & 1 Limied era leniré
désiunée comme Opéra ét seta rexousable de L éonduile et de lenéeution des
Oérions Poches, L'Opéateus, 2 de et pars Je eumpre du Contractets,
comme où Mini a rappats, afemmlons et Rrsdigreent visés den Le
présent Contrat. Tous changement Opéra deu reve l'eyprataliez préslbie du
lite, ele né sp rede aus asou ie NE

1e Cnniagteur es tequ d'ouvrir, dans Jess {9} mois suit 1e Dale d'El, un
Eurau en République langue de Luis, e de Le ce pridait La due du
Cat, due Birgan se datant does dan repurmile jan pute pour la
cenduite des Uéréaus Méelièes et nuignel pour éce remise iouie notation au
ae présent Conti

36

57

En

sf

si

LA Frexpirtin de La oiséme pédide d'exalarativa dérple à dore 3 2 le Cerircteur
“devra rendre a ulace restante du Périmètre d'Exploraton, en éshoss de sata Là
“sguveres pur des Périmées d'Eaplootion.

Si 2 l'espuaton de la période d'explomtion défile à laricle 32, en
grogne da envois d'éralimiinn d'une étcenure fl que visé à l'arche 92 eut
cffectvement er sourd ralsion, le Coureneeue rhlieudes sa cas de dmnde
réa à Ia auclèce estimée de ladite découvene. une prirogtien de l'antérstion
chui d'exslesion pour I dimée néarre à l'achéveroni des tua
d'éelutinr, sors turcs nouvo escéder aix D mais

Dans een, Le Contradeir devrs déposée La dre 2 protagnnio: de l'aurai
Aelusise d'explonion susyisée auprés dm Mie an moi deu (2) mois avant
Pepiaton de Le toits pééode d'expioadon, et pou eau imêe pédod.
Canemsteur devra rempli Euler Le Gala de va plein sipué
ira a

ia du sx égrlrsent progée, le eus
Écheart, bo Les de Lemaide Lans let ire Fevbiaton. jugé
Piateesemion d'une déeisfon, en ce qui cameme le éope La ba
derrande

OBLIGATIONS DE TRAVAUX D'EXPLORATION

D Din Le période ile de done (HA) mois À enter de de Dar EEE
Loneten denstse à etuor ais él nique de rares Les eme miques 8
géolosiqe eponibies er Le Péri S'Avplariun, & réponse dépaur aprs
du Gouerenent ppt RL

LD À a the de come périls de douze 412) mois 3 ever de fe Pate dE le
Conmens pou 2épree an print Cattat 8€ ahadooner le Périméue
d'Enlonstion dans 5 PRE, san gi, par notion ere ox Gausrérseniet
Le présenr. Com ta temriné et san ef de Ja ue de Joie ro
Giounemnerent

Canimeteue n'a pas renoncé au présent Coma con t
ner nt, dans un dé de Vag-quare (2
L'EMR, au propre d'sequisiion sismique dans Le Pétre d'Explortiuz dut le
ût Dollars (LED 1.240 1600! ne
tn Ge valeur en on oh) Paco d'a rec qe deux eu cinq
Alam LED kr de sie novel, el de zovmeslechniques sscociée

sai à l'alinéa #1)
es à car de là Date

si

LA Pespiniiun de Je pére de vhgrquatre C3) moe arr Ja De d'Eéêe be
Conmeeer pour se da jrésent Coma ei dbandme ke Féémète
d'Ephuiaion dns sa Hoi, sans dblgations, par not en dei au Gérant
Le présent Contre me mine eme eff de La dre de Ie nafielion au
Gouvememen:

10

Aux Bus de Franfheion des ailes 1 HA, les forages d'évaluation ésstvés dau Le

end d'un programme d'évaluation durs découverte ne sorun jus cunsidérés ere

ds forages d'expert et eu ce de déconne d'ipdroomrbunes seul ve pui jar
es Far dsl

decoumte sert réqut

A Date d'El ls Consrcteur ouemir une ge de hapne exéenrion des sociétés
ares des saétes conan, fe Cuntrateur, eaurrant les obligaliar da Coieteur au
hrs Bu pren Cannet Le garnie de hnete exdeulion ne se pas exigée sa ordre
da

Le snoober des nhiurions mfoirales de maux sera celeuié en uilisrt Les coûte

Anais par amère 6 shrique où par fon d'explertion ul £-antés

a au ex (RD) Dolls pre tomes dei à efeuur
Reine (Emilion de Durs qu Pre ere 2 alu,

Tiois (33 mois ads Faléveent d'u ve sismique où da loge d'exploration
ft jusqu'à Le profonde mile concemle, Le moné leu ci-éesss sa
dé de cuire à cure Les obligalinns meules de leveux de In périoés
Éesploralion eu roues sétant à eur, evaites suiane Les disputer de l'alinéa

parsdent

Si true d'üne période d'angle ruetecran, ou en eus de rennncifon toile on
Aéfien du Conte, Le teur d'erploralun ont ps eus es engerenments
aime sous an pme aile 4, Le Rise au Le dir d'a psler L ganëe à te
Aide jour serein des Shitemens à uv qu pale ré sons pr le
Éantreleur

ee gépt ro rm es négation entrimales
A avan dis alomtn ot tre de late à dr présent Cesu le Conracieur pour,
en se le don exchsire d'exploration pou va manquent
majeur au peser: Cas à à Lénine des dpeslors Sul Contrat el, en
es ee ernde reevable, obenie le renmmellement de Tuuctiation celui
derlernion

ETABLISSEMENT ET APPROBATION DES PROGRAMMES
ANNUELS DE TRAVAUX

au ui un CD aie vaut Je Blu de chague Année Civile ou, pour Es precaière
Paie Civile mi plus a de (23 mis seu 2 Dre d'El Conrecieur prépare
some ae Mini peur cppratañoe un Pregremme Annuel do Tovnux étui
ose pr pose cat qu Le Puis Ans] comes pemant pour enable du Péritre
dExplorcien.

Cu Vrcgranre Ant de Travis ele Budget Anal correspond rot
bass sis desplordinn, es ÿ a eû, d'évaltion pau
due déve, el de dééelamemret et 6e prodiction pour eLine gisement
nel

4

43

4

65

Sie Crime n'a pos rennes an présent Contrat coafoanément a l'alinéa 4 (e)
devra réliser emsaile, avan a in de la période imtale d'exploration, 22 mia en AL}
orage d'asplaralion à ui prise névimale de deu lle C.06) mérres (sous fe
aies de lire.

Duras a scène période d'exgloition 4e mo (5) Andes Comracivalle défie à
Earl 3.2, Le Coutésteur rent ar au mater {1} forage d'explantion à ne
srotander era de dax ri.) trs os live de ne.

Durant a mroiième pére dexphion de rois C5} Arias Cenhrautrelles définis à
article 32, le Comes den A éalise mire un C2) ae 'expletal à
profane tale de eu ile (2.000 ttes (sous Le névau de? me).

Can des Does d'exploration prévi cideseux se, rôles Jréà de profondeur
mérinals comes de deux mile LU mauss pendant Ke Période (nids
d'sénaiun, ee de dx mille 62000) mètres pendre Le daisiens € La Nos
ériodss d'exluatien, au Hs

Fa sa pourait Gi re ue sun Los règles 2 La en
petrole iramatiene set ele pau lime ou ae dus cisous surfe

de age et antentté à nue profondes
canelle sé,

eus À Le profomonr nine

marifsse 2e mis de l'existence

Va péumuie 4 fs
une pre a eoache are.

des fermtlions che sont rencontrée nt dure ne permet pas Em
pige l'arancemenr du rage condrave es moy dép

a

A les Genis pérmlfusaont reneoniies dent
Frecton fn ne de mages ne pement qu d'
ae oracle a vie,

nécessite gone leur
Le profondeur

Mans Le ess où lue des condtens chdessus existe, le Canimeur devra obtenir
Pautésaon phéible du Mtie aan de suspelie Le orcpe, lequel ne sea ps
fée gs rison mmlivée, 1 Le mas en ation ere Sul soir 8 Ho à Le
prof nine corinne aisée.

Se Courant, an cvs sui de Le premiére période d'explorer de I deuxiine

le S'plortion défis aapticement sn ares à L 63,2, Elise ue
de forages Aexgloton mp ox ohms minis de forages puise
epociivement aux niche LL 6! 42 pour lue période, 22 fcimges d'nploution
éxsédentaies poussent 8e régate de le au les Jisadee dessein suikrates et
des dbgations ments de For stipule pour ne sites
en réseau ici 2 € c à der ue tés par
de de out de l'autnrsation

isalrout eu déé

#1

Le Ministe poure proposer des révisions ou modiestens au Pcogcaaune Annuel de
“Travae e au Budget Arnoal cures us es Rent au Contre HOUS,
Las jostonions jugée Lies dau AG Fe we (AC Jens avant a cécepron de
Brogrurune, Dans de en Le Minisae ee Concècter se réunit aussi rpidement que
pasible pour édite Lesuéssions on modifiertions Bemandées er et du enamraas
ecole Proprainie mm de Trou et je Bulget An coisespoadax dans Eur
vime délinive, suivant ls régles de ler en ange Gars l'isdisse pérolièee
ieratonle, La date d'Aagtn Mprogeerine anoue des ace du Bd oral
Lerespaatont sera 1 at de 'aceoed mul sui

lbréce de natifs par Le Mine au Cars our de son désir de révisions ou
madifieuries dns Le délai de trente (AU fous susvisé, ledit Tograuime Anauel de
res ee Taripet Aamuel euro sant réputés accepte ae > Mintere à La
dé degli uit sa

Bitte ab Le Crau due Lee néeulot nequis av cours dt
dérstarrent des teeux au qe des cronsimees pariiliène peuvent jusér dei
nement au Programme Amel de Texas Das ce cas, apiés nelifeæios ai
Mie, le Loneacieu paire elieehiee dé 3 Ehamgerenté sus see que ls
ie Fondements dudit Prog Arumel de Travaux ne cn, pré md,

OBLIGATIONS DU CONTRACTEUR DANS LA CONDUITE DES
OPERATIONS PETROLIERES

Le Enrtrazieur d

rie tas Les Guns messes et achute ni Jouer tous Les
marédels, équipemnums € nmidane Idimmahles 4 Lx riaion des Opémrinns

de éafenent ouroir toute assistance echnique,  routprs l'exuplei Qu
personnel élanges nécemaie à réalisation des Programs aek de Travaux, Le
Core ere spores la prépartiar e1 de Préc des Pa mes Ans
Be Tree qui devra Ce ré Ja ani dla prepa es repaent Lee
les le ut eu usage dun Fri plie ion

A Dre dE u préme Corn, Don Peroleun LE & 1 Limied era leniré
désiunée comme Opéra ét seta rexousable de L éonduile et de lenéeution des
Oérions Poches, L'Opéateus, 2 de et pars Je eumpre du Contractets,
comme où Mini a rappats, afemmlons et Rrsdigreent visés den Le
présent Contrat. Tous changement Opéra deu reve l'eyprataliez préslbie du
lite, ele né sp rede aus asou ie NE

1e Cnniagteur es tequ d'ouvrir, dans Jess {9} mois suit 1e Dale d'El, un
Eurau en République langue de Luis, e de Le ce pridait La due du
Cat, due Birgan se datant does dan repurmile jan pute pour la
cenduite des Uéréaus Méelièes et nuignel pour éce remise iouie notation au
ae présent Conti

36

57

En

sf

si

LA Frexpirtin de La oiséme pédide d'exalarativa dérple à dore 3 2 le Cerircteur
“devra rendre a ulace restante du Périmètre d'Exploraton, en éshoss de sata Là
“sguveres pur des Périmées d'Eaplootion.

Si 2 l'espuaton de la période d'explomtion défile à laricle 32, en
grogne da envois d'éralimiinn d'une étcenure fl que visé à l'arche 92 eut
cffectvement er sourd ralsion, le Coureneeue rhlieudes sa cas de dmnde
réa à Ia auclèce estimée de ladite découvene. une prirogtien de l'antérstion
chui d'exslesion pour I dimée néarre à l'achéveroni des tua
d'éelutinr, sors turcs nouvo escéder aix D mais

Dans een, Le Contradeir devrs déposée La dre 2 protagnnio: de l'aurai
Aelusise d'explonion susyisée auprés dm Mie an moi deu (2) mois avant
Pepiaton de Le toits pééode d'expioadon, et pou eau imêe pédod.
Canemsteur devra rempli Euler Le Gala de va plein sipué
ira a

ia du sx égrlrsent progée, le eus
Écheart, bo Les de Lemaide Lans let ire Fevbiaton. jugé
Piateesemion d'une déeisfon, en ce qui cameme le éope La ba
derrande

OBLIGATIONS DE TRAVAUX D'EXPLORATION

D Din Le période ile de done (HA) mois À enter de de Dar EEE
Loneten denstse à etuor ais él nique de rares Les eme miques 8
géolosiqe eponibies er Le Péri S'Avplariun, & réponse dépaur aprs
du Gouerenent ppt RL

LD À a the de come périls de douze 412) mois 3 ever de fe Pate dE le
Conmens pou 2épree an print Cattat 8€ ahadooner le Périméue
d'Enlonstion dans 5 PRE, san gi, par notion ere ox Gausrérseniet
Le présenr. Com ta temriné et san ef de Ja ue de Joie ro
Giounemnerent

Canimeteue n'a pas renoncé au présent Coma con t
ner nt, dans un dé de Vag-quare (2
L'EMR, au propre d'sequisiion sismique dans Le Pétre d'Explortiuz dut le
ût Dollars (LED 1.240 1600! ne
tn Ge valeur en on oh) Paco d'a rec qe deux eu cinq
Alam LED kr de sie novel, el de zovmeslechniques sscociée

sai à l'alinéa #1)
es à car de là Date

si

LA Pespiniiun de Je pére de vhgrquatre C3) moe arr Ja De d'Eéêe be
Conmeeer pour se da jrésent Coma ei dbandme ke Féémète
d'Ephuiaion dns sa Hoi, sans dblgations, par not en dei au Gérant
Le présent Contre me mine eme eff de La dre de Ie nafielion au
Gouvememen:

10

Aux Bus de Franfheion des ailes 1 HA, les forages d'évaluation ésstvés dau Le

end d'un programme d'évaluation durs découverte ne sorun jus cunsidérés ere

ds forages d'expert et eu ce de déconne d'ipdroomrbunes seul ve pui jar
es Far dsl

decoumte sert réqut

A Date d'El ls Consrcteur ouemir une ge de hapne exéenrion des sociétés
ares des saétes conan, fe Cuntrateur, eaurrant les obligaliar da Coieteur au
hrs Bu pren Cannet Le garnie de hnete exdeulion ne se pas exigée sa ordre
da

Le snoober des nhiurions mfoirales de maux sera celeuié en uilisrt Les coûte

Anais par amère 6 shrique où par fon d'explertion ul £-antés

a au ex (RD) Dolls pre tomes dei à efeuur
Reine (Emilion de Durs qu Pre ere 2 alu,

Tiois (33 mois ads Faléveent d'u ve sismique où da loge d'exploration
ft jusqu'à Le profonde mile concemle, Le moné leu ci-éesss sa
dé de cuire à cure Les obligalinns meules de leveux de In périoés
Éesploralion eu roues sétant à eur, evaites suiane Les disputer de l'alinéa

parsdent

Si true d'üne période d'angle ruetecran, ou en eus de rennncifon toile on
Aéfien du Conte, Le teur d'erploralun ont ps eus es engerenments
aime sous an pme aile 4, Le Rise au Le dir d'a psler L ganëe à te
Aide jour serein des Shitemens à uv qu pale ré sons pr le
Éantreleur

ee gépt ro rm es négation entrimales
A avan dis alomtn ot tre de late à dr présent Cesu le Conracieur pour,
en se le don exchsire d'exploration pou va manquent
majeur au peser: Cas à à Lénine des dpeslors Sul Contrat el, en
es ee ernde reevable, obenie le renmmellement de Tuuctiation celui
derlernion

ETABLISSEMENT ET APPROBATION DES PROGRAMMES
ANNUELS DE TRAVAUX

au ui un CD aie vaut Je Blu de chague Année Civile ou, pour Es precaière
Paie Civile mi plus a de (23 mis seu 2 Dre d'El Conrecieur prépare
some ae Mini peur cppratañoe un Pregremme Annuel do Tovnux étui
ose pr pose cat qu Le Puis Ans] comes pemant pour enable du Péritre
dExplorcien.

Cu Vrcgranre Ant de Travis ele Budget Anal correspond rot
bass sis desplordinn, es ÿ a eû, d'évaltion pau
due déve, el de dééelamemret et 6e prodiction pour eLine gisement
nel

4

43

4

65

Sie Crime n'a pos rennes an présent Contrat coafoanément a l'alinéa 4 (e)
devra réliser emsaile, avan a in de la période imtale d'exploration, 22 mia en AL}
orage d'asplaralion à ui prise névimale de deu lle C.06) mérres (sous fe
aies de lire.

Duras a scène période d'exgloition 4e mo (5) Andes Comracivalle défie à
Earl 3.2, Le Coutésteur rent ar au mater {1} forage d'explantion à ne
srotander era de dax ri.) trs os live de ne.

Durant a mroiième pére dexphion de rois C5} Arias Cenhrautrelles définis à
article 32, le Comes den A éalise mire un C2) ae 'expletal à
profane tale de eu ile (2.000 ttes (sous Le névau de? me).

Can des Does d'exploration prévi cideseux se, rôles Jréà de profondeur
mérinals comes de deux mile LU mauss pendant Ke Période (nids
d'sénaiun, ee de dx mille 62000) mètres pendre Le daisiens € La Nos
ériodss d'exluatien, au Hs

Fa sa pourait Gi re ue sun Los règles 2 La en
petrole iramatiene set ele pau lime ou ae dus cisous surfe

de age et antentté à nue profondes
canelle sé,

eus À Le profomonr nine

marifsse 2e mis de l'existence

Va péumuie 4 fs
une pre a eoache are.

des fermtlions che sont rencontrée nt dure ne permet pas Em
pige l'arancemenr du rage condrave es moy dép

a

A les Genis pérmlfusaont reneoniies dent
Frecton fn ne de mages ne pement qu d'
ae oracle a vie,

nécessite gone leur
Le profondeur

Mans Le ess où lue des condtens chdessus existe, le Canimeur devra obtenir
Pautésaon phéible du Mtie aan de suspelie Le orcpe, lequel ne sea ps
fée gs rison mmlivée, 1 Le mas en ation ere Sul soir 8 Ho à Le
prof nine corinne aisée.

Se Courant, an cvs sui de Le premiére période d'explorer de I deuxiine

le S'plortion défis aapticement sn ares à L 63,2, Elise ue
de forages Aexgloton mp ox ohms minis de forages puise
epociivement aux niche LL 6! 42 pour lue période, 22 fcimges d'nploution
éxsédentaies poussent 8e régate de le au les Jisadee dessein suikrates et
des dbgations ments de For stipule pour ne sites
en réseau ici 2 € c à der ue tés par
de de out de l'autnrsation

isalrout eu déé

#1

Le Ministe poure proposer des révisions ou modiestens au Pcogcaaune Annuel de
“Travae e au Budget Arnoal cures us es Rent au Contre HOUS,
Las jostonions jugée Lies dau AG Fe we (AC Jens avant a cécepron de
Brogrurune, Dans de en Le Minisae ee Concècter se réunit aussi rpidement que
pasible pour édite Lesuéssions on modifiertions Bemandées er et du enamraas
ecole Proprainie mm de Trou et je Bulget An coisespoadax dans Eur
vime délinive, suivant ls régles de ler en ange Gars l'isdisse pérolièee
ieratonle, La date d'Aagtn Mprogeerine anoue des ace du Bd oral
Lerespaatont sera 1 at de 'aceoed mul sui

lbréce de natifs par Le Mine au Cars our de son désir de révisions ou
madifieuries dns Le délai de trente (AU fous susvisé, ledit Tograuime Anauel de
res ee Taripet Aamuel euro sant réputés accepte ae > Mintere à La
dé degli uit sa

Bitte ab Le Crau due Lee néeulot nequis av cours dt
dérstarrent des teeux au qe des cronsimees pariiliène peuvent jusér dei
nement au Programme Amel de Texas Das ce cas, apiés nelifeæios ai
Mie, le Loneacieu paire elieehiee dé 3 Ehamgerenté sus see que ls
ie Fondements dudit Prog Arumel de Travaux ne cn, pré md,

OBLIGATIONS DU CONTRACTEUR DANS LA CONDUITE DES
OPERATIONS PETROLIERES

Le Enrtrazieur d

rie tas Les Guns messes et achute ni Jouer tous Les
marédels, équipemnums € nmidane Idimmahles 4 Lx riaion des Opémrinns

de éafenent ouroir toute assistance echnique,  routprs l'exuplei Qu
personnel élanges nécemaie à réalisation des Programs aek de Travaux, Le
Core ere spores la prépartiar e1 de Préc des Pa mes Ans
Be Tree qui devra Ce ré Ja ani dla prepa es repaent Lee
les le ut eu usage dun Fri plie ion

A Dre dE u préme Corn, Don Peroleun LE & 1 Limied era leniré
désiunée comme Opéra ét seta rexousable de L éonduile et de lenéeution des
Oérions Poches, L'Opéateus, 2 de et pars Je eumpre du Contractets,
comme où Mini a rappats, afemmlons et Rrsdigreent visés den Le
présent Contrat. Tous changement Opéra deu reve l'eyprataliez préslbie du
lite, ele né sp rede aus asou ie NE

1e Cnniagteur es tequ d'ouvrir, dans Jess {9} mois suit 1e Dale d'El, un
Eurau en République langue de Luis, e de Le ce pridait La due du
Cat, due Birgan se datant does dan repurmile jan pute pour la
cenduite des Uéréaus Méelièes et nuignel pour éce remise iouie notation au
ae présent Conti

6a

66

87

6

74

74

El
Lo Cnnaneranr dvre nu cou des Opérations Pétrliars premire oaros Les memes
éressites À fa protéccon de Fean eme.

1e Conirastenr devra notament prend out Les dsl misénmables pour

4 Sessute que lenrenble des imarllatiom el équipement dilieés po Vas

besoins des Cipérarians Péuléres sont ea bon lt et vurclemeat maintenue et
nieonut onda dre 6 présent CL

& Evitecles portes races Pieces prod din que Le pertes ct)
el hote ou et au pri lisés dans os Opérations Ptralies

3 Assaner n protetfen des nappes aquires semconées au cou des Opéalions
Paulin et fournir au Déguieue dues Mes er de In Géniagie tous les
renom bonus au

de les prodait de 2e sep coma eut,

GAS à eu, ae le Ses des Opérations Pécoïières à Fachtverent de
otaque Opération Pérue

Plans 2e Las et intilations és par  Chotmeeur en fers du présent Éanat

Sert, seen a nature et fe peau, ti corses, Ulis, als e équipés
à semps een toute mél À Hs page à fe maville à
sie J'Esplnet et sans préjutez de ee gui précède Le Contacieur
ra pat Palo a er male en bon ét ec PIE sonores
Hop ques pneu La par mors compétentes in Garenne nt

Le Conrrtia anrgnge À prendre tes es réaufons nécaues got paéverir une
polo de ja one auacine dans le Périmète d'Exploraden er à reaperer notament
Les dispasitians de 1e Convention snrionat zou La préteniun de Ja polindon deu
eus de Le mer pur ler Bretons siunée 2 Londies le 12 mai 1958, de 5
arr de à deste pus pou amour eu mie 1 coute, Pom préseuie 1
pollen, Le Couvereiient peut égiemes: éltider on nc avec le Conaciur de
Foie mesure su eq parc mévessire pou augure La présaidon de
zone maine

Las lation de san rit de consruire, ibeuter des ra 0 mini tour Ja
Frlinne alain aux fi du présenta, le Coulrateuz ne devra pas secs
sas à anci e cqueie (AC) méûe  1bes Hékez seileux eu mon,
lieux de épuré, enclos rurés, cour 2e ends, Haba, aronpes d'habitations,
sillage, ogs'Pmérrions, aus, ons eau, résrvois, nes, sons, chemin de Lex,
conduites n, éaraliatiènt, Vécne Qué puslique ouvres Que, sam Le
sn préalable du Man La Contre a Faan fe niparr to dense
QE an Bar pu crane.

Le Conaseur érove sout-allarts depagent à eecuñer doué pasirenee am entrapries
et produits moulaniens, à cordhinus eqeialumtes en rennes de pris, gurmité, qui,
<onrinns de paiement HE defini.

1

Les occupations de terrine vies à l'ile 722 devron: Hire Fubjet due decide
auprés Ministre, prés placement dé ces tea a 'uilietion envisagée.

Après cérsption de dite damnde, elle ex jugée rerevable, an au de Ministre
eonstten Le recrrabc ee Ain le terne mécessaues. Les dois envier 8e
rORE seront aus, a tnt que de besoin, stémat queen Eng avé ESS pr
Pacha.

En ab iagrond ami, Fmoritnn doceupéion ser soceudie

sir de
dira pur Form ire

2 see ape que es prop
ropcté ren 6 La pelle pe

A déni aôn, a dans Je te den dé tof salon fes eme
leenrs.

A cat, sera consultés:

2 se eus de dore Gétemns pau des parte cefoemenent aux

dipasiies du Code G
moe

au de réplameurs déreesideme des

uns Je bus de foraine dénude veu de dioite emule les
Véntielanes ératis droits coumniers leurs représemiants déraent

es Le an droite appartenant au dm pull: ia caen nu
ranntome pb ques admise, Je es eh aol aeuel.

D) niet us cemipnaon près de cum pie des indeondés

spororhnaes détermine par Fran crainte:

26 locution nat qe temporal, où Je renal peut ême mis en
cullure an Hoët dem 1) an, core Léa précédemment, indemnité
sex x au double da pr get du in

2 en lesauter es, linéemaité

era aa loceufatien.

ae où doute

se valeur du

Les fée ant propres ou déconlant desrimarions de dummages cuusés soon
Aero ce banane es

Les pros Gé dans Panile 7.2 genes prursent, 1 ae lon, dre déclseés
Ain publie, dans Des conditions prévme: pr ls Aglemenisaur eprapriion par
use C'éilié prbtique.

Les fs, remit een géné pures hrrges écoutant de l'appliation de arftes
1 687 6 cf dessu sort I éburge du Carter.

Ant eue où Enerunarion de terrine prévoit le prapriduire ou Je dtemeur de crois

ss

Le Coutaur dongaue poules contrts d'épprovisiemnentent, de cônsr ui ou Ge série une
valeur supéieure à deux ce cinquase mille €250 000 Dollars, à prachier à des aps dues
rm de candidate matins et éranpers at entendu que Le Conimeteur no tienne pas
abusiemen lesdits conats

Ds cages de Lou Le contrats se mepportan aux Opérations Pérolières dune valeur supéécue &
2509600 Dar sent soumése aa Mie dés leur signature.

Le Cowreur 2 es sous engagent & aomaler Leur prélérae, à condiions

éconoeriques équivalentes, à

chat es lens nécessaire aux Cipéraions Perses, pr pur

leur laceton ou à tous autre foume de ai

À cet et Le Cerecteu devra indiquer dans les Progranimes Anauels de Trasau soumis ous
Les can ds Focation d'une vaisur supérieure à de gen cime mille 280 000 Dis

DROITS DU CONTRACTEUR DANS LA CONDUITE DES OPERATIONS
BÉTROLIÈRES

Le Conbateur ae dut exclut

c feilciuer Le Cératine Pétralières à l'inrieur du Périmètre
Eaplerlin, dés lors que éélei sou cena due rem et ronds dt présent Conte

ais pu dirais des lee réglements de L République Llamque de Maulané, at

les ont escales soi

és de last Vaste pétrlre nero

ue bns de lendeuon des Opens Pétroères, le Cnrctsur ke doi

&

21

doctuper Les teraims écessaes à Too ds Op Péri
ceniekes, ML AUX uen vie aux paragrapres DT G 6} EM,
Logement de perse ac auvdtes Cérattons;

Le pad où Éie pruvker aux nav dintasimeture nécasaire à là ion, des
es émis éconoiaiqués zurmles, des. Opérations Peiétre o à Lou aa
contes, iles que le Dangpors et Re moe dl mere, de Erpépemente e7 do
prod @urts, à Pexeluson du Lamoport des Hodragsrhures par canaisions ve à
ace 16 de présous Cour, l'étisnement de mage de écorce es
de commumiennien, as Gé La rrudietion eu la Fouemiturs de lente Réussir
“Opérations Fétlèrer

Safe où Aie eee les forges at vaux nécesaies à lupprovisionemen en
sa du perdue, des muvanx er des nvrliions comment dun pions
eme les priés ds
de prndre et ur vu fire prendée ct lier ke mutériaux du so! (autres que Les
Eétéceburs), écossais aux act viates aux pores 26, Bi er cd,
ot a régfmematin en signer

is
amies de propre de Pal ua terrn pendant plus don (1) a a ae 2,

Frs Ecran es ra, ls ua qu valent 6 sceués ne se prétersient plus
À ua, Les propres eu les détemeavr de druius contes de propriété peuvent
que fe Conracteur aeñête Hdi rain, Toute pari de uerain qui aurait
endommagée ou dégradée suc L pla grande partie de si ace dev re acer en sa
Lea le Gemeur de dis roues Le punpridté Vendue. La
at ous lé eu moe à LA vale quil avaient

av ecran.

Lénointion paille eu rare dun Péfimdre € hplondou qu d'Éaolsien eat sas
ad lagon da de réultat de Parle 72 pou de Certain, ax 1e tuvaax et
inrmfaions liés en dpplcarion de dispustiors du résent aile 7 sous réserve qu
Les rain etustaanane soient nada le exe de aid Congres
lu pare case au eur dures Ménètes dix phersion ou cplattton

Ans Ge d'assurer Le ler milan poste cn poim. de que éccacmique et
échrique, le Mini veut Erporer au Cemecleur ds soudilions de tédlisalion et
denshoiaien des tva er des nonlluins viré à Lace 72, dou césene tonte Di
que Hsdies contra rie parte: per eine x eacdliens éronotiiques names de
Paie des Hnkées de de bei Evpleuun di déplaise ds
Hpdrocebars.

À dt Gard anale eut des
sation commun desdites lt

Le Mme pour, patarunent à ce Ent
nressés eger de pheeurs d'eue au lu

La as de dite ent Des I NES
5 Hdociobur
an Les dre sent 2oûr
ie 29 de nréeet Cur

ris ercefs drpcrrion &t d'exploionion
Halle csgonition, ct Fe dec
Bees à

reel made
8 pee aan her models

je réeut des dieu des atéles GR, LE. 1e Chrememne à L Mar de
eo des framésaurs u es so ain 62 bénéfisie du régime dénintér publ à
article 18

Sul dispusitions ccaraire de Cntat, aucune esp re sex apporiés Fri, au
Ade, à In lheré êo croit, d'emploi et £e muet de, persuiurs et de Leu.
ailes sh que Le ur bière, pour Le Suupliyés Cri Raul 8 So
Alan aus 26e pour Le Comhastet de repace f Jégislcon el réglemenaion.
Gr ai nt que Le Ps us un vigueur eu ire en Republique Blaye
ét 6 plaies à tonte Des nées

Les Gnome Heffkers Le délesonee re Canimeteur ainsi qu' ee agents et à 525
Sa rats, de tete moins dis ales émive lement exigées en rlalint
ave ls Opérations Shuées dans le ufr dt présent Contrat

SURVEILLANCE DES OPERATIONS PETROLIERES ET
RAPPORTS D'ACTIVITÉ.

6a

66

87

6

74

74

El
Lo Cnnaneranr dvre nu cou des Opérations Pétrliars premire oaros Les memes
éressites À fa protéccon de Fean eme.

1e Conirastenr devra notament prend out Les dsl misénmables pour

4 Sessute que lenrenble des imarllatiom el équipement dilieés po Vas

besoins des Cipérarians Péuléres sont ea bon lt et vurclemeat maintenue et
nieonut onda dre 6 présent CL

& Evitecles portes races Pieces prod din que Le pertes ct)
el hote ou et au pri lisés dans os Opérations Ptralies

3 Assaner n protetfen des nappes aquires semconées au cou des Opéalions
Paulin et fournir au Déguieue dues Mes er de In Géniagie tous les
renom bonus au

de les prodait de 2e sep coma eut,

GAS à eu, ae le Ses des Opérations Pécoïières à Fachtverent de
otaque Opération Pérue

Plans 2e Las et intilations és par  Chotmeeur en fers du présent Éanat

Sert, seen a nature et fe peau, ti corses, Ulis, als e équipés
à semps een toute mél À Hs page à fe maville à
sie J'Esplnet et sans préjutez de ee gui précède Le Contacieur
ra pat Palo a er male en bon ét ec PIE sonores
Hop ques pneu La par mors compétentes in Garenne nt

Le Conrrtia anrgnge À prendre tes es réaufons nécaues got paéverir une
polo de ja one auacine dans le Périmète d'Exploraden er à reaperer notament
Les dispasitians de 1e Convention snrionat zou La préteniun de Ja polindon deu
eus de Le mer pur ler Bretons siunée 2 Londies le 12 mai 1958, de 5
arr de à deste pus pou amour eu mie 1 coute, Pom préseuie 1
pollen, Le Couvereiient peut égiemes: éltider on nc avec le Conaciur de
Foie mesure su eq parc mévessire pou augure La présaidon de
zone maine

Las lation de san rit de consruire, ibeuter des ra 0 mini tour Ja
Frlinne alain aux fi du présenta, le Coulrateuz ne devra pas secs
sas à anci e cqueie (AC) méûe  1bes Hékez seileux eu mon,
lieux de épuré, enclos rurés, cour 2e ends, Haba, aronpes d'habitations,
sillage, ogs'Pmérrions, aus, ons eau, résrvois, nes, sons, chemin de Lex,
conduites n, éaraliatiènt, Vécne Qué puslique ouvres Que, sam Le
sn préalable du Man La Contre a Faan fe niparr to dense
QE an Bar pu crane.

Le Conaseur érove sout-allarts depagent à eecuñer doué pasirenee am entrapries
et produits moulaniens, à cordhinus eqeialumtes en rennes de pris, gurmité, qui,
<onrinns de paiement HE defini.

1

Les occupations de terrine vies à l'ile 722 devron: Hire Fubjet due decide
auprés Ministre, prés placement dé ces tea a 'uilietion envisagée.

Après cérsption de dite damnde, elle ex jugée rerevable, an au de Ministre
eonstten Le recrrabc ee Ain le terne mécessaues. Les dois envier 8e
rORE seront aus, a tnt que de besoin, stémat queen Eng avé ESS pr
Pacha.

En ab iagrond ami, Fmoritnn doceupéion ser soceudie

sir de
dira pur Form ire

2 see ape que es prop
ropcté ren 6 La pelle pe

A déni aôn, a dans Je te den dé tof salon fes eme
leenrs.

A cat, sera consultés:

2 se eus de dore Gétemns pau des parte cefoemenent aux

dipasiies du Code G
moe

au de réplameurs déreesideme des

uns Je bus de foraine dénude veu de dioite emule les
Véntielanes ératis droits coumniers leurs représemiants déraent

es Le an droite appartenant au dm pull: ia caen nu
ranntome pb ques admise, Je es eh aol aeuel.

D) niet us cemipnaon près de cum pie des indeondés

spororhnaes détermine par Fran crainte:

26 locution nat qe temporal, où Je renal peut ême mis en
cullure an Hoët dem 1) an, core Léa précédemment, indemnité
sex x au double da pr get du in

2 en lesauter es, linéemaité

era aa loceufatien.

ae où doute

se valeur du

Les fée ant propres ou déconlant desrimarions de dummages cuusés soon
Aero ce banane es

Les pros Gé dans Panile 7.2 genes prursent, 1 ae lon, dre déclseés
Ain publie, dans Des conditions prévme: pr ls Aglemenisaur eprapriion par
use C'éilié prbtique.

Les fs, remit een géné pures hrrges écoutant de l'appliation de arftes
1 687 6 cf dessu sort I éburge du Carter.

Ant eue où Enerunarion de terrine prévoit le prapriduire ou Je dtemeur de crois

ss

Le Coutaur dongaue poules contrts d'épprovisiemnentent, de cônsr ui ou Ge série une
valeur supéieure à deux ce cinquase mille €250 000 Dollars, à prachier à des aps dues
rm de candidate matins et éranpers at entendu que Le Conimeteur no tienne pas
abusiemen lesdits conats

Ds cages de Lou Le contrats se mepportan aux Opérations Pérolières dune valeur supéécue &
2509600 Dar sent soumése aa Mie dés leur signature.

Le Cowreur 2 es sous engagent & aomaler Leur prélérae, à condiions

éconoeriques équivalentes, à

chat es lens nécessaire aux Cipéraions Perses, pr pur

leur laceton ou à tous autre foume de ai

À cet et Le Cerecteu devra indiquer dans les Progranimes Anauels de Trasau soumis ous
Les can ds Focation d'une vaisur supérieure à de gen cime mille 280 000 Dis

DROITS DU CONTRACTEUR DANS LA CONDUITE DES OPERATIONS
BÉTROLIÈRES

Le Conbateur ae dut exclut

c feilciuer Le Cératine Pétralières à l'inrieur du Périmètre
Eaplerlin, dés lors que éélei sou cena due rem et ronds dt présent Conte

ais pu dirais des lee réglements de L République Llamque de Maulané, at

les ont escales soi

és de last Vaste pétrlre nero

ue bns de lendeuon des Opens Pétroères, le Cnrctsur ke doi

&

21

doctuper Les teraims écessaes à Too ds Op Péri
ceniekes, ML AUX uen vie aux paragrapres DT G 6} EM,
Logement de perse ac auvdtes Cérattons;

Le pad où Éie pruvker aux nav dintasimeture nécasaire à là ion, des
es émis éconoiaiqués zurmles, des. Opérations Peiétre o à Lou aa
contes, iles que le Dangpors et Re moe dl mere, de Erpépemente e7 do
prod @urts, à Pexeluson du Lamoport des Hodragsrhures par canaisions ve à
ace 16 de présous Cour, l'étisnement de mage de écorce es
de commumiennien, as Gé La rrudietion eu la Fouemiturs de lente Réussir
“Opérations Fétlèrer

Safe où Aie eee les forges at vaux nécesaies à lupprovisionemen en
sa du perdue, des muvanx er des nvrliions comment dun pions
eme les priés ds
de prndre et ur vu fire prendée ct lier ke mutériaux du so! (autres que Les
Eétéceburs), écossais aux act viates aux pores 26, Bi er cd,
ot a régfmematin en signer

is
amies de propre de Pal ua terrn pendant plus don (1) a a ae 2,

Frs Ecran es ra, ls ua qu valent 6 sceués ne se prétersient plus
À ua, Les propres eu les détemeavr de druius contes de propriété peuvent
que fe Conracteur aeñête Hdi rain, Toute pari de uerain qui aurait
endommagée ou dégradée suc L pla grande partie de si ace dev re acer en sa
Lea le Gemeur de dis roues Le punpridté Vendue. La
at ous lé eu moe à LA vale quil avaient

av ecran.

Lénointion paille eu rare dun Péfimdre € hplondou qu d'Éaolsien eat sas
ad lagon da de réultat de Parle 72 pou de Certain, ax 1e tuvaax et
inrmfaions liés en dpplcarion de dispustiors du résent aile 7 sous réserve qu
Les rain etustaanane soient nada le exe de aid Congres
lu pare case au eur dures Ménètes dix phersion ou cplattton

Ans Ge d'assurer Le ler milan poste cn poim. de que éccacmique et
échrique, le Mini veut Erporer au Cemecleur ds soudilions de tédlisalion et
denshoiaien des tva er des nonlluins viré à Lace 72, dou césene tonte Di
que Hsdies contra rie parte: per eine x eacdliens éronotiiques names de
Paie des Hnkées de de bei Evpleuun di déplaise ds
Hpdrocebars.

À dt Gard anale eut des
sation commun desdites lt

Le Mme pour, patarunent à ce Ent
nressés eger de pheeurs d'eue au lu

La as de dite ent Des I NES
5 Hdociobur
an Les dre sent 2oûr
ie 29 de nréeet Cur

ris ercefs drpcrrion &t d'exploionion
Halle csgonition, ct Fe dec
Bees à

reel made
8 pee aan her models

je réeut des dieu des atéles GR, LE. 1e Chrememne à L Mar de
eo des framésaurs u es so ain 62 bénéfisie du régime dénintér publ à
article 18

Sul dispusitions ccaraire de Cntat, aucune esp re sex apporiés Fri, au
Ade, à In lheré êo croit, d'emploi et £e muet de, persuiurs et de Leu.
ailes sh que Le ur bière, pour Le Suupliyés Cri Raul 8 So
Alan aus 26e pour Le Comhastet de repace f Jégislcon el réglemenaion.
Gr ai nt que Le Ps us un vigueur eu ire en Republique Blaye
ét 6 plaies à tonte Des nées

Les Gnome Heffkers Le délesonee re Canimeteur ainsi qu' ee agents et à 525
Sa rats, de tete moins dis ales émive lement exigées en rlalint
ave ls Opérations Shuées dans le ufr dt présent Contrat

SURVEILLANCE DES OPERATIONS PETROLIERES ET
RAPPORTS D'ACTIVITÉ.

6a

66

87

6

74

74

El
Lo Cnnaneranr dvre nu cou des Opérations Pétrliars premire oaros Les memes
éressites À fa protéccon de Fean eme.

1e Conirastenr devra notament prend out Les dsl misénmables pour

4 Sessute que lenrenble des imarllatiom el équipement dilieés po Vas

besoins des Cipérarians Péuléres sont ea bon lt et vurclemeat maintenue et
nieonut onda dre 6 présent CL

& Evitecles portes races Pieces prod din que Le pertes ct)
el hote ou et au pri lisés dans os Opérations Ptralies

3 Assaner n protetfen des nappes aquires semconées au cou des Opéalions
Paulin et fournir au Déguieue dues Mes er de In Géniagie tous les
renom bonus au

de les prodait de 2e sep coma eut,

GAS à eu, ae le Ses des Opérations Pécoïières à Fachtverent de
otaque Opération Pérue

Plans 2e Las et intilations és par  Chotmeeur en fers du présent Éanat

Sert, seen a nature et fe peau, ti corses, Ulis, als e équipés
à semps een toute mél À Hs page à fe maville à
sie J'Esplnet et sans préjutez de ee gui précède Le Contacieur
ra pat Palo a er male en bon ét ec PIE sonores
Hop ques pneu La par mors compétentes in Garenne nt

Le Conrrtia anrgnge À prendre tes es réaufons nécaues got paéverir une
polo de ja one auacine dans le Périmète d'Exploraden er à reaperer notament
Les dispasitians de 1e Convention snrionat zou La préteniun de Ja polindon deu
eus de Le mer pur ler Bretons siunée 2 Londies le 12 mai 1958, de 5
arr de à deste pus pou amour eu mie 1 coute, Pom préseuie 1
pollen, Le Couvereiient peut égiemes: éltider on nc avec le Conaciur de
Foie mesure su eq parc mévessire pou augure La présaidon de
zone maine

Las lation de san rit de consruire, ibeuter des ra 0 mini tour Ja
Frlinne alain aux fi du présenta, le Coulrateuz ne devra pas secs
sas à anci e cqueie (AC) méûe  1bes Hékez seileux eu mon,
lieux de épuré, enclos rurés, cour 2e ends, Haba, aronpes d'habitations,
sillage, ogs'Pmérrions, aus, ons eau, résrvois, nes, sons, chemin de Lex,
conduites n, éaraliatiènt, Vécne Qué puslique ouvres Que, sam Le
sn préalable du Man La Contre a Faan fe niparr to dense
QE an Bar pu crane.

Le Conaseur érove sout-allarts depagent à eecuñer doué pasirenee am entrapries
et produits moulaniens, à cordhinus eqeialumtes en rennes de pris, gurmité, qui,
<onrinns de paiement HE defini.

1

Les occupations de terrine vies à l'ile 722 devron: Hire Fubjet due decide
auprés Ministre, prés placement dé ces tea a 'uilietion envisagée.

Après cérsption de dite damnde, elle ex jugée rerevable, an au de Ministre
eonstten Le recrrabc ee Ain le terne mécessaues. Les dois envier 8e
rORE seront aus, a tnt que de besoin, stémat queen Eng avé ESS pr
Pacha.

En ab iagrond ami, Fmoritnn doceupéion ser soceudie

sir de
dira pur Form ire

2 see ape que es prop
ropcté ren 6 La pelle pe

A déni aôn, a dans Je te den dé tof salon fes eme
leenrs.

A cat, sera consultés:

2 se eus de dore Gétemns pau des parte cefoemenent aux

dipasiies du Code G
moe

au de réplameurs déreesideme des

uns Je bus de foraine dénude veu de dioite emule les
Véntielanes ératis droits coumniers leurs représemiants déraent

es Le an droite appartenant au dm pull: ia caen nu
ranntome pb ques admise, Je es eh aol aeuel.

D) niet us cemipnaon près de cum pie des indeondés

spororhnaes détermine par Fran crainte:

26 locution nat qe temporal, où Je renal peut ême mis en
cullure an Hoët dem 1) an, core Léa précédemment, indemnité
sex x au double da pr get du in

2 en lesauter es, linéemaité

era aa loceufatien.

ae où doute

se valeur du

Les fée ant propres ou déconlant desrimarions de dummages cuusés soon
Aero ce banane es

Les pros Gé dans Panile 7.2 genes prursent, 1 ae lon, dre déclseés
Ain publie, dans Des conditions prévme: pr ls Aglemenisaur eprapriion par
use C'éilié prbtique.

Les fs, remit een géné pures hrrges écoutant de l'appliation de arftes
1 687 6 cf dessu sort I éburge du Carter.

Ant eue où Enerunarion de terrine prévoit le prapriduire ou Je dtemeur de crois

ss

Le Coutaur dongaue poules contrts d'épprovisiemnentent, de cônsr ui ou Ge série une
valeur supéieure à deux ce cinquase mille €250 000 Dollars, à prachier à des aps dues
rm de candidate matins et éranpers at entendu que Le Conimeteur no tienne pas
abusiemen lesdits conats

Ds cages de Lou Le contrats se mepportan aux Opérations Pérolières dune valeur supéécue &
2509600 Dar sent soumése aa Mie dés leur signature.

Le Cowreur 2 es sous engagent & aomaler Leur prélérae, à condiions

éconoeriques équivalentes, à

chat es lens nécessaire aux Cipéraions Perses, pr pur

leur laceton ou à tous autre foume de ai

À cet et Le Cerecteu devra indiquer dans les Progranimes Anauels de Trasau soumis ous
Les can ds Focation d'une vaisur supérieure à de gen cime mille 280 000 Dis

DROITS DU CONTRACTEUR DANS LA CONDUITE DES OPERATIONS
BÉTROLIÈRES

Le Conbateur ae dut exclut

c feilciuer Le Cératine Pétralières à l'inrieur du Périmètre
Eaplerlin, dés lors que éélei sou cena due rem et ronds dt présent Conte

ais pu dirais des lee réglements de L République Llamque de Maulané, at

les ont escales soi

és de last Vaste pétrlre nero

ue bns de lendeuon des Opens Pétroères, le Cnrctsur ke doi

&

21

doctuper Les teraims écessaes à Too ds Op Péri
ceniekes, ML AUX uen vie aux paragrapres DT G 6} EM,
Logement de perse ac auvdtes Cérattons;

Le pad où Éie pruvker aux nav dintasimeture nécasaire à là ion, des
es émis éconoiaiqués zurmles, des. Opérations Peiétre o à Lou aa
contes, iles que le Dangpors et Re moe dl mere, de Erpépemente e7 do
prod @urts, à Pexeluson du Lamoport des Hodragsrhures par canaisions ve à
ace 16 de présous Cour, l'étisnement de mage de écorce es
de commumiennien, as Gé La rrudietion eu la Fouemiturs de lente Réussir
“Opérations Fétlèrer

Safe où Aie eee les forges at vaux nécesaies à lupprovisionemen en
sa du perdue, des muvanx er des nvrliions comment dun pions
eme les priés ds
de prndre et ur vu fire prendée ct lier ke mutériaux du so! (autres que Les
Eétéceburs), écossais aux act viates aux pores 26, Bi er cd,
ot a régfmematin en signer

is
amies de propre de Pal ua terrn pendant plus don (1) a a ae 2,

Frs Ecran es ra, ls ua qu valent 6 sceués ne se prétersient plus
À ua, Les propres eu les détemeavr de druius contes de propriété peuvent
que fe Conracteur aeñête Hdi rain, Toute pari de uerain qui aurait
endommagée ou dégradée suc L pla grande partie de si ace dev re acer en sa
Lea le Gemeur de dis roues Le punpridté Vendue. La
at ous lé eu moe à LA vale quil avaient

av ecran.

Lénointion paille eu rare dun Péfimdre € hplondou qu d'Éaolsien eat sas
ad lagon da de réultat de Parle 72 pou de Certain, ax 1e tuvaax et
inrmfaions liés en dpplcarion de dispustiors du résent aile 7 sous réserve qu
Les rain etustaanane soient nada le exe de aid Congres
lu pare case au eur dures Ménètes dix phersion ou cplattton

Ans Ge d'assurer Le ler milan poste cn poim. de que éccacmique et
échrique, le Mini veut Erporer au Cemecleur ds soudilions de tédlisalion et
denshoiaien des tva er des nonlluins viré à Lace 72, dou césene tonte Di
que Hsdies contra rie parte: per eine x eacdliens éronotiiques names de
Paie des Hnkées de de bei Evpleuun di déplaise ds
Hpdrocebars.

À dt Gard anale eut des
sation commun desdites lt

Le Mme pour, patarunent à ce Ent
nressés eger de pheeurs d'eue au lu

La as de dite ent Des I NES
5 Hdociobur
an Les dre sent 2oûr
ie 29 de nréeet Cur

ris ercefs drpcrrion &t d'exploionion
Halle csgonition, ct Fe dec
Bees à

reel made
8 pee aan her models

je réeut des dieu des atéles GR, LE. 1e Chrememne à L Mar de
eo des framésaurs u es so ain 62 bénéfisie du régime dénintér publ à
article 18

Sul dispusitions ccaraire de Cntat, aucune esp re sex apporiés Fri, au
Ade, à In lheré êo croit, d'emploi et £e muet de, persuiurs et de Leu.
ailes sh que Le ur bière, pour Le Suupliyés Cri Raul 8 So
Alan aus 26e pour Le Comhastet de repace f Jégislcon el réglemenaion.
Gr ai nt que Le Ps us un vigueur eu ire en Republique Blaye
ét 6 plaies à tonte Des nées

Les Gnome Heffkers Le délesonee re Canimeteur ainsi qu' ee agents et à 525
Sa rats, de tete moins dis ales émive lement exigées en rlalint
ave ls Opérations Shuées dans le ufr dt présent Contrat

SURVEILLANCE DES OPERATIONS PETROLIERES ET
RAPPORTS D'ACTIVITÉ.

6a

66

87

6

74

74

El
Lo Cnnaneranr dvre nu cou des Opérations Pétrliars premire oaros Les memes
éressites À fa protéccon de Fean eme.

1e Conirastenr devra notament prend out Les dsl misénmables pour

4 Sessute que lenrenble des imarllatiom el équipement dilieés po Vas

besoins des Cipérarians Péuléres sont ea bon lt et vurclemeat maintenue et
nieonut onda dre 6 présent CL

& Evitecles portes races Pieces prod din que Le pertes ct)
el hote ou et au pri lisés dans os Opérations Ptralies

3 Assaner n protetfen des nappes aquires semconées au cou des Opéalions
Paulin et fournir au Déguieue dues Mes er de In Géniagie tous les
renom bonus au

de les prodait de 2e sep coma eut,

GAS à eu, ae le Ses des Opérations Pécoïières à Fachtverent de
otaque Opération Pérue

Plans 2e Las et intilations és par  Chotmeeur en fers du présent Éanat

Sert, seen a nature et fe peau, ti corses, Ulis, als e équipés
à semps een toute mél À Hs page à fe maville à
sie J'Esplnet et sans préjutez de ee gui précède Le Contacieur
ra pat Palo a er male en bon ét ec PIE sonores
Hop ques pneu La par mors compétentes in Garenne nt

Le Conrrtia anrgnge À prendre tes es réaufons nécaues got paéverir une
polo de ja one auacine dans le Périmète d'Exploraden er à reaperer notament
Les dispasitians de 1e Convention snrionat zou La préteniun de Ja polindon deu
eus de Le mer pur ler Bretons siunée 2 Londies le 12 mai 1958, de 5
arr de à deste pus pou amour eu mie 1 coute, Pom préseuie 1
pollen, Le Couvereiient peut égiemes: éltider on nc avec le Conaciur de
Foie mesure su eq parc mévessire pou augure La présaidon de
zone maine

Las lation de san rit de consruire, ibeuter des ra 0 mini tour Ja
Frlinne alain aux fi du présenta, le Coulrateuz ne devra pas secs
sas à anci e cqueie (AC) méûe  1bes Hékez seileux eu mon,
lieux de épuré, enclos rurés, cour 2e ends, Haba, aronpes d'habitations,
sillage, ogs'Pmérrions, aus, ons eau, résrvois, nes, sons, chemin de Lex,
conduites n, éaraliatiènt, Vécne Qué puslique ouvres Que, sam Le
sn préalable du Man La Contre a Faan fe niparr to dense
QE an Bar pu crane.

Le Conaseur érove sout-allarts depagent à eecuñer doué pasirenee am entrapries
et produits moulaniens, à cordhinus eqeialumtes en rennes de pris, gurmité, qui,
<onrinns de paiement HE defini.

1

Les occupations de terrine vies à l'ile 722 devron: Hire Fubjet due decide
auprés Ministre, prés placement dé ces tea a 'uilietion envisagée.

Après cérsption de dite damnde, elle ex jugée rerevable, an au de Ministre
eonstten Le recrrabc ee Ain le terne mécessaues. Les dois envier 8e
rORE seront aus, a tnt que de besoin, stémat queen Eng avé ESS pr
Pacha.

En ab iagrond ami, Fmoritnn doceupéion ser soceudie

sir de
dira pur Form ire

2 see ape que es prop
ropcté ren 6 La pelle pe

A déni aôn, a dans Je te den dé tof salon fes eme
leenrs.

A cat, sera consultés:

2 se eus de dore Gétemns pau des parte cefoemenent aux

dipasiies du Code G
moe

au de réplameurs déreesideme des

uns Je bus de foraine dénude veu de dioite emule les
Véntielanes ératis droits coumniers leurs représemiants déraent

es Le an droite appartenant au dm pull: ia caen nu
ranntome pb ques admise, Je es eh aol aeuel.

D) niet us cemipnaon près de cum pie des indeondés

spororhnaes détermine par Fran crainte:

26 locution nat qe temporal, où Je renal peut ême mis en
cullure an Hoët dem 1) an, core Léa précédemment, indemnité
sex x au double da pr get du in

2 en lesauter es, linéemaité

era aa loceufatien.

ae où doute

se valeur du

Les fée ant propres ou déconlant desrimarions de dummages cuusés soon
Aero ce banane es

Les pros Gé dans Panile 7.2 genes prursent, 1 ae lon, dre déclseés
Ain publie, dans Des conditions prévme: pr ls Aglemenisaur eprapriion par
use C'éilié prbtique.

Les fs, remit een géné pures hrrges écoutant de l'appliation de arftes
1 687 6 cf dessu sort I éburge du Carter.

Ant eue où Enerunarion de terrine prévoit le prapriduire ou Je dtemeur de crois

ss

Le Coutaur dongaue poules contrts d'épprovisiemnentent, de cônsr ui ou Ge série une
valeur supéieure à deux ce cinquase mille €250 000 Dollars, à prachier à des aps dues
rm de candidate matins et éranpers at entendu que Le Conimeteur no tienne pas
abusiemen lesdits conats

Ds cages de Lou Le contrats se mepportan aux Opérations Pérolières dune valeur supéécue &
2509600 Dar sent soumése aa Mie dés leur signature.

Le Cowreur 2 es sous engagent & aomaler Leur prélérae, à condiions

éconoeriques équivalentes, à

chat es lens nécessaire aux Cipéraions Perses, pr pur

leur laceton ou à tous autre foume de ai

À cet et Le Cerecteu devra indiquer dans les Progranimes Anauels de Trasau soumis ous
Les can ds Focation d'une vaisur supérieure à de gen cime mille 280 000 Dis

DROITS DU CONTRACTEUR DANS LA CONDUITE DES OPERATIONS
BÉTROLIÈRES

Le Conbateur ae dut exclut

c feilciuer Le Cératine Pétralières à l'inrieur du Périmètre
Eaplerlin, dés lors que éélei sou cena due rem et ronds dt présent Conte

ais pu dirais des lee réglements de L République Llamque de Maulané, at

les ont escales soi

és de last Vaste pétrlre nero

ue bns de lendeuon des Opens Pétroères, le Cnrctsur ke doi

&

21

doctuper Les teraims écessaes à Too ds Op Péri
ceniekes, ML AUX uen vie aux paragrapres DT G 6} EM,
Logement de perse ac auvdtes Cérattons;

Le pad où Éie pruvker aux nav dintasimeture nécasaire à là ion, des
es émis éconoiaiqués zurmles, des. Opérations Peiétre o à Lou aa
contes, iles que le Dangpors et Re moe dl mere, de Erpépemente e7 do
prod @urts, à Pexeluson du Lamoport des Hodragsrhures par canaisions ve à
ace 16 de présous Cour, l'étisnement de mage de écorce es
de commumiennien, as Gé La rrudietion eu la Fouemiturs de lente Réussir
“Opérations Fétlèrer

Safe où Aie eee les forges at vaux nécesaies à lupprovisionemen en
sa du perdue, des muvanx er des nvrliions comment dun pions
eme les priés ds
de prndre et ur vu fire prendée ct lier ke mutériaux du so! (autres que Les
Eétéceburs), écossais aux act viates aux pores 26, Bi er cd,
ot a régfmematin en signer

is
amies de propre de Pal ua terrn pendant plus don (1) a a ae 2,

Frs Ecran es ra, ls ua qu valent 6 sceués ne se prétersient plus
À ua, Les propres eu les détemeavr de druius contes de propriété peuvent
que fe Conracteur aeñête Hdi rain, Toute pari de uerain qui aurait
endommagée ou dégradée suc L pla grande partie de si ace dev re acer en sa
Lea le Gemeur de dis roues Le punpridté Vendue. La
at ous lé eu moe à LA vale quil avaient

av ecran.

Lénointion paille eu rare dun Péfimdre € hplondou qu d'Éaolsien eat sas
ad lagon da de réultat de Parle 72 pou de Certain, ax 1e tuvaax et
inrmfaions liés en dpplcarion de dispustiors du résent aile 7 sous réserve qu
Les rain etustaanane soient nada le exe de aid Congres
lu pare case au eur dures Ménètes dix phersion ou cplattton

Ans Ge d'assurer Le ler milan poste cn poim. de que éccacmique et
échrique, le Mini veut Erporer au Cemecleur ds soudilions de tédlisalion et
denshoiaien des tva er des nonlluins viré à Lace 72, dou césene tonte Di
que Hsdies contra rie parte: per eine x eacdliens éronotiiques names de
Paie des Hnkées de de bei Evpleuun di déplaise ds
Hpdrocebars.

À dt Gard anale eut des
sation commun desdites lt

Le Mme pour, patarunent à ce Ent
nressés eger de pheeurs d'eue au lu

La as de dite ent Des I NES
5 Hdociobur
an Les dre sent 2oûr
ie 29 de nréeet Cur

ris ercefs drpcrrion &t d'exploionion
Halle csgonition, ct Fe dec
Bees à

reel made
8 pee aan her models

je réeut des dieu des atéles GR, LE. 1e Chrememne à L Mar de
eo des framésaurs u es so ain 62 bénéfisie du régime dénintér publ à
article 18

Sul dispusitions ccaraire de Cntat, aucune esp re sex apporiés Fri, au
Ade, à In lheré êo croit, d'emploi et £e muet de, persuiurs et de Leu.
ailes sh que Le ur bière, pour Le Suupliyés Cri Raul 8 So
Alan aus 26e pour Le Comhastet de repace f Jégislcon el réglemenaion.
Gr ai nt que Le Ps us un vigueur eu ire en Republique Blaye
ét 6 plaies à tonte Des nées

Les Gnome Heffkers Le délesonee re Canimeteur ainsi qu' ee agents et à 525
Sa rats, de tete moins dis ales émive lement exigées en rlalint
ave ls Opérations Shuées dans le ufr dt présent Contrat

SURVEILLANCE DES OPERATIONS PETROLIERES ET
RAPPORTS D'ACTIVITÉ.

st

5

#7

58

1

CA

##

Les Opérations Pétcalières séiont souris à Le marveilance de La Direction des times et
1 Géshogir Les représamanrs de la Dirodiun des Mines et de Le Géologie durent
mandarés auront nommer le doit de sumeile les Cptainns lérolères et. à
imervilles rabsorvables,  d'sepecter lésions, équipements, matédle,
regiatcements et Les fran aux Crércions Péimlières, sou avants de ne pus
user en rt préjudice an bon déroulent dues Coaliors.

Aux Ba de paire Fastariee des dir visé cfdesaus, le Conaciene oui aux
prisenant de Le Diroetion des fines et de Ie Boogie ve assise ré
etière de moyens Le transat Ghétermenent, 65 Ir démenses de trie Et
hébgement directement ide a a suretlance er à Lingpecion ox 2 La chu du
Congésteur Levtes désones aexpne comidiies comme des eos Péholies et
ecaeratles selon fs Gp ons de Late 10.2.

Le Contre ie Ia Deco des Mines 2 de a Géologie nds fé
ému hemeni des €irértions Phares, Le Étant, des seau ur caus,

Je Contraenc der notamment tir  Darrion des Mines ec de ia Géologie, dès
que pouibls 2e ou maine um (1) mcës À Juve, les Opérations Péuoi

Sell qu empaèné géchugique vu géophy au, forage

Lau ous où a Conrrernr décide, danger ua Lrsge
Direction de Mines et de ke Géologie au nd ssh (72) heurrs mt
Landons ce dé ar pu ant (30) jours pen de puits prod.

La Dire des Mines 8 de 18 éghonie peut
dus Let Jopés nec
des Opens PRES

dt au Coutesteuc de Aie, A8
sun Et SÉoui ème

Le Cauvermement aus evrde à rules 5 daomies oué sn dax pérarinns
Farulièrs ere par de Counaciqe à L'nrour du Pure d'Explartion
der mppurik pévieiques, séophyiues, Héplysues, dé (etage, de ie en
cxpleitaion sens que er drmérinn pas ere eue exbrusive où
Hrahsise.

14 Contrsteur Sema à fun à Lneeron des nes et 2 A Cénloge Les rapports
rérindiqnes suirants

des rapports journals eur es ai de og

D des rgpore abdos less gécphoaiqne

ompter de Foire auras 236 ae diode 10)
dau nant Be fn le chaque nie. des apports mom sur La ardt de
Uéveioppement et d'explelacion ancempagés nant des fatisiques de
prod et de vraie es Héoborez

dom le creme (60 js aura an de chaque Times, na rapport 2
aux Cpéritiens Fées réalisées pod Le Tehiéete oui di du
emprondes aétamment une desrriation der Créer lérlières mlisées et

58

aingraghies seront Enarnis à la Disection des Mines eu iv Ja Géulügie sue ur supra
Snngoarex adéquat pour rapralution vléreur & sous forme digialisée, Le 6
éeant.

Les Paris sorgagent à onsiérer comm ennidemiel é: à ne aes sorememiquer à des
His, tout ep parie des dooume et éehanfilens << mppyri tue Opérations
Peas, perdu une péode de ai (5) an à pair de Hell cdi documents
échagitious aurnat 8 Era, et en cas de remain à que sui juan Lu ste de
Aie reneneislon en 6e qui enorme es dant et dehallans se rapport à la
ae ahondnné.

FTétéfo, dhagué Partie our tte procéder à L À es étuis aies aux
pére eee pre des Fes choisis pur Late Dati. Ci, gr rico
& Paye Paie, pourront pendre venise des Enftiuns afférentes mu
Opéatuns ft dr Songager à pete Le prééden cle de
colis. Le Gouer es Le rte te
les aptitée pérulières en République Islamique de Maui: à sondiltes de ve rs
ble panda la péril de eanfilemnalté sauf aecoud ds Cantragiur, ds dntées
rues cena pe Le Core

SE Le jeu sociale, le Mise peur épalement déciies dh
soiidenleé prévue an présent ane 8,7

ii ra ls plus bref Létais eue dé
ns Péri

Le Cantaur derta note
sables soériles isate durent Les Op

EVALUATION D'UNE DECOUVERTE EF OGTROI D'UNE
AUTORISATION EXGLUSIVE D'EXPLOITATION

Skke Contmeteur ému des Dntreemhurs den Le Pérnibre dsplumien, dl devéa
Le hot per Se eu Minime sum que passible ex ects, conforme
fagies 8 las en nage ds l'inditie pero item one, pe néeetire à 1e
determine indices semcomnés an cons 1 fee Dans Je denté GU) jou
séant  e 2e Jem déccuris, Le
ete devra sou les irfonmaions
ares dite désuuvente et Lémaulne es mrcomaandations Gu Coniasteur su
prie a non de L'évalarias de aire décerne

SL Conemteur désire enreprendie ds teens dévaitn d 1 découvenie Susts£e,
A dv soucie avec dlicuee a Mrs Le prograirme prévisiuume des veau
Eréluaion et Patio du ue coran, au plus Bad dens Le 52 (6) mois
ane Fate de motfiaton de Le leon vite à l'article

Le Lomaieur déve dec engager ave le manie de difgeuce 2 travaux
d'ovitiat commen au prune Éahl, dent ete que es apostôns de
Enels 43 sapyiquentnr ali prog

Din 183 nivo Taghhvement des Paaux d'vahuion, 21 vu plus ad

sé

sa

54

5
au tt dé des dépanens eng es

can es ms (3) nas suivame Le Em de chaque An Chile, um rappel
aux Opérations Pétrllères teulisées paint l'Année Civile éu
at aile des dépenses engagées ei un at da persuuiel einplopé per le
Eaurnciur, liquide nombre déployés, eur rafonatré, eur Arai, le
eme Lou des sad ans quon rapport sur les soin médicaux el
instruction qu leur soi doré

En con, les gépports on drcuments sut sent fourni ia Dinctic des Mines et
de a Génloge inenéipene grès ler rise Qu lu obtention

trs GB exe des cappocts d'éades 1 de synthèses géologiqies anal que
Les arts etais eue ÿ fétemse

Hoi Gi) emplres des coppunis démées, de mers 07 Mirrnpremdon
Séophiques ain que Route Les enter, étions où nues documents 3
Allésurs La Uirsrioa des Mises er de Gén aux n'igiioux de
ons de emreinemenns Laits (hands mungritipues du srire soon) ét
pour, sur sa émane, ca cbr eus (2) coples grufremem, En out le
Lantecrant semvras à enrmenar gr as caiguaus. gels
émis du dix CIO) us art l'expiration di présent €
amie ie sport di Louve meme, sur ae

at ee es

6 dus meme dis pros d'implantion ee de fin de ua
ESS

4h deux CE) remis de Loue Le ments, tai, eais et disgraphies
areas en vou de fre ai que La aasembtge éentuel sons fee
copate ares mpetsantiss Lo Erhafogie 1 us rues exidanes pour
chaeun es forges rés;

deux 2j css fs rempart d'ange, des tie où amie pros

D deux @ copie de dame cypet davises (pérouannie,
Boni euh nu mare} afremdes ses enrtte es bai ou tes Ms
prélasc dans ehecun, des forges Hs à coms de nigaufs des diccces
phorour he y airs

D re proun mpéænnive des come pris, des délai de lbrage prélevés
dans chaque pus sec que der denis des lues prod pendant Les tests ou
it de pri sert égale mbrommables En marre,
arts el ble, en posseion de Conte à l'expiration du présent Comm, eron
rai ou Go mmant:

D} duré Ron péatals, Sex €2) exemples de ur tovenx, nes, menu
anale ou es résilrs ou pdt de laure agité qui «st ip ao
me dos Cols Pétrole dame lee du présent Cat

Louez Les es, eetions 4 tons aime Avenant péolarigues 02 jéajhiques 2

18

trente 630) jours avan Fexpeaion de troisième periode d'esrlentios déliie à Late
32, évenement péeiogée cofnmmémen aus disposons de Tanicle 34, le

teur sovmare au Mini un rap AIS dons axes Les alrautions
Aigues a coomoniques réadves où gisemer: d'indices sin déeunvEn 61
Sala, cf qu établi, sen Le Comet, le cames commerce ou ven de ladite
déroute.

Ce mont Hélurs domi fs détimatobe suvies, 1 ciéctétudieucs
géologiques a pérphiaiques du sement In démraina eimée du gisement
Faure de tes ex ess de produetion rés nu éule éronomique pré
de mise en exploit

Touré quanire d'frirantunes produire À parie d'une ééousere avant que celle ci
rare Gé eurent, ll
Féroiérmaou pete, sera our na dpi ele

SE le Comimeuz juge Ka découverte commerciale, 1 soumet aù Mie, das Lés
oo (Er cuire Le somrision de mio visé à luc D, ete us EE ce
GO féans ave lespiatan ée Ja me pédte 'esnieradon défie à Yanicle 3,
Evenement prorngés cunlmnémen as dispasions de Lai 3,6 ie done
alrition enchuaie d'expleiltir.

Pate demand précis [à déliniatio du Hérinéte dExptoïéur demadé, nel
canchabera la sauce précainée du gurent d'Hrdrousiures duvet e! Cale à
int au Périmere L' Hsporalon alors e eu is etsera aBcompagée des
jastooons tenus rêve

de
sis À PT éimiion.

La detre. d'autilion cxclsire dexgiararonr mvisés ee necempagrée du
agree de dispo er da prodhetion demi, ompremant notant par Le
remet comen

23 une esimalion des roms réagi pros 6 des a Ja pro
prod comepontt, si qu'une de sue Le bad de x
des Mdroearhures es In valide Gaz Notre

upératien.

D la désctiption des ton x caleions lécessaes à le mie en exploution du

arent, ER ee Je some de puis, les Inélitlons true pat le
poudurtion, R ségretion, le ofomen, le srdtige ot le tampon ds
Hyérresbures,

ee program et le under de mien €
compris dis duree 6e rouen

3 ts avast Ratios, y

ol ain Ass easemente dé dévsleppement 6 des cuits d'expli

ina que du Ponge em Keane commen du germe

Le Mivshe ponts propose
déesipene

Les révision où moliiliens à prorarme de
et da pret aisé, ani qu Périmètre dalle écsenlé,
en ls notant on Comes ever me Les jaseaions cites us, dans lee
aae-viagedie LD jean nuivant La récenlion dodit pro positions de

ca L

st

5

#7

58

1

CA

##

Les Opérations Pétcalières séiont souris à Le marveilance de La Direction des times et
1 Géshogir Les représamanrs de la Dirodiun des Mines et de Le Géologie durent
mandarés auront nommer le doit de sumeile les Cptainns lérolères et. à
imervilles rabsorvables,  d'sepecter lésions, équipements, matédle,
regiatcements et Les fran aux Crércions Péimlières, sou avants de ne pus
user en rt préjudice an bon déroulent dues Coaliors.

Aux Ba de paire Fastariee des dir visé cfdesaus, le Conaciene oui aux
prisenant de Le Diroetion des fines et de Ie Boogie ve assise ré
etière de moyens Le transat Ghétermenent, 65 Ir démenses de trie Et
hébgement directement ide a a suretlance er à Lingpecion ox 2 La chu du
Congésteur Levtes désones aexpne comidiies comme des eos Péholies et
ecaeratles selon fs Gp ons de Late 10.2.

Le Contre ie Ia Deco des Mines 2 de a Géologie nds fé
ému hemeni des €irértions Phares, Le Étant, des seau ur caus,

Je Contraenc der notamment tir  Darrion des Mines ec de ia Géologie, dès
que pouibls 2e ou maine um (1) mcës À Juve, les Opérations Péuoi

Sell qu empaèné géchugique vu géophy au, forage

Lau ous où a Conrrernr décide, danger ua Lrsge
Direction de Mines et de ke Géologie au nd ssh (72) heurrs mt
Landons ce dé ar pu ant (30) jours pen de puits prod.

La Dire des Mines 8 de 18 éghonie peut
dus Let Jopés nec
des Opens PRES

dt au Coutesteuc de Aie, A8
sun Et SÉoui ème

Le Cauvermement aus evrde à rules 5 daomies oué sn dax pérarinns
Farulièrs ere par de Counaciqe à L'nrour du Pure d'Explartion
der mppurik pévieiques, séophyiues, Héplysues, dé (etage, de ie en
cxpleitaion sens que er drmérinn pas ere eue exbrusive où
Hrahsise.

14 Contrsteur Sema à fun à Lneeron des nes et 2 A Cénloge Les rapports
rérindiqnes suirants

des rapports journals eur es ai de og

D des rgpore abdos less gécphoaiqne

ompter de Foire auras 236 ae diode 10)
dau nant Be fn le chaque nie. des apports mom sur La ardt de
Uéveioppement et d'explelacion ancempagés nant des fatisiques de
prod et de vraie es Héoborez

dom le creme (60 js aura an de chaque Times, na rapport 2
aux Cpéritiens Fées réalisées pod Le Tehiéete oui di du
emprondes aétamment une desrriation der Créer lérlières mlisées et

58

aingraghies seront Enarnis à la Disection des Mines eu iv Ja Géulügie sue ur supra
Snngoarex adéquat pour rapralution vléreur & sous forme digialisée, Le 6
éeant.

Les Paris sorgagent à onsiérer comm ennidemiel é: à ne aes sorememiquer à des
His, tout ep parie des dooume et éehanfilens << mppyri tue Opérations
Peas, perdu une péode de ai (5) an à pair de Hell cdi documents
échagitious aurnat 8 Era, et en cas de remain à que sui juan Lu ste de
Aie reneneislon en 6e qui enorme es dant et dehallans se rapport à la
ae ahondnné.

FTétéfo, dhagué Partie our tte procéder à L À es étuis aies aux
pére eee pre des Fes choisis pur Late Dati. Ci, gr rico
& Paye Paie, pourront pendre venise des Enftiuns afférentes mu
Opéatuns ft dr Songager à pete Le prééden cle de
colis. Le Gouer es Le rte te
les aptitée pérulières en République Islamique de Maui: à sondiltes de ve rs
ble panda la péril de eanfilemnalté sauf aecoud ds Cantragiur, ds dntées
rues cena pe Le Core

SE Le jeu sociale, le Mise peur épalement déciies dh
soiidenleé prévue an présent ane 8,7

ii ra ls plus bref Létais eue dé
ns Péri

Le Cantaur derta note
sables soériles isate durent Les Op

EVALUATION D'UNE DECOUVERTE EF OGTROI D'UNE
AUTORISATION EXGLUSIVE D'EXPLOITATION

Skke Contmeteur ému des Dntreemhurs den Le Pérnibre dsplumien, dl devéa
Le hot per Se eu Minime sum que passible ex ects, conforme
fagies 8 las en nage ds l'inditie pero item one, pe néeetire à 1e
determine indices semcomnés an cons 1 fee Dans Je denté GU) jou
séant  e 2e Jem déccuris, Le
ete devra sou les irfonmaions
ares dite désuuvente et Lémaulne es mrcomaandations Gu Coniasteur su
prie a non de L'évalarias de aire décerne

SL Conemteur désire enreprendie ds teens dévaitn d 1 découvenie Susts£e,
A dv soucie avec dlicuee a Mrs Le prograirme prévisiuume des veau
Eréluaion et Patio du ue coran, au plus Bad dens Le 52 (6) mois
ane Fate de motfiaton de Le leon vite à l'article

Le Lomaieur déve dec engager ave le manie de difgeuce 2 travaux
d'ovitiat commen au prune Éahl, dent ete que es apostôns de
Enels 43 sapyiquentnr ali prog

Din 183 nivo Taghhvement des Paaux d'vahuion, 21 vu plus ad

sé

sa

54

5
au tt dé des dépanens eng es

can es ms (3) nas suivame Le Em de chaque An Chile, um rappel
aux Opérations Pétrllères teulisées paint l'Année Civile éu
at aile des dépenses engagées ei un at da persuuiel einplopé per le
Eaurnciur, liquide nombre déployés, eur rafonatré, eur Arai, le
eme Lou des sad ans quon rapport sur les soin médicaux el
instruction qu leur soi doré

En con, les gépports on drcuments sut sent fourni ia Dinctic des Mines et
de a Génloge inenéipene grès ler rise Qu lu obtention

trs GB exe des cappocts d'éades 1 de synthèses géologiqies anal que
Les arts etais eue ÿ fétemse

Hoi Gi) emplres des coppunis démées, de mers 07 Mirrnpremdon
Séophiques ain que Route Les enter, étions où nues documents 3
Allésurs La Uirsrioa des Mises er de Gén aux n'igiioux de
ons de emreinemenns Laits (hands mungritipues du srire soon) ét
pour, sur sa émane, ca cbr eus (2) coples grufremem, En out le
Lantecrant semvras à enrmenar gr as caiguaus. gels
émis du dix CIO) us art l'expiration di présent €
amie ie sport di Louve meme, sur ae

at ee es

6 dus meme dis pros d'implantion ee de fin de ua
ESS

4h deux CE) remis de Loue Le ments, tai, eais et disgraphies
areas en vou de fre ai que La aasembtge éentuel sons fee
copate ares mpetsantiss Lo Erhafogie 1 us rues exidanes pour
chaeun es forges rés;

deux 2j css fs rempart d'ange, des tie où amie pros

D deux @ copie de dame cypet davises (pérouannie,
Boni euh nu mare} afremdes ses enrtte es bai ou tes Ms
prélasc dans ehecun, des forges Hs à coms de nigaufs des diccces
phorour he y airs

D re proun mpéænnive des come pris, des délai de lbrage prélevés
dans chaque pus sec que der denis des lues prod pendant Les tests ou
it de pri sert égale mbrommables En marre,
arts el ble, en posseion de Conte à l'expiration du présent Comm, eron
rai ou Go mmant:

D} duré Ron péatals, Sex €2) exemples de ur tovenx, nes, menu
anale ou es résilrs ou pdt de laure agité qui «st ip ao
me dos Cols Pétrole dame lee du présent Cat

Louez Les es, eetions 4 tons aime Avenant péolarigues 02 jéajhiques 2

18

trente 630) jours avan Fexpeaion de troisième periode d'esrlentios déliie à Late
32, évenement péeiogée cofnmmémen aus disposons de Tanicle 34, le

teur sovmare au Mini un rap AIS dons axes Les alrautions
Aigues a coomoniques réadves où gisemer: d'indices sin déeunvEn 61
Sala, cf qu établi, sen Le Comet, le cames commerce ou ven de ladite
déroute.

Ce mont Hélurs domi fs détimatobe suvies, 1 ciéctétudieucs
géologiques a pérphiaiques du sement In démraina eimée du gisement
Faure de tes ex ess de produetion rés nu éule éronomique pré
de mise en exploit

Touré quanire d'frirantunes produire À parie d'une ééousere avant que celle ci
rare Gé eurent, ll
Féroiérmaou pete, sera our na dpi ele

SE le Comimeuz juge Ka découverte commerciale, 1 soumet aù Mie, das Lés
oo (Er cuire Le somrision de mio visé à luc D, ete us EE ce
GO féans ave lespiatan ée Ja me pédte 'esnieradon défie à Yanicle 3,
Evenement prorngés cunlmnémen as dispasions de Lai 3,6 ie done
alrition enchuaie d'expleiltir.

Pate demand précis [à déliniatio du Hérinéte dExptoïéur demadé, nel
canchabera la sauce précainée du gurent d'Hrdrousiures duvet e! Cale à
int au Périmere L' Hsporalon alors e eu is etsera aBcompagée des
jastooons tenus rêve

de
sis À PT éimiion.

La detre. d'autilion cxclsire dexgiararonr mvisés ee necempagrée du
agree de dispo er da prodhetion demi, ompremant notant par Le
remet comen

23 une esimalion des roms réagi pros 6 des a Ja pro
prod comepontt, si qu'une de sue Le bad de x
des Mdroearhures es In valide Gaz Notre

upératien.

D la désctiption des ton x caleions lécessaes à le mie en exploution du

arent, ER ee Je some de puis, les Inélitlons true pat le
poudurtion, R ségretion, le ofomen, le srdtige ot le tampon ds
Hyérresbures,

ee program et le under de mien €
compris dis duree 6e rouen

3 ts avast Ratios, y

ol ain Ass easemente dé dévsleppement 6 des cuits d'expli

ina que du Ponge em Keane commen du germe

Le Mivshe ponts propose
déesipene

Les révision où moliiliens à prorarme de
et da pret aisé, ani qu Périmètre dalle écsenlé,
en ls notant on Comes ever me Les jaseaions cites us, dans lee
aae-viagedie LD jean nuivant La récenlion dodit pro positions de

ca L

st

5

#7

58

1

CA

##

Les Opérations Pétcalières séiont souris à Le marveilance de La Direction des times et
1 Géshogir Les représamanrs de la Dirodiun des Mines et de Le Géologie durent
mandarés auront nommer le doit de sumeile les Cptainns lérolères et. à
imervilles rabsorvables,  d'sepecter lésions, équipements, matédle,
regiatcements et Les fran aux Crércions Péimlières, sou avants de ne pus
user en rt préjudice an bon déroulent dues Coaliors.

Aux Ba de paire Fastariee des dir visé cfdesaus, le Conaciene oui aux
prisenant de Le Diroetion des fines et de Ie Boogie ve assise ré
etière de moyens Le transat Ghétermenent, 65 Ir démenses de trie Et
hébgement directement ide a a suretlance er à Lingpecion ox 2 La chu du
Congésteur Levtes désones aexpne comidiies comme des eos Péholies et
ecaeratles selon fs Gp ons de Late 10.2.

Le Contre ie Ia Deco des Mines 2 de a Géologie nds fé
ému hemeni des €irértions Phares, Le Étant, des seau ur caus,

Je Contraenc der notamment tir  Darrion des Mines ec de ia Géologie, dès
que pouibls 2e ou maine um (1) mcës À Juve, les Opérations Péuoi

Sell qu empaèné géchugique vu géophy au, forage

Lau ous où a Conrrernr décide, danger ua Lrsge
Direction de Mines et de ke Géologie au nd ssh (72) heurrs mt
Landons ce dé ar pu ant (30) jours pen de puits prod.

La Dire des Mines 8 de 18 éghonie peut
dus Let Jopés nec
des Opens PRES

dt au Coutesteuc de Aie, A8
sun Et SÉoui ème

Le Cauvermement aus evrde à rules 5 daomies oué sn dax pérarinns
Farulièrs ere par de Counaciqe à L'nrour du Pure d'Explartion
der mppurik pévieiques, séophyiues, Héplysues, dé (etage, de ie en
cxpleitaion sens que er drmérinn pas ere eue exbrusive où
Hrahsise.

14 Contrsteur Sema à fun à Lneeron des nes et 2 A Cénloge Les rapports
rérindiqnes suirants

des rapports journals eur es ai de og

D des rgpore abdos less gécphoaiqne

ompter de Foire auras 236 ae diode 10)
dau nant Be fn le chaque nie. des apports mom sur La ardt de
Uéveioppement et d'explelacion ancempagés nant des fatisiques de
prod et de vraie es Héoborez

dom le creme (60 js aura an de chaque Times, na rapport 2
aux Cpéritiens Fées réalisées pod Le Tehiéete oui di du
emprondes aétamment une desrriation der Créer lérlières mlisées et

58

aingraghies seront Enarnis à la Disection des Mines eu iv Ja Géulügie sue ur supra
Snngoarex adéquat pour rapralution vléreur & sous forme digialisée, Le 6
éeant.

Les Paris sorgagent à onsiérer comm ennidemiel é: à ne aes sorememiquer à des
His, tout ep parie des dooume et éehanfilens << mppyri tue Opérations
Peas, perdu une péode de ai (5) an à pair de Hell cdi documents
échagitious aurnat 8 Era, et en cas de remain à que sui juan Lu ste de
Aie reneneislon en 6e qui enorme es dant et dehallans se rapport à la
ae ahondnné.

FTétéfo, dhagué Partie our tte procéder à L À es étuis aies aux
pére eee pre des Fes choisis pur Late Dati. Ci, gr rico
& Paye Paie, pourront pendre venise des Enftiuns afférentes mu
Opéatuns ft dr Songager à pete Le prééden cle de
colis. Le Gouer es Le rte te
les aptitée pérulières en République Islamique de Maui: à sondiltes de ve rs
ble panda la péril de eanfilemnalté sauf aecoud ds Cantragiur, ds dntées
rues cena pe Le Core

SE Le jeu sociale, le Mise peur épalement déciies dh
soiidenleé prévue an présent ane 8,7

ii ra ls plus bref Létais eue dé
ns Péri

Le Cantaur derta note
sables soériles isate durent Les Op

EVALUATION D'UNE DECOUVERTE EF OGTROI D'UNE
AUTORISATION EXGLUSIVE D'EXPLOITATION

Skke Contmeteur ému des Dntreemhurs den Le Pérnibre dsplumien, dl devéa
Le hot per Se eu Minime sum que passible ex ects, conforme
fagies 8 las en nage ds l'inditie pero item one, pe néeetire à 1e
determine indices semcomnés an cons 1 fee Dans Je denté GU) jou
séant  e 2e Jem déccuris, Le
ete devra sou les irfonmaions
ares dite désuuvente et Lémaulne es mrcomaandations Gu Coniasteur su
prie a non de L'évalarias de aire décerne

SL Conemteur désire enreprendie ds teens dévaitn d 1 découvenie Susts£e,
A dv soucie avec dlicuee a Mrs Le prograirme prévisiuume des veau
Eréluaion et Patio du ue coran, au plus Bad dens Le 52 (6) mois
ane Fate de motfiaton de Le leon vite à l'article

Le Lomaieur déve dec engager ave le manie de difgeuce 2 travaux
d'ovitiat commen au prune Éahl, dent ete que es apostôns de
Enels 43 sapyiquentnr ali prog

Din 183 nivo Taghhvement des Paaux d'vahuion, 21 vu plus ad

sé

sa

54

5
au tt dé des dépanens eng es

can es ms (3) nas suivame Le Em de chaque An Chile, um rappel
aux Opérations Pétrllères teulisées paint l'Année Civile éu
at aile des dépenses engagées ei un at da persuuiel einplopé per le
Eaurnciur, liquide nombre déployés, eur rafonatré, eur Arai, le
eme Lou des sad ans quon rapport sur les soin médicaux el
instruction qu leur soi doré

En con, les gépports on drcuments sut sent fourni ia Dinctic des Mines et
de a Génloge inenéipene grès ler rise Qu lu obtention

trs GB exe des cappocts d'éades 1 de synthèses géologiqies anal que
Les arts etais eue ÿ fétemse

Hoi Gi) emplres des coppunis démées, de mers 07 Mirrnpremdon
Séophiques ain que Route Les enter, étions où nues documents 3
Allésurs La Uirsrioa des Mises er de Gén aux n'igiioux de
ons de emreinemenns Laits (hands mungritipues du srire soon) ét
pour, sur sa émane, ca cbr eus (2) coples grufremem, En out le
Lantecrant semvras à enrmenar gr as caiguaus. gels
émis du dix CIO) us art l'expiration di présent €
amie ie sport di Louve meme, sur ae

at ee es

6 dus meme dis pros d'implantion ee de fin de ua
ESS

4h deux CE) remis de Loue Le ments, tai, eais et disgraphies
areas en vou de fre ai que La aasembtge éentuel sons fee
copate ares mpetsantiss Lo Erhafogie 1 us rues exidanes pour
chaeun es forges rés;

deux 2j css fs rempart d'ange, des tie où amie pros

D deux @ copie de dame cypet davises (pérouannie,
Boni euh nu mare} afremdes ses enrtte es bai ou tes Ms
prélasc dans ehecun, des forges Hs à coms de nigaufs des diccces
phorour he y airs

D re proun mpéænnive des come pris, des délai de lbrage prélevés
dans chaque pus sec que der denis des lues prod pendant Les tests ou
it de pri sert égale mbrommables En marre,
arts el ble, en posseion de Conte à l'expiration du présent Comm, eron
rai ou Go mmant:

D} duré Ron péatals, Sex €2) exemples de ur tovenx, nes, menu
anale ou es résilrs ou pdt de laure agité qui «st ip ao
me dos Cols Pétrole dame lee du présent Cat

Louez Les es, eetions 4 tons aime Avenant péolarigues 02 jéajhiques 2

18

trente 630) jours avan Fexpeaion de troisième periode d'esrlentios déliie à Late
32, évenement péeiogée cofnmmémen aus disposons de Tanicle 34, le

teur sovmare au Mini un rap AIS dons axes Les alrautions
Aigues a coomoniques réadves où gisemer: d'indices sin déeunvEn 61
Sala, cf qu établi, sen Le Comet, le cames commerce ou ven de ladite
déroute.

Ce mont Hélurs domi fs détimatobe suvies, 1 ciéctétudieucs
géologiques a pérphiaiques du sement In démraina eimée du gisement
Faure de tes ex ess de produetion rés nu éule éronomique pré
de mise en exploit

Touré quanire d'frirantunes produire À parie d'une ééousere avant que celle ci
rare Gé eurent, ll
Féroiérmaou pete, sera our na dpi ele

SE le Comimeuz juge Ka découverte commerciale, 1 soumet aù Mie, das Lés
oo (Er cuire Le somrision de mio visé à luc D, ete us EE ce
GO féans ave lespiatan ée Ja me pédte 'esnieradon défie à Yanicle 3,
Evenement prorngés cunlmnémen as dispasions de Lai 3,6 ie done
alrition enchuaie d'expleiltir.

Pate demand précis [à déliniatio du Hérinéte dExptoïéur demadé, nel
canchabera la sauce précainée du gurent d'Hrdrousiures duvet e! Cale à
int au Périmere L' Hsporalon alors e eu is etsera aBcompagée des
jastooons tenus rêve

de
sis À PT éimiion.

La detre. d'autilion cxclsire dexgiararonr mvisés ee necempagrée du
agree de dispo er da prodhetion demi, ompremant notant par Le
remet comen

23 une esimalion des roms réagi pros 6 des a Ja pro
prod comepontt, si qu'une de sue Le bad de x
des Mdroearhures es In valide Gaz Notre

upératien.

D la désctiption des ton x caleions lécessaes à le mie en exploution du

arent, ER ee Je some de puis, les Inélitlons true pat le
poudurtion, R ségretion, le ofomen, le srdtige ot le tampon ds
Hyérresbures,

ee program et le under de mien €
compris dis duree 6e rouen

3 ts avast Ratios, y

ol ain Ass easemente dé dévsleppement 6 des cuits d'expli

ina que du Ponge em Keane commen du germe

Le Mivshe ponts propose
déesipene

Les révision où moliiliens à prorarme de
et da pret aisé, ani qu Périmètre dalle écsenlé,
en ls notant on Comes ever me Les jaseaions cites us, dans lee
aae-viagedie LD jean nuivant La récenlion dodit pro positions de

ca L

st

5

#7

58

1

CA

##

Les Opérations Pétcalières séiont souris à Le marveilance de La Direction des times et
1 Géshogir Les représamanrs de la Dirodiun des Mines et de Le Géologie durent
mandarés auront nommer le doit de sumeile les Cptainns lérolères et. à
imervilles rabsorvables,  d'sepecter lésions, équipements, matédle,
regiatcements et Les fran aux Crércions Péimlières, sou avants de ne pus
user en rt préjudice an bon déroulent dues Coaliors.

Aux Ba de paire Fastariee des dir visé cfdesaus, le Conaciene oui aux
prisenant de Le Diroetion des fines et de Ie Boogie ve assise ré
etière de moyens Le transat Ghétermenent, 65 Ir démenses de trie Et
hébgement directement ide a a suretlance er à Lingpecion ox 2 La chu du
Congésteur Levtes désones aexpne comidiies comme des eos Péholies et
ecaeratles selon fs Gp ons de Late 10.2.

Le Contre ie Ia Deco des Mines 2 de a Géologie nds fé
ému hemeni des €irértions Phares, Le Étant, des seau ur caus,

Je Contraenc der notamment tir  Darrion des Mines ec de ia Géologie, dès
que pouibls 2e ou maine um (1) mcës À Juve, les Opérations Péuoi

Sell qu empaèné géchugique vu géophy au, forage

Lau ous où a Conrrernr décide, danger ua Lrsge
Direction de Mines et de ke Géologie au nd ssh (72) heurrs mt
Landons ce dé ar pu ant (30) jours pen de puits prod.

La Dire des Mines 8 de 18 éghonie peut
dus Let Jopés nec
des Opens PRES

dt au Coutesteuc de Aie, A8
sun Et SÉoui ème

Le Cauvermement aus evrde à rules 5 daomies oué sn dax pérarinns
Farulièrs ere par de Counaciqe à L'nrour du Pure d'Explartion
der mppurik pévieiques, séophyiues, Héplysues, dé (etage, de ie en
cxpleitaion sens que er drmérinn pas ere eue exbrusive où
Hrahsise.

14 Contrsteur Sema à fun à Lneeron des nes et 2 A Cénloge Les rapports
rérindiqnes suirants

des rapports journals eur es ai de og

D des rgpore abdos less gécphoaiqne

ompter de Foire auras 236 ae diode 10)
dau nant Be fn le chaque nie. des apports mom sur La ardt de
Uéveioppement et d'explelacion ancempagés nant des fatisiques de
prod et de vraie es Héoborez

dom le creme (60 js aura an de chaque Times, na rapport 2
aux Cpéritiens Fées réalisées pod Le Tehiéete oui di du
emprondes aétamment une desrriation der Créer lérlières mlisées et

58

aingraghies seront Enarnis à la Disection des Mines eu iv Ja Géulügie sue ur supra
Snngoarex adéquat pour rapralution vléreur & sous forme digialisée, Le 6
éeant.

Les Paris sorgagent à onsiérer comm ennidemiel é: à ne aes sorememiquer à des
His, tout ep parie des dooume et éehanfilens << mppyri tue Opérations
Peas, perdu une péode de ai (5) an à pair de Hell cdi documents
échagitious aurnat 8 Era, et en cas de remain à que sui juan Lu ste de
Aie reneneislon en 6e qui enorme es dant et dehallans se rapport à la
ae ahondnné.

FTétéfo, dhagué Partie our tte procéder à L À es étuis aies aux
pére eee pre des Fes choisis pur Late Dati. Ci, gr rico
& Paye Paie, pourront pendre venise des Enftiuns afférentes mu
Opéatuns ft dr Songager à pete Le prééden cle de
colis. Le Gouer es Le rte te
les aptitée pérulières en République Islamique de Maui: à sondiltes de ve rs
ble panda la péril de eanfilemnalté sauf aecoud ds Cantragiur, ds dntées
rues cena pe Le Core

SE Le jeu sociale, le Mise peur épalement déciies dh
soiidenleé prévue an présent ane 8,7

ii ra ls plus bref Létais eue dé
ns Péri

Le Cantaur derta note
sables soériles isate durent Les Op

EVALUATION D'UNE DECOUVERTE EF OGTROI D'UNE
AUTORISATION EXGLUSIVE D'EXPLOITATION

Skke Contmeteur ému des Dntreemhurs den Le Pérnibre dsplumien, dl devéa
Le hot per Se eu Minime sum que passible ex ects, conforme
fagies 8 las en nage ds l'inditie pero item one, pe néeetire à 1e
determine indices semcomnés an cons 1 fee Dans Je denté GU) jou
séant  e 2e Jem déccuris, Le
ete devra sou les irfonmaions
ares dite désuuvente et Lémaulne es mrcomaandations Gu Coniasteur su
prie a non de L'évalarias de aire décerne

SL Conemteur désire enreprendie ds teens dévaitn d 1 découvenie Susts£e,
A dv soucie avec dlicuee a Mrs Le prograirme prévisiuume des veau
Eréluaion et Patio du ue coran, au plus Bad dens Le 52 (6) mois
ane Fate de motfiaton de Le leon vite à l'article

Le Lomaieur déve dec engager ave le manie de difgeuce 2 travaux
d'ovitiat commen au prune Éahl, dent ete que es apostôns de
Enels 43 sapyiquentnr ali prog

Din 183 nivo Taghhvement des Paaux d'vahuion, 21 vu plus ad

sé

sa

54

5
au tt dé des dépanens eng es

can es ms (3) nas suivame Le Em de chaque An Chile, um rappel
aux Opérations Pétrllères teulisées paint l'Année Civile éu
at aile des dépenses engagées ei un at da persuuiel einplopé per le
Eaurnciur, liquide nombre déployés, eur rafonatré, eur Arai, le
eme Lou des sad ans quon rapport sur les soin médicaux el
instruction qu leur soi doré

En con, les gépports on drcuments sut sent fourni ia Dinctic des Mines et
de a Génloge inenéipene grès ler rise Qu lu obtention

trs GB exe des cappocts d'éades 1 de synthèses géologiqies anal que
Les arts etais eue ÿ fétemse

Hoi Gi) emplres des coppunis démées, de mers 07 Mirrnpremdon
Séophiques ain que Route Les enter, étions où nues documents 3
Allésurs La Uirsrioa des Mises er de Gén aux n'igiioux de
ons de emreinemenns Laits (hands mungritipues du srire soon) ét
pour, sur sa émane, ca cbr eus (2) coples grufremem, En out le
Lantecrant semvras à enrmenar gr as caiguaus. gels
émis du dix CIO) us art l'expiration di présent €
amie ie sport di Louve meme, sur ae

at ee es

6 dus meme dis pros d'implantion ee de fin de ua
ESS

4h deux CE) remis de Loue Le ments, tai, eais et disgraphies
areas en vou de fre ai que La aasembtge éentuel sons fee
copate ares mpetsantiss Lo Erhafogie 1 us rues exidanes pour
chaeun es forges rés;

deux 2j css fs rempart d'ange, des tie où amie pros

D deux @ copie de dame cypet davises (pérouannie,
Boni euh nu mare} afremdes ses enrtte es bai ou tes Ms
prélasc dans ehecun, des forges Hs à coms de nigaufs des diccces
phorour he y airs

D re proun mpéænnive des come pris, des délai de lbrage prélevés
dans chaque pus sec que der denis des lues prod pendant Les tests ou
it de pri sert égale mbrommables En marre,
arts el ble, en posseion de Conte à l'expiration du présent Comm, eron
rai ou Go mmant:

D} duré Ron péatals, Sex €2) exemples de ur tovenx, nes, menu
anale ou es résilrs ou pdt de laure agité qui «st ip ao
me dos Cols Pétrole dame lee du présent Cat

Louez Les es, eetions 4 tons aime Avenant péolarigues 02 jéajhiques 2

18

trente 630) jours avan Fexpeaion de troisième periode d'esrlentios déliie à Late
32, évenement péeiogée cofnmmémen aus disposons de Tanicle 34, le

teur sovmare au Mini un rap AIS dons axes Les alrautions
Aigues a coomoniques réadves où gisemer: d'indices sin déeunvEn 61
Sala, cf qu établi, sen Le Comet, le cames commerce ou ven de ladite
déroute.

Ce mont Hélurs domi fs détimatobe suvies, 1 ciéctétudieucs
géologiques a pérphiaiques du sement In démraina eimée du gisement
Faure de tes ex ess de produetion rés nu éule éronomique pré
de mise en exploit

Touré quanire d'frirantunes produire À parie d'une ééousere avant que celle ci
rare Gé eurent, ll
Féroiérmaou pete, sera our na dpi ele

SE le Comimeuz juge Ka découverte commerciale, 1 soumet aù Mie, das Lés
oo (Er cuire Le somrision de mio visé à luc D, ete us EE ce
GO féans ave lespiatan ée Ja me pédte 'esnieradon défie à Yanicle 3,
Evenement prorngés cunlmnémen as dispasions de Lai 3,6 ie done
alrition enchuaie d'expleiltir.

Pate demand précis [à déliniatio du Hérinéte dExptoïéur demadé, nel
canchabera la sauce précainée du gurent d'Hrdrousiures duvet e! Cale à
int au Périmere L' Hsporalon alors e eu is etsera aBcompagée des
jastooons tenus rêve

de
sis À PT éimiion.

La detre. d'autilion cxclsire dexgiararonr mvisés ee necempagrée du
agree de dispo er da prodhetion demi, ompremant notant par Le
remet comen

23 une esimalion des roms réagi pros 6 des a Ja pro
prod comepontt, si qu'une de sue Le bad de x
des Mdroearhures es In valide Gaz Notre

upératien.

D la désctiption des ton x caleions lécessaes à le mie en exploution du

arent, ER ee Je some de puis, les Inélitlons true pat le
poudurtion, R ségretion, le ofomen, le srdtige ot le tampon ds
Hyérresbures,

ee program et le under de mien €
compris dis duree 6e rouen

3 ts avast Ratios, y

ol ain Ass easemente dé dévsleppement 6 des cuits d'expli

ina que du Ponge em Keane commen du germe

Le Mivshe ponts propose
déesipene

Les révision où moliiliens à prorarme de
et da pret aisé, ani qu Périmètre dalle écsenlé,
en ls notant on Comes ever me Les jaseaions cites us, dans lee
aae-viagedie LD jean nuivant La récenlion dodit pro positions de

ca L

os

o

s4

sn

on

se

on

2
nike 52 'ipligeeront audit program £n cn qd enrger aan BÉIN.

Lrsque Les rétro arquis ae eus du dévelopement purent de changements au
programe de développement et de produron, ledit programme pourra être modifié ei
tisane L dé proue eue ie esse pour po mile

Locnoi de lolisxdhs érelishe dexploioiiez um anuuié dons Jex fhtmée €
igneur en République Inrique de Maure, e devra imerveni da Les quarante
ing GS) jones somme Le te dhuloption en progcarume de developpement eù de
pnéuetien

Side Comareur effens pluseur découvre cine dans Le Férimdtre
Stapiontion, chseunc detre Ales done lieu à use autrisainn sels
delai sépuée coespondiat à un Pecdimén dEspoirrion Le mamre der
otésations excuses ogg ee Primates xplotiog » affètens dans
Le Prin plartin s'est pus rte

Si au coues de travau driomes à Focten de Umoriseion eluéive déspliation il
Pipe que 22 éfemens a me extemdion supérieure à uelle iualénent prérue
conformément à File 93, le Gouversement acer au Cttreur, dans Le mire
lautrisaiéu cachaise delai déja cetrgee, Le sfr suprhémenire à

dpi er couts de

erliion qne l'extension sx pers intégrante du l'écimét
validité & que ke Cour
nandée,

seu fours ls fac alius trebriq es es lotsasion ais

étendre go desà der imite du Pénimète dEsploiaion à
A Le Mir pen ei que Le Ceres nloe Red gisement en
auiation avec k tra de 1 surfe rccme vufvan Je dispevidons dun accoré
A MFananon", Da Les sis (69 mots sa foraine Le Ministre de son
igence, Le Contiorteuz dcr soumet an Ris, pur BpReÉNENN, Le programme
de dhéveloppement où de prodction du sement coreeiué, Sul ea aédor avec de
fire de haeutace adhreente.

Lo Canvateur devra éâemer de opérations de développement au plus ur ax {0
ans gp But d'octroi de de l'anienistion géchasire d'exgloalion visée à F'anile
Be devra ler pouruiere ave Le era de digne.

Le Conan s'envage à réaliter Je cpérilons dévefcprement 6: de prouion:
avt Les régler de l'ai en uvae dame l'annee Péri intensité gui
pérnemest d'asnunerléréeurérion onnmique exilé des Hydro bures Lemeaus
ns le gisement

La Contre s'en À prreder ds ae pos ble aux des de récpération nés
en corn rec le Minis et à miser le 1 proclés ai d'enès anprécian du
Cine, ie code dons des coulis Seehoïuiquée à aencrtion de Lo.

cupération

La Drée de In péri 'exrliadon pendu Lguelie Je Coutéteut ét auiouéé à
Assurer Le prndoclion d'ux disement déclaré corail ent été  Ving-g 2) ont à
rer de Le done d'acide l'aurrisaron eseusive d'exphiuiin cum.

dou:
b}oure déchre pas le ghemmnl commercial dans un délai deux 47) un suivait
F'achévement dés paaux d'aashane |8 déceten

Le Couvent poum alu alice où aire rser ins tavaux d'évaluation, de
Leseloprement, de oder, de vaiteren, de smyort ei de cousin HR
ete découverte, sans aneune camp pour Comaeur, à cdi, uteais de nc
pas parer péjudie à réalisons Operations Pétain par Conmmteur,

ca érouverte sc imtialement cbisideses sous rmable, ras l'on juge quelle puit
Le retable dans Le ir, 1 rtgateur au e dvi de demaser l'extension ces périodes
desc pour un andrrin de cb (1 us Cure demande ne pourri tr Grue ur Le
Mines a rchmiqueamen vale.

RECOUVREMENT DES COUTS PETROLIERS ET PARTAGE DE LA
PRODUCTION

Ds Le once d'une produeliou répalière de Pétrole Brut dns Le cure d'une
aarorsanen mise d'esploiation, le Canvaceur s'engage à carence" to 1
ancien de Pétrole Bret obicmue er mesunée suivant Les règles de Vus er uen dans
Pie pétrole metals, conformément rs dispo ins i-dsEous

Peut remote des CoËs Paniers Le Cuntnctour pour tir Hamon chaque
<a Cri ur sorion de la productive de Péri Arur cou de Élus Hate! 1
Aa gs Sugétiene à cogne gout cet (30 56) de a quantité ghobile de Pére Brut
“erou de Gaz Naerel qui mes nl utilise dans les Opération, PÉLUMÈS, né perdue, où
Seuhement Le pourvalage Ifétieu" qui serait ménesanire et usant

Laïque le preucter de pétoie s'effectue en Eau Profbnde, la pusion resouvrabile des
Cds Péudhes sers augmentée jusqu'à soude gonreanr (ÉD) de fa pracirtion total
Se pérofs atou de exe

Au es où 1e Contacter ee Gouvernement se seraient 4 ardent pri au
evelogpement et à Vexalousnon dure aceumulatiun de Gé Nature! issu usine
Le 1080 6 Péte Du étimine en 9 référant à Loan visé à tele 1S 32), le
“sera sr désigné un périmé d'oxpluaion de ga seulecual, ci Ia porium
Kseourable de Cod Pos sera augmote jusqu some pOutEenE 4) de ia
recmenon oi de ur ot ue Pétrole Er,

Là val de Là pution de producen toile de Pétiole Out allouée au 2cbouvet par
Æ Cum des Coûts Pérolie, définie à fafimén précédent, sem cuiculée
conlormemeñt aux eponiions dé article 14

Si au cours d'une quelque danbe Civile, Les Cats Pétrlier run encore recaivés por
Re Costicieur, en gflleuios ds Uispolions a pré acie 102, dépasse
équivalent en valeur de cinquante pour cent É50 2) qu dar Le cas d'u exploitation en
Ex Profonde ou d'un pétimlre d'exploitation de ur seuleureal suivante pourcent (60%)
de La product tale de Pétrule Art cale comme dique ci-desnus, le surplus ne
posant êre ail recouvre dau PA nrée Civile eomaderé sara reboé sur

s16

LE)

ica

105

a

A l'éspintion de La période ina d'erpioiition définis css, l'euterisuion:
schsive d'espleiilun comraponéant pourt de rnourelés pour une période
additionnelle de dis 8) ans au plus, ue vu de demandé mate dit Comtineertr
soumise au Mnisue au maine ur (13 an avt Haine espion, à condition que Le
Conlneur ae mul tomes ses vbleatons cons durant 1 péciode
d'esphaitren intile et jemifée qu'une proluétion œouuneriale à pat du Pécimèire
d'exrlonion concmé rite possible au sien.

Pour sont gieemenr op doré lieu E Focuet d'une anrision <xlesie
d'exrlsition. Le Cemacteur s'emue à né à ses Huis € 4 sun pipe risque
mar out Les Opésaéons Léoléres uties et éoremies à a mie on oxpletton.
Au sement à s9 prerion, conformément an programe de développement et de
prod adopté

“Tialefeie a de Cestéreur peut Pire La pepe eompoble au cours du programme >
Et de péuéen que Topo dadis gueaent de put êué
core ialemant rule, ben que Le puits de découvre d'évaatent
aient condui. à lot: dune ananas eine d'expluintion conformément au
prénoms, Je Mirtne engage 0 ms ps obLer le Cunimeteur à pousse v
ina pour mue ce sjsement en produclion sul 45 Le Minis acroude a
Contrat des avan Frames qui rennene 'explition remiie. Dans je cas
aa Coctmectenr ne pour pas les arm Cell és Mise Le lui
emande, f Contraste renoue à J'apoigtiom exc ate Peslitioeanée et
aus dos eu y sont te,

Le Crus pri à le amet, sous serve de Le avi au Mine avec
ravis d'au md {67 mi, ent tone pa pire à Garns du 8
suersitions evclusnes d'expoieuior. à condhion d'air esta 8 tonées Lu
obligadons-prérecs dans Le présent Cats

S'enéage Pétdant 1e dé de avr

des quai mioiables de l'éhble Brut de cliqué gicemeit
ia les none générant series dans Vodnatie péralite frcumatierele en
prenant préiglemnen en cunstlraon vs régles de bain consenti, ds gets

le d'esplaiaien à

Senumiques pendant durée des astorisaions éreltes d'exp'ition cereentes

arr de la produce pendant une durée d'a den six (6 mais décide pur 2e
Ceniracteur sis l'autésé de Mint pou énines d'ompntis dr présens Contre
ra Les condor prévus 4 l'aile 26

Bet duée de L'enctsies exclue d'exploration, € Minisue pourra, avec un

vis des nmins eos, dire an Core dont rnekédteent
aan ennrrepatie ur es dre sur la surface présumée d'age découverte,» cor pris
fur Les Hytioruune qui pourieat die produits à pain de ladite déeoutene, à fe

A aa pas unis un programme de tou d'Eva de Lois déenrsvere durs
on délai de dat CE) mois auront I date de relflaten a Mist de En

æ

La on es Années Ciilen ufrantes jusqu'au recousremens toal des Coûts Eétralier au
fa a de présent Conti.

Le gene de Pétrate rue restant ou cours de che Année Chile après que Le
Contrsteur à prélevé sur le produrti Loate de Péteele Hu le per nécessaire au
nouveau: des Lois Pénolies suivant Is dispeftiens de Fontele JO2, ser
Pages paire Le Gniersament ui Le Conactenr de ls Fnpon suivant

françhe de production Part du Gouvernement Tnt de Contracteur

totale jourmatère
fe Pétrala Brut
Lex Bars pan jeu} :

eus à 25.208 som 5 %
de2seQ à 75.002 0 6 %
PCT 4% 55
sépéñeur À 108 05 PRE CR

Lcusque le pcoduction de pétrole s'effectue en Eau rotonée 62 dus piitèt.
desc d'urplhittion do gai saulement La nié de Féte Sont on de vien
Feudeaue 6e a Rat au cours de chaque Ange Cie après que Le Canaetene à
pééleve aura profusion totale de Pésule Be Da NÉE A écbuvrert
des Coûts Pérolirs suivant Les dsposiians ue Joricle 102, se padauée eme a
Goucemneren ve Conimotenr de à Éapon suive

“ramené de production Faut du Gouverement Pat du Contructeur
Lie juermlièrs

dé léfrule Brat

er Baril par jou

intérieure à 25400 50 % 70 %
25008 à 78020 55 65 %
de TECED à 10GQON 40 % 5%
Fugérisure à 1@LOO 5% LR

avr appear du pré ardol, fe tome product tuice fenrealisre signifie 1
ge yes de prodction (fe julie dans l'ensemble des Pine
dsptaitent cn qésent Const, pondsnt ne péricée de teste (30) jaure
crabe

a part de green reverant un Conteacteur sera soumias aux dispositions Étcales
visées Pari LL

Le Gain aneant pour recevoir
ture, so en Ep es

s 19.3 soit ea

art de produetion définis & Pet

Be Gourmet dire eauaie eu ntûtre DUT ou prie de part de product
asie 4 Pavel 16.1. le Ministre dev en avis le Centrareur par écnit aù roi
dus rats A joues avant Le début du Diese once, ea récit 1e

os

o

s4

sn

on

se

on

2
nike 52 'ipligeeront audit program £n cn qd enrger aan BÉIN.

Lrsque Les rétro arquis ae eus du dévelopement purent de changements au
programe de développement et de produron, ledit programme pourra être modifié ei
tisane L dé proue eue ie esse pour po mile

Locnoi de lolisxdhs érelishe dexploioiiez um anuuié dons Jex fhtmée €
igneur en République Inrique de Maure, e devra imerveni da Les quarante
ing GS) jones somme Le te dhuloption en progcarume de developpement eù de
pnéuetien

Side Comareur effens pluseur découvre cine dans Le Férimdtre
Stapiontion, chseunc detre Ales done lieu à use autrisainn sels
delai sépuée coespondiat à un Pecdimén dEspoirrion Le mamre der
otésations excuses ogg ee Primates xplotiog » affètens dans
Le Prin plartin s'est pus rte

Si au coues de travau driomes à Focten de Umoriseion eluéive déspliation il
Pipe que 22 éfemens a me extemdion supérieure à uelle iualénent prérue
conformément à File 93, le Gouversement acer au Cttreur, dans Le mire
lautrisaiéu cachaise delai déja cetrgee, Le sfr suprhémenire à

dpi er couts de

erliion qne l'extension sx pers intégrante du l'écimét
validité & que ke Cour
nandée,

seu fours ls fac alius trebriq es es lotsasion ais

étendre go desà der imite du Pénimète dEsploiaion à
A Le Mir pen ei que Le Ceres nloe Red gisement en
auiation avec k tra de 1 surfe rccme vufvan Je dispevidons dun accoré
A MFananon", Da Les sis (69 mots sa foraine Le Ministre de son
igence, Le Contiorteuz dcr soumet an Ris, pur BpReÉNENN, Le programme
de dhéveloppement où de prodction du sement coreeiué, Sul ea aédor avec de
fire de haeutace adhreente.

Lo Canvateur devra éâemer de opérations de développement au plus ur ax {0
ans gp But d'octroi de de l'anienistion géchasire d'exgloalion visée à F'anile
Be devra ler pouruiere ave Le era de digne.

Le Conan s'envage à réaliter Je cpérilons dévefcprement 6: de prouion:
avt Les régler de l'ai en uvae dame l'annee Péri intensité gui
pérnemest d'asnunerléréeurérion onnmique exilé des Hydro bures Lemeaus
ns le gisement

La Contre s'en À prreder ds ae pos ble aux des de récpération nés
en corn rec le Minis et à miser le 1 proclés ai d'enès anprécian du
Cine, ie code dons des coulis Seehoïuiquée à aencrtion de Lo.

cupération

La Drée de In péri 'exrliadon pendu Lguelie Je Coutéteut ét auiouéé à
Assurer Le prndoclion d'ux disement déclaré corail ent été  Ving-g 2) ont à
rer de Le done d'acide l'aurrisaron eseusive d'exphiuiin cum.

dou:
b}oure déchre pas le ghemmnl commercial dans un délai deux 47) un suivait
F'achévement dés paaux d'aashane |8 déceten

Le Couvent poum alu alice où aire rser ins tavaux d'évaluation, de
Leseloprement, de oder, de vaiteren, de smyort ei de cousin HR
ete découverte, sans aneune camp pour Comaeur, à cdi, uteais de nc
pas parer péjudie à réalisons Operations Pétain par Conmmteur,

ca érouverte sc imtialement cbisideses sous rmable, ras l'on juge quelle puit
Le retable dans Le ir, 1 rtgateur au e dvi de demaser l'extension ces périodes
desc pour un andrrin de cb (1 us Cure demande ne pourri tr Grue ur Le
Mines a rchmiqueamen vale.

RECOUVREMENT DES COUTS PETROLIERS ET PARTAGE DE LA
PRODUCTION

Ds Le once d'une produeliou répalière de Pétrole Brut dns Le cure d'une
aarorsanen mise d'esploiation, le Canvaceur s'engage à carence" to 1
ancien de Pétrole Bret obicmue er mesunée suivant Les règles de Vus er uen dans
Pie pétrole metals, conformément rs dispo ins i-dsEous

Peut remote des CoËs Paniers Le Cuntnctour pour tir Hamon chaque
<a Cri ur sorion de la productive de Péri Arur cou de Élus Hate! 1
Aa gs Sugétiene à cogne gout cet (30 56) de a quantité ghobile de Pére Brut
“erou de Gaz Naerel qui mes nl utilise dans les Opération, PÉLUMÈS, né perdue, où
Seuhement Le pourvalage Ifétieu" qui serait ménesanire et usant

Laïque le preucter de pétoie s'effectue en Eau Profbnde, la pusion resouvrabile des
Cds Péudhes sers augmentée jusqu'à soude gonreanr (ÉD) de fa pracirtion total
Se pérofs atou de exe

Au es où 1e Contacter ee Gouvernement se seraient 4 ardent pri au
evelogpement et à Vexalousnon dure aceumulatiun de Gé Nature! issu usine
Le 1080 6 Péte Du étimine en 9 référant à Loan visé à tele 1S 32), le
“sera sr désigné un périmé d'oxpluaion de ga seulecual, ci Ia porium
Kseourable de Cod Pos sera augmote jusqu some pOutEenE 4) de ia
recmenon oi de ur ot ue Pétrole Er,

Là val de Là pution de producen toile de Pétiole Out allouée au 2cbouvet par
Æ Cum des Coûts Pérolie, définie à fafimén précédent, sem cuiculée
conlormemeñt aux eponiions dé article 14

Si au cours d'une quelque danbe Civile, Les Cats Pétrlier run encore recaivés por
Re Costicieur, en gflleuios ds Uispolions a pré acie 102, dépasse
équivalent en valeur de cinquante pour cent É50 2) qu dar Le cas d'u exploitation en
Ex Profonde ou d'un pétimlre d'exploitation de ur seuleureal suivante pourcent (60%)
de La product tale de Pétrule Art cale comme dique ci-desnus, le surplus ne
posant êre ail recouvre dau PA nrée Civile eomaderé sara reboé sur

s16

LE)

ica

105

a

A l'éspintion de La période ina d'erpioiition définis css, l'euterisuion:
schsive d'espleiilun comraponéant pourt de rnourelés pour une période
additionnelle de dis 8) ans au plus, ue vu de demandé mate dit Comtineertr
soumise au Mnisue au maine ur (13 an avt Haine espion, à condition que Le
Conlneur ae mul tomes ses vbleatons cons durant 1 péciode
d'esphaitren intile et jemifée qu'une proluétion œouuneriale à pat du Pécimèire
d'exrlonion concmé rite possible au sien.

Pour sont gieemenr op doré lieu E Focuet d'une anrision <xlesie
d'exrlsition. Le Cemacteur s'emue à né à ses Huis € 4 sun pipe risque
mar out Les Opésaéons Léoléres uties et éoremies à a mie on oxpletton.
Au sement à s9 prerion, conformément an programe de développement et de
prod adopté

“Tialefeie a de Cestéreur peut Pire La pepe eompoble au cours du programme >
Et de péuéen que Topo dadis gueaent de put êué
core ialemant rule, ben que Le puits de découvre d'évaatent
aient condui. à lot: dune ananas eine d'expluintion conformément au
prénoms, Je Mirtne engage 0 ms ps obLer le Cunimeteur à pousse v
ina pour mue ce sjsement en produclion sul 45 Le Minis acroude a
Contrat des avan Frames qui rennene 'explition remiie. Dans je cas
aa Coctmectenr ne pour pas les arm Cell és Mise Le lui
emande, f Contraste renoue à J'apoigtiom exc ate Peslitioeanée et
aus dos eu y sont te,

Le Crus pri à le amet, sous serve de Le avi au Mine avec
ravis d'au md {67 mi, ent tone pa pire à Garns du 8
suersitions evclusnes d'expoieuior. à condhion d'air esta 8 tonées Lu
obligadons-prérecs dans Le présent Cats

S'enéage Pétdant 1e dé de avr

des quai mioiables de l'éhble Brut de cliqué gicemeit
ia les none générant series dans Vodnatie péralite frcumatierele en
prenant préiglemnen en cunstlraon vs régles de bain consenti, ds gets

le d'esplaiaien à

Senumiques pendant durée des astorisaions éreltes d'exp'ition cereentes

arr de la produce pendant une durée d'a den six (6 mais décide pur 2e
Ceniracteur sis l'autésé de Mint pou énines d'ompntis dr présens Contre
ra Les condor prévus 4 l'aile 26

Bet duée de L'enctsies exclue d'exploration, € Minisue pourra, avec un

vis des nmins eos, dire an Core dont rnekédteent
aan ennrrepatie ur es dre sur la surface présumée d'age découverte,» cor pris
fur Les Hytioruune qui pourieat die produits à pain de ladite déeoutene, à fe

A aa pas unis un programme de tou d'Eva de Lois déenrsvere durs
on délai de dat CE) mois auront I date de relflaten a Mist de En

æ

La on es Années Ciilen ufrantes jusqu'au recousremens toal des Coûts Eétralier au
fa a de présent Conti.

Le gene de Pétrate rue restant ou cours de che Année Chile après que Le
Contrsteur à prélevé sur le produrti Loate de Péteele Hu le per nécessaire au
nouveau: des Lois Pénolies suivant Is dispeftiens de Fontele JO2, ser
Pages paire Le Gniersament ui Le Conactenr de ls Fnpon suivant

françhe de production Part du Gouvernement Tnt de Contracteur

totale jourmatère
fe Pétrala Brut
Lex Bars pan jeu} :

eus à 25.208 som 5 %
de2seQ à 75.002 0 6 %
PCT 4% 55
sépéñeur À 108 05 PRE CR

Lcusque le pcoduction de pétrole s'effectue en Eau rotonée 62 dus piitèt.
desc d'urplhittion do gai saulement La nié de Féte Sont on de vien
Feudeaue 6e a Rat au cours de chaque Ange Cie après que Le Canaetene à
pééleve aura profusion totale de Pésule Be Da NÉE A écbuvrert
des Coûts Pérolirs suivant Les dsposiians ue Joricle 102, se padauée eme a
Goucemneren ve Conimotenr de à Éapon suive

“ramené de production Faut du Gouverement Pat du Contructeur
Lie juermlièrs

dé léfrule Brat

er Baril par jou

intérieure à 25400 50 % 70 %
25008 à 78020 55 65 %
de TECED à 10GQON 40 % 5%
Fugérisure à 1@LOO 5% LR

avr appear du pré ardol, fe tome product tuice fenrealisre signifie 1
ge yes de prodction (fe julie dans l'ensemble des Pine
dsptaitent cn qésent Const, pondsnt ne péricée de teste (30) jaure
crabe

a part de green reverant un Conteacteur sera soumias aux dispositions Étcales
visées Pari LL

Le Gain aneant pour recevoir
ture, so en Ep es

s 19.3 soit ea

art de produetion définis & Pet

Be Gourmet dire eauaie eu ntûtre DUT ou prie de part de product
asie 4 Pavel 16.1. le Ministre dev en avis le Centrareur par écnit aù roi
dus rats A joues avant Le début du Diese once, ea récit 1e

os

o

s4

sn

on

se

on

2
nike 52 'ipligeeront audit program £n cn qd enrger aan BÉIN.

Lrsque Les rétro arquis ae eus du dévelopement purent de changements au
programe de développement et de produron, ledit programme pourra être modifié ei
tisane L dé proue eue ie esse pour po mile

Locnoi de lolisxdhs érelishe dexploioiiez um anuuié dons Jex fhtmée €
igneur en République Inrique de Maure, e devra imerveni da Les quarante
ing GS) jones somme Le te dhuloption en progcarume de developpement eù de
pnéuetien

Side Comareur effens pluseur découvre cine dans Le Férimdtre
Stapiontion, chseunc detre Ales done lieu à use autrisainn sels
delai sépuée coespondiat à un Pecdimén dEspoirrion Le mamre der
otésations excuses ogg ee Primates xplotiog » affètens dans
Le Prin plartin s'est pus rte

Si au coues de travau driomes à Focten de Umoriseion eluéive déspliation il
Pipe que 22 éfemens a me extemdion supérieure à uelle iualénent prérue
conformément à File 93, le Gouversement acer au Cttreur, dans Le mire
lautrisaiéu cachaise delai déja cetrgee, Le sfr suprhémenire à

dpi er couts de

erliion qne l'extension sx pers intégrante du l'écimét
validité & que ke Cour
nandée,

seu fours ls fac alius trebriq es es lotsasion ais

étendre go desà der imite du Pénimète dEsploiaion à
A Le Mir pen ei que Le Ceres nloe Red gisement en
auiation avec k tra de 1 surfe rccme vufvan Je dispevidons dun accoré
A MFananon", Da Les sis (69 mots sa foraine Le Ministre de son
igence, Le Contiorteuz dcr soumet an Ris, pur BpReÉNENN, Le programme
de dhéveloppement où de prodction du sement coreeiué, Sul ea aédor avec de
fire de haeutace adhreente.

Lo Canvateur devra éâemer de opérations de développement au plus ur ax {0
ans gp But d'octroi de de l'anienistion géchasire d'exgloalion visée à F'anile
Be devra ler pouruiere ave Le era de digne.

Le Conan s'envage à réaliter Je cpérilons dévefcprement 6: de prouion:
avt Les régler de l'ai en uvae dame l'annee Péri intensité gui
pérnemest d'asnunerléréeurérion onnmique exilé des Hydro bures Lemeaus
ns le gisement

La Contre s'en À prreder ds ae pos ble aux des de récpération nés
en corn rec le Minis et à miser le 1 proclés ai d'enès anprécian du
Cine, ie code dons des coulis Seehoïuiquée à aencrtion de Lo.

cupération

La Drée de In péri 'exrliadon pendu Lguelie Je Coutéteut ét auiouéé à
Assurer Le prndoclion d'ux disement déclaré corail ent été  Ving-g 2) ont à
rer de Le done d'acide l'aurrisaron eseusive d'exphiuiin cum.

dou:
b}oure déchre pas le ghemmnl commercial dans un délai deux 47) un suivait
F'achévement dés paaux d'aashane |8 déceten

Le Couvent poum alu alice où aire rser ins tavaux d'évaluation, de
Leseloprement, de oder, de vaiteren, de smyort ei de cousin HR
ete découverte, sans aneune camp pour Comaeur, à cdi, uteais de nc
pas parer péjudie à réalisons Operations Pétain par Conmmteur,

ca érouverte sc imtialement cbisideses sous rmable, ras l'on juge quelle puit
Le retable dans Le ir, 1 rtgateur au e dvi de demaser l'extension ces périodes
desc pour un andrrin de cb (1 us Cure demande ne pourri tr Grue ur Le
Mines a rchmiqueamen vale.

RECOUVREMENT DES COUTS PETROLIERS ET PARTAGE DE LA
PRODUCTION

Ds Le once d'une produeliou répalière de Pétrole Brut dns Le cure d'une
aarorsanen mise d'esploiation, le Canvaceur s'engage à carence" to 1
ancien de Pétrole Bret obicmue er mesunée suivant Les règles de Vus er uen dans
Pie pétrole metals, conformément rs dispo ins i-dsEous

Peut remote des CoËs Paniers Le Cuntnctour pour tir Hamon chaque
<a Cri ur sorion de la productive de Péri Arur cou de Élus Hate! 1
Aa gs Sugétiene à cogne gout cet (30 56) de a quantité ghobile de Pére Brut
“erou de Gaz Naerel qui mes nl utilise dans les Opération, PÉLUMÈS, né perdue, où
Seuhement Le pourvalage Ifétieu" qui serait ménesanire et usant

Laïque le preucter de pétoie s'effectue en Eau Profbnde, la pusion resouvrabile des
Cds Péudhes sers augmentée jusqu'à soude gonreanr (ÉD) de fa pracirtion total
Se pérofs atou de exe

Au es où 1e Contacter ee Gouvernement se seraient 4 ardent pri au
evelogpement et à Vexalousnon dure aceumulatiun de Gé Nature! issu usine
Le 1080 6 Péte Du étimine en 9 référant à Loan visé à tele 1S 32), le
“sera sr désigné un périmé d'oxpluaion de ga seulecual, ci Ia porium
Kseourable de Cod Pos sera augmote jusqu some pOutEenE 4) de ia
recmenon oi de ur ot ue Pétrole Er,

Là val de Là pution de producen toile de Pétiole Out allouée au 2cbouvet par
Æ Cum des Coûts Pérolie, définie à fafimén précédent, sem cuiculée
conlormemeñt aux eponiions dé article 14

Si au cours d'une quelque danbe Civile, Les Cats Pétrlier run encore recaivés por
Re Costicieur, en gflleuios ds Uispolions a pré acie 102, dépasse
équivalent en valeur de cinquante pour cent É50 2) qu dar Le cas d'u exploitation en
Ex Profonde ou d'un pétimlre d'exploitation de ur seuleureal suivante pourcent (60%)
de La product tale de Pétrule Art cale comme dique ci-desnus, le surplus ne
posant êre ail recouvre dau PA nrée Civile eomaderé sara reboé sur

s16

LE)

ica

105

a

A l'éspintion de La période ina d'erpioiition définis css, l'euterisuion:
schsive d'espleiilun comraponéant pourt de rnourelés pour une période
additionnelle de dis 8) ans au plus, ue vu de demandé mate dit Comtineertr
soumise au Mnisue au maine ur (13 an avt Haine espion, à condition que Le
Conlneur ae mul tomes ses vbleatons cons durant 1 péciode
d'esphaitren intile et jemifée qu'une proluétion œouuneriale à pat du Pécimèire
d'exrlonion concmé rite possible au sien.

Pour sont gieemenr op doré lieu E Focuet d'une anrision <xlesie
d'exrlsition. Le Cemacteur s'emue à né à ses Huis € 4 sun pipe risque
mar out Les Opésaéons Léoléres uties et éoremies à a mie on oxpletton.
Au sement à s9 prerion, conformément an programe de développement et de
prod adopté

“Tialefeie a de Cestéreur peut Pire La pepe eompoble au cours du programme >
Et de péuéen que Topo dadis gueaent de put êué
core ialemant rule, ben que Le puits de découvre d'évaatent
aient condui. à lot: dune ananas eine d'expluintion conformément au
prénoms, Je Mirtne engage 0 ms ps obLer le Cunimeteur à pousse v
ina pour mue ce sjsement en produclion sul 45 Le Minis acroude a
Contrat des avan Frames qui rennene 'explition remiie. Dans je cas
aa Coctmectenr ne pour pas les arm Cell és Mise Le lui
emande, f Contraste renoue à J'apoigtiom exc ate Peslitioeanée et
aus dos eu y sont te,

Le Crus pri à le amet, sous serve de Le avi au Mine avec
ravis d'au md {67 mi, ent tone pa pire à Garns du 8
suersitions evclusnes d'expoieuior. à condhion d'air esta 8 tonées Lu
obligadons-prérecs dans Le présent Cats

S'enéage Pétdant 1e dé de avr

des quai mioiables de l'éhble Brut de cliqué gicemeit
ia les none générant series dans Vodnatie péralite frcumatierele en
prenant préiglemnen en cunstlraon vs régles de bain consenti, ds gets

le d'esplaiaien à

Senumiques pendant durée des astorisaions éreltes d'exp'ition cereentes

arr de la produce pendant une durée d'a den six (6 mais décide pur 2e
Ceniracteur sis l'autésé de Mint pou énines d'ompntis dr présens Contre
ra Les condor prévus 4 l'aile 26

Bet duée de L'enctsies exclue d'exploration, € Minisue pourra, avec un

vis des nmins eos, dire an Core dont rnekédteent
aan ennrrepatie ur es dre sur la surface présumée d'age découverte,» cor pris
fur Les Hytioruune qui pourieat die produits à pain de ladite déeoutene, à fe

A aa pas unis un programme de tou d'Eva de Lois déenrsvere durs
on délai de dat CE) mois auront I date de relflaten a Mist de En

æ

La on es Années Ciilen ufrantes jusqu'au recousremens toal des Coûts Eétralier au
fa a de présent Conti.

Le gene de Pétrate rue restant ou cours de che Année Chile après que Le
Contrsteur à prélevé sur le produrti Loate de Péteele Hu le per nécessaire au
nouveau: des Lois Pénolies suivant Is dispeftiens de Fontele JO2, ser
Pages paire Le Gniersament ui Le Conactenr de ls Fnpon suivant

françhe de production Part du Gouvernement Tnt de Contracteur

totale jourmatère
fe Pétrala Brut
Lex Bars pan jeu} :

eus à 25.208 som 5 %
de2seQ à 75.002 0 6 %
PCT 4% 55
sépéñeur À 108 05 PRE CR

Lcusque le pcoduction de pétrole s'effectue en Eau rotonée 62 dus piitèt.
desc d'urplhittion do gai saulement La nié de Féte Sont on de vien
Feudeaue 6e a Rat au cours de chaque Ange Cie après que Le Canaetene à
pééleve aura profusion totale de Pésule Be Da NÉE A écbuvrert
des Coûts Pérolirs suivant Les dsposiians ue Joricle 102, se padauée eme a
Goucemneren ve Conimotenr de à Éapon suive

“ramené de production Faut du Gouverement Pat du Contructeur
Lie juermlièrs

dé léfrule Brat

er Baril par jou

intérieure à 25400 50 % 70 %
25008 à 78020 55 65 %
de TECED à 10GQON 40 % 5%
Fugérisure à 1@LOO 5% LR

avr appear du pré ardol, fe tome product tuice fenrealisre signifie 1
ge yes de prodction (fe julie dans l'ensemble des Pine
dsptaitent cn qésent Const, pondsnt ne péricée de teste (30) jaure
crabe

a part de green reverant un Conteacteur sera soumias aux dispositions Étcales
visées Pari LL

Le Gain aneant pour recevoir
ture, so en Ep es

s 19.3 soit ea

art de produetion définis & Pet

Be Gourmet dire eauaie eu ntûtre DUT ou prie de part de product
asie 4 Pavel 16.1. le Ministre dev en avis le Centrareur par écnit aù roi
dus rats A joues avant Le début du Diese once, ea récit 1e

os

o

s4

sn

on

se

on

2
nike 52 'ipligeeront audit program £n cn qd enrger aan BÉIN.

Lrsque Les rétro arquis ae eus du dévelopement purent de changements au
programe de développement et de produron, ledit programme pourra être modifié ei
tisane L dé proue eue ie esse pour po mile

Locnoi de lolisxdhs érelishe dexploioiiez um anuuié dons Jex fhtmée €
igneur en République Inrique de Maure, e devra imerveni da Les quarante
ing GS) jones somme Le te dhuloption en progcarume de developpement eù de
pnéuetien

Side Comareur effens pluseur découvre cine dans Le Férimdtre
Stapiontion, chseunc detre Ales done lieu à use autrisainn sels
delai sépuée coespondiat à un Pecdimén dEspoirrion Le mamre der
otésations excuses ogg ee Primates xplotiog » affètens dans
Le Prin plartin s'est pus rte

Si au coues de travau driomes à Focten de Umoriseion eluéive déspliation il
Pipe que 22 éfemens a me extemdion supérieure à uelle iualénent prérue
conformément à File 93, le Gouversement acer au Cttreur, dans Le mire
lautrisaiéu cachaise delai déja cetrgee, Le sfr suprhémenire à

dpi er couts de

erliion qne l'extension sx pers intégrante du l'écimét
validité & que ke Cour
nandée,

seu fours ls fac alius trebriq es es lotsasion ais

étendre go desà der imite du Pénimète dEsploiaion à
A Le Mir pen ei que Le Ceres nloe Red gisement en
auiation avec k tra de 1 surfe rccme vufvan Je dispevidons dun accoré
A MFananon", Da Les sis (69 mots sa foraine Le Ministre de son
igence, Le Contiorteuz dcr soumet an Ris, pur BpReÉNENN, Le programme
de dhéveloppement où de prodction du sement coreeiué, Sul ea aédor avec de
fire de haeutace adhreente.

Lo Canvateur devra éâemer de opérations de développement au plus ur ax {0
ans gp But d'octroi de de l'anienistion géchasire d'exgloalion visée à F'anile
Be devra ler pouruiere ave Le era de digne.

Le Conan s'envage à réaliter Je cpérilons dévefcprement 6: de prouion:
avt Les régler de l'ai en uvae dame l'annee Péri intensité gui
pérnemest d'asnunerléréeurérion onnmique exilé des Hydro bures Lemeaus
ns le gisement

La Contre s'en À prreder ds ae pos ble aux des de récpération nés
en corn rec le Minis et à miser le 1 proclés ai d'enès anprécian du
Cine, ie code dons des coulis Seehoïuiquée à aencrtion de Lo.

cupération

La Drée de In péri 'exrliadon pendu Lguelie Je Coutéteut ét auiouéé à
Assurer Le prndoclion d'ux disement déclaré corail ent été  Ving-g 2) ont à
rer de Le done d'acide l'aurrisaron eseusive d'exphiuiin cum.

dou:
b}oure déchre pas le ghemmnl commercial dans un délai deux 47) un suivait
F'achévement dés paaux d'aashane |8 déceten

Le Couvent poum alu alice où aire rser ins tavaux d'évaluation, de
Leseloprement, de oder, de vaiteren, de smyort ei de cousin HR
ete découverte, sans aneune camp pour Comaeur, à cdi, uteais de nc
pas parer péjudie à réalisons Operations Pétain par Conmmteur,

ca érouverte sc imtialement cbisideses sous rmable, ras l'on juge quelle puit
Le retable dans Le ir, 1 rtgateur au e dvi de demaser l'extension ces périodes
desc pour un andrrin de cb (1 us Cure demande ne pourri tr Grue ur Le
Mines a rchmiqueamen vale.

RECOUVREMENT DES COUTS PETROLIERS ET PARTAGE DE LA
PRODUCTION

Ds Le once d'une produeliou répalière de Pétrole Brut dns Le cure d'une
aarorsanen mise d'esploiation, le Canvaceur s'engage à carence" to 1
ancien de Pétrole Bret obicmue er mesunée suivant Les règles de Vus er uen dans
Pie pétrole metals, conformément rs dispo ins i-dsEous

Peut remote des CoËs Paniers Le Cuntnctour pour tir Hamon chaque
<a Cri ur sorion de la productive de Péri Arur cou de Élus Hate! 1
Aa gs Sugétiene à cogne gout cet (30 56) de a quantité ghobile de Pére Brut
“erou de Gaz Naerel qui mes nl utilise dans les Opération, PÉLUMÈS, né perdue, où
Seuhement Le pourvalage Ifétieu" qui serait ménesanire et usant

Laïque le preucter de pétoie s'effectue en Eau Profbnde, la pusion resouvrabile des
Cds Péudhes sers augmentée jusqu'à soude gonreanr (ÉD) de fa pracirtion total
Se pérofs atou de exe

Au es où 1e Contacter ee Gouvernement se seraient 4 ardent pri au
evelogpement et à Vexalousnon dure aceumulatiun de Gé Nature! issu usine
Le 1080 6 Péte Du étimine en 9 référant à Loan visé à tele 1S 32), le
“sera sr désigné un périmé d'oxpluaion de ga seulecual, ci Ia porium
Kseourable de Cod Pos sera augmote jusqu some pOutEenE 4) de ia
recmenon oi de ur ot ue Pétrole Er,

Là val de Là pution de producen toile de Pétiole Out allouée au 2cbouvet par
Æ Cum des Coûts Pérolie, définie à fafimén précédent, sem cuiculée
conlormemeñt aux eponiions dé article 14

Si au cours d'une quelque danbe Civile, Les Cats Pétrlier run encore recaivés por
Re Costicieur, en gflleuios ds Uispolions a pré acie 102, dépasse
équivalent en valeur de cinquante pour cent É50 2) qu dar Le cas d'u exploitation en
Ex Profonde ou d'un pétimlre d'exploitation de ur seuleureal suivante pourcent (60%)
de La product tale de Pétrule Art cale comme dique ci-desnus, le surplus ne
posant êre ail recouvre dau PA nrée Civile eomaderé sara reboé sur

s16

LE)

ica

105

a

A l'éspintion de La période ina d'erpioiition définis css, l'euterisuion:
schsive d'espleiilun comraponéant pourt de rnourelés pour une période
additionnelle de dis 8) ans au plus, ue vu de demandé mate dit Comtineertr
soumise au Mnisue au maine ur (13 an avt Haine espion, à condition que Le
Conlneur ae mul tomes ses vbleatons cons durant 1 péciode
d'esphaitren intile et jemifée qu'une proluétion œouuneriale à pat du Pécimèire
d'exrlonion concmé rite possible au sien.

Pour sont gieemenr op doré lieu E Focuet d'une anrision <xlesie
d'exrlsition. Le Cemacteur s'emue à né à ses Huis € 4 sun pipe risque
mar out Les Opésaéons Léoléres uties et éoremies à a mie on oxpletton.
Au sement à s9 prerion, conformément an programe de développement et de
prod adopté

“Tialefeie a de Cestéreur peut Pire La pepe eompoble au cours du programme >
Et de péuéen que Topo dadis gueaent de put êué
core ialemant rule, ben que Le puits de découvre d'évaatent
aient condui. à lot: dune ananas eine d'expluintion conformément au
prénoms, Je Mirtne engage 0 ms ps obLer le Cunimeteur à pousse v
ina pour mue ce sjsement en produclion sul 45 Le Minis acroude a
Contrat des avan Frames qui rennene 'explition remiie. Dans je cas
aa Coctmectenr ne pour pas les arm Cell és Mise Le lui
emande, f Contraste renoue à J'apoigtiom exc ate Peslitioeanée et
aus dos eu y sont te,

Le Crus pri à le amet, sous serve de Le avi au Mine avec
ravis d'au md {67 mi, ent tone pa pire à Garns du 8
suersitions evclusnes d'expoieuior. à condhion d'air esta 8 tonées Lu
obligadons-prérecs dans Le présent Cats

S'enéage Pétdant 1e dé de avr

des quai mioiables de l'éhble Brut de cliqué gicemeit
ia les none générant series dans Vodnatie péralite frcumatierele en
prenant préiglemnen en cunstlraon vs régles de bain consenti, ds gets

le d'esplaiaien à

Senumiques pendant durée des astorisaions éreltes d'exp'ition cereentes

arr de la produce pendant une durée d'a den six (6 mais décide pur 2e
Ceniracteur sis l'autésé de Mint pou énines d'ompntis dr présens Contre
ra Les condor prévus 4 l'aile 26

Bet duée de L'enctsies exclue d'exploration, € Minisue pourra, avec un

vis des nmins eos, dire an Core dont rnekédteent
aan ennrrepatie ur es dre sur la surface présumée d'age découverte,» cor pris
fur Les Hytioruune qui pourieat die produits à pain de ladite déeoutene, à fe

A aa pas unis un programme de tou d'Eva de Lois déenrsvere durs
on délai de dat CE) mois auront I date de relflaten a Mist de En

æ

La on es Années Ciilen ufrantes jusqu'au recousremens toal des Coûts Eétralier au
fa a de présent Conti.

Le gene de Pétrate rue restant ou cours de che Année Chile après que Le
Contrsteur à prélevé sur le produrti Loate de Péteele Hu le per nécessaire au
nouveau: des Lois Pénolies suivant Is dispeftiens de Fontele JO2, ser
Pages paire Le Gniersament ui Le Conactenr de ls Fnpon suivant

françhe de production Part du Gouvernement Tnt de Contracteur

totale jourmatère
fe Pétrala Brut
Lex Bars pan jeu} :

eus à 25.208 som 5 %
de2seQ à 75.002 0 6 %
PCT 4% 55
sépéñeur À 108 05 PRE CR

Lcusque le pcoduction de pétrole s'effectue en Eau rotonée 62 dus piitèt.
desc d'urplhittion do gai saulement La nié de Féte Sont on de vien
Feudeaue 6e a Rat au cours de chaque Ange Cie après que Le Canaetene à
pééleve aura profusion totale de Pésule Be Da NÉE A écbuvrert
des Coûts Pérolirs suivant Les dsposiians ue Joricle 102, se padauée eme a
Goucemneren ve Conimotenr de à Éapon suive

“ramené de production Faut du Gouverement Pat du Contructeur
Lie juermlièrs

dé léfrule Brat

er Baril par jou

intérieure à 25400 50 % 70 %
25008 à 78020 55 65 %
de TECED à 10GQON 40 % 5%
Fugérisure à 1@LOO 5% LR

avr appear du pré ardol, fe tome product tuice fenrealisre signifie 1
ge yes de prodction (fe julie dans l'ensemble des Pine
dsptaitent cn qésent Const, pondsnt ne péricée de teste (30) jaure
crabe

a part de green reverant un Conteacteur sera soumias aux dispositions Étcales
visées Pari LL

Le Gain aneant pour recevoir
ture, so en Ep es

s 19.3 soit ea

art de produetion définis & Pet

Be Gourmet dire eauaie eu ntûtre DUT ou prie de part de product
asie 4 Pavel 16.1. le Ministre dev en avis le Centrareur par écnit aù roi
dus rats A joues avant Le début du Diese once, ea récit 1e

11

Ha

ils

qualité exacte quil désire recevoir mature ra Edit Trimestre at es modalités

Da Bi x ago par les Parties que lé Centaeteur ne seau À cu
engagement de vente de La art promuntirn du Cnivemnemens dom la duré
apéieuce run {1} an sus que fe Minis 5 sancente par ét

Site Gouvernement désire recévair eu spees tout on partie de 2 par de predeion:
définie à l'émnele MOA eù a le Marian a pas io le Conuméin de 22 dis de
caro sa pre de practon ae cu ann à Lactieis 10.5 le Coutrarteue
eat tu de commerces Le pet de producion din Goavemament à prendre 2e
apises pou Le Trimestre roueeme, de pruotdor aux enlèvement de evile par aù
Fins de re Trimeire, £a vera ou Go somemet, dans Les Late (AD jours suivant
had anlévemtent, monta! dal au produit de La gui cage à La part
he proie de Gouvernement per Le puis € vante in à Partels 1.

La Mina au edit de dersaun susnt des vente de sa Dites de
produion aseuvies pue le Cantscteur en Dolls qu d Dute eur one
net dans lagnelle Lu rnenéion à eu Jeu

REGIME FISCAL
Le L'on ea, ea de se Oércions érès Raujeut à lp diet our
fax hénéfirez prévu au Code Gérald pdt, cunturément aux dispesidons de

sise ne HUE du LE novemane LOS ver ae re jee Et Paca de
rate et de exploitation dos Hgconanes at ronférmément aux disposons
dnprésen Gone

Les émises vis que de Comractene coûte de Fensemole de se7 Opérations
Pérez aur ke ere de la Répulrique laque de Mauranie, à l'oxeegiion
des Opérations eù Lau Profende ou d'u giseaut dj seule, ant passes
run rap ect le ur pur cent (4026) cale su ls béni nets

Au cas eût es nées net soût et ai Le Contca teur des Dé Pérliérés
ou Ex Profonde, un Impôt dieut de vinaemg pour cent (9) ser clou sue
lose bénéfices sets,

Au at où Les bé net sont mtt La Conrractenr des Opens Pole
Lans un sent désigne de gr génome, ar Impôr rc de ceci ur Gant
LFP sure ext que ordis écies

1 et sprelfiguement roma que les étions du présent arte 11 cappliquent
indiciaiamen à L'égart de soute es er chu ke Couarteut au aire da
£aisect Contrat,

e Contecrenr Bendee, pri Année Cite, une compatilé séparée des Gpéraions
ts 84 ils Font sd
Eléments desire de pra qui y st

2

asus par Leds servises venirmne à l'érmnger pour le conte
Les His généraux payés à l'érangee ne devront ca aucun 6x Be
Sinérieurs Hits Hé dar Le lé Comptibie,

2 les omomissemen ee Immhiliations coment aux dispositions de
Tare4 de a Promise Compta

Ds tnérts et aplos sursès ou erdenciers dt Con
a, dam fs its fins ds lu Pro Cr puibles

x pour Dur mor

és pra de emtéels eu Bts ant ce destmeton Où d> éommages, des
om ul AL rom rananré ù Qu sert Hanna eu cou dc, es
Ames rouvre, Les ik mails varsées aux Dir par demanage

res en eue de fre fc
ae précisées ei qe Les

lex provisions miennes ei juil co
téreurement à de potes vu choses net
Événements en cours rendant probables

2 doute mures pere où change déetement Léon aux Dpéraians Pénaères, y
cer Lee pates de dhaages cales à 'oecegion les pions Pétotiues
Lin que Le horus pour arle 13, ax mans sup fie nt prévus
L'miste TP @i le ovins payes dan L'an Cire prévues à Elle
122, à l'exception du montez de Pmpor diet sur He bénéfices déterminé
Lonbraié rent an dispositions Bu présent ame LE

HD Le snontnt don deu des défie relie aux Annéee Clilez aériennes
conlimntent à In réglementation en vigneur, ferquh sement desdits
As on Fac ere de Ces

Le hänäfieu netIrhpasHèls du Carirosieue ac gi à la étonne, si cle est sie,
re a et re poriéer en Eri ec 2 nt des sommes portées a dE (ui
Lorie de résulls Si celle dll él méga, le éaustlue L Fée.

Dans Lea soi
semé aux 8

93 joues suivae Ha in êe chamee Aurafe Lirik, Le Conragseur
és Laales eumprleutrs ae déler
absmmente das ds Era, elle que es exiéte jar Re Rfementuion en
ES

1 Hamballe des reverse,

Sant dspoitians entire ficées ace entre Paris, impôt ur lex bénéfices ser
rersé an Dollars selon aystéme d'irannéesimes env réauerilon aonmelle
après remise de La déclancion semelle dés revenu sue Ce aromptes devront
lee versés avant 1 La de chagus Trimestre el seu dus, at uecund coraire (en
are po La prérltre Ends de pee de nôt sur Her Hénin), a quiet
imp pue les énbons uit nie Civile précédent

La Hauidation eee pairement du sotée de impôt sur les Sénétieus an fine fes
Fénéfiece dime anne Chile donnée devient ère effceneée an plan td le pret
avril de l'Air Ci aura,

Si te Contre

ar à oi sos forme d'ecomptes né sonné supérion

Fimpés sir

n3

ia

ar

3
affectés on 33 math directement:

Peu permets bn détéraation dn bénéfice ne du Contrat, doivent êté portés au
crédit du eomapte de rats:

ml voleur dt Erdisezibunus corsmercilisés par le Cnatreckeur aù tie des
rien 10.2 et 103, tolé quelle apparaît dons ses lisa de sonate 41
eine ren Les pass de Petete 145

HD crglisaames prenne de a cesion on du ramséet d'été
deFardt

2 quelconques

© tu aus rovènus on perdus éectement lié eux Opérations Pétolièes st
natmmen: ebis provot de LE vené de SUUatècés connexe di que du
Petra du cloche et da tramspart de prod pour de Tiers,

dj lashénéflees de change reliés À occasion des Opérations Péofières.

Ce même cup de sérulints see dent da tounes les churgeë micouitées pair es
hesnine des Opérations Atos ue dire de V'Amiée Civils considere, dou Là
dédripn ex auvnée par les is applcatles en Uépubliqe tique de
Mnritinn ee dégemnées suivant 1e Prcelduer Compétire amenée a nrésenr
Lana.

Les es dédusibles An ména de Lande CHbile considérée compremnent
noel les Éléments auheans

move ler charges estiment dise lussous no présent aile 11.4, tons
Les autres Cote Péri, à compris Le coût des approvisionements, les
dépenses de perse] a dé main oeuvre, le EU Sens Panic au
Caurreteur à l'asso des Créations Puulières.

“Toutefois des sppéoribianements, du personnel e1 des prssiticns
Bons que 42 Sarlités AM aeront ddurtines dans a mure où ils
ou lent ps ce an suaiené moment peliqués dans des conditions de
pheise euncunizee eue mn erreur et un acheteur indépendants pour des.
approvisionné ou de pratitiont éetiq Au aralugres

Bi Jen fais gén affireuc qu Onétions Féralèreseflbctutez ant Le ce
du pres Contest, y édrnas nomment:

Les frs de Joe des biens meubles ec iameubles, ainsi €!
notations d'esrurance;

2e poteau rafsonmahle, eu égard aux sefvises rendus puur Les
Opérations Pénelères malt en République Vdanique de
Mauritanie, des sppoiniernent dé saaira payée ae diet cl

emo sésame À lépangor et des is génère d'minisation

des senior cents du Connmeen où des Sn Aliées
À pour sun compte, ailes à l'étage ct des Coûts émet

es Hänéfices dont 1 est vd
Fexoitent ui sera rev dans Les quite vingt dix (96) jouts suis le Hépôt de au
déclaraon gare de seveeus.

ape les pañemems eu our

ci délrera au Core
A sa déoratiene evene le qcance: di
Aicurents team que le Conieteur À Am sutes se OH las tes
que définie sa présent are Ei

Le Comnetiur verser & 17 Mioetior ox Mines a de Fi Gigi Lee méevarees
sapereirires sufranee :

a Lin der SO Ella par Elo entr a para din pére Gale
de validité de 2 empnantion eselusive d'explontion:

3 On (Lo Pollvs
rennirelienen de

# Lime ae et pur ds cure In première période de

snoriaion exe d'exploration:

eos O0) Does pat aan carrée param lirent le euiène pis
Be renanellemens de lamiensrilan esglusise d'ogpherion 01 rem vo
oabgon prévus aies 346 ee 3,2

À ce soiamteit (570,00) Dolls pur Kilomdtre eur et pur om dut la
AE d'une auto exclusive d'exploatou.

Les redevances snporfciaires visées aex alinéas a), H) ei à} cidfesuns rat paytes
dates et eu ane. eu lus Lead 18 prorice fout de éhaque Année Contrietelle,
pour lAande Contratuelle valise, d'aprés Létedue 0 érimeue d'Exglaratinn

Mira ar le Camircker à In dar d'échéance dede mx,

La redevanes sup
payée d'rane
ee de Pau
ns Les rer 0)
'Arnés Chile

âre reve à une autrsafien exclarive explosion.
7 ane, a commencement de chague Ame Civile euiant

Den pou l'Aude Civile duc act
proc Lo pour Es dé reniants de
2 du Périmètre AT plo ation à its date.

our). aprés lé

En us dubandon de surf
Contats
payées

au cour due Année où de Tone Magie, le
ue aura dent à aiéom rerhumserrent dus mdèvences soperfiiaices dei

Lx sémmes visées mm préent aicle 17 dot considérées cumne dés Cobls

Pésrolierset recoumrabtes sien les dispositions de l'arche 1

Tin des de d'euros Hénéfiees 1 que défini 3 leniste LL.) des redevances
sipariciain prévnes à Ladde 11 7er us Bonus pr à Fanele 33, le Contrecrous
er amp de ious ini, éreee, meves qu comrutinns de quoljee rame que ee
6Ë aniououx, rétiomaut du coraux, prélents où fetus, apjan Jee Gnome.
Hélrolères a tôut rever y afferent ou, plos giréralement, a prog iéts, activités où
as de Conmagins, 3 pnpis a dabfisement, se arfere de Hand

11

Ha

ils

qualité exacte quil désire recevoir mature ra Edit Trimestre at es modalités

Da Bi x ago par les Parties que lé Centaeteur ne seau À cu
engagement de vente de La art promuntirn du Cnivemnemens dom la duré
apéieuce run {1} an sus que fe Minis 5 sancente par ét

Site Gouvernement désire recévair eu spees tout on partie de 2 par de predeion:
définie à l'émnele MOA eù a le Marian a pas io le Conuméin de 22 dis de
caro sa pre de practon ae cu ann à Lactieis 10.5 le Coutrarteue
eat tu de commerces Le pet de producion din Goavemament à prendre 2e
apises pou Le Trimestre roueeme, de pruotdor aux enlèvement de evile par aù
Fins de re Trimeire, £a vera ou Go somemet, dans Les Late (AD jours suivant
had anlévemtent, monta! dal au produit de La gui cage à La part
he proie de Gouvernement per Le puis € vante in à Partels 1.

La Mina au edit de dersaun susnt des vente de sa Dites de
produion aseuvies pue le Cantscteur en Dolls qu d Dute eur one
net dans lagnelle Lu rnenéion à eu Jeu

REGIME FISCAL
Le L'on ea, ea de se Oércions érès Raujeut à lp diet our
fax hénéfirez prévu au Code Gérald pdt, cunturément aux dispesidons de

sise ne HUE du LE novemane LOS ver ae re jee Et Paca de
rate et de exploitation dos Hgconanes at ronférmément aux disposons
dnprésen Gone

Les émises vis que de Comractene coûte de Fensemole de se7 Opérations
Pérez aur ke ere de la Répulrique laque de Mauranie, à l'oxeegiion
des Opérations eù Lau Profende ou d'u giseaut dj seule, ant passes
run rap ect le ur pur cent (4026) cale su ls béni nets

Au cas eût es nées net soût et ai Le Contca teur des Dé Pérliérés
ou Ex Profonde, un Impôt dieut de vinaemg pour cent (9) ser clou sue
lose bénéfices sets,

Au at où Les bé net sont mtt La Conrractenr des Opens Pole
Lans un sent désigne de gr génome, ar Impôr rc de ceci ur Gant
LFP sure ext que ordis écies

1 et sprelfiguement roma que les étions du présent arte 11 cappliquent
indiciaiamen à L'égart de soute es er chu ke Couarteut au aire da
£aisect Contrat,

e Contecrenr Bendee, pri Année Cite, une compatilé séparée des Gpéraions
ts 84 ils Font sd
Eléments desire de pra qui y st

2

asus par Leds servises venirmne à l'érmnger pour le conte
Les His généraux payés à l'érangee ne devront ca aucun 6x Be
Sinérieurs Hits Hé dar Le lé Comptibie,

2 les omomissemen ee Immhiliations coment aux dispositions de
Tare4 de a Promise Compta

Ds tnérts et aplos sursès ou erdenciers dt Con
a, dam fs its fins ds lu Pro Cr puibles

x pour Dur mor

és pra de emtéels eu Bts ant ce destmeton Où d> éommages, des
om ul AL rom rananré ù Qu sert Hanna eu cou dc, es
Ames rouvre, Les ik mails varsées aux Dir par demanage

res en eue de fre fc
ae précisées ei qe Les

lex provisions miennes ei juil co
téreurement à de potes vu choses net
Événements en cours rendant probables

2 doute mures pere où change déetement Léon aux Dpéraians Pénaères, y
cer Lee pates de dhaages cales à 'oecegion les pions Pétotiues
Lin que Le horus pour arle 13, ax mans sup fie nt prévus
L'miste TP @i le ovins payes dan L'an Cire prévues à Elle
122, à l'exception du montez de Pmpor diet sur He bénéfices déterminé
Lonbraié rent an dispositions Bu présent ame LE

HD Le snontnt don deu des défie relie aux Annéee Clilez aériennes
conlimntent à In réglementation en vigneur, ferquh sement desdits
As on Fac ere de Ces

Le hänäfieu netIrhpasHèls du Carirosieue ac gi à la étonne, si cle est sie,
re a et re poriéer en Eri ec 2 nt des sommes portées a dE (ui
Lorie de résulls Si celle dll él méga, le éaustlue L Fée.

Dans Lea soi
semé aux 8

93 joues suivae Ha in êe chamee Aurafe Lirik, Le Conragseur
és Laales eumprleutrs ae déler
absmmente das ds Era, elle que es exiéte jar Re Rfementuion en
ES

1 Hamballe des reverse,

Sant dspoitians entire ficées ace entre Paris, impôt ur lex bénéfices ser
rersé an Dollars selon aystéme d'irannéesimes env réauerilon aonmelle
après remise de La déclancion semelle dés revenu sue Ce aromptes devront
lee versés avant 1 La de chagus Trimestre el seu dus, at uecund coraire (en
are po La prérltre Ends de pee de nôt sur Her Hénin), a quiet
imp pue les énbons uit nie Civile précédent

La Hauidation eee pairement du sotée de impôt sur les Sénétieus an fine fes
Fénéfiece dime anne Chile donnée devient ère effceneée an plan td le pret
avril de l'Air Ci aura,

Si te Contre

ar à oi sos forme d'ecomptes né sonné supérion

Fimpés sir

n3

ia

ar

3
affectés on 33 math directement:

Peu permets bn détéraation dn bénéfice ne du Contrat, doivent êté portés au
crédit du eomapte de rats:

ml voleur dt Erdisezibunus corsmercilisés par le Cnatreckeur aù tie des
rien 10.2 et 103, tolé quelle apparaît dons ses lisa de sonate 41
eine ren Les pass de Petete 145

HD crglisaames prenne de a cesion on du ramséet d'été
deFardt

2 quelconques

© tu aus rovènus on perdus éectement lié eux Opérations Pétolièes st
natmmen: ebis provot de LE vené de SUUatècés connexe di que du
Petra du cloche et da tramspart de prod pour de Tiers,

dj lashénéflees de change reliés À occasion des Opérations Péofières.

Ce même cup de sérulints see dent da tounes les churgeë micouitées pair es
hesnine des Opérations Atos ue dire de V'Amiée Civils considere, dou Là
dédripn ex auvnée par les is applcatles en Uépubliqe tique de
Mnritinn ee dégemnées suivant 1e Prcelduer Compétire amenée a nrésenr
Lana.

Les es dédusibles An ména de Lande CHbile considérée compremnent
noel les Éléments auheans

move ler charges estiment dise lussous no présent aile 11.4, tons
Les autres Cote Péri, à compris Le coût des approvisionements, les
dépenses de perse] a dé main oeuvre, le EU Sens Panic au
Caurreteur à l'asso des Créations Puulières.

“Toutefois des sppéoribianements, du personnel e1 des prssiticns
Bons que 42 Sarlités AM aeront ddurtines dans a mure où ils
ou lent ps ce an suaiené moment peliqués dans des conditions de
pheise euncunizee eue mn erreur et un acheteur indépendants pour des.
approvisionné ou de pratitiont éetiq Au aralugres

Bi Jen fais gén affireuc qu Onétions Féralèreseflbctutez ant Le ce
du pres Contest, y édrnas nomment:

Les frs de Joe des biens meubles ec iameubles, ainsi €!
notations d'esrurance;

2e poteau rafsonmahle, eu égard aux sefvises rendus puur Les
Opérations Pénelères malt en République Vdanique de
Mauritanie, des sppoiniernent dé saaira payée ae diet cl

emo sésame À lépangor et des is génère d'minisation

des senior cents du Connmeen où des Sn Aliées
À pour sun compte, ailes à l'étage ct des Coûts émet

es Hänéfices dont 1 est vd
Fexoitent ui sera rev dans Les quite vingt dix (96) jouts suis le Hépôt de au
déclaraon gare de seveeus.

ape les pañemems eu our

ci délrera au Core
A sa déoratiene evene le qcance: di
Aicurents team que le Conieteur À Am sutes se OH las tes
que définie sa présent are Ei

Le Comnetiur verser & 17 Mioetior ox Mines a de Fi Gigi Lee méevarees
sapereirires sufranee :

a Lin der SO Ella par Elo entr a para din pére Gale
de validité de 2 empnantion eselusive d'explontion:

3 On (Lo Pollvs
rennirelienen de

# Lime ae et pur ds cure In première période de

snoriaion exe d'exploration:

eos O0) Does pat aan carrée param lirent le euiène pis
Be renanellemens de lamiensrilan esglusise d'ogpherion 01 rem vo
oabgon prévus aies 346 ee 3,2

À ce soiamteit (570,00) Dolls pur Kilomdtre eur et pur om dut la
AE d'une auto exclusive d'exploatou.

Les redevances snporfciaires visées aex alinéas a), H) ei à} cidfesuns rat paytes
dates et eu ane. eu lus Lead 18 prorice fout de éhaque Année Contrietelle,
pour lAande Contratuelle valise, d'aprés Létedue 0 érimeue d'Exglaratinn

Mira ar le Camircker à In dar d'échéance dede mx,

La redevanes sup
payée d'rane
ee de Pau
ns Les rer 0)
'Arnés Chile

âre reve à une autrsafien exclarive explosion.
7 ane, a commencement de chague Ame Civile euiant

Den pou l'Aude Civile duc act
proc Lo pour Es dé reniants de
2 du Périmètre AT plo ation à its date.

our). aprés lé

En us dubandon de surf
Contats
payées

au cour due Année où de Tone Magie, le
ue aura dent à aiéom rerhumserrent dus mdèvences soperfiiaices dei

Lx sémmes visées mm préent aicle 17 dot considérées cumne dés Cobls

Pésrolierset recoumrabtes sien les dispositions de l'arche 1

Tin des de d'euros Hénéfiees 1 que défini 3 leniste LL.) des redevances
sipariciain prévnes à Ladde 11 7er us Bonus pr à Fanele 33, le Contrecrous
er amp de ious ini, éreee, meves qu comrutinns de quoljee rame que ee
6Ë aniououx, rétiomaut du coraux, prélents où fetus, apjan Jee Gnome.
Hélrolères a tôut rever y afferent ou, plos giréralement, a prog iéts, activités où
as de Conmagins, 3 pnpis a dabfisement, se arfere de Hand

11

Ha

ils

qualité exacte quil désire recevoir mature ra Edit Trimestre at es modalités

Da Bi x ago par les Parties que lé Centaeteur ne seau À cu
engagement de vente de La art promuntirn du Cnivemnemens dom la duré
apéieuce run {1} an sus que fe Minis 5 sancente par ét

Site Gouvernement désire recévair eu spees tout on partie de 2 par de predeion:
définie à l'émnele MOA eù a le Marian a pas io le Conuméin de 22 dis de
caro sa pre de practon ae cu ann à Lactieis 10.5 le Coutrarteue
eat tu de commerces Le pet de producion din Goavemament à prendre 2e
apises pou Le Trimestre roueeme, de pruotdor aux enlèvement de evile par aù
Fins de re Trimeire, £a vera ou Go somemet, dans Les Late (AD jours suivant
had anlévemtent, monta! dal au produit de La gui cage à La part
he proie de Gouvernement per Le puis € vante in à Partels 1.

La Mina au edit de dersaun susnt des vente de sa Dites de
produion aseuvies pue le Cantscteur en Dolls qu d Dute eur one
net dans lagnelle Lu rnenéion à eu Jeu

REGIME FISCAL
Le L'on ea, ea de se Oércions érès Raujeut à lp diet our
fax hénéfirez prévu au Code Gérald pdt, cunturément aux dispesidons de

sise ne HUE du LE novemane LOS ver ae re jee Et Paca de
rate et de exploitation dos Hgconanes at ronférmément aux disposons
dnprésen Gone

Les émises vis que de Comractene coûte de Fensemole de se7 Opérations
Pérez aur ke ere de la Répulrique laque de Mauranie, à l'oxeegiion
des Opérations eù Lau Profende ou d'u giseaut dj seule, ant passes
run rap ect le ur pur cent (4026) cale su ls béni nets

Au cas eût es nées net soût et ai Le Contca teur des Dé Pérliérés
ou Ex Profonde, un Impôt dieut de vinaemg pour cent (9) ser clou sue
lose bénéfices sets,

Au at où Les bé net sont mtt La Conrractenr des Opens Pole
Lans un sent désigne de gr génome, ar Impôr rc de ceci ur Gant
LFP sure ext que ordis écies

1 et sprelfiguement roma que les étions du présent arte 11 cappliquent
indiciaiamen à L'égart de soute es er chu ke Couarteut au aire da
£aisect Contrat,

e Contecrenr Bendee, pri Année Cite, une compatilé séparée des Gpéraions
ts 84 ils Font sd
Eléments desire de pra qui y st

2

asus par Leds servises venirmne à l'érmnger pour le conte
Les His généraux payés à l'érangee ne devront ca aucun 6x Be
Sinérieurs Hits Hé dar Le lé Comptibie,

2 les omomissemen ee Immhiliations coment aux dispositions de
Tare4 de a Promise Compta

Ds tnérts et aplos sursès ou erdenciers dt Con
a, dam fs its fins ds lu Pro Cr puibles

x pour Dur mor

és pra de emtéels eu Bts ant ce destmeton Où d> éommages, des
om ul AL rom rananré ù Qu sert Hanna eu cou dc, es
Ames rouvre, Les ik mails varsées aux Dir par demanage

res en eue de fre fc
ae précisées ei qe Les

lex provisions miennes ei juil co
téreurement à de potes vu choses net
Événements en cours rendant probables

2 doute mures pere où change déetement Léon aux Dpéraians Pénaères, y
cer Lee pates de dhaages cales à 'oecegion les pions Pétotiues
Lin que Le horus pour arle 13, ax mans sup fie nt prévus
L'miste TP @i le ovins payes dan L'an Cire prévues à Elle
122, à l'exception du montez de Pmpor diet sur He bénéfices déterminé
Lonbraié rent an dispositions Bu présent ame LE

HD Le snontnt don deu des défie relie aux Annéee Clilez aériennes
conlimntent à In réglementation en vigneur, ferquh sement desdits
As on Fac ere de Ces

Le hänäfieu netIrhpasHèls du Carirosieue ac gi à la étonne, si cle est sie,
re a et re poriéer en Eri ec 2 nt des sommes portées a dE (ui
Lorie de résulls Si celle dll él méga, le éaustlue L Fée.

Dans Lea soi
semé aux 8

93 joues suivae Ha in êe chamee Aurafe Lirik, Le Conragseur
és Laales eumprleutrs ae déler
absmmente das ds Era, elle que es exiéte jar Re Rfementuion en
ES

1 Hamballe des reverse,

Sant dspoitians entire ficées ace entre Paris, impôt ur lex bénéfices ser
rersé an Dollars selon aystéme d'irannéesimes env réauerilon aonmelle
après remise de La déclancion semelle dés revenu sue Ce aromptes devront
lee versés avant 1 La de chagus Trimestre el seu dus, at uecund coraire (en
are po La prérltre Ends de pee de nôt sur Her Hénin), a quiet
imp pue les énbons uit nie Civile précédent

La Hauidation eee pairement du sotée de impôt sur les Sénétieus an fine fes
Fénéfiece dime anne Chile donnée devient ère effceneée an plan td le pret
avril de l'Air Ci aura,

Si te Contre

ar à oi sos forme d'ecomptes né sonné supérion

Fimpés sir

n3

ia

ar

3
affectés on 33 math directement:

Peu permets bn détéraation dn bénéfice ne du Contrat, doivent êté portés au
crédit du eomapte de rats:

ml voleur dt Erdisezibunus corsmercilisés par le Cnatreckeur aù tie des
rien 10.2 et 103, tolé quelle apparaît dons ses lisa de sonate 41
eine ren Les pass de Petete 145

HD crglisaames prenne de a cesion on du ramséet d'été
deFardt

2 quelconques

© tu aus rovènus on perdus éectement lié eux Opérations Pétolièes st
natmmen: ebis provot de LE vené de SUUatècés connexe di que du
Petra du cloche et da tramspart de prod pour de Tiers,

dj lashénéflees de change reliés À occasion des Opérations Péofières.

Ce même cup de sérulints see dent da tounes les churgeë micouitées pair es
hesnine des Opérations Atos ue dire de V'Amiée Civils considere, dou Là
dédripn ex auvnée par les is applcatles en Uépubliqe tique de
Mnritinn ee dégemnées suivant 1e Prcelduer Compétire amenée a nrésenr
Lana.

Les es dédusibles An ména de Lande CHbile considérée compremnent
noel les Éléments auheans

move ler charges estiment dise lussous no présent aile 11.4, tons
Les autres Cote Péri, à compris Le coût des approvisionements, les
dépenses de perse] a dé main oeuvre, le EU Sens Panic au
Caurreteur à l'asso des Créations Puulières.

“Toutefois des sppéoribianements, du personnel e1 des prssiticns
Bons que 42 Sarlités AM aeront ddurtines dans a mure où ils
ou lent ps ce an suaiené moment peliqués dans des conditions de
pheise euncunizee eue mn erreur et un acheteur indépendants pour des.
approvisionné ou de pratitiont éetiq Au aralugres

Bi Jen fais gén affireuc qu Onétions Féralèreseflbctutez ant Le ce
du pres Contest, y édrnas nomment:

Les frs de Joe des biens meubles ec iameubles, ainsi €!
notations d'esrurance;

2e poteau rafsonmahle, eu égard aux sefvises rendus puur Les
Opérations Pénelères malt en République Vdanique de
Mauritanie, des sppoiniernent dé saaira payée ae diet cl

emo sésame À lépangor et des is génère d'minisation

des senior cents du Connmeen où des Sn Aliées
À pour sun compte, ailes à l'étage ct des Coûts émet

es Hänéfices dont 1 est vd
Fexoitent ui sera rev dans Les quite vingt dix (96) jouts suis le Hépôt de au
déclaraon gare de seveeus.

ape les pañemems eu our

ci délrera au Core
A sa déoratiene evene le qcance: di
Aicurents team que le Conieteur À Am sutes se OH las tes
que définie sa présent are Ei

Le Comnetiur verser & 17 Mioetior ox Mines a de Fi Gigi Lee méevarees
sapereirires sufranee :

a Lin der SO Ella par Elo entr a para din pére Gale
de validité de 2 empnantion eselusive d'explontion:

3 On (Lo Pollvs
rennirelienen de

# Lime ae et pur ds cure In première période de

snoriaion exe d'exploration:

eos O0) Does pat aan carrée param lirent le euiène pis
Be renanellemens de lamiensrilan esglusise d'ogpherion 01 rem vo
oabgon prévus aies 346 ee 3,2

À ce soiamteit (570,00) Dolls pur Kilomdtre eur et pur om dut la
AE d'une auto exclusive d'exploatou.

Les redevances snporfciaires visées aex alinéas a), H) ei à} cidfesuns rat paytes
dates et eu ane. eu lus Lead 18 prorice fout de éhaque Année Contrietelle,
pour lAande Contratuelle valise, d'aprés Létedue 0 érimeue d'Exglaratinn

Mira ar le Camircker à In dar d'échéance dede mx,

La redevanes sup
payée d'rane
ee de Pau
ns Les rer 0)
'Arnés Chile

âre reve à une autrsafien exclarive explosion.
7 ane, a commencement de chague Ame Civile euiant

Den pou l'Aude Civile duc act
proc Lo pour Es dé reniants de
2 du Périmètre AT plo ation à its date.

our). aprés lé

En us dubandon de surf
Contats
payées

au cour due Année où de Tone Magie, le
ue aura dent à aiéom rerhumserrent dus mdèvences soperfiiaices dei

Lx sémmes visées mm préent aicle 17 dot considérées cumne dés Cobls

Pésrolierset recoumrabtes sien les dispositions de l'arche 1

Tin des de d'euros Hénéfiees 1 que défini 3 leniste LL.) des redevances
sipariciain prévnes à Ladde 11 7er us Bonus pr à Fanele 33, le Contrecrous
er amp de ious ini, éreee, meves qu comrutinns de quoljee rame que ee
6Ë aniououx, rétiomaut du coraux, prélents où fetus, apjan Jee Gnome.
Hélrolères a tôut rever y afferent ou, plos giréralement, a prog iéts, activités où
as de Conmagins, 3 pnpis a dabfisement, se arfere de Hand

11

Ha

ils

qualité exacte quil désire recevoir mature ra Edit Trimestre at es modalités

Da Bi x ago par les Parties que lé Centaeteur ne seau À cu
engagement de vente de La art promuntirn du Cnivemnemens dom la duré
apéieuce run {1} an sus que fe Minis 5 sancente par ét

Site Gouvernement désire recévair eu spees tout on partie de 2 par de predeion:
définie à l'émnele MOA eù a le Marian a pas io le Conuméin de 22 dis de
caro sa pre de practon ae cu ann à Lactieis 10.5 le Coutrarteue
eat tu de commerces Le pet de producion din Goavemament à prendre 2e
apises pou Le Trimestre roueeme, de pruotdor aux enlèvement de evile par aù
Fins de re Trimeire, £a vera ou Go somemet, dans Les Late (AD jours suivant
had anlévemtent, monta! dal au produit de La gui cage à La part
he proie de Gouvernement per Le puis € vante in à Partels 1.

La Mina au edit de dersaun susnt des vente de sa Dites de
produion aseuvies pue le Cantscteur en Dolls qu d Dute eur one
net dans lagnelle Lu rnenéion à eu Jeu

REGIME FISCAL
Le L'on ea, ea de se Oércions érès Raujeut à lp diet our
fax hénéfirez prévu au Code Gérald pdt, cunturément aux dispesidons de

sise ne HUE du LE novemane LOS ver ae re jee Et Paca de
rate et de exploitation dos Hgconanes at ronférmément aux disposons
dnprésen Gone

Les émises vis que de Comractene coûte de Fensemole de se7 Opérations
Pérez aur ke ere de la Répulrique laque de Mauranie, à l'oxeegiion
des Opérations eù Lau Profende ou d'u giseaut dj seule, ant passes
run rap ect le ur pur cent (4026) cale su ls béni nets

Au cas eût es nées net soût et ai Le Contca teur des Dé Pérliérés
ou Ex Profonde, un Impôt dieut de vinaemg pour cent (9) ser clou sue
lose bénéfices sets,

Au at où Les bé net sont mtt La Conrractenr des Opens Pole
Lans un sent désigne de gr génome, ar Impôr rc de ceci ur Gant
LFP sure ext que ordis écies

1 et sprelfiguement roma que les étions du présent arte 11 cappliquent
indiciaiamen à L'égart de soute es er chu ke Couarteut au aire da
£aisect Contrat,

e Contecrenr Bendee, pri Année Cite, une compatilé séparée des Gpéraions
ts 84 ils Font sd
Eléments desire de pra qui y st

2

asus par Leds servises venirmne à l'érmnger pour le conte
Les His généraux payés à l'érangee ne devront ca aucun 6x Be
Sinérieurs Hits Hé dar Le lé Comptibie,

2 les omomissemen ee Immhiliations coment aux dispositions de
Tare4 de a Promise Compta

Ds tnérts et aplos sursès ou erdenciers dt Con
a, dam fs its fins ds lu Pro Cr puibles

x pour Dur mor

és pra de emtéels eu Bts ant ce destmeton Où d> éommages, des
om ul AL rom rananré ù Qu sert Hanna eu cou dc, es
Ames rouvre, Les ik mails varsées aux Dir par demanage

res en eue de fre fc
ae précisées ei qe Les

lex provisions miennes ei juil co
téreurement à de potes vu choses net
Événements en cours rendant probables

2 doute mures pere où change déetement Léon aux Dpéraians Pénaères, y
cer Lee pates de dhaages cales à 'oecegion les pions Pétotiues
Lin que Le horus pour arle 13, ax mans sup fie nt prévus
L'miste TP @i le ovins payes dan L'an Cire prévues à Elle
122, à l'exception du montez de Pmpor diet sur He bénéfices déterminé
Lonbraié rent an dispositions Bu présent ame LE

HD Le snontnt don deu des défie relie aux Annéee Clilez aériennes
conlimntent à In réglementation en vigneur, ferquh sement desdits
As on Fac ere de Ces

Le hänäfieu netIrhpasHèls du Carirosieue ac gi à la étonne, si cle est sie,
re a et re poriéer en Eri ec 2 nt des sommes portées a dE (ui
Lorie de résulls Si celle dll él méga, le éaustlue L Fée.

Dans Lea soi
semé aux 8

93 joues suivae Ha in êe chamee Aurafe Lirik, Le Conragseur
és Laales eumprleutrs ae déler
absmmente das ds Era, elle que es exiéte jar Re Rfementuion en
ES

1 Hamballe des reverse,

Sant dspoitians entire ficées ace entre Paris, impôt ur lex bénéfices ser
rersé an Dollars selon aystéme d'irannéesimes env réauerilon aonmelle
après remise de La déclancion semelle dés revenu sue Ce aromptes devront
lee versés avant 1 La de chagus Trimestre el seu dus, at uecund coraire (en
are po La prérltre Ends de pee de nôt sur Her Hénin), a quiet
imp pue les énbons uit nie Civile précédent

La Hauidation eee pairement du sotée de impôt sur les Sénétieus an fine fes
Fénéfiece dime anne Chile donnée devient ère effceneée an plan td le pret
avril de l'Air Ci aura,

Si te Contre

ar à oi sos forme d'ecomptes né sonné supérion

Fimpés sir

n3

ia

ar

3
affectés on 33 math directement:

Peu permets bn détéraation dn bénéfice ne du Contrat, doivent êté portés au
crédit du eomapte de rats:

ml voleur dt Erdisezibunus corsmercilisés par le Cnatreckeur aù tie des
rien 10.2 et 103, tolé quelle apparaît dons ses lisa de sonate 41
eine ren Les pass de Petete 145

HD crglisaames prenne de a cesion on du ramséet d'été
deFardt

2 quelconques

© tu aus rovènus on perdus éectement lié eux Opérations Pétolièes st
natmmen: ebis provot de LE vené de SUUatècés connexe di que du
Petra du cloche et da tramspart de prod pour de Tiers,

dj lashénéflees de change reliés À occasion des Opérations Péofières.

Ce même cup de sérulints see dent da tounes les churgeë micouitées pair es
hesnine des Opérations Atos ue dire de V'Amiée Civils considere, dou Là
dédripn ex auvnée par les is applcatles en Uépubliqe tique de
Mnritinn ee dégemnées suivant 1e Prcelduer Compétire amenée a nrésenr
Lana.

Les es dédusibles An ména de Lande CHbile considérée compremnent
noel les Éléments auheans

move ler charges estiment dise lussous no présent aile 11.4, tons
Les autres Cote Péri, à compris Le coût des approvisionements, les
dépenses de perse] a dé main oeuvre, le EU Sens Panic au
Caurreteur à l'asso des Créations Puulières.

“Toutefois des sppéoribianements, du personnel e1 des prssiticns
Bons que 42 Sarlités AM aeront ddurtines dans a mure où ils
ou lent ps ce an suaiené moment peliqués dans des conditions de
pheise euncunizee eue mn erreur et un acheteur indépendants pour des.
approvisionné ou de pratitiont éetiq Au aralugres

Bi Jen fais gén affireuc qu Onétions Féralèreseflbctutez ant Le ce
du pres Contest, y édrnas nomment:

Les frs de Joe des biens meubles ec iameubles, ainsi €!
notations d'esrurance;

2e poteau rafsonmahle, eu égard aux sefvises rendus puur Les
Opérations Pénelères malt en République Vdanique de
Mauritanie, des sppoiniernent dé saaira payée ae diet cl

emo sésame À lépangor et des is génère d'minisation

des senior cents du Connmeen où des Sn Aliées
À pour sun compte, ailes à l'étage ct des Coûts émet

es Hänéfices dont 1 est vd
Fexoitent ui sera rev dans Les quite vingt dix (96) jouts suis le Hépôt de au
déclaraon gare de seveeus.

ape les pañemems eu our

ci délrera au Core
A sa déoratiene evene le qcance: di
Aicurents team que le Conieteur À Am sutes se OH las tes
que définie sa présent are Ei

Le Comnetiur verser & 17 Mioetior ox Mines a de Fi Gigi Lee méevarees
sapereirires sufranee :

a Lin der SO Ella par Elo entr a para din pére Gale
de validité de 2 empnantion eselusive d'explontion:

3 On (Lo Pollvs
rennirelienen de

# Lime ae et pur ds cure In première période de

snoriaion exe d'exploration:

eos O0) Does pat aan carrée param lirent le euiène pis
Be renanellemens de lamiensrilan esglusise d'ogpherion 01 rem vo
oabgon prévus aies 346 ee 3,2

À ce soiamteit (570,00) Dolls pur Kilomdtre eur et pur om dut la
AE d'une auto exclusive d'exploatou.

Les redevances snporfciaires visées aex alinéas a), H) ei à} cidfesuns rat paytes
dates et eu ane. eu lus Lead 18 prorice fout de éhaque Année Contrietelle,
pour lAande Contratuelle valise, d'aprés Létedue 0 érimeue d'Exglaratinn

Mira ar le Camircker à In dar d'échéance dede mx,

La redevanes sup
payée d'rane
ee de Pau
ns Les rer 0)
'Arnés Chile

âre reve à une autrsafien exclarive explosion.
7 ane, a commencement de chague Ame Civile euiant

Den pou l'Aude Civile duc act
proc Lo pour Es dé reniants de
2 du Périmètre AT plo ation à its date.

our). aprés lé

En us dubandon de surf
Contats
payées

au cour due Année où de Tone Magie, le
ue aura dent à aiéom rerhumserrent dus mdèvences soperfiiaices dei

Lx sémmes visées mm préent aicle 17 dot considérées cumne dés Cobls

Pésrolierset recoumrabtes sien les dispositions de l'arche 1

Tin des de d'euros Hénéfiees 1 que défini 3 leniste LL.) des redevances
sipariciain prévnes à Ladde 11 7er us Bonus pr à Fanele 33, le Contrecrous
er amp de ious ini, éreee, meves qu comrutinns de quoljee rame que ee
6Ë aniououx, rétiomaut du coraux, prélents où fetus, apjan Jee Gnome.
Hélrolères a tôut rever y afferent ou, plos giréralement, a prog iéts, activités où
as de Conmagins, 3 pnpis a dabfisement, se arfere de Hand

14

mi

3

HA

384

2

comment en exéeulion du Chine, nr prend que ex exempt ne
piquet qu'aux Opértiona Pérroières.

Les actionnaires des entités cornet Le Conrarteur et leurs Sociétés AMliées
Ériont aussi exemple de tous apte, dia, ces à rribiions, & son de
dividendes reg, es crane, pré et des aeE y alias, des az, traraparts
SHydrocaébures à l'expansion, scccies send pour 18S aurités en Répablique
Ilimique de Me ranis réEértes ax Cpéetiors PUR ès

Le présent ar sans eflativemen mnéus par (es
adisarations dt relesatés publiques maninniennes Toul, les dci
ponts en legphee side du Cantet, de sos asia, lampes,
eus ef mets ester aaisenrables par rapport Sarre Et SRE DA
pus Les Auifs généalenent puriqués pour de mêmes servis par fediter
a stlurs € LS PBQUES.

ut touteSoig enter que es impats fonciers seront sais da Je enfin de

Ge eng us Les rames à 3e d'Haton.

Flu cession de quelque sorte que ce suil etat Les suis sigma Le couté où
ia quelle seche afiée ain qe mure ess lle wi ascurt anee Les
Aisnoions de 'ariele 33 soroni even de Au dre eu axes À gay 3 ct.

Les has de mteriels bons d'égnipamenrs 7 adults, als ur fe Contre is
Dé entreprises avillem pour som compte au que Le aseradour de services à
Conan ctleatée aux Opérations Pélecières soul eviées de Jones faces sue Le
chti dattes. L'exonériliun dapplique oui, ec égrré à la me particulière des
Opéerions Détrotières, aux hat ecluds e ganises nd pr Les souviens du
Contacteur dau Le gaie de présent Cenat

PERSONNEL

La Contraste engage dus le débre des Dpèrations Péretiè empleï en
roc à quifation ae de perspael manamen €: à co la funtiqu
Le ce person] aa de permèlue son accession à (ous Gi d'ouvriérs qualifié,
Hagens de ruse, de cells et de Éiroeteurs

LÀ Get Slt, Le Contioetur étblia eh gcc ée Ju Ditéclion dés Mines et de a
Géiogie, à la dn de etape Année Chile, ua plan de recrutement do personal
rranrianlen et ua plan dé formatiui et de prféclianeenc pour fervent à ue
paricipuéen de plus en pie Lags du promet naar aus Opééions
béni.

LE Gocteur ivre lement contuor 2 Là era 21 18 peelioiaeinent des
Agents de is Dire: des Mines el de 1e Géologie, sclon un plie BI and 6e
Liane 2 afin de etque Are Crée,

LA ce ef, Le Gontrseteur comsreia 9
La parent maville du et à a capot de ln Direction
ns Mines €: 48 I Génie un mOn global de qualee vu Gi mie 407.000)

st plan de forment de petfectiennanent

PRIX DU PETROLE BRUT

Le prix de veu unir du Pétrole Brut pus ee considération pour les besoins du
présent Conti, so Le gris du Mahé” FLO, an Point de Livres, exprimé ent
Dettes que Bat ee payable & meme LRO juure date de counkiisement ET ge
Héterir ci dussous po chaque Trimest

An du Marché are tabl pour bague tp de Pésele Bout eu éleume Pétotes
Bras,

Le Pei cln Mah applicable avx antevemens de Pérale Br éfléetués cu cours du
rimorire von caleuié à La Fin du Trimestre eonsudeié, sexe Sul à La moyenne
pondérée des prix obtenus par 2e Comirateur 8 le Gouvernement Kes des sas du
Pétole But à des Turie au eeues do Teste considéré, just pour rot
Afrenees 2e quite at ak denis pire que de Les de lvtalson POP. 23 des
canditions Le paiement, sous réserve que Les amas alns] vannes 4 des Flers En
Cros du Trimestre considéré reréernieut ou a rome pour ce {SE} de tail
2 amies de Jens Ha de l'ensemble du Péremêtres 'Esplciution oct és au
Hitie du présent Coutts, vendess au gout dudit rimes

Si de selles rentes à des Tiers me ont pus ste dus le Vie considéré ou
A reprenne pus mois Le pur ce CU) du Lol es quenlilés de Hatrole
But de Fensemble des Périttres d'Esaletaion rasée en dre da présent Contt
Sas a cours EU Trirresre, Je Pax du Becker établi pur comparaison avec
de Pas Courant du Mahé brteeraional", dura le Jumesus cciiééré, des étre

ou pedale République Hlamique de Plaviten ei clans les ruse proëte=urs
votre, compte tes des défferemiels de quel, densité, ranspon! et æonddons de
picrient

Par “Pr Cmanent du Aderché ler oral", fa entendre un prix Qu perte
a Péuule Brut enê atindie, aux lieux 62 mirent ou de cenegmination, va
px concu disait À et pratiqué por des l'étriles te de même Quads
prove d'eurre regions 8 livre dans des conditions cummers al comprrable.
et an point de que des gains que de Le detinadoe ui de l'auliton des Pésrles
out, compte Rens des conditions dn rues ete 1 nat des contrats

Les ramaetions suite serai nétamment exe du Call du Pa due Mir
Pétie rat

a} vemos dns lesquelles Tacheteur et une Société Aile vendeur nai que
eus entre entité conotiuant le Cats,

D one enmpesnne te cnnirapetie autre qu'un paiemen: er devis librement
onerlle et eme morfvées, en tan où gaie. par des const dérarans res
qe Les initie ecnnemiguen vauells dan Les véntes de été But su Le
marché irtartiomal alle que contes d'éctanse, vers de puvememe-

serment or à des nyenees gorvammem one)

ne camion présidée pue le Minis au sun dqué et renipronant des
reprenne ldmrtsrauion ee de roprépmmens du Concracueur ae réunira à lu

]
Dollars perdant 1e péricéeintile d'emloraäan selon les modalités uivarte
Première Année S10000

Deuxième année 530.000
380.000

LU montant de cquante mille 450.005) Dollar par an sera payible pour la Éaumatiou

at période rstaute de l'autonatou estlusve d'éxphaceion, 21 à conter de ot
une autoulatinn cxchsiue d'exposer montant minima: de ciquamte mile (40,000)
Dali par 0.

43 BONUS

134 Le Contrasieur paie a Minishe des Mine ec ée l'nduaaie en bons de signature
dt mettant de \imgt ing me (26000 Dis dur rot (20) jours ven Ta
Da EM

F2 Un paire, Le Comte paire ant Mimi du Mines a de ina Je bus de
produerion fran

2) ris millions G6M0007 Dalles lotque A prior répulière
conmérialésis de Pétrole Fait exit du où dei Périndées d'Fxploïtrion
teindée pote La première fais le puthme move de vingt érng mile (25.000)
ere par jour perdant une péoge de tete 50) jours cas

Que mlfions (000000) Dellus lersque Le piedueio répuiere

Eoremerculisée de Pérol Hat etat du on des Périrètres d'isploitrion
nds pou La première fi De rame man de haute lle (S0.DOT)

ar par fur pendant ue période de ieuie (30) jours eonsécelife

Ê

illon (0100 Dolls longue Je produnton régie
Cormercialiséé de Pétrole rat cure du qu des Périmèges d'Exploitron
nciedre pour 1x première fois 2e tte move de avant que
7500) Bars por Jour parent une péril de rence (30) jovrs uncettfs

seume des soma vies aux alinées 3) Ut €) cféhesuos arta vaëate dés Le
sente (305 jours suivanc lexraton de La période fe référones és trente (30) jours
arséeutié

133 Les sotumes visées aux ardelaz 13.3 et LA.2 ae som pas recpuirables 1 mu peuvent
one, en wrgun cas, Be cndées core des Cotes PétTien

ñ

iigenre de sen srésisent pour abs aulon as sipultons a présenc auticle LA Le
Pris du Marc do Pêreie Brut produit, plie du Trinesire étoulé, Les di
ef summision serons prices à l'unanelé.

SE aneure décisn est prise pa Ia commission dons un dé de lente (0 jou
après In du Trnerse eomsiuité, le Peie du Mach du Pétrole Br praduit 327
Lire défiaivemet pur un espert 2 Rérataon inteparionale, romé per uerurd entre
Las Pattes, ou, à défaut des, er Le Ceris ermatinial d'Esparase de L+ Céntute
de Commeres Inemationale. L'enpeut der dal Le pis 67 les sipuieuons du
présea: auicle LA dns un dél de vin

d'exprilise vou partagés parmi

16 Dars larionée de létllesemenx de pris, Le lin du Manche applied: pracissiement
au Mmes sers Le Pix du Mandé de Trimese précédone. Tout dsteinent
pére vera ali au us nd rome CAO joues après félissegent de. Mur du
Mmes pau le Tres eus

147 Le Cnimetaur devez mesurer tous les Hyérucarbures prodits apcès extaution de

et ot der sbrlantes crane, en wlisan, avec l'accurd de I Diertion dé Min
Ads La Géclegie, 2 alrenonds a proces eunlbass a méthodes 2 ViQuE
dans Linie pétrolière inremeienale. LA Direrion des Mine «1 de lu Giénlogie
ere droit d'examiner ces mesdies &1 dé concêlet LS taie el proéédures
iii an cours éesphoiladon ke Centre: désire anodifer ess imetrumuts
peresdires 5 vra aan prénlemen rank 22 la Divetion des Mines et de I
Géuluyie,

15 GAZ NATUREL
151 GAA NA KIREL NON ASSOCIÉ

AE En es de déxouvene de Gas Natel Non Avsoeié, le Conactenr éngégeré des
issussinns avec Le Minisire en vue de déleininee ai l'ai
late écoute print on crane porentele nom corner)

1512 S6 le Cencisiéun, aoû

Aliséiosious susvisies, casiers que Légaluation de
dunes de Lx Nr Non Aseeié est fusée, 3] devra omtraprendre le
prigrenne de java dhaluer de Le diode, éonfemben au
Sispositiané de l'axe 9

a Contrmmr aur dol, qu fins alu La egmrmercilé de a découverte de Gaz,
Natiol Non Ami SU où JR Ie demie as moins Late (A0) jouts avait
P'espiraion ce Is visio périste dexplémtion visée à larlcle 22, à une extension
irisatien exuhie d'exaloration pour une durée de ete (Ha à eme de

is. de Hate Holsième pétiole d'axloution, ex êe qui corses uglqueinent
La iactian du Périmètre d'Exploition englobrat de surene présumée de I découverte
ENT

Fa nuire, es Paris Eréliont cojointenent les délouthés possibles pour le Gaz
Rare de Le déconne sise, à a fé so LS cal À 'exporition, 0
que Les mage nécessimes À ni commmurialhsation, ec considéenont a pate

14

mi

3

HA

384

2

comment en exéeulion du Chine, nr prend que ex exempt ne
piquet qu'aux Opértiona Pérroières.

Les actionnaires des entités cornet Le Conrarteur et leurs Sociétés AMliées
Ériont aussi exemple de tous apte, dia, ces à rribiions, & son de
dividendes reg, es crane, pré et des aeE y alias, des az, traraparts
SHydrocaébures à l'expansion, scccies send pour 18S aurités en Répablique
Ilimique de Me ranis réEértes ax Cpéetiors PUR ès

Le présent ar sans eflativemen mnéus par (es
adisarations dt relesatés publiques maninniennes Toul, les dci
ponts en legphee side du Cantet, de sos asia, lampes,
eus ef mets ester aaisenrables par rapport Sarre Et SRE DA
pus Les Auifs généalenent puriqués pour de mêmes servis par fediter
a stlurs € LS PBQUES.

ut touteSoig enter que es impats fonciers seront sais da Je enfin de

Ge eng us Les rames à 3e d'Haton.

Flu cession de quelque sorte que ce suil etat Les suis sigma Le couté où
ia quelle seche afiée ain qe mure ess lle wi ascurt anee Les
Aisnoions de 'ariele 33 soroni even de Au dre eu axes À gay 3 ct.

Les has de mteriels bons d'égnipamenrs 7 adults, als ur fe Contre is
Dé entreprises avillem pour som compte au que Le aseradour de services à
Conan ctleatée aux Opérations Pélecières soul eviées de Jones faces sue Le
chti dattes. L'exonériliun dapplique oui, ec égrré à la me particulière des
Opéerions Détrotières, aux hat ecluds e ganises nd pr Les souviens du
Contacteur dau Le gaie de présent Cenat

PERSONNEL

La Contraste engage dus le débre des Dpèrations Péretiè empleï en
roc à quifation ae de perspael manamen €: à co la funtiqu
Le ce person] aa de permèlue son accession à (ous Gi d'ouvriérs qualifié,
Hagens de ruse, de cells et de Éiroeteurs

LÀ Get Slt, Le Contioetur étblia eh gcc ée Ju Ditéclion dés Mines et de a
Géiogie, à la dn de etape Année Chile, ua plan de recrutement do personal
rranrianlen et ua plan dé formatiui et de prféclianeenc pour fervent à ue
paricipuéen de plus en pie Lags du promet naar aus Opééions
béni.

LE Gocteur ivre lement contuor 2 Là era 21 18 peelioiaeinent des
Agents de is Dire: des Mines el de 1e Géologie, sclon un plie BI and 6e
Liane 2 afin de etque Are Crée,

LA ce ef, Le Gontrseteur comsreia 9
La parent maville du et à a capot de ln Direction
ns Mines €: 48 I Génie un mOn global de qualee vu Gi mie 407.000)

st plan de forment de petfectiennanent

PRIX DU PETROLE BRUT

Le prix de veu unir du Pétrole Brut pus ee considération pour les besoins du
présent Conti, so Le gris du Mahé” FLO, an Point de Livres, exprimé ent
Dettes que Bat ee payable & meme LRO juure date de counkiisement ET ge
Héterir ci dussous po chaque Trimest

An du Marché are tabl pour bague tp de Pésele Bout eu éleume Pétotes
Bras,

Le Pei cln Mah applicable avx antevemens de Pérale Br éfléetués cu cours du
rimorire von caleuié à La Fin du Trimestre eonsudeié, sexe Sul à La moyenne
pondérée des prix obtenus par 2e Comirateur 8 le Gouvernement Kes des sas du
Pétole But à des Turie au eeues do Teste considéré, just pour rot
Afrenees 2e quite at ak denis pire que de Les de lvtalson POP. 23 des
canditions Le paiement, sous réserve que Les amas alns] vannes 4 des Flers En
Cros du Trimestre considéré reréernieut ou a rome pour ce {SE} de tail
2 amies de Jens Ha de l'ensemble du Péremêtres 'Esplciution oct és au
Hitie du présent Coutts, vendess au gout dudit rimes

Si de selles rentes à des Tiers me ont pus ste dus le Vie considéré ou
A reprenne pus mois Le pur ce CU) du Lol es quenlilés de Hatrole
But de Fensemble des Périttres d'Esaletaion rasée en dre da présent Contt
Sas a cours EU Trirresre, Je Pax du Becker établi pur comparaison avec
de Pas Courant du Mahé brteeraional", dura le Jumesus cciiééré, des étre

ou pedale République Hlamique de Plaviten ei clans les ruse proëte=urs
votre, compte tes des défferemiels de quel, densité, ranspon! et æonddons de
picrient

Par “Pr Cmanent du Aderché ler oral", fa entendre un prix Qu perte
a Péuule Brut enê atindie, aux lieux 62 mirent ou de cenegmination, va
px concu disait À et pratiqué por des l'étriles te de même Quads
prove d'eurre regions 8 livre dans des conditions cummers al comprrable.
et an point de que des gains que de Le detinadoe ui de l'auliton des Pésrles
out, compte Rens des conditions dn rues ete 1 nat des contrats

Les ramaetions suite serai nétamment exe du Call du Pa due Mir
Pétie rat

a} vemos dns lesquelles Tacheteur et une Société Aile vendeur nai que
eus entre entité conotiuant le Cats,

D one enmpesnne te cnnirapetie autre qu'un paiemen: er devis librement
onerlle et eme morfvées, en tan où gaie. par des const dérarans res
qe Les initie ecnnemiguen vauells dan Les véntes de été But su Le
marché irtartiomal alle que contes d'éctanse, vers de puvememe-

serment or à des nyenees gorvammem one)

ne camion présidée pue le Minis au sun dqué et renipronant des
reprenne ldmrtsrauion ee de roprépmmens du Concracueur ae réunira à lu

]
Dollars perdant 1e péricéeintile d'emloraäan selon les modalités uivarte
Première Année S10000

Deuxième année 530.000
380.000

LU montant de cquante mille 450.005) Dollar par an sera payible pour la Éaumatiou

at période rstaute de l'autonatou estlusve d'éxphaceion, 21 à conter de ot
une autoulatinn cxchsiue d'exposer montant minima: de ciquamte mile (40,000)
Dali par 0.

43 BONUS

134 Le Contrasieur paie a Minishe des Mine ec ée l'nduaaie en bons de signature
dt mettant de \imgt ing me (26000 Dis dur rot (20) jours ven Ta
Da EM

F2 Un paire, Le Comte paire ant Mimi du Mines a de ina Je bus de
produerion fran

2) ris millions G6M0007 Dalles lotque A prior répulière
conmérialésis de Pétrole Fait exit du où dei Périndées d'Fxploïtrion
teindée pote La première fais le puthme move de vingt érng mile (25.000)
ere par jour perdant une péoge de tete 50) jours cas

Que mlfions (000000) Dellus lersque Le piedueio répuiere

Eoremerculisée de Pérol Hat etat du on des Périrètres d'isploitrion
nds pou La première fi De rame man de haute lle (S0.DOT)

ar par fur pendant ue période de ieuie (30) jours eonsécelife

Ê

illon (0100 Dolls longue Je produnton régie
Cormercialiséé de Pétrole rat cure du qu des Périmèges d'Exploitron
nciedre pour 1x première fois 2e tte move de avant que
7500) Bars por Jour parent une péril de rence (30) jovrs uncettfs

seume des soma vies aux alinées 3) Ut €) cféhesuos arta vaëate dés Le
sente (305 jours suivanc lexraton de La période fe référones és trente (30) jours
arséeutié

133 Les sotumes visées aux ardelaz 13.3 et LA.2 ae som pas recpuirables 1 mu peuvent
one, en wrgun cas, Be cndées core des Cotes PétTien

ñ

iigenre de sen srésisent pour abs aulon as sipultons a présenc auticle LA Le
Pris du Marc do Pêreie Brut produit, plie du Trinesire étoulé, Les di
ef summision serons prices à l'unanelé.

SE aneure décisn est prise pa Ia commission dons un dé de lente (0 jou
après In du Trnerse eomsiuité, le Peie du Mach du Pétrole Br praduit 327
Lire défiaivemet pur un espert 2 Rérataon inteparionale, romé per uerurd entre
Las Pattes, ou, à défaut des, er Le Ceris ermatinial d'Esparase de L+ Céntute
de Commeres Inemationale. L'enpeut der dal Le pis 67 les sipuieuons du
présea: auicle LA dns un dél de vin

d'exprilise vou partagés parmi

16 Dars larionée de létllesemenx de pris, Le lin du Manche applied: pracissiement
au Mmes sers Le Pix du Mandé de Trimese précédone. Tout dsteinent
pére vera ali au us nd rome CAO joues après félissegent de. Mur du
Mmes pau le Tres eus

147 Le Cnimetaur devez mesurer tous les Hyérucarbures prodits apcès extaution de

et ot der sbrlantes crane, en wlisan, avec l'accurd de I Diertion dé Min
Ads La Géclegie, 2 alrenonds a proces eunlbass a méthodes 2 ViQuE
dans Linie pétrolière inremeienale. LA Direrion des Mine «1 de lu Giénlogie
ere droit d'examiner ces mesdies &1 dé concêlet LS taie el proéédures
iii an cours éesphoiladon ke Centre: désire anodifer ess imetrumuts
peresdires 5 vra aan prénlemen rank 22 la Divetion des Mines et de I
Géuluyie,

15 GAZ NATUREL
151 GAA NA KIREL NON ASSOCIÉ

AE En es de déxouvene de Gas Natel Non Avsoeié, le Conactenr éngégeré des
issussinns avec Le Minisire en vue de déleininee ai l'ai
late écoute print on crane porentele nom corner)

1512 S6 le Cencisiéun, aoû

Aliséiosious susvisies, casiers que Légaluation de
dunes de Lx Nr Non Aseeié est fusée, 3] devra omtraprendre le
prigrenne de java dhaluer de Le diode, éonfemben au
Sispositiané de l'axe 9

a Contrmmr aur dol, qu fins alu La egmrmercilé de a découverte de Gaz,
Natiol Non Ami SU où JR Ie demie as moins Late (A0) jouts avait
P'espiraion ce Is visio périste dexplémtion visée à larlcle 22, à une extension
irisatien exuhie d'exaloration pour une durée de ete (Ha à eme de

is. de Hate Holsième pétiole d'axloution, ex êe qui corses uglqueinent
La iactian du Périmètre d'Exploition englobrat de surene présumée de I découverte
ENT

Fa nuire, es Paris Eréliont cojointenent les délouthés possibles pour le Gaz
Rare de Le déconne sise, à a fé so LS cal À 'exporition, 0
que Les mage nécessimes À ni commmurialhsation, ec considéenont a pate

14

mi

3

HA

384

2

comment en exéeulion du Chine, nr prend que ex exempt ne
piquet qu'aux Opértiona Pérroières.

Les actionnaires des entités cornet Le Conrarteur et leurs Sociétés AMliées
Ériont aussi exemple de tous apte, dia, ces à rribiions, & son de
dividendes reg, es crane, pré et des aeE y alias, des az, traraparts
SHydrocaébures à l'expansion, scccies send pour 18S aurités en Répablique
Ilimique de Me ranis réEértes ax Cpéetiors PUR ès

Le présent ar sans eflativemen mnéus par (es
adisarations dt relesatés publiques maninniennes Toul, les dci
ponts en legphee side du Cantet, de sos asia, lampes,
eus ef mets ester aaisenrables par rapport Sarre Et SRE DA
pus Les Auifs généalenent puriqués pour de mêmes servis par fediter
a stlurs € LS PBQUES.

ut touteSoig enter que es impats fonciers seront sais da Je enfin de

Ge eng us Les rames à 3e d'Haton.

Flu cession de quelque sorte que ce suil etat Les suis sigma Le couté où
ia quelle seche afiée ain qe mure ess lle wi ascurt anee Les
Aisnoions de 'ariele 33 soroni even de Au dre eu axes À gay 3 ct.

Les has de mteriels bons d'égnipamenrs 7 adults, als ur fe Contre is
Dé entreprises avillem pour som compte au que Le aseradour de services à
Conan ctleatée aux Opérations Pélecières soul eviées de Jones faces sue Le
chti dattes. L'exonériliun dapplique oui, ec égrré à la me particulière des
Opéerions Détrotières, aux hat ecluds e ganises nd pr Les souviens du
Contacteur dau Le gaie de présent Cenat

PERSONNEL

La Contraste engage dus le débre des Dpèrations Péretiè empleï en
roc à quifation ae de perspael manamen €: à co la funtiqu
Le ce person] aa de permèlue son accession à (ous Gi d'ouvriérs qualifié,
Hagens de ruse, de cells et de Éiroeteurs

LÀ Get Slt, Le Contioetur étblia eh gcc ée Ju Ditéclion dés Mines et de a
Géiogie, à la dn de etape Année Chile, ua plan de recrutement do personal
rranrianlen et ua plan dé formatiui et de prféclianeenc pour fervent à ue
paricipuéen de plus en pie Lags du promet naar aus Opééions
béni.

LE Gocteur ivre lement contuor 2 Là era 21 18 peelioiaeinent des
Agents de is Dire: des Mines el de 1e Géologie, sclon un plie BI and 6e
Liane 2 afin de etque Are Crée,

LA ce ef, Le Gontrseteur comsreia 9
La parent maville du et à a capot de ln Direction
ns Mines €: 48 I Génie un mOn global de qualee vu Gi mie 407.000)

st plan de forment de petfectiennanent

PRIX DU PETROLE BRUT

Le prix de veu unir du Pétrole Brut pus ee considération pour les besoins du
présent Conti, so Le gris du Mahé” FLO, an Point de Livres, exprimé ent
Dettes que Bat ee payable & meme LRO juure date de counkiisement ET ge
Héterir ci dussous po chaque Trimest

An du Marché are tabl pour bague tp de Pésele Bout eu éleume Pétotes
Bras,

Le Pei cln Mah applicable avx antevemens de Pérale Br éfléetués cu cours du
rimorire von caleuié à La Fin du Trimestre eonsudeié, sexe Sul à La moyenne
pondérée des prix obtenus par 2e Comirateur 8 le Gouvernement Kes des sas du
Pétole But à des Turie au eeues do Teste considéré, just pour rot
Afrenees 2e quite at ak denis pire que de Les de lvtalson POP. 23 des
canditions Le paiement, sous réserve que Les amas alns] vannes 4 des Flers En
Cros du Trimestre considéré reréernieut ou a rome pour ce {SE} de tail
2 amies de Jens Ha de l'ensemble du Péremêtres 'Esplciution oct és au
Hitie du présent Coutts, vendess au gout dudit rimes

Si de selles rentes à des Tiers me ont pus ste dus le Vie considéré ou
A reprenne pus mois Le pur ce CU) du Lol es quenlilés de Hatrole
But de Fensemble des Périttres d'Esaletaion rasée en dre da présent Contt
Sas a cours EU Trirresre, Je Pax du Becker établi pur comparaison avec
de Pas Courant du Mahé brteeraional", dura le Jumesus cciiééré, des étre

ou pedale République Hlamique de Plaviten ei clans les ruse proëte=urs
votre, compte tes des défferemiels de quel, densité, ranspon! et æonddons de
picrient

Par “Pr Cmanent du Aderché ler oral", fa entendre un prix Qu perte
a Péuule Brut enê atindie, aux lieux 62 mirent ou de cenegmination, va
px concu disait À et pratiqué por des l'étriles te de même Quads
prove d'eurre regions 8 livre dans des conditions cummers al comprrable.
et an point de que des gains que de Le detinadoe ui de l'auliton des Pésrles
out, compte Rens des conditions dn rues ete 1 nat des contrats

Les ramaetions suite serai nétamment exe du Call du Pa due Mir
Pétie rat

a} vemos dns lesquelles Tacheteur et une Société Aile vendeur nai que
eus entre entité conotiuant le Cats,

D one enmpesnne te cnnirapetie autre qu'un paiemen: er devis librement
onerlle et eme morfvées, en tan où gaie. par des const dérarans res
qe Les initie ecnnemiguen vauells dan Les véntes de été But su Le
marché irtartiomal alle que contes d'éctanse, vers de puvememe-

serment or à des nyenees gorvammem one)

ne camion présidée pue le Minis au sun dqué et renipronant des
reprenne ldmrtsrauion ee de roprépmmens du Concracueur ae réunira à lu

]
Dollars perdant 1e péricéeintile d'emloraäan selon les modalités uivarte
Première Année S10000

Deuxième année 530.000
380.000

LU montant de cquante mille 450.005) Dollar par an sera payible pour la Éaumatiou

at période rstaute de l'autonatou estlusve d'éxphaceion, 21 à conter de ot
une autoulatinn cxchsiue d'exposer montant minima: de ciquamte mile (40,000)
Dali par 0.

43 BONUS

134 Le Contrasieur paie a Minishe des Mine ec ée l'nduaaie en bons de signature
dt mettant de \imgt ing me (26000 Dis dur rot (20) jours ven Ta
Da EM

F2 Un paire, Le Comte paire ant Mimi du Mines a de ina Je bus de
produerion fran

2) ris millions G6M0007 Dalles lotque A prior répulière
conmérialésis de Pétrole Fait exit du où dei Périndées d'Fxploïtrion
teindée pote La première fais le puthme move de vingt érng mile (25.000)
ere par jour perdant une péoge de tete 50) jours cas

Que mlfions (000000) Dellus lersque Le piedueio répuiere

Eoremerculisée de Pérol Hat etat du on des Périrètres d'isploitrion
nds pou La première fi De rame man de haute lle (S0.DOT)

ar par fur pendant ue période de ieuie (30) jours eonsécelife

Ê

illon (0100 Dolls longue Je produnton régie
Cormercialiséé de Pétrole rat cure du qu des Périmèges d'Exploitron
nciedre pour 1x première fois 2e tte move de avant que
7500) Bars por Jour parent une péril de rence (30) jovrs uncettfs

seume des soma vies aux alinées 3) Ut €) cféhesuos arta vaëate dés Le
sente (305 jours suivanc lexraton de La période fe référones és trente (30) jours
arséeutié

133 Les sotumes visées aux ardelaz 13.3 et LA.2 ae som pas recpuirables 1 mu peuvent
one, en wrgun cas, Be cndées core des Cotes PétTien

ñ

iigenre de sen srésisent pour abs aulon as sipultons a présenc auticle LA Le
Pris du Marc do Pêreie Brut produit, plie du Trinesire étoulé, Les di
ef summision serons prices à l'unanelé.

SE aneure décisn est prise pa Ia commission dons un dé de lente (0 jou
après In du Trnerse eomsiuité, le Peie du Mach du Pétrole Br praduit 327
Lire défiaivemet pur un espert 2 Rérataon inteparionale, romé per uerurd entre
Las Pattes, ou, à défaut des, er Le Ceris ermatinial d'Esparase de L+ Céntute
de Commeres Inemationale. L'enpeut der dal Le pis 67 les sipuieuons du
présea: auicle LA dns un dél de vin

d'exprilise vou partagés parmi

16 Dars larionée de létllesemenx de pris, Le lin du Manche applied: pracissiement
au Mmes sers Le Pix du Mandé de Trimese précédone. Tout dsteinent
pére vera ali au us nd rome CAO joues après félissegent de. Mur du
Mmes pau le Tres eus

147 Le Cnimetaur devez mesurer tous les Hyérucarbures prodits apcès extaution de

et ot der sbrlantes crane, en wlisan, avec l'accurd de I Diertion dé Min
Ads La Géclegie, 2 alrenonds a proces eunlbass a méthodes 2 ViQuE
dans Linie pétrolière inremeienale. LA Direrion des Mine «1 de lu Giénlogie
ere droit d'examiner ces mesdies &1 dé concêlet LS taie el proéédures
iii an cours éesphoiladon ke Centre: désire anodifer ess imetrumuts
peresdires 5 vra aan prénlemen rank 22 la Divetion des Mines et de I
Géuluyie,

15 GAZ NATUREL
151 GAA NA KIREL NON ASSOCIÉ

AE En es de déxouvene de Gas Natel Non Avsoeié, le Conactenr éngégeré des
issussinns avec Le Minisire en vue de déleininee ai l'ai
late écoute print on crane porentele nom corner)

1512 S6 le Cencisiéun, aoû

Aliséiosious susvisies, casiers que Légaluation de
dunes de Lx Nr Non Aseeié est fusée, 3] devra omtraprendre le
prigrenne de java dhaluer de Le diode, éonfemben au
Sispositiané de l'axe 9

a Contrmmr aur dol, qu fins alu La egmrmercilé de a découverte de Gaz,
Natiol Non Ami SU où JR Ie demie as moins Late (A0) jouts avait
P'espiraion ce Is visio périste dexplémtion visée à larlcle 22, à une extension
irisatien exuhie d'exaloration pour une durée de ete (Ha à eme de

is. de Hate Holsième pétiole d'axloution, ex êe qui corses uglqueinent
La iactian du Périmètre d'Exploition englobrat de surene présumée de I découverte
ENT

Fa nuire, es Paris Eréliont cojointenent les délouthés possibles pour le Gaz
Rare de Le déconne sise, à a fé so LS cal À 'exporition, 0
que Les mage nécessimes À ni commmurialhsation, ec considéenont a pate

14

mi

3

HA

384

2

comment en exéeulion du Chine, nr prend que ex exempt ne
piquet qu'aux Opértiona Pérroières.

Les actionnaires des entités cornet Le Conrarteur et leurs Sociétés AMliées
Ériont aussi exemple de tous apte, dia, ces à rribiions, & son de
dividendes reg, es crane, pré et des aeE y alias, des az, traraparts
SHydrocaébures à l'expansion, scccies send pour 18S aurités en Répablique
Ilimique de Me ranis réEértes ax Cpéetiors PUR ès

Le présent ar sans eflativemen mnéus par (es
adisarations dt relesatés publiques maninniennes Toul, les dci
ponts en legphee side du Cantet, de sos asia, lampes,
eus ef mets ester aaisenrables par rapport Sarre Et SRE DA
pus Les Auifs généalenent puriqués pour de mêmes servis par fediter
a stlurs € LS PBQUES.

ut touteSoig enter que es impats fonciers seront sais da Je enfin de

Ge eng us Les rames à 3e d'Haton.

Flu cession de quelque sorte que ce suil etat Les suis sigma Le couté où
ia quelle seche afiée ain qe mure ess lle wi ascurt anee Les
Aisnoions de 'ariele 33 soroni even de Au dre eu axes À gay 3 ct.

Les has de mteriels bons d'égnipamenrs 7 adults, als ur fe Contre is
Dé entreprises avillem pour som compte au que Le aseradour de services à
Conan ctleatée aux Opérations Pélecières soul eviées de Jones faces sue Le
chti dattes. L'exonériliun dapplique oui, ec égrré à la me particulière des
Opéerions Détrotières, aux hat ecluds e ganises nd pr Les souviens du
Contacteur dau Le gaie de présent Cenat

PERSONNEL

La Contraste engage dus le débre des Dpèrations Péretiè empleï en
roc à quifation ae de perspael manamen €: à co la funtiqu
Le ce person] aa de permèlue son accession à (ous Gi d'ouvriérs qualifié,
Hagens de ruse, de cells et de Éiroeteurs

LÀ Get Slt, Le Contioetur étblia eh gcc ée Ju Ditéclion dés Mines et de a
Géiogie, à la dn de etape Année Chile, ua plan de recrutement do personal
rranrianlen et ua plan dé formatiui et de prféclianeenc pour fervent à ue
paricipuéen de plus en pie Lags du promet naar aus Opééions
béni.

LE Gocteur ivre lement contuor 2 Là era 21 18 peelioiaeinent des
Agents de is Dire: des Mines el de 1e Géologie, sclon un plie BI and 6e
Liane 2 afin de etque Are Crée,

LA ce ef, Le Gontrseteur comsreia 9
La parent maville du et à a capot de ln Direction
ns Mines €: 48 I Génie un mOn global de qualee vu Gi mie 407.000)

st plan de forment de petfectiennanent

PRIX DU PETROLE BRUT

Le prix de veu unir du Pétrole Brut pus ee considération pour les besoins du
présent Conti, so Le gris du Mahé” FLO, an Point de Livres, exprimé ent
Dettes que Bat ee payable & meme LRO juure date de counkiisement ET ge
Héterir ci dussous po chaque Trimest

An du Marché are tabl pour bague tp de Pésele Bout eu éleume Pétotes
Bras,

Le Pei cln Mah applicable avx antevemens de Pérale Br éfléetués cu cours du
rimorire von caleuié à La Fin du Trimestre eonsudeié, sexe Sul à La moyenne
pondérée des prix obtenus par 2e Comirateur 8 le Gouvernement Kes des sas du
Pétole But à des Turie au eeues do Teste considéré, just pour rot
Afrenees 2e quite at ak denis pire que de Les de lvtalson POP. 23 des
canditions Le paiement, sous réserve que Les amas alns] vannes 4 des Flers En
Cros du Trimestre considéré reréernieut ou a rome pour ce {SE} de tail
2 amies de Jens Ha de l'ensemble du Péremêtres 'Esplciution oct és au
Hitie du présent Coutts, vendess au gout dudit rimes

Si de selles rentes à des Tiers me ont pus ste dus le Vie considéré ou
A reprenne pus mois Le pur ce CU) du Lol es quenlilés de Hatrole
But de Fensemble des Périttres d'Esaletaion rasée en dre da présent Contt
Sas a cours EU Trirresre, Je Pax du Becker établi pur comparaison avec
de Pas Courant du Mahé brteeraional", dura le Jumesus cciiééré, des étre

ou pedale République Hlamique de Plaviten ei clans les ruse proëte=urs
votre, compte tes des défferemiels de quel, densité, ranspon! et æonddons de
picrient

Par “Pr Cmanent du Aderché ler oral", fa entendre un prix Qu perte
a Péuule Brut enê atindie, aux lieux 62 mirent ou de cenegmination, va
px concu disait À et pratiqué por des l'étriles te de même Quads
prove d'eurre regions 8 livre dans des conditions cummers al comprrable.
et an point de que des gains que de Le detinadoe ui de l'auliton des Pésrles
out, compte Rens des conditions dn rues ete 1 nat des contrats

Les ramaetions suite serai nétamment exe du Call du Pa due Mir
Pétie rat

a} vemos dns lesquelles Tacheteur et une Société Aile vendeur nai que
eus entre entité conotiuant le Cats,

D one enmpesnne te cnnirapetie autre qu'un paiemen: er devis librement
onerlle et eme morfvées, en tan où gaie. par des const dérarans res
qe Les initie ecnnemiguen vauells dan Les véntes de été But su Le
marché irtartiomal alle que contes d'éctanse, vers de puvememe-

serment or à des nyenees gorvammem one)

ne camion présidée pue le Minis au sun dqué et renipronant des
reprenne ldmrtsrauion ee de roprépmmens du Concracueur ae réunira à lu

]
Dollars perdant 1e péricéeintile d'emloraäan selon les modalités uivarte
Première Année S10000

Deuxième année 530.000
380.000

LU montant de cquante mille 450.005) Dollar par an sera payible pour la Éaumatiou

at période rstaute de l'autonatou estlusve d'éxphaceion, 21 à conter de ot
une autoulatinn cxchsiue d'exposer montant minima: de ciquamte mile (40,000)
Dali par 0.

43 BONUS

134 Le Contrasieur paie a Minishe des Mine ec ée l'nduaaie en bons de signature
dt mettant de \imgt ing me (26000 Dis dur rot (20) jours ven Ta
Da EM

F2 Un paire, Le Comte paire ant Mimi du Mines a de ina Je bus de
produerion fran

2) ris millions G6M0007 Dalles lotque A prior répulière
conmérialésis de Pétrole Fait exit du où dei Périndées d'Fxploïtrion
teindée pote La première fais le puthme move de vingt érng mile (25.000)
ere par jour perdant une péoge de tete 50) jours cas

Que mlfions (000000) Dellus lersque Le piedueio répuiere

Eoremerculisée de Pérol Hat etat du on des Périrètres d'isploitrion
nds pou La première fi De rame man de haute lle (S0.DOT)

ar par fur pendant ue période de ieuie (30) jours eonsécelife

Ê

illon (0100 Dolls longue Je produnton régie
Cormercialiséé de Pétrole rat cure du qu des Périmèges d'Exploitron
nciedre pour 1x première fois 2e tte move de avant que
7500) Bars por Jour parent une péril de rence (30) jovrs uncettfs

seume des soma vies aux alinées 3) Ut €) cféhesuos arta vaëate dés Le
sente (305 jours suivanc lexraton de La période fe référones és trente (30) jours
arséeutié

133 Les sotumes visées aux ardelaz 13.3 et LA.2 ae som pas recpuirables 1 mu peuvent
one, en wrgun cas, Be cndées core des Cotes PétTien

ñ

iigenre de sen srésisent pour abs aulon as sipultons a présenc auticle LA Le
Pris du Marc do Pêreie Brut produit, plie du Trinesire étoulé, Les di
ef summision serons prices à l'unanelé.

SE aneure décisn est prise pa Ia commission dons un dé de lente (0 jou
après In du Trnerse eomsiuité, le Peie du Mach du Pétrole Br praduit 327
Lire défiaivemet pur un espert 2 Rérataon inteparionale, romé per uerurd entre
Las Pattes, ou, à défaut des, er Le Ceris ermatinial d'Esparase de L+ Céntute
de Commeres Inemationale. L'enpeut der dal Le pis 67 les sipuieuons du
présea: auicle LA dns un dél de vin

d'exprilise vou partagés parmi

16 Dars larionée de létllesemenx de pris, Le lin du Manche applied: pracissiement
au Mmes sers Le Pix du Mandé de Trimese précédone. Tout dsteinent
pére vera ali au us nd rome CAO joues après félissegent de. Mur du
Mmes pau le Tres eus

147 Le Cnimetaur devez mesurer tous les Hyérucarbures prodits apcès extaution de

et ot der sbrlantes crane, en wlisan, avec l'accurd de I Diertion dé Min
Ads La Géclegie, 2 alrenonds a proces eunlbass a méthodes 2 ViQuE
dans Linie pétrolière inremeienale. LA Direrion des Mine «1 de lu Giénlogie
ere droit d'examiner ces mesdies &1 dé concêlet LS taie el proéédures
iii an cours éesphoiladon ke Centre: désire anodifer ess imetrumuts
peresdires 5 vra aan prénlemen rank 22 la Divetion des Mines et de I
Géuluyie,

15 GAZ NATUREL
151 GAA NA KIREL NON ASSOCIÉ

AE En es de déxouvene de Gas Natel Non Avsoeié, le Conactenr éngégeré des
issussinns avec Le Minisire en vue de déleininee ai l'ai
late écoute print on crane porentele nom corner)

1512 S6 le Cencisiéun, aoû

Aliséiosious susvisies, casiers que Légaluation de
dunes de Lx Nr Non Aseeié est fusée, 3] devra omtraprendre le
prigrenne de java dhaluer de Le diode, éonfemben au
Sispositiané de l'axe 9

a Contrmmr aur dol, qu fins alu La egmrmercilé de a découverte de Gaz,
Natiol Non Ami SU où JR Ie demie as moins Late (A0) jouts avait
P'espiraion ce Is visio périste dexplémtion visée à larlcle 22, à une extension
irisatien exuhie d'exaloration pour une durée de ete (Ha à eme de

is. de Hate Holsième pétiole d'axloution, ex êe qui corses uglqueinent
La iactian du Périmètre d'Exploition englobrat de surene présumée de I découverte
ENT

Fa nuire, es Paris Eréliont cojointenent les délouthés possibles pour le Gaz
Rare de Le déconne sise, à a fé so LS cal À 'exporition, 0
que Les mage nécessimes À ni commmurialhsation, ec considéenont a pate

#2

Suns commersialiation conjointe de Leurs parts de pendedon om ca Ia éconvente
Ce Gui Nanrel ve aa pa onirement expiible comiitlement,

1517 A Msn des eaux d'évaluation, au cas a Les Parties déodrsionr conjaintement

HSLA Si Le Crrmerour came lère que: Fa

18

té

163

ue l'explosion de cette dés ex junlée ponr d'ienter Le matché Local, où
A ces où le Cntesteur engager à développer et produire ce Une Natal pour
Fecromalon, Le Concteur soumeaa avant la Ga se 29 pére de quare (4) ans
Suis uns demande d'autonsation etelire d'exploiition que le Cinaisemeit
Acoiera ane es comilinns prévues à l'aise 9

Le Comteactaur deven ain precer ou déreiourement et à lexplciution de ce Gaz
Nasuel coisimément se progarmer de dévelonpoent et de prdisüien sous at
npprennsé pa le Ministre ds 5 condiligue prévues à l'ile 8.3, et le dispasiions
Au prisons C'onuee ppleu bles a Pétrole Bol s appliquent mutets mers où Gaz

ab ire des diapos parieulièrs prévus à Taie

ss de Ja découvers de Ge Nœrircl Nor
<Asseuié concernée nes pis pete 1e Miniere pour, avec un préavis de dix-huit
AB aus, qu prunes êe nédue ver Le pemerement du Coniercrar,

li dune et qu ts dérant rdie éronvarie
Le mas, se Coneernr, à Meme des trim déviation, coule que
Aenuvene de Ge Nateel Nan Associé nsc pas commerce Le Goanememnt

poutre, ave un péri de Gad {LB mo, demader au Contracteur a'éeméomnier
es cils au 1e aorfene délimitant rdite décausete

Pa le dat 3 le Crime péri Lu dt au Los Homes qui
pourrient êue prodnls à perds de ire déeouvate, ak Gouverninen pures ions
rats, nu aire éniaer, oue Ve ra 'éralutiont de développe
ruiuelhon, de Ligeniert, de barspoët ei de coma sation ro à
Hour, sans eue cumiripaite pour le Cnatrasieu, à er, eus, ae
as parer préjulce a réadiatiun des Géo Péiolires du Ceaurcteus

GAZ NAÏUIEL ASSOCEE

5 In eus de décoivarte chmmerélate de Péiole Br, Le Co sde
éppurd préta à ati 5.5 it came que In 2rocuctio de z Naturel Assoc est
sérepiinte dsoéder les quamités nécraaires cu Vesouos des Opinuus Peuolièces
relatives à la prete de Pétecte But {y enmatis Le upéraions de
sil éomidéie qie ee ckotdent est suseraibie déve produit 23 qu
ésnmeriales &e es ab le Counacienr aurait avé le Gouverieame d'or ter
expétent, lee Price éralveront conjointement lé: débouctés possibles jour cet
cet az Naturel, à In Suis our Le manghé lei et à exportañon, 6 compris 1e
osaié dire communion emjoiete de leurs pans fe production de cet

onéenr de Ge Natirel an cat où ce excédent née etai pas auement exploite

eomnérvistement, sil que les moveis écossais À 5 come alaion

A en ni les Puetiee comviendraient que le déslgpement de lesotdent de Gaz.
Nate est just, ou uu ea où te Cenaiour désicæait développer «produce cel
eneédent pour lesparitua, Je Contes édqueen dun le progemme de

#

Conte, Le Pix êu Marché du Ge Naruel, exprimé en
Dell per mllion de RTE, sera gl

A A pix obtenu des acheter qu coma le eue de Gaz Neue] à
L'expartiion À des Tic

B) Pour ce qui conan les vents surLe mrché local du Éae Nacarel.en but que
Abe, & un prie Lceneente pue on til re Je Mindstre (ou
enié naicae eue le Gouvenemen. tic pour [à disihution du Ge2
tree sue Je maigéJewal) et lé Canet, sur a base notamment des ca
da moe paages ds meme dséee Ventes dun combustible de
tion au C7 Natal :

À Aure fins de Jupglicarion des actes VUS ui 132, les qértéé de Uar Naturel

disponbls, apurx déduction des qnenires 16 ses jour les bencins des Opéraions
Péhulires,minjsetécs cu brilécs, seront pas en ua ire le Bari de Pérrote
Brut (A que eeesatecing LIÉE} esêtes che 4 Cia Natal mesurés à
rampératite Le 152 € ea le pression amagphéique € LOTUS be sont réputés
ga à (1) Baril de Pécole Bei, sul coneutn coli £a es Tales

TRANSPORT DES HYDROCARBURES PAR CANALISATIONS

Si 2e Cantruteut désire péter au trarenan disease pue canins,
But der L'approbtion prélable par Le Minnie du anéjet des craasnrions et
inérallions cenespae lanes ea délire dus ao e Eenspont

Barnes ours dispchions légidiives où réglemectauss contes Le
Lente à 1e ét éndint la Ces de validé du Coitrt, 2t dans les contians
hétinies a présent tee 6, de trier et de trmaparie dans 545 prop ral ions
à rieur du terdtoÿre de In Résublique Iamique de Mauritanie ainsi que sur 4
plércau ceaninenbt a He éronéaique excaise qud 29 édpen et Jane 16 eue
Siniacentes, où de fair ile et Lomaporer, tour en caraurran La propriés, les
reduit route de se neristés d'esrteltrion on sa pr desits produits, ver les
poñtis dé cle, de slochaut, de chan nu de grnste

Lans Le ons où des conventions avant sou eh de peut Lu free Les trncsaurts
par caualicaions d'y drcarbunes à (ravis d'autras Rats Visrdrafent à Etre prsstes
ea Jesérs Era er République Tékrméque de Mantes, celle el accoudera sa
decrmaon an Commmekeur sosfté Loue Ie aufapés qui pourraient tésulle de
Tentnatirn de ces conedous en favau du Contenu

Les doit vins À Tani M Be tanctérés individielier
onipinteene par Le Canin teur dans Les conclus ésorcées ms Le présent Cort
Les taime Érentueis à a tiers at stimai  'autoniatian préatatle du Ministre.

Len hénefiiaires ds rares
psnr aile 16 pour Le eu
imaltions visées; ls driver

ets dos este mur conditions iatcs po le
: & lexeldon des canalisations et
ons exigées da

1er

i6

1]

évélgpemenr et de prrdueron Vs à l'aile 9. les inaalleions supelémenaires
néensaires an déretoppemnent 4 à l'éxploialion 6 set excédent et son stimarion des
oi y ares.

Le Lontcteor eve alor pholer ne déveiippemeet ot à l'expinirmion de set
ssrènt conformémenx a programe de développement at de production sais el
afproune per Le Bicise dns es conditions prévues à l'atsée 2.3. 21 Les dispositions
a présent Gone app'ihies au léuile Ba S'apeliquenont mie murvidis à
l'excédent de Ga Maurel, sou ser dés arositions purculiènes peus à
laigie 153

Une proteme émise ser apple si la reite où {a commen
Sani Asgoeié es décidée a cuis 4 l'evploiuine du Bison nt

clins de er

où Le Conimieur ne comsidéeni pas Feaplaitatc in fexcilunt de ar
Nine cenuue jrabie et ai Le Goucedemen, À nimporte quil moment, désiait
ile isa CONTACT)

Elise à

joe ce etpartion du parce Br où Lu Ga Nat
F'eseééent que he Gemermenet désirer esse

M Le Gouvemémat ae reporte de Je collrete du ur
ù de taper de 22 ed, à parie ea
éépération avisés, e supporter ua es en sapplémena ne ares

Lans

9 Lnamemenon de Harilltiurs nécesaines aux opératens visées à Lane 81

nléve mens de cl aude par ke Gus are, SOON
<ifrés eunfamément av régles de ar en nupe dau lndusvie pérobère
interaioie et de nmgière à ne pos erlraver Le pruduetion, l'énlévaeat Le
Agen 3 Pole rue pae Le Cac aix

Lane croient de Gaz Narrel Asosfé qui ne serait pes wie dans Fe cadre des
roles 124 a 132 demn ête réinjecté par Le Domaeteur eaneTos, eclui-c ar
Le droit de bob Dei gaz ranfirmérrent ans régles de lot em usage

périliére inemationsle, à rond que  Conracieur Hire 3
aprun émendrant que ce ge peut pas te éconiersiquente it IE D
De tax de récupération du Péleie Bras jar emmjection suivante lee dixp
Famiele SE at que Le finite arprouvz Lei brilage, spihalien qui a sera pas
reineée sas son airée

DISPOSITIONS COMMLINES AU GAZ NAIKEL ASSOCIÉ

ETNON ASSOCIES

Le Comrusteur aura 1e dou de disgozer de sa pat 6 production de Gaz Hatirl,
coniamément aux disrosidans du présent Cerrrat, 1 are égalemeni 1e droit de
procéder à Ta aiparmion des Téqnides de tout Gaz Xl produit, a de 1ransporer,
soeker, nn que vendre due Re marié Local où à féxporttien sa pat des
Tiydusearures guides ain séparés, lesquels seront considunis con A1 Fév
rt au fus de eux partage énre s Paies 85/an l'aele 81

5

Contraste das Ve cadre du présent Cent.

Le Contetene ou 14 binéfcinims des memalens usés st d'autres exploitants
peuvent ramener entre eux pour asser en comm Le Iranspeit des produits ENHrERS
de ours exploitadons, sous réserve des dispesitions de ani 16.3 i-mptès

La prune épalemant Fassoeler ave des Tor qui, » compris Le Guen auast
Soi éireneent, soi par Literie d'un Géganiae pulls on d'une sboiet ET,

saone lexpleiation des ernalsations el taleatians,

peur tél

“ons promener, aecurs eu contre passés eme es nées e rein morammen
srseuctiun ct exploration. a parue des charges,
isole de Tassoution! dou trs

srormisà ltorisarian préalable qu Minisue.

Letretet Jiquis dev esnalhetions e inmllnfons doivent étre
née à are le enlèrt, le rranaport ee levaeuadlen des prdeiis des gisements
an es maine core seche et échmemgues e en particulier de mémière

je valesatin pour La venus du ces produits au départ dax
gsute et 6 pormotee le somezmte êe Jonvironnement es Le développent
tion des gicemens.

Lu ea de pluseu:s dérouvenss d'Edrucathers cas ion gérgraplique.
le Conmeur dur denendre à Tanible avec Les avis explotanns ann la
Gomstuerion en Patience de cancisaions erou frtal'rions permeiant
éractee tont qu are de Jon produerions repeutises Lois mruzoles, acvorls ou

Seat ea roue érvmot êire roues à Lepprton préaable du M

A défaut 'erend ominbe, Le Mist pouver exiger que fe Comaeur ets autres
xgloitent Pages pour Is aenemion un Put ans Lee
élées Buninn dechire el Écoainigués, de Emma evo irsrllatians,

vdition que eee demo puise avoir pour ef d'impser a Cottaéur des
Hrestéamemunte sapin L cer fi alt cuppoutés «4 vai 42 assurer seul Ja
icon du prafet de tmepou, En eat de désreand eare es pan on quest, le
Eeend ae souris à arbre auivaur la procédure prévus à Jértile 29 du present
Eonnt

J'autariarion de lranspuit dÉfytiocarbares pa canijtiaus es aerardée par décret.
El enropaete apaerranon da projet de eursarueen de salsa et nstalltione
ain à fa demande et nonfère À con exécution un éurscléré Mu publique, Catte
Actecistion énpose détaratiou AU publique

L'ocsiraro des ur 8 étalalians séfeétue dans

I conitons fines à aile 7 du pr

L'aunoreiinn de marspert eumrperis égslament pau ke Conttacieus 1e dis établir
des euraealons et iosulllons suc 6e teraieé dant IL Mau pas I prop, Les
mel eraine gré dE servitude de prssnge SU Uanvs de Siren de
Fo acte anche de vi an bon Foncomement 0 calin Laos
Panamera à La merite, dours deg, dans Le

cas de ere pv, à be

#2

Suns commersialiation conjointe de Leurs parts de pendedon om ca Ia éconvente
Ce Gui Nanrel ve aa pa onirement expiible comiitlement,

1517 A Msn des eaux d'évaluation, au cas a Les Parties déodrsionr conjaintement

HSLA Si Le Crrmerour came lère que: Fa

18

té

163

ue l'explosion de cette dés ex junlée ponr d'ienter Le matché Local, où
A ces où le Cntesteur engager à développer et produire ce Une Natal pour
Fecromalon, Le Concteur soumeaa avant la Ga se 29 pére de quare (4) ans
Suis uns demande d'autonsation etelire d'exploiition que le Cinaisemeit
Acoiera ane es comilinns prévues à l'aise 9

Le Comteactaur deven ain precer ou déreiourement et à lexplciution de ce Gaz
Nasuel coisimément se progarmer de dévelonpoent et de prdisüien sous at
npprennsé pa le Ministre ds 5 condiligue prévues à l'ile 8.3, et le dispasiions
Au prisons C'onuee ppleu bles a Pétrole Bol s appliquent mutets mers où Gaz

ab ire des diapos parieulièrs prévus à Taie

ss de Ja découvers de Ge Nœrircl Nor
<Asseuié concernée nes pis pete 1e Miniere pour, avec un préavis de dix-huit
AB aus, qu prunes êe nédue ver Le pemerement du Coniercrar,

li dune et qu ts dérant rdie éronvarie
Le mas, se Coneernr, à Meme des trim déviation, coule que
Aenuvene de Ge Nateel Nan Associé nsc pas commerce Le Goanememnt

poutre, ave un péri de Gad {LB mo, demader au Contracteur a'éeméomnier
es cils au 1e aorfene délimitant rdite décausete

Pa le dat 3 le Crime péri Lu dt au Los Homes qui
pourrient êue prodnls à perds de ire déeouvate, ak Gouverninen pures ions
rats, nu aire éniaer, oue Ve ra 'éralutiont de développe
ruiuelhon, de Ligeniert, de barspoët ei de coma sation ro à
Hour, sans eue cumiripaite pour le Cnatrasieu, à er, eus, ae
as parer préjulce a réadiatiun des Géo Péiolires du Ceaurcteus

GAZ NAÏUIEL ASSOCEE

5 In eus de décoivarte chmmerélate de Péiole Br, Le Co sde
éppurd préta à ati 5.5 it came que In 2rocuctio de z Naturel Assoc est
sérepiinte dsoéder les quamités nécraaires cu Vesouos des Opinuus Peuolièces
relatives à la prete de Pétecte But {y enmatis Le upéraions de
sil éomidéie qie ee ckotdent est suseraibie déve produit 23 qu
ésnmeriales &e es ab le Counacienr aurait avé le Gouverieame d'or ter
expétent, lee Price éralveront conjointement lé: débouctés possibles jour cet
cet az Naturel, à In Suis our Le manghé lei et à exportañon, 6 compris 1e
osaié dire communion emjoiete de leurs pans fe production de cet

onéenr de Ge Natirel an cat où ce excédent née etai pas auement exploite

eomnérvistement, sil que les moveis écossais À 5 come alaion

A en ni les Puetiee comviendraient que le déslgpement de lesotdent de Gaz.
Nate est just, ou uu ea où te Cenaiour désicæait développer «produce cel
eneédent pour lesparitua, Je Contes édqueen dun le progemme de

#

Conte, Le Pix êu Marché du Ge Naruel, exprimé en
Dell per mllion de RTE, sera gl

A A pix obtenu des acheter qu coma le eue de Gaz Neue] à
L'expartiion À des Tic

B) Pour ce qui conan les vents surLe mrché local du Éae Nacarel.en but que
Abe, & un prie Lceneente pue on til re Je Mindstre (ou
enié naicae eue le Gouvenemen. tic pour [à disihution du Ge2
tree sue Je maigéJewal) et lé Canet, sur a base notamment des ca
da moe paages ds meme dséee Ventes dun combustible de
tion au C7 Natal :

À Aure fins de Jupglicarion des actes VUS ui 132, les qértéé de Uar Naturel

disponbls, apurx déduction des qnenires 16 ses jour les bencins des Opéraions
Péhulires,minjsetécs cu brilécs, seront pas en ua ire le Bari de Pérrote
Brut (A que eeesatecing LIÉE} esêtes che 4 Cia Natal mesurés à
rampératite Le 152 € ea le pression amagphéique € LOTUS be sont réputés
ga à (1) Baril de Pécole Bei, sul coneutn coli £a es Tales

TRANSPORT DES HYDROCARBURES PAR CANALISATIONS

Si 2e Cantruteut désire péter au trarenan disease pue canins,
But der L'approbtion prélable par Le Minnie du anéjet des craasnrions et
inérallions cenespae lanes ea délire dus ao e Eenspont

Barnes ours dispchions légidiives où réglemectauss contes Le
Lente à 1e ét éndint la Ces de validé du Coitrt, 2t dans les contians
hétinies a présent tee 6, de trier et de trmaparie dans 545 prop ral ions
à rieur du terdtoÿre de In Résublique Iamique de Mauritanie ainsi que sur 4
plércau ceaninenbt a He éronéaique excaise qud 29 édpen et Jane 16 eue
Siniacentes, où de fair ile et Lomaporer, tour en caraurran La propriés, les
reduit route de se neristés d'esrteltrion on sa pr desits produits, ver les
poñtis dé cle, de slochaut, de chan nu de grnste

Lans Le ons où des conventions avant sou eh de peut Lu free Les trncsaurts
par caualicaions d'y drcarbunes à (ravis d'autras Rats Visrdrafent à Etre prsstes
ea Jesérs Era er République Tékrméque de Mantes, celle el accoudera sa
decrmaon an Commmekeur sosfté Loue Ie aufapés qui pourraient tésulle de
Tentnatirn de ces conedous en favau du Contenu

Les doit vins À Tani M Be tanctérés individielier
onipinteene par Le Canin teur dans Les conclus ésorcées ms Le présent Cort
Les taime Érentueis à a tiers at stimai  'autoniatian préatatle du Ministre.

Len hénefiiaires ds rares
psnr aile 16 pour Le eu
imaltions visées; ls driver

ets dos este mur conditions iatcs po le
: & lexeldon des canalisations et
ons exigées da

1er

i6

1]

évélgpemenr et de prrdueron Vs à l'aile 9. les inaalleions supelémenaires
néensaires an déretoppemnent 4 à l'éxploialion 6 set excédent et son stimarion des
oi y ares.

Le Lontcteor eve alor pholer ne déveiippemeet ot à l'expinirmion de set
ssrènt conformémenx a programe de développement at de production sais el
afproune per Le Bicise dns es conditions prévues à l'atsée 2.3. 21 Les dispositions
a présent Gone app'ihies au léuile Ba S'apeliquenont mie murvidis à
l'excédent de Ga Maurel, sou ser dés arositions purculiènes peus à
laigie 153

Une proteme émise ser apple si la reite où {a commen
Sani Asgoeié es décidée a cuis 4 l'evploiuine du Bison nt

clins de er

où Le Conimieur ne comsidéeni pas Feaplaitatc in fexcilunt de ar
Nine cenuue jrabie et ai Le Goucedemen, À nimporte quil moment, désiait
ile isa CONTACT)

Elise à

joe ce etpartion du parce Br où Lu Ga Nat
F'eseééent que he Gemermenet désirer esse

M Le Gouvemémat ae reporte de Je collrete du ur
ù de taper de 22 ed, à parie ea
éépération avisés, e supporter ua es en sapplémena ne ares

Lans

9 Lnamemenon de Harilltiurs nécesaines aux opératens visées à Lane 81

nléve mens de cl aude par ke Gus are, SOON
<ifrés eunfamément av régles de ar en nupe dau lndusvie pérobère
interaioie et de nmgière à ne pos erlraver Le pruduetion, l'énlévaeat Le
Agen 3 Pole rue pae Le Cac aix

Lane croient de Gaz Narrel Asosfé qui ne serait pes wie dans Fe cadre des
roles 124 a 132 demn ête réinjecté par Le Domaeteur eaneTos, eclui-c ar
Le droit de bob Dei gaz ranfirmérrent ans régles de lot em usage

périliére inemationsle, à rond que  Conracieur Hire 3
aprun émendrant que ce ge peut pas te éconiersiquente it IE D
De tax de récupération du Péleie Bras jar emmjection suivante lee dixp
Famiele SE at que Le finite arprouvz Lei brilage, spihalien qui a sera pas
reineée sas son airée

DISPOSITIONS COMMLINES AU GAZ NAIKEL ASSOCIÉ

ETNON ASSOCIES

Le Comrusteur aura 1e dou de disgozer de sa pat 6 production de Gaz Hatirl,
coniamément aux disrosidans du présent Cerrrat, 1 are égalemeni 1e droit de
procéder à Ta aiparmion des Téqnides de tout Gaz Xl produit, a de 1ransporer,
soeker, nn que vendre due Re marié Local où à féxporttien sa pat des
Tiydusearures guides ain séparés, lesquels seront considunis con A1 Fév
rt au fus de eux partage énre s Paies 85/an l'aele 81

5

Contraste das Ve cadre du présent Cent.

Le Contetene ou 14 binéfcinims des memalens usés st d'autres exploitants
peuvent ramener entre eux pour asser en comm Le Iranspeit des produits ENHrERS
de ours exploitadons, sous réserve des dispesitions de ani 16.3 i-mptès

La prune épalemant Fassoeler ave des Tor qui, » compris Le Guen auast
Soi éireneent, soi par Literie d'un Géganiae pulls on d'une sboiet ET,

saone lexpleiation des ernalsations el taleatians,

peur tél

“ons promener, aecurs eu contre passés eme es nées e rein morammen
srseuctiun ct exploration. a parue des charges,
isole de Tassoution! dou trs

srormisà ltorisarian préalable qu Minisue.

Letretet Jiquis dev esnalhetions e inmllnfons doivent étre
née à are le enlèrt, le rranaport ee levaeuadlen des prdeiis des gisements
an es maine core seche et échmemgues e en particulier de mémière

je valesatin pour La venus du ces produits au départ dax
gsute et 6 pormotee le somezmte êe Jonvironnement es Le développent
tion des gicemens.

Lu ea de pluseu:s dérouvenss d'Edrucathers cas ion gérgraplique.
le Conmeur dur denendre à Tanible avec Les avis explotanns ann la
Gomstuerion en Patience de cancisaions erou frtal'rions permeiant
éractee tont qu are de Jon produerions repeutises Lois mruzoles, acvorls ou

Seat ea roue érvmot êire roues à Lepprton préaable du M

A défaut 'erend ominbe, Le Mist pouver exiger que fe Comaeur ets autres
xgloitent Pages pour Is aenemion un Put ans Lee
élées Buninn dechire el Écoainigués, de Emma evo irsrllatians,

vdition que eee demo puise avoir pour ef d'impser a Cottaéur des
Hrestéamemunte sapin L cer fi alt cuppoutés «4 vai 42 assurer seul Ja
icon du prafet de tmepou, En eat de désreand eare es pan on quest, le
Eeend ae souris à arbre auivaur la procédure prévus à Jértile 29 du present
Eonnt

J'autariarion de lranspuit dÉfytiocarbares pa canijtiaus es aerardée par décret.
El enropaete apaerranon da projet de eursarueen de salsa et nstalltione
ain à fa demande et nonfère À con exécution un éurscléré Mu publique, Catte
Actecistion énpose détaratiou AU publique

L'ocsiraro des ur 8 étalalians séfeétue dans

I conitons fines à aile 7 du pr

L'aunoreiinn de marspert eumrperis égslament pau ke Conttacieus 1e dis établir
des euraealons et iosulllons suc 6e teraieé dant IL Mau pas I prop, Les
mel eraine gré dE servitude de prssnge SU Uanvs de Siren de
Fo acte anche de vi an bon Foncomement 0 calin Laos
Panamera à La merite, dours deg, dans Le

cas de ere pv, à be

#2

Suns commersialiation conjointe de Leurs parts de pendedon om ca Ia éconvente
Ce Gui Nanrel ve aa pa onirement expiible comiitlement,

1517 A Msn des eaux d'évaluation, au cas a Les Parties déodrsionr conjaintement

HSLA Si Le Crrmerour came lère que: Fa

18

té

163

ue l'explosion de cette dés ex junlée ponr d'ienter Le matché Local, où
A ces où le Cntesteur engager à développer et produire ce Une Natal pour
Fecromalon, Le Concteur soumeaa avant la Ga se 29 pére de quare (4) ans
Suis uns demande d'autonsation etelire d'exploiition que le Cinaisemeit
Acoiera ane es comilinns prévues à l'aise 9

Le Comteactaur deven ain precer ou déreiourement et à lexplciution de ce Gaz
Nasuel coisimément se progarmer de dévelonpoent et de prdisüien sous at
npprennsé pa le Ministre ds 5 condiligue prévues à l'ile 8.3, et le dispasiions
Au prisons C'onuee ppleu bles a Pétrole Bol s appliquent mutets mers où Gaz

ab ire des diapos parieulièrs prévus à Taie

ss de Ja découvers de Ge Nœrircl Nor
<Asseuié concernée nes pis pete 1e Miniere pour, avec un préavis de dix-huit
AB aus, qu prunes êe nédue ver Le pemerement du Coniercrar,

li dune et qu ts dérant rdie éronvarie
Le mas, se Coneernr, à Meme des trim déviation, coule que
Aenuvene de Ge Nateel Nan Associé nsc pas commerce Le Goanememnt

poutre, ave un péri de Gad {LB mo, demader au Contracteur a'éeméomnier
es cils au 1e aorfene délimitant rdite décausete

Pa le dat 3 le Crime péri Lu dt au Los Homes qui
pourrient êue prodnls à perds de ire déeouvate, ak Gouverninen pures ions
rats, nu aire éniaer, oue Ve ra 'éralutiont de développe
ruiuelhon, de Ligeniert, de barspoët ei de coma sation ro à
Hour, sans eue cumiripaite pour le Cnatrasieu, à er, eus, ae
as parer préjulce a réadiatiun des Géo Péiolires du Ceaurcteus

GAZ NAÏUIEL ASSOCEE

5 In eus de décoivarte chmmerélate de Péiole Br, Le Co sde
éppurd préta à ati 5.5 it came que In 2rocuctio de z Naturel Assoc est
sérepiinte dsoéder les quamités nécraaires cu Vesouos des Opinuus Peuolièces
relatives à la prete de Pétecte But {y enmatis Le upéraions de
sil éomidéie qie ee ckotdent est suseraibie déve produit 23 qu
ésnmeriales &e es ab le Counacienr aurait avé le Gouverieame d'or ter
expétent, lee Price éralveront conjointement lé: débouctés possibles jour cet
cet az Naturel, à In Suis our Le manghé lei et à exportañon, 6 compris 1e
osaié dire communion emjoiete de leurs pans fe production de cet

onéenr de Ge Natirel an cat où ce excédent née etai pas auement exploite

eomnérvistement, sil que les moveis écossais À 5 come alaion

A en ni les Puetiee comviendraient que le déslgpement de lesotdent de Gaz.
Nate est just, ou uu ea où te Cenaiour désicæait développer «produce cel
eneédent pour lesparitua, Je Contes édqueen dun le progemme de

#

Conte, Le Pix êu Marché du Ge Naruel, exprimé en
Dell per mllion de RTE, sera gl

A A pix obtenu des acheter qu coma le eue de Gaz Neue] à
L'expartiion À des Tic

B) Pour ce qui conan les vents surLe mrché local du Éae Nacarel.en but que
Abe, & un prie Lceneente pue on til re Je Mindstre (ou
enié naicae eue le Gouvenemen. tic pour [à disihution du Ge2
tree sue Je maigéJewal) et lé Canet, sur a base notamment des ca
da moe paages ds meme dséee Ventes dun combustible de
tion au C7 Natal :

À Aure fins de Jupglicarion des actes VUS ui 132, les qértéé de Uar Naturel

disponbls, apurx déduction des qnenires 16 ses jour les bencins des Opéraions
Péhulires,minjsetécs cu brilécs, seront pas en ua ire le Bari de Pérrote
Brut (A que eeesatecing LIÉE} esêtes che 4 Cia Natal mesurés à
rampératite Le 152 € ea le pression amagphéique € LOTUS be sont réputés
ga à (1) Baril de Pécole Bei, sul coneutn coli £a es Tales

TRANSPORT DES HYDROCARBURES PAR CANALISATIONS

Si 2e Cantruteut désire péter au trarenan disease pue canins,
But der L'approbtion prélable par Le Minnie du anéjet des craasnrions et
inérallions cenespae lanes ea délire dus ao e Eenspont

Barnes ours dispchions légidiives où réglemectauss contes Le
Lente à 1e ét éndint la Ces de validé du Coitrt, 2t dans les contians
hétinies a présent tee 6, de trier et de trmaparie dans 545 prop ral ions
à rieur du terdtoÿre de In Résublique Iamique de Mauritanie ainsi que sur 4
plércau ceaninenbt a He éronéaique excaise qud 29 édpen et Jane 16 eue
Siniacentes, où de fair ile et Lomaporer, tour en caraurran La propriés, les
reduit route de se neristés d'esrteltrion on sa pr desits produits, ver les
poñtis dé cle, de slochaut, de chan nu de grnste

Lans Le ons où des conventions avant sou eh de peut Lu free Les trncsaurts
par caualicaions d'y drcarbunes à (ravis d'autras Rats Visrdrafent à Etre prsstes
ea Jesérs Era er République Tékrméque de Mantes, celle el accoudera sa
decrmaon an Commmekeur sosfté Loue Ie aufapés qui pourraient tésulle de
Tentnatirn de ces conedous en favau du Contenu

Les doit vins À Tani M Be tanctérés individielier
onipinteene par Le Canin teur dans Les conclus ésorcées ms Le présent Cort
Les taime Érentueis à a tiers at stimai  'autoniatian préatatle du Ministre.

Len hénefiiaires ds rares
psnr aile 16 pour Le eu
imaltions visées; ls driver

ets dos este mur conditions iatcs po le
: & lexeldon des canalisations et
ons exigées da

1er

i6

1]

évélgpemenr et de prrdueron Vs à l'aile 9. les inaalleions supelémenaires
néensaires an déretoppemnent 4 à l'éxploialion 6 set excédent et son stimarion des
oi y ares.

Le Lontcteor eve alor pholer ne déveiippemeet ot à l'expinirmion de set
ssrènt conformémenx a programe de développement at de production sais el
afproune per Le Bicise dns es conditions prévues à l'atsée 2.3. 21 Les dispositions
a présent Gone app'ihies au léuile Ba S'apeliquenont mie murvidis à
l'excédent de Ga Maurel, sou ser dés arositions purculiènes peus à
laigie 153

Une proteme émise ser apple si la reite où {a commen
Sani Asgoeié es décidée a cuis 4 l'evploiuine du Bison nt

clins de er

où Le Conimieur ne comsidéeni pas Feaplaitatc in fexcilunt de ar
Nine cenuue jrabie et ai Le Goucedemen, À nimporte quil moment, désiait
ile isa CONTACT)

Elise à

joe ce etpartion du parce Br où Lu Ga Nat
F'eseééent que he Gemermenet désirer esse

M Le Gouvemémat ae reporte de Je collrete du ur
ù de taper de 22 ed, à parie ea
éépération avisés, e supporter ua es en sapplémena ne ares

Lans

9 Lnamemenon de Harilltiurs nécesaines aux opératens visées à Lane 81

nléve mens de cl aude par ke Gus are, SOON
<ifrés eunfamément av régles de ar en nupe dau lndusvie pérobère
interaioie et de nmgière à ne pos erlraver Le pruduetion, l'énlévaeat Le
Agen 3 Pole rue pae Le Cac aix

Lane croient de Gaz Narrel Asosfé qui ne serait pes wie dans Fe cadre des
roles 124 a 132 demn ête réinjecté par Le Domaeteur eaneTos, eclui-c ar
Le droit de bob Dei gaz ranfirmérrent ans régles de lot em usage

périliére inemationsle, à rond que  Conracieur Hire 3
aprun émendrant que ce ge peut pas te éconiersiquente it IE D
De tax de récupération du Péleie Bras jar emmjection suivante lee dixp
Famiele SE at que Le finite arprouvz Lei brilage, spihalien qui a sera pas
reineée sas son airée

DISPOSITIONS COMMLINES AU GAZ NAIKEL ASSOCIÉ

ETNON ASSOCIES

Le Comrusteur aura 1e dou de disgozer de sa pat 6 production de Gaz Hatirl,
coniamément aux disrosidans du présent Cerrrat, 1 are égalemeni 1e droit de
procéder à Ta aiparmion des Téqnides de tout Gaz Xl produit, a de 1ransporer,
soeker, nn que vendre due Re marié Local où à féxporttien sa pat des
Tiydusearures guides ain séparés, lesquels seront considunis con A1 Fév
rt au fus de eux partage énre s Paies 85/an l'aele 81

5

Contraste das Ve cadre du présent Cent.

Le Contetene ou 14 binéfcinims des memalens usés st d'autres exploitants
peuvent ramener entre eux pour asser en comm Le Iranspeit des produits ENHrERS
de ours exploitadons, sous réserve des dispesitions de ani 16.3 i-mptès

La prune épalemant Fassoeler ave des Tor qui, » compris Le Guen auast
Soi éireneent, soi par Literie d'un Géganiae pulls on d'une sboiet ET,

saone lexpleiation des ernalsations el taleatians,

peur tél

“ons promener, aecurs eu contre passés eme es nées e rein morammen
srseuctiun ct exploration. a parue des charges,
isole de Tassoution! dou trs

srormisà ltorisarian préalable qu Minisue.

Letretet Jiquis dev esnalhetions e inmllnfons doivent étre
née à are le enlèrt, le rranaport ee levaeuadlen des prdeiis des gisements
an es maine core seche et échmemgues e en particulier de mémière

je valesatin pour La venus du ces produits au départ dax
gsute et 6 pormotee le somezmte êe Jonvironnement es Le développent
tion des gicemens.

Lu ea de pluseu:s dérouvenss d'Edrucathers cas ion gérgraplique.
le Conmeur dur denendre à Tanible avec Les avis explotanns ann la
Gomstuerion en Patience de cancisaions erou frtal'rions permeiant
éractee tont qu are de Jon produerions repeutises Lois mruzoles, acvorls ou

Seat ea roue érvmot êire roues à Lepprton préaable du M

A défaut 'erend ominbe, Le Mist pouver exiger que fe Comaeur ets autres
xgloitent Pages pour Is aenemion un Put ans Lee
élées Buninn dechire el Écoainigués, de Emma evo irsrllatians,

vdition que eee demo puise avoir pour ef d'impser a Cottaéur des
Hrestéamemunte sapin L cer fi alt cuppoutés «4 vai 42 assurer seul Ja
icon du prafet de tmepou, En eat de désreand eare es pan on quest, le
Eeend ae souris à arbre auivaur la procédure prévus à Jértile 29 du present
Eonnt

J'autariarion de lranspuit dÉfytiocarbares pa canijtiaus es aerardée par décret.
El enropaete apaerranon da projet de eursarueen de salsa et nstalltione
ain à fa demande et nonfère À con exécution un éurscléré Mu publique, Catte
Actecistion énpose détaratiou AU publique

L'ocsiraro des ur 8 étalalians séfeétue dans

I conitons fines à aile 7 du pr

L'aunoreiinn de marspert eumrperis égslament pau ke Conttacieus 1e dis établir
des euraealons et iosulllons suc 6e teraieé dant IL Mau pas I prop, Les
mel eraine gré dE servitude de prssnge SU Uanvs de Siren de
Fo acte anche de vi an bon Foncomement 0 calin Laos
Panamera à La merite, dours deg, dans Le

cas de ere pv, à be

#2

Suns commersialiation conjointe de Leurs parts de pendedon om ca Ia éconvente
Ce Gui Nanrel ve aa pa onirement expiible comiitlement,

1517 A Msn des eaux d'évaluation, au cas a Les Parties déodrsionr conjaintement

HSLA Si Le Crrmerour came lère que: Fa

18

té

163

ue l'explosion de cette dés ex junlée ponr d'ienter Le matché Local, où
A ces où le Cntesteur engager à développer et produire ce Une Natal pour
Fecromalon, Le Concteur soumeaa avant la Ga se 29 pére de quare (4) ans
Suis uns demande d'autonsation etelire d'exploiition que le Cinaisemeit
Acoiera ane es comilinns prévues à l'aise 9

Le Comteactaur deven ain precer ou déreiourement et à lexplciution de ce Gaz
Nasuel coisimément se progarmer de dévelonpoent et de prdisüien sous at
npprennsé pa le Ministre ds 5 condiligue prévues à l'ile 8.3, et le dispasiions
Au prisons C'onuee ppleu bles a Pétrole Bol s appliquent mutets mers où Gaz

ab ire des diapos parieulièrs prévus à Taie

ss de Ja découvers de Ge Nœrircl Nor
<Asseuié concernée nes pis pete 1e Miniere pour, avec un préavis de dix-huit
AB aus, qu prunes êe nédue ver Le pemerement du Coniercrar,

li dune et qu ts dérant rdie éronvarie
Le mas, se Coneernr, à Meme des trim déviation, coule que
Aenuvene de Ge Nateel Nan Associé nsc pas commerce Le Goanememnt

poutre, ave un péri de Gad {LB mo, demader au Contracteur a'éeméomnier
es cils au 1e aorfene délimitant rdite décausete

Pa le dat 3 le Crime péri Lu dt au Los Homes qui
pourrient êue prodnls à perds de ire déeouvate, ak Gouverninen pures ions
rats, nu aire éniaer, oue Ve ra 'éralutiont de développe
ruiuelhon, de Ligeniert, de barspoët ei de coma sation ro à
Hour, sans eue cumiripaite pour le Cnatrasieu, à er, eus, ae
as parer préjulce a réadiatiun des Géo Péiolires du Ceaurcteus

GAZ NAÏUIEL ASSOCEE

5 In eus de décoivarte chmmerélate de Péiole Br, Le Co sde
éppurd préta à ati 5.5 it came que In 2rocuctio de z Naturel Assoc est
sérepiinte dsoéder les quamités nécraaires cu Vesouos des Opinuus Peuolièces
relatives à la prete de Pétecte But {y enmatis Le upéraions de
sil éomidéie qie ee ckotdent est suseraibie déve produit 23 qu
ésnmeriales &e es ab le Counacienr aurait avé le Gouverieame d'or ter
expétent, lee Price éralveront conjointement lé: débouctés possibles jour cet
cet az Naturel, à In Suis our Le manghé lei et à exportañon, 6 compris 1e
osaié dire communion emjoiete de leurs pans fe production de cet

onéenr de Ge Natirel an cat où ce excédent née etai pas auement exploite

eomnérvistement, sil que les moveis écossais À 5 come alaion

A en ni les Puetiee comviendraient que le déslgpement de lesotdent de Gaz.
Nate est just, ou uu ea où te Cenaiour désicæait développer «produce cel
eneédent pour lesparitua, Je Contes édqueen dun le progemme de

#

Conte, Le Pix êu Marché du Ge Naruel, exprimé en
Dell per mllion de RTE, sera gl

A A pix obtenu des acheter qu coma le eue de Gaz Neue] à
L'expartiion À des Tic

B) Pour ce qui conan les vents surLe mrché local du Éae Nacarel.en but que
Abe, & un prie Lceneente pue on til re Je Mindstre (ou
enié naicae eue le Gouvenemen. tic pour [à disihution du Ge2
tree sue Je maigéJewal) et lé Canet, sur a base notamment des ca
da moe paages ds meme dséee Ventes dun combustible de
tion au C7 Natal :

À Aure fins de Jupglicarion des actes VUS ui 132, les qértéé de Uar Naturel

disponbls, apurx déduction des qnenires 16 ses jour les bencins des Opéraions
Péhulires,minjsetécs cu brilécs, seront pas en ua ire le Bari de Pérrote
Brut (A que eeesatecing LIÉE} esêtes che 4 Cia Natal mesurés à
rampératite Le 152 € ea le pression amagphéique € LOTUS be sont réputés
ga à (1) Baril de Pécole Bei, sul coneutn coli £a es Tales

TRANSPORT DES HYDROCARBURES PAR CANALISATIONS

Si 2e Cantruteut désire péter au trarenan disease pue canins,
But der L'approbtion prélable par Le Minnie du anéjet des craasnrions et
inérallions cenespae lanes ea délire dus ao e Eenspont

Barnes ours dispchions légidiives où réglemectauss contes Le
Lente à 1e ét éndint la Ces de validé du Coitrt, 2t dans les contians
hétinies a présent tee 6, de trier et de trmaparie dans 545 prop ral ions
à rieur du terdtoÿre de In Résublique Iamique de Mauritanie ainsi que sur 4
plércau ceaninenbt a He éronéaique excaise qud 29 édpen et Jane 16 eue
Siniacentes, où de fair ile et Lomaporer, tour en caraurran La propriés, les
reduit route de se neristés d'esrteltrion on sa pr desits produits, ver les
poñtis dé cle, de slochaut, de chan nu de grnste

Lans Le ons où des conventions avant sou eh de peut Lu free Les trncsaurts
par caualicaions d'y drcarbunes à (ravis d'autras Rats Visrdrafent à Etre prsstes
ea Jesérs Era er République Tékrméque de Mantes, celle el accoudera sa
decrmaon an Commmekeur sosfté Loue Ie aufapés qui pourraient tésulle de
Tentnatirn de ces conedous en favau du Contenu

Les doit vins À Tani M Be tanctérés individielier
onipinteene par Le Canin teur dans Les conclus ésorcées ms Le présent Cort
Les taime Érentueis à a tiers at stimai  'autoniatian préatatle du Ministre.

Len hénefiiaires ds rares
psnr aile 16 pour Le eu
imaltions visées; ls driver

ets dos este mur conditions iatcs po le
: & lexeldon des canalisations et
ons exigées da

1er

i6

1]

évélgpemenr et de prrdueron Vs à l'aile 9. les inaalleions supelémenaires
néensaires an déretoppemnent 4 à l'éxploialion 6 set excédent et son stimarion des
oi y ares.

Le Lontcteor eve alor pholer ne déveiippemeet ot à l'expinirmion de set
ssrènt conformémenx a programe de développement at de production sais el
afproune per Le Bicise dns es conditions prévues à l'atsée 2.3. 21 Les dispositions
a présent Gone app'ihies au léuile Ba S'apeliquenont mie murvidis à
l'excédent de Ga Maurel, sou ser dés arositions purculiènes peus à
laigie 153

Une proteme émise ser apple si la reite où {a commen
Sani Asgoeié es décidée a cuis 4 l'evploiuine du Bison nt

clins de er

où Le Conimieur ne comsidéeni pas Feaplaitatc in fexcilunt de ar
Nine cenuue jrabie et ai Le Goucedemen, À nimporte quil moment, désiait
ile isa CONTACT)

Elise à

joe ce etpartion du parce Br où Lu Ga Nat
F'eseééent que he Gemermenet désirer esse

M Le Gouvemémat ae reporte de Je collrete du ur
ù de taper de 22 ed, à parie ea
éépération avisés, e supporter ua es en sapplémena ne ares

Lans

9 Lnamemenon de Harilltiurs nécesaines aux opératens visées à Lane 81

nléve mens de cl aude par ke Gus are, SOON
<ifrés eunfamément av régles de ar en nupe dau lndusvie pérobère
interaioie et de nmgière à ne pos erlraver Le pruduetion, l'énlévaeat Le
Agen 3 Pole rue pae Le Cac aix

Lane croient de Gaz Narrel Asosfé qui ne serait pes wie dans Fe cadre des
roles 124 a 132 demn ête réinjecté par Le Domaeteur eaneTos, eclui-c ar
Le droit de bob Dei gaz ranfirmérrent ans régles de lot em usage

périliére inemationsle, à rond que  Conracieur Hire 3
aprun émendrant que ce ge peut pas te éconiersiquente it IE D
De tax de récupération du Péleie Bras jar emmjection suivante lee dixp
Famiele SE at que Le finite arprouvz Lei brilage, spihalien qui a sera pas
reineée sas son airée

DISPOSITIONS COMMLINES AU GAZ NAIKEL ASSOCIÉ

ETNON ASSOCIES

Le Comrusteur aura 1e dou de disgozer de sa pat 6 production de Gaz Hatirl,
coniamément aux disrosidans du présent Cerrrat, 1 are égalemeni 1e droit de
procéder à Ta aiparmion des Téqnides de tout Gaz Xl produit, a de 1ransporer,
soeker, nn que vendre due Re marié Local où à féxporttien sa pat des
Tiydusearures guides ain séparés, lesquels seront considunis con A1 Fév
rt au fus de eux partage énre s Paies 85/an l'aele 81

5

Contraste das Ve cadre du présent Cent.

Le Contetene ou 14 binéfcinims des memalens usés st d'autres exploitants
peuvent ramener entre eux pour asser en comm Le Iranspeit des produits ENHrERS
de ours exploitadons, sous réserve des dispesitions de ani 16.3 i-mptès

La prune épalemant Fassoeler ave des Tor qui, » compris Le Guen auast
Soi éireneent, soi par Literie d'un Géganiae pulls on d'une sboiet ET,

saone lexpleiation des ernalsations el taleatians,

peur tél

“ons promener, aecurs eu contre passés eme es nées e rein morammen
srseuctiun ct exploration. a parue des charges,
isole de Tassoution! dou trs

srormisà ltorisarian préalable qu Minisue.

Letretet Jiquis dev esnalhetions e inmllnfons doivent étre
née à are le enlèrt, le rranaport ee levaeuadlen des prdeiis des gisements
an es maine core seche et échmemgues e en particulier de mémière

je valesatin pour La venus du ces produits au départ dax
gsute et 6 pormotee le somezmte êe Jonvironnement es Le développent
tion des gicemens.

Lu ea de pluseu:s dérouvenss d'Edrucathers cas ion gérgraplique.
le Conmeur dur denendre à Tanible avec Les avis explotanns ann la
Gomstuerion en Patience de cancisaions erou frtal'rions permeiant
éractee tont qu are de Jon produerions repeutises Lois mruzoles, acvorls ou

Seat ea roue érvmot êire roues à Lepprton préaable du M

A défaut 'erend ominbe, Le Mist pouver exiger que fe Comaeur ets autres
xgloitent Pages pour Is aenemion un Put ans Lee
élées Buninn dechire el Écoainigués, de Emma evo irsrllatians,

vdition que eee demo puise avoir pour ef d'impser a Cottaéur des
Hrestéamemunte sapin L cer fi alt cuppoutés «4 vai 42 assurer seul Ja
icon du prafet de tmepou, En eat de désreand eare es pan on quest, le
Eeend ae souris à arbre auivaur la procédure prévus à Jértile 29 du present
Eonnt

J'autariarion de lranspuit dÉfytiocarbares pa canijtiaus es aerardée par décret.
El enropaete apaerranon da projet de eursarueen de salsa et nstalltione
ain à fa demande et nonfère À con exécution un éurscléré Mu publique, Catte
Actecistion énpose détaratiou AU publique

L'ocsiraro des ur 8 étalalians séfeétue dans

I conitons fines à aile 7 du pr

L'aunoreiinn de marspert eumrperis égslament pau ke Conttacieus 1e dis établir
des euraealons et iosulllons suc 6e teraieé dant IL Mau pas I prop, Les
mel eraine gré dE servitude de prssnge SU Uanvs de Siren de
Fo acte anche de vi an bon Foncomement 0 calin Laos
Panamera à La merite, dours deg, dans Le

cas de ere pv, à be

168

169

CE

ET

353

HU

5

indemnité Ado, à défur d'ccérd arabe, par luodlé caapéiente pour Le
délerméraion de l'indemnité d'erpropriation

Lorsque Lex earalismons 00 insalore [Uri obsiaste à lufilseion normale des
Lémins et que Le propriéire ea fai La demande, Le Ennranteur ét proc dec &
acquisition éesdis eos, La vareur de ceueei est, À défaut daceore orsiable,

déerminés enmme en matière den pruprhtn

Sauf dr de Poe Méjuire, Lentonseeion de mrampar dipémenbures devient
eadnque Hireue Je Cuetacteur las héréicinos des transfert ds l'anice 16.3
fanvaient pes commencé où Li commence Le svoux prévaut (I) aù aps
lapurobon du projet

Laure asanant Fespliior de calin de uno! d'u ou
dune alto goravaie eh applicin du pren ile 16 peut à fra arc
nisble, re bau ga écision a ire, d'ncegte, Qu La me et re ad

de se Dpt de one encédemire, le purs dei prod prove
espions at que elles yon motré approbation du proie

Cas puodufes ne pruvene fire Pobjet daueure discrimination dans les tarifs de
astra pur dedans ec al ss dé quaié

Les tar tempo gant Exbfis par l'entreprise chargée du 1ranspnr, confarnément
as nes en une dan d'induatri pétrolière iuiscattonsle, et soumis a approbation
à Bonn Qi être dre CEE
mpagrés des modolités de leur détemminaiion et des
euté maditiation whérieure des trs it Hire lobe
ge delai metitée an Mpislee deux €] srais Au moine avant 44 mie en.
vai Pordent es Gall, le ini pou 0 oposton nu tri propos,

Au Minisin, À eu effet, le Bi

iso en expratatron, 36
inuatiars Léces ai

Es fs compare aolaaneat, pour un cocliciut déreeminé dise de
Peine, ne orge pour Panorama ae ananas 8 allions 2eme
rare bénéficiaire ciarsble à elle qui sun sénécaée me amies des lustre
relire intssmatonale pour des eunntisalious installations de eee naine
fonecioanant dans des conditions analogues

In eus de variation importnts des éléments entielfs des El, de ouveaux ls
enant ceempte de res earitien levremt être ni cum vont Jen modalités
prés eds

Si de ot Lun is trufaies Ps lanionaton de transe d'Hynenihurs pat
cralisions contrevient aux dispestions de présenc urde'e 16 ou reliés à la
aseurité publique ou à la puotecion de l'environemenr, ie Mioue |! adrene une
ane &4 erreure d'avui à 82 colorer à ces dapesilions due hi délai de deu [23
me auf de ea ab ds série on bien 1e #ôfemce ratiomals exiger ne
plissen india desdites Bposiions.

5 irtiessé ne ge confune pr à ces jonction, fe Mae peut promcer, le eu
échéant, rent In neue part de Tirérercé der lucie, lu pe om régle de
L'esploiaton ak ai et ques de ée dur

ET

sont pes sponébies rm Réguiique tamique de Maurtaie à eoudiions équivaleures
utermés de pi, quan, quel, conditions de paient et déni 1ierai

Bas emplois exariié ee laura milles areiés traiter en Réjulique Ilaciaue
de Madierte pour de compre du Comtaeteur où de se saus-raïante cuiunt L duoit
dimporet un République Hlaigve de Maurinie, ioës de leur pride anni
instalation, Jaues let pécsnneas ct nmexrue.

Tenues es mérhandiss visées à Laits 181 due Le Castéacten, ses ous-atant 21
Ac amples espucis 6€ Leu Hamles aura Le den importer sect toentent
exonérés 4e dos dr ee mas quelques.

ae es penis at denrées canaoniaaes soit soumis aime de droit

Stan Le vs, à
Sue pré

apphicebles no celles ges répines

dise imaoéxs del
ve.

venant pont entrées de tons ar et

ke mardis ésporbbles setôr admises di dpime adm
Lanmansire avec eut, en suspension des droit etes de dre

Tonsfois, es jets el ef porvomnels es domestiques ne sera exonérés que
ile sont impacts 4 ne seule expéeifon à mon da Fhngement de
nésenee.

Le Contracieu ex ser souriante, pour Jeux propre rompre ain que peur ie compte
des purunnes is à Ueicle V8L rene le dr: de 1éearer be de Ja
Répuflique Islamique de Maucltas en Lanchice de Lu duoïts #4 Les, à Loët
mneraeal oules Les méarhandises inporées lan lartiele 8.1, Y'exeuption de celles
dent prop est mansféree au onvemement a ire de d'aricie 24,

Le Contrareur et ses sous rot Le droit de vel am équique Je imiqne
de Maurienne, à Ja condition diner an préclahte le Ministre de lon écrin de
vendee, los mamie, malériuis, muchénes, équipements, piéces de cochange ét

snmtles qu'ils aura imporés quad US de Serun lue utiLsés pou
tions Pres D pat entephn que, dans ce en5,ingarber au ve
repli tontes ex formmailés prasile pau Le réglementation ét rigéeur ét de payer

Le Comirscleur, ses ons et feux trangoreurs aemom, panda Le durée de ce
Écrit, Je

ri d'epoder lbnement au puit d'enpeiziqn che si à cer elle, ea
Ans dois 21 avcs de onans 2% à 1'nparte quel current, Le portion
nes à laque fe Cemtrpetour « dot suivant ee disppstions du Contes,
vs déduction de roues Les lermins Hits où Gouvernement. Cepeulam, le
da Gouvernement a ie pds Vendee Be péols vu 1e
alles le Réputique Hlerique de Meuitentz

a
Gntratent Semi à La da
a moauritnit à des paÿ3, déclne

Si, dans un déni de Lis (F3 moi aprés Ie mise en régie, Fintéresé ne ses pas
coufomé à ses obigosiens, le reait de laueisnion de amant en ce qu Le
concerne us promme lez droit de l'intéressé om téansiré praoïteiment Pat

out entepuise prosédi, à quelque dire que ce of, a Manque d'Ésaucubures
pr anni est mramise pour Tiriplanadon des canalisations 2 stations #5
plearion, aux obligations et au droits défis a: pr sale ainsi quan,
ee Fiscal dont béni fe Ceres te que prévu ne Le pré: Ut.

47 OBLICATION D'APPROVISIONNEMENT DU MARCHE
INTERIEUR EN PETROLE BRUT

121 Le Comataure Cbligmion de see an pit Lés Besoins de La canainmaion
irvériene on Pétrole Bu de sharique de Matane, dhne a 62e
Gouremmement ae guet tes safaire sur 2e où Les pas de produite qui ui

V2 À dei effet, le Catane demand parie de sa production de Péteule Beui en
Mpublique Telamique de Mauitnis à vendre où Gouvernement où à [santa
désigné pur Le Gouvermenent, s celurei Le lui derande, 2 parier nérewaire à Le
ratisfiction dés bésoius de Ea commen inrériaure du paye, re a min 3,
poirentase qua In quantité de Pérle Br produire ps Le Cortes pendu
Année Give représente pau ppeut à la quant totale de Petcole Br produite ea
épuré rique de Mavrénie perdent e Aonie

T3 Le Minis nouer per ét au Countgteur, au plus lard de Lee lobes de chaque
Année € quittés de Patéole Praz eu chain den end an
présent article, au era de L'Amée Cri suite, 325 vais areas
a Geusemement çu à Latibubure dép par le Couvemement par quenilés
riserimbléeapet égales et à des imesvaline de femps réguliers an cours de 156*
Arée, snivant der modetiés Maé aesonl aire Paris.

LA Le prix du Pete Brant vend par le Cnrmetenc a Guncemeunt se Le Pris
de Marché dll suitanes es dispeions de Turiele He 1 sen pabte ou
Conte en Dollars.

18 IMPORTATION ET EXPORTATION

VE Le Commnaeueur aura Le doit d'imparter en Hépubliqne Islamique de Maudtnie, jour
an comp où pour le conpe de ae sous-ilus, baies Les marchadies,
mnércis, moshines, équipements, piéces de came 6 mes coran He
dirccrament masses à a Bone éxeurion de Opératiuns PérsE ré,

T1 est entend qu Le
Anpuraions céfnies dessus qe dans

isacteur el ges sasarltnnté engagent à ne procdder an

f

E]

6 Joue es importations et expartarions. aux tennis 62 De Con, ser soude au
Hamas regie par I docs mais ne donner@uk Ton à aucun puienient, sauf
dispositions de l'aile 18.2, en slsco du régime douanes dent le Conracteur
Vénétie,

19 CHANGE

19.1 Le Corot sn eur le glemenü lin da son dés ces applierdte
1e Réplique Islamique de Manvitarie, étant ent que pondautJa durgs du présent
Cire Cancteu ee ac rouscimtints bénéficient des gratis urnes en ce
avi concerne sscholremen les Opérarñns Péniéres

5 Drui ouvrit et dopé
Hsanique de Mature;

des dora baneires on dehors de la République

Ge Lait conraer a l'étrange Les enonumes nées a lexéruron de lens
acuité en République signe de Marritaniss

A Deoie déneubees et de cosanter à Iépnigee tous Les fonds diquis 6
emerutés à Léa 3 compos les FIUS provsaur des seniei
Egémeunes, ee don Gapores lement durs Là lime des moants
excédans Lie obus ficales el Les begoités Len pau Lee Opéra
Fétéliéres en République annee 2e Méandionie;

nl canal Hlemenc hors de La République Lelassique de Maine
les areas des ventes de Lt pradition dHsdefhens avenant an
Conranteux dans de cadre du présere Contes ainsi que Les dividendes
du eat dirre péovena dès (pales Ft;

ä sement à Manger le entrepuiss rangées foursisseurs

Ale biens et de surrieee mécasrdie à La afin ex Oran PE

5 Dci de pratiquer por es Docofne ds pére Péiclibe le clan de La
Home natisie ex dez devises deengées couveribles, pue Fintermééiair
es Langues et aparts salles en République Iique de Manritan et

Siemane habités, à fs ess de change non moins Duras pour Le
au du ses comte que fe dues du jour où que Le du

Sérérilemeet spelieuble eu Réiaiue Idmique de Mauranfe aux autres

fines jar de options de chaige

192 Le Conde devré soumellé au Ministe chargé des finances, au plés tal
uannteing (5) eur nérés I Ml de chaos Trimuste, ve enpport déteitiant les
epéraions de change elfremées au cœur da Trinesire deoulé cou ie eue du
Cons y aumprs Le anouvenens e Jonda sur Les comptes ouverts à
éeutés confaemémens ae Gprtions de l'aile 101 4) 424603

MA Les calé epatés du Contacter aura dvi selon La céfiementalion se
vigueue dans La République Blnigue de Mauritanie, au change bee cou virer
Tiboo pas dongire de Bu économies dur Leurs sales air que ee

Le où les marérus et dupe ne,

168

169

CE

ET

353

HU

5

indemnité Ado, à défur d'ccérd arabe, par luodlé caapéiente pour Le
délerméraion de l'indemnité d'erpropriation

Lorsque Lex earalismons 00 insalore [Uri obsiaste à lufilseion normale des
Lémins et que Le propriéire ea fai La demande, Le Ennranteur ét proc dec &
acquisition éesdis eos, La vareur de ceueei est, À défaut daceore orsiable,

déerminés enmme en matière den pruprhtn

Sauf dr de Poe Méjuire, Lentonseeion de mrampar dipémenbures devient
eadnque Hireue Je Cuetacteur las héréicinos des transfert ds l'anice 16.3
fanvaient pes commencé où Li commence Le svoux prévaut (I) aù aps
lapurobon du projet

Laure asanant Fespliior de calin de uno! d'u ou
dune alto goravaie eh applicin du pren ile 16 peut à fra arc
nisble, re bau ga écision a ire, d'ncegte, Qu La me et re ad

de se Dpt de one encédemire, le purs dei prod prove
espions at que elles yon motré approbation du proie

Cas puodufes ne pruvene fire Pobjet daueure discrimination dans les tarifs de
astra pur dedans ec al ss dé quaié

Les tar tempo gant Exbfis par l'entreprise chargée du 1ranspnr, confarnément
as nes en une dan d'induatri pétrolière iuiscattonsle, et soumis a approbation
à Bonn Qi être dre CEE
mpagrés des modolités de leur détemminaiion et des
euté maditiation whérieure des trs it Hire lobe
ge delai metitée an Mpislee deux €] srais Au moine avant 44 mie en.
vai Pordent es Gall, le ini pou 0 oposton nu tri propos,

Au Minisin, À eu effet, le Bi

iso en expratatron, 36
inuatiars Léces ai

Es fs compare aolaaneat, pour un cocliciut déreeminé dise de
Peine, ne orge pour Panorama ae ananas 8 allions 2eme
rare bénéficiaire ciarsble à elle qui sun sénécaée me amies des lustre
relire intssmatonale pour des eunntisalious installations de eee naine
fonecioanant dans des conditions analogues

In eus de variation importnts des éléments entielfs des El, de ouveaux ls
enant ceempte de res earitien levremt être ni cum vont Jen modalités
prés eds

Si de ot Lun is trufaies Ps lanionaton de transe d'Hynenihurs pat
cralisions contrevient aux dispestions de présenc urde'e 16 ou reliés à la
aseurité publique ou à la puotecion de l'environemenr, ie Mioue |! adrene une
ane &4 erreure d'avui à 82 colorer à ces dapesilions due hi délai de deu [23
me auf de ea ab ds série on bien 1e #ôfemce ratiomals exiger ne
plissen india desdites Bposiions.

5 irtiessé ne ge confune pr à ces jonction, fe Mae peut promcer, le eu
échéant, rent In neue part de Tirérercé der lucie, lu pe om régle de
L'esploiaton ak ai et ques de ée dur

ET

sont pes sponébies rm Réguiique tamique de Maurtaie à eoudiions équivaleures
utermés de pi, quan, quel, conditions de paient et déni 1ierai

Bas emplois exariié ee laura milles areiés traiter en Réjulique Ilaciaue
de Madierte pour de compre du Comtaeteur où de se saus-raïante cuiunt L duoit
dimporet un République Hlaigve de Maurinie, ioës de leur pride anni
instalation, Jaues let pécsnneas ct nmexrue.

Tenues es mérhandiss visées à Laits 181 due Le Castéacten, ses ous-atant 21
Ac amples espucis 6€ Leu Hamles aura Le den importer sect toentent
exonérés 4e dos dr ee mas quelques.

ae es penis at denrées canaoniaaes soit soumis aime de droit

Stan Le vs, à
Sue pré

apphicebles no celles ges répines

dise imaoéxs del
ve.

venant pont entrées de tons ar et

ke mardis ésporbbles setôr admises di dpime adm
Lanmansire avec eut, en suspension des droit etes de dre

Tonsfois, es jets el ef porvomnels es domestiques ne sera exonérés que
ile sont impacts 4 ne seule expéeifon à mon da Fhngement de
nésenee.

Le Contracieu ex ser souriante, pour Jeux propre rompre ain que peur ie compte
des purunnes is à Ueicle V8L rene le dr: de 1éearer be de Ja
Répuflique Islamique de Maucltas en Lanchice de Lu duoïts #4 Les, à Loët
mneraeal oules Les méarhandises inporées lan lartiele 8.1, Y'exeuption de celles
dent prop est mansféree au onvemement a ire de d'aricie 24,

Le Contrareur et ses sous rot Le droit de vel am équique Je imiqne
de Maurienne, à Ja condition diner an préclahte le Ministre de lon écrin de
vendee, los mamie, malériuis, muchénes, équipements, piéces de cochange ét

snmtles qu'ils aura imporés quad US de Serun lue utiLsés pou
tions Pres D pat entephn que, dans ce en5,ingarber au ve
repli tontes ex formmailés prasile pau Le réglementation ét rigéeur ét de payer

Le Comirscleur, ses ons et feux trangoreurs aemom, panda Le durée de ce
Écrit, Je

ri d'epoder lbnement au puit d'enpeiziqn che si à cer elle, ea
Ans dois 21 avcs de onans 2% à 1'nparte quel current, Le portion
nes à laque fe Cemtrpetour « dot suivant ee disppstions du Contes,
vs déduction de roues Les lermins Hits où Gouvernement. Cepeulam, le
da Gouvernement a ie pds Vendee Be péols vu 1e
alles le Réputique Hlerique de Meuitentz

a
Gntratent Semi à La da
a moauritnit à des paÿ3, déclne

Si, dans un déni de Lis (F3 moi aprés Ie mise en régie, Fintéresé ne ses pas
coufomé à ses obigosiens, le reait de laueisnion de amant en ce qu Le
concerne us promme lez droit de l'intéressé om téansiré praoïteiment Pat

out entepuise prosédi, à quelque dire que ce of, a Manque d'Ésaucubures
pr anni est mramise pour Tiriplanadon des canalisations 2 stations #5
plearion, aux obligations et au droits défis a: pr sale ainsi quan,
ee Fiscal dont béni fe Ceres te que prévu ne Le pré: Ut.

47 OBLICATION D'APPROVISIONNEMENT DU MARCHE
INTERIEUR EN PETROLE BRUT

121 Le Comataure Cbligmion de see an pit Lés Besoins de La canainmaion
irvériene on Pétrole Bu de sharique de Matane, dhne a 62e
Gouremmement ae guet tes safaire sur 2e où Les pas de produite qui ui

V2 À dei effet, le Catane demand parie de sa production de Péteule Beui en
Mpublique Telamique de Mauitnis à vendre où Gouvernement où à [santa
désigné pur Le Gouvermenent, s celurei Le lui derande, 2 parier nérewaire à Le
ratisfiction dés bésoius de Ea commen inrériaure du paye, re a min 3,
poirentase qua In quantité de Pérle Br produire ps Le Cortes pendu
Année Give représente pau ppeut à la quant totale de Petcole Br produite ea
épuré rique de Mavrénie perdent e Aonie

T3 Le Minis nouer per ét au Countgteur, au plus lard de Lee lobes de chaque
Année € quittés de Patéole Praz eu chain den end an
présent article, au era de L'Amée Cri suite, 325 vais areas
a Geusemement çu à Latibubure dép par le Couvemement par quenilés
riserimbléeapet égales et à des imesvaline de femps réguliers an cours de 156*
Arée, snivant der modetiés Maé aesonl aire Paris.

LA Le prix du Pete Brant vend par le Cnrmetenc a Guncemeunt se Le Pris
de Marché dll suitanes es dispeions de Turiele He 1 sen pabte ou
Conte en Dollars.

18 IMPORTATION ET EXPORTATION

VE Le Commnaeueur aura Le doit d'imparter en Hépubliqne Islamique de Maudtnie, jour
an comp où pour le conpe de ae sous-ilus, baies Les marchadies,
mnércis, moshines, équipements, piéces de came 6 mes coran He
dirccrament masses à a Bone éxeurion de Opératiuns PérsE ré,

T1 est entend qu Le
Anpuraions céfnies dessus qe dans

isacteur el ges sasarltnnté engagent à ne procdder an

f

E]

6 Joue es importations et expartarions. aux tennis 62 De Con, ser soude au
Hamas regie par I docs mais ne donner@uk Ton à aucun puienient, sauf
dispositions de l'aile 18.2, en slsco du régime douanes dent le Conracteur
Vénétie,

19 CHANGE

19.1 Le Corot sn eur le glemenü lin da son dés ces applierdte
1e Réplique Islamique de Manvitarie, étant ent que pondautJa durgs du présent
Cire Cancteu ee ac rouscimtints bénéficient des gratis urnes en ce
avi concerne sscholremen les Opérarñns Péniéres

5 Drui ouvrit et dopé
Hsanique de Mature;

des dora baneires on dehors de la République

Ge Lait conraer a l'étrange Les enonumes nées a lexéruron de lens
acuité en République signe de Marritaniss

A Deoie déneubees et de cosanter à Iépnigee tous Les fonds diquis 6
emerutés à Léa 3 compos les FIUS provsaur des seniei
Egémeunes, ee don Gapores lement durs Là lime des moants
excédans Lie obus ficales el Les begoités Len pau Lee Opéra
Fétéliéres en République annee 2e Méandionie;

nl canal Hlemenc hors de La République Lelassique de Maine
les areas des ventes de Lt pradition dHsdefhens avenant an
Conranteux dans de cadre du présere Contes ainsi que Les dividendes
du eat dirre péovena dès (pales Ft;

ä sement à Manger le entrepuiss rangées foursisseurs

Ale biens et de surrieee mécasrdie à La afin ex Oran PE

5 Dci de pratiquer por es Docofne ds pére Péiclibe le clan de La
Home natisie ex dez devises deengées couveribles, pue Fintermééiair
es Langues et aparts salles en République Iique de Manritan et

Siemane habités, à fs ess de change non moins Duras pour Le
au du ses comte que fe dues du jour où que Le du

Sérérilemeet spelieuble eu Réiaiue Idmique de Mauranfe aux autres

fines jar de options de chaige

192 Le Conde devré soumellé au Ministe chargé des finances, au plés tal
uannteing (5) eur nérés I Ml de chaos Trimuste, ve enpport déteitiant les
epéraions de change elfremées au cœur da Trinesire deoulé cou ie eue du
Cons y aumprs Le anouvenens e Jonda sur Les comptes ouverts à
éeutés confaemémens ae Gprtions de l'aile 101 4) 424603

MA Les calé epatés du Contacter aura dvi selon La céfiementalion se
vigueue dans La République Blnigue de Mauritanie, au change bee cou virer
Tiboo pas dongire de Bu économies dur Leurs sales air que ee

Le où les marérus et dupe ne,

168

169

CE

ET

353

HU

5

indemnité Ado, à défur d'ccérd arabe, par luodlé caapéiente pour Le
délerméraion de l'indemnité d'erpropriation

Lorsque Lex earalismons 00 insalore [Uri obsiaste à lufilseion normale des
Lémins et que Le propriéire ea fai La demande, Le Ennranteur ét proc dec &
acquisition éesdis eos, La vareur de ceueei est, À défaut daceore orsiable,

déerminés enmme en matière den pruprhtn

Sauf dr de Poe Méjuire, Lentonseeion de mrampar dipémenbures devient
eadnque Hireue Je Cuetacteur las héréicinos des transfert ds l'anice 16.3
fanvaient pes commencé où Li commence Le svoux prévaut (I) aù aps
lapurobon du projet

Laure asanant Fespliior de calin de uno! d'u ou
dune alto goravaie eh applicin du pren ile 16 peut à fra arc
nisble, re bau ga écision a ire, d'ncegte, Qu La me et re ad

de se Dpt de one encédemire, le purs dei prod prove
espions at que elles yon motré approbation du proie

Cas puodufes ne pruvene fire Pobjet daueure discrimination dans les tarifs de
astra pur dedans ec al ss dé quaié

Les tar tempo gant Exbfis par l'entreprise chargée du 1ranspnr, confarnément
as nes en une dan d'induatri pétrolière iuiscattonsle, et soumis a approbation
à Bonn Qi être dre CEE
mpagrés des modolités de leur détemminaiion et des
euté maditiation whérieure des trs it Hire lobe
ge delai metitée an Mpislee deux €] srais Au moine avant 44 mie en.
vai Pordent es Gall, le ini pou 0 oposton nu tri propos,

Au Minisin, À eu effet, le Bi

iso en expratatron, 36
inuatiars Léces ai

Es fs compare aolaaneat, pour un cocliciut déreeminé dise de
Peine, ne orge pour Panorama ae ananas 8 allions 2eme
rare bénéficiaire ciarsble à elle qui sun sénécaée me amies des lustre
relire intssmatonale pour des eunntisalious installations de eee naine
fonecioanant dans des conditions analogues

In eus de variation importnts des éléments entielfs des El, de ouveaux ls
enant ceempte de res earitien levremt être ni cum vont Jen modalités
prés eds

Si de ot Lun is trufaies Ps lanionaton de transe d'Hynenihurs pat
cralisions contrevient aux dispestions de présenc urde'e 16 ou reliés à la
aseurité publique ou à la puotecion de l'environemenr, ie Mioue |! adrene une
ane &4 erreure d'avui à 82 colorer à ces dapesilions due hi délai de deu [23
me auf de ea ab ds série on bien 1e #ôfemce ratiomals exiger ne
plissen india desdites Bposiions.

5 irtiessé ne ge confune pr à ces jonction, fe Mae peut promcer, le eu
échéant, rent In neue part de Tirérercé der lucie, lu pe om régle de
L'esploiaton ak ai et ques de ée dur

ET

sont pes sponébies rm Réguiique tamique de Maurtaie à eoudiions équivaleures
utermés de pi, quan, quel, conditions de paient et déni 1ierai

Bas emplois exariié ee laura milles areiés traiter en Réjulique Ilaciaue
de Madierte pour de compre du Comtaeteur où de se saus-raïante cuiunt L duoit
dimporet un République Hlaigve de Maurinie, ioës de leur pride anni
instalation, Jaues let pécsnneas ct nmexrue.

Tenues es mérhandiss visées à Laits 181 due Le Castéacten, ses ous-atant 21
Ac amples espucis 6€ Leu Hamles aura Le den importer sect toentent
exonérés 4e dos dr ee mas quelques.

ae es penis at denrées canaoniaaes soit soumis aime de droit

Stan Le vs, à
Sue pré

apphicebles no celles ges répines

dise imaoéxs del
ve.

venant pont entrées de tons ar et

ke mardis ésporbbles setôr admises di dpime adm
Lanmansire avec eut, en suspension des droit etes de dre

Tonsfois, es jets el ef porvomnels es domestiques ne sera exonérés que
ile sont impacts 4 ne seule expéeifon à mon da Fhngement de
nésenee.

Le Contracieu ex ser souriante, pour Jeux propre rompre ain que peur ie compte
des purunnes is à Ueicle V8L rene le dr: de 1éearer be de Ja
Répuflique Islamique de Maucltas en Lanchice de Lu duoïts #4 Les, à Loët
mneraeal oules Les méarhandises inporées lan lartiele 8.1, Y'exeuption de celles
dent prop est mansféree au onvemement a ire de d'aricie 24,

Le Contrareur et ses sous rot Le droit de vel am équique Je imiqne
de Maurienne, à Ja condition diner an préclahte le Ministre de lon écrin de
vendee, los mamie, malériuis, muchénes, équipements, piéces de cochange ét

snmtles qu'ils aura imporés quad US de Serun lue utiLsés pou
tions Pres D pat entephn que, dans ce en5,ingarber au ve
repli tontes ex formmailés prasile pau Le réglementation ét rigéeur ét de payer

Le Comirscleur, ses ons et feux trangoreurs aemom, panda Le durée de ce
Écrit, Je

ri d'epoder lbnement au puit d'enpeiziqn che si à cer elle, ea
Ans dois 21 avcs de onans 2% à 1'nparte quel current, Le portion
nes à laque fe Cemtrpetour « dot suivant ee disppstions du Contes,
vs déduction de roues Les lermins Hits où Gouvernement. Cepeulam, le
da Gouvernement a ie pds Vendee Be péols vu 1e
alles le Réputique Hlerique de Meuitentz

a
Gntratent Semi à La da
a moauritnit à des paÿ3, déclne

Si, dans un déni de Lis (F3 moi aprés Ie mise en régie, Fintéresé ne ses pas
coufomé à ses obigosiens, le reait de laueisnion de amant en ce qu Le
concerne us promme lez droit de l'intéressé om téansiré praoïteiment Pat

out entepuise prosédi, à quelque dire que ce of, a Manque d'Ésaucubures
pr anni est mramise pour Tiriplanadon des canalisations 2 stations #5
plearion, aux obligations et au droits défis a: pr sale ainsi quan,
ee Fiscal dont béni fe Ceres te que prévu ne Le pré: Ut.

47 OBLICATION D'APPROVISIONNEMENT DU MARCHE
INTERIEUR EN PETROLE BRUT

121 Le Comataure Cbligmion de see an pit Lés Besoins de La canainmaion
irvériene on Pétrole Bu de sharique de Matane, dhne a 62e
Gouremmement ae guet tes safaire sur 2e où Les pas de produite qui ui

V2 À dei effet, le Catane demand parie de sa production de Péteule Beui en
Mpublique Telamique de Mauitnis à vendre où Gouvernement où à [santa
désigné pur Le Gouvermenent, s celurei Le lui derande, 2 parier nérewaire à Le
ratisfiction dés bésoius de Ea commen inrériaure du paye, re a min 3,
poirentase qua In quantité de Pérle Br produire ps Le Cortes pendu
Année Give représente pau ppeut à la quant totale de Petcole Br produite ea
épuré rique de Mavrénie perdent e Aonie

T3 Le Minis nouer per ét au Countgteur, au plus lard de Lee lobes de chaque
Année € quittés de Patéole Praz eu chain den end an
présent article, au era de L'Amée Cri suite, 325 vais areas
a Geusemement çu à Latibubure dép par le Couvemement par quenilés
riserimbléeapet égales et à des imesvaline de femps réguliers an cours de 156*
Arée, snivant der modetiés Maé aesonl aire Paris.

LA Le prix du Pete Brant vend par le Cnrmetenc a Guncemeunt se Le Pris
de Marché dll suitanes es dispeions de Turiele He 1 sen pabte ou
Conte en Dollars.

18 IMPORTATION ET EXPORTATION

VE Le Commnaeueur aura Le doit d'imparter en Hépubliqne Islamique de Maudtnie, jour
an comp où pour le conpe de ae sous-ilus, baies Les marchadies,
mnércis, moshines, équipements, piéces de came 6 mes coran He
dirccrament masses à a Bone éxeurion de Opératiuns PérsE ré,

T1 est entend qu Le
Anpuraions céfnies dessus qe dans

isacteur el ges sasarltnnté engagent à ne procdder an

f

E]

6 Joue es importations et expartarions. aux tennis 62 De Con, ser soude au
Hamas regie par I docs mais ne donner@uk Ton à aucun puienient, sauf
dispositions de l'aile 18.2, en slsco du régime douanes dent le Conracteur
Vénétie,

19 CHANGE

19.1 Le Corot sn eur le glemenü lin da son dés ces applierdte
1e Réplique Islamique de Manvitarie, étant ent que pondautJa durgs du présent
Cire Cancteu ee ac rouscimtints bénéficient des gratis urnes en ce
avi concerne sscholremen les Opérarñns Péniéres

5 Drui ouvrit et dopé
Hsanique de Mature;

des dora baneires on dehors de la République

Ge Lait conraer a l'étrange Les enonumes nées a lexéruron de lens
acuité en République signe de Marritaniss

A Deoie déneubees et de cosanter à Iépnigee tous Les fonds diquis 6
emerutés à Léa 3 compos les FIUS provsaur des seniei
Egémeunes, ee don Gapores lement durs Là lime des moants
excédans Lie obus ficales el Les begoités Len pau Lee Opéra
Fétéliéres en République annee 2e Méandionie;

nl canal Hlemenc hors de La République Lelassique de Maine
les areas des ventes de Lt pradition dHsdefhens avenant an
Conranteux dans de cadre du présere Contes ainsi que Les dividendes
du eat dirre péovena dès (pales Ft;

ä sement à Manger le entrepuiss rangées foursisseurs

Ale biens et de surrieee mécasrdie à La afin ex Oran PE

5 Dci de pratiquer por es Docofne ds pére Péiclibe le clan de La
Home natisie ex dez devises deengées couveribles, pue Fintermééiair
es Langues et aparts salles en République Iique de Manritan et

Siemane habités, à fs ess de change non moins Duras pour Le
au du ses comte que fe dues du jour où que Le du

Sérérilemeet spelieuble eu Réiaiue Idmique de Mauranfe aux autres

fines jar de options de chaige

192 Le Conde devré soumellé au Ministe chargé des finances, au plés tal
uannteing (5) eur nérés I Ml de chaos Trimuste, ve enpport déteitiant les
epéraions de change elfremées au cœur da Trinesire deoulé cou ie eue du
Cons y aumprs Le anouvenens e Jonda sur Les comptes ouverts à
éeutés confaemémens ae Gprtions de l'aile 101 4) 424603

MA Les calé epatés du Contacter aura dvi selon La céfiementalion se
vigueue dans La République Blnigue de Mauritanie, au change bee cou virer
Tiboo pas dongire de Bu économies dur Leurs sales air que ee

Le où les marérus et dupe ne,

168

169

CE

ET

353

HU

5

indemnité Ado, à défur d'ccérd arabe, par luodlé caapéiente pour Le
délerméraion de l'indemnité d'erpropriation

Lorsque Lex earalismons 00 insalore [Uri obsiaste à lufilseion normale des
Lémins et que Le propriéire ea fai La demande, Le Ennranteur ét proc dec &
acquisition éesdis eos, La vareur de ceueei est, À défaut daceore orsiable,

déerminés enmme en matière den pruprhtn

Sauf dr de Poe Méjuire, Lentonseeion de mrampar dipémenbures devient
eadnque Hireue Je Cuetacteur las héréicinos des transfert ds l'anice 16.3
fanvaient pes commencé où Li commence Le svoux prévaut (I) aù aps
lapurobon du projet

Laure asanant Fespliior de calin de uno! d'u ou
dune alto goravaie eh applicin du pren ile 16 peut à fra arc
nisble, re bau ga écision a ire, d'ncegte, Qu La me et re ad

de se Dpt de one encédemire, le purs dei prod prove
espions at que elles yon motré approbation du proie

Cas puodufes ne pruvene fire Pobjet daueure discrimination dans les tarifs de
astra pur dedans ec al ss dé quaié

Les tar tempo gant Exbfis par l'entreprise chargée du 1ranspnr, confarnément
as nes en une dan d'induatri pétrolière iuiscattonsle, et soumis a approbation
à Bonn Qi être dre CEE
mpagrés des modolités de leur détemminaiion et des
euté maditiation whérieure des trs it Hire lobe
ge delai metitée an Mpislee deux €] srais Au moine avant 44 mie en.
vai Pordent es Gall, le ini pou 0 oposton nu tri propos,

Au Minisin, À eu effet, le Bi

iso en expratatron, 36
inuatiars Léces ai

Es fs compare aolaaneat, pour un cocliciut déreeminé dise de
Peine, ne orge pour Panorama ae ananas 8 allions 2eme
rare bénéficiaire ciarsble à elle qui sun sénécaée me amies des lustre
relire intssmatonale pour des eunntisalious installations de eee naine
fonecioanant dans des conditions analogues

In eus de variation importnts des éléments entielfs des El, de ouveaux ls
enant ceempte de res earitien levremt être ni cum vont Jen modalités
prés eds

Si de ot Lun is trufaies Ps lanionaton de transe d'Hynenihurs pat
cralisions contrevient aux dispestions de présenc urde'e 16 ou reliés à la
aseurité publique ou à la puotecion de l'environemenr, ie Mioue |! adrene une
ane &4 erreure d'avui à 82 colorer à ces dapesilions due hi délai de deu [23
me auf de ea ab ds série on bien 1e #ôfemce ratiomals exiger ne
plissen india desdites Bposiions.

5 irtiessé ne ge confune pr à ces jonction, fe Mae peut promcer, le eu
échéant, rent In neue part de Tirérercé der lucie, lu pe om régle de
L'esploiaton ak ai et ques de ée dur

ET

sont pes sponébies rm Réguiique tamique de Maurtaie à eoudiions équivaleures
utermés de pi, quan, quel, conditions de paient et déni 1ierai

Bas emplois exariié ee laura milles areiés traiter en Réjulique Ilaciaue
de Madierte pour de compre du Comtaeteur où de se saus-raïante cuiunt L duoit
dimporet un République Hlaigve de Maurinie, ioës de leur pride anni
instalation, Jaues let pécsnneas ct nmexrue.

Tenues es mérhandiss visées à Laits 181 due Le Castéacten, ses ous-atant 21
Ac amples espucis 6€ Leu Hamles aura Le den importer sect toentent
exonérés 4e dos dr ee mas quelques.

ae es penis at denrées canaoniaaes soit soumis aime de droit

Stan Le vs, à
Sue pré

apphicebles no celles ges répines

dise imaoéxs del
ve.

venant pont entrées de tons ar et

ke mardis ésporbbles setôr admises di dpime adm
Lanmansire avec eut, en suspension des droit etes de dre

Tonsfois, es jets el ef porvomnels es domestiques ne sera exonérés que
ile sont impacts 4 ne seule expéeifon à mon da Fhngement de
nésenee.

Le Contracieu ex ser souriante, pour Jeux propre rompre ain que peur ie compte
des purunnes is à Ueicle V8L rene le dr: de 1éearer be de Ja
Répuflique Islamique de Maucltas en Lanchice de Lu duoïts #4 Les, à Loët
mneraeal oules Les méarhandises inporées lan lartiele 8.1, Y'exeuption de celles
dent prop est mansféree au onvemement a ire de d'aricie 24,

Le Contrareur et ses sous rot Le droit de vel am équique Je imiqne
de Maurienne, à Ja condition diner an préclahte le Ministre de lon écrin de
vendee, los mamie, malériuis, muchénes, équipements, piéces de cochange ét

snmtles qu'ils aura imporés quad US de Serun lue utiLsés pou
tions Pres D pat entephn que, dans ce en5,ingarber au ve
repli tontes ex formmailés prasile pau Le réglementation ét rigéeur ét de payer

Le Comirscleur, ses ons et feux trangoreurs aemom, panda Le durée de ce
Écrit, Je

ri d'epoder lbnement au puit d'enpeiziqn che si à cer elle, ea
Ans dois 21 avcs de onans 2% à 1'nparte quel current, Le portion
nes à laque fe Cemtrpetour « dot suivant ee disppstions du Contes,
vs déduction de roues Les lermins Hits où Gouvernement. Cepeulam, le
da Gouvernement a ie pds Vendee Be péols vu 1e
alles le Réputique Hlerique de Meuitentz

a
Gntratent Semi à La da
a moauritnit à des paÿ3, déclne

Si, dans un déni de Lis (F3 moi aprés Ie mise en régie, Fintéresé ne ses pas
coufomé à ses obigosiens, le reait de laueisnion de amant en ce qu Le
concerne us promme lez droit de l'intéressé om téansiré praoïteiment Pat

out entepuise prosédi, à quelque dire que ce of, a Manque d'Ésaucubures
pr anni est mramise pour Tiriplanadon des canalisations 2 stations #5
plearion, aux obligations et au droits défis a: pr sale ainsi quan,
ee Fiscal dont béni fe Ceres te que prévu ne Le pré: Ut.

47 OBLICATION D'APPROVISIONNEMENT DU MARCHE
INTERIEUR EN PETROLE BRUT

121 Le Comataure Cbligmion de see an pit Lés Besoins de La canainmaion
irvériene on Pétrole Bu de sharique de Matane, dhne a 62e
Gouremmement ae guet tes safaire sur 2e où Les pas de produite qui ui

V2 À dei effet, le Catane demand parie de sa production de Péteule Beui en
Mpublique Telamique de Mauitnis à vendre où Gouvernement où à [santa
désigné pur Le Gouvermenent, s celurei Le lui derande, 2 parier nérewaire à Le
ratisfiction dés bésoius de Ea commen inrériaure du paye, re a min 3,
poirentase qua In quantité de Pérle Br produire ps Le Cortes pendu
Année Give représente pau ppeut à la quant totale de Petcole Br produite ea
épuré rique de Mavrénie perdent e Aonie

T3 Le Minis nouer per ét au Countgteur, au plus lard de Lee lobes de chaque
Année € quittés de Patéole Praz eu chain den end an
présent article, au era de L'Amée Cri suite, 325 vais areas
a Geusemement çu à Latibubure dép par le Couvemement par quenilés
riserimbléeapet égales et à des imesvaline de femps réguliers an cours de 156*
Arée, snivant der modetiés Maé aesonl aire Paris.

LA Le prix du Pete Brant vend par le Cnrmetenc a Guncemeunt se Le Pris
de Marché dll suitanes es dispeions de Turiele He 1 sen pabte ou
Conte en Dollars.

18 IMPORTATION ET EXPORTATION

VE Le Commnaeueur aura Le doit d'imparter en Hépubliqne Islamique de Maudtnie, jour
an comp où pour le conpe de ae sous-ilus, baies Les marchadies,
mnércis, moshines, équipements, piéces de came 6 mes coran He
dirccrament masses à a Bone éxeurion de Opératiuns PérsE ré,

T1 est entend qu Le
Anpuraions céfnies dessus qe dans

isacteur el ges sasarltnnté engagent à ne procdder an

f

E]

6 Joue es importations et expartarions. aux tennis 62 De Con, ser soude au
Hamas regie par I docs mais ne donner@uk Ton à aucun puienient, sauf
dispositions de l'aile 18.2, en slsco du régime douanes dent le Conracteur
Vénétie,

19 CHANGE

19.1 Le Corot sn eur le glemenü lin da son dés ces applierdte
1e Réplique Islamique de Manvitarie, étant ent que pondautJa durgs du présent
Cire Cancteu ee ac rouscimtints bénéficient des gratis urnes en ce
avi concerne sscholremen les Opérarñns Péniéres

5 Drui ouvrit et dopé
Hsanique de Mature;

des dora baneires on dehors de la République

Ge Lait conraer a l'étrange Les enonumes nées a lexéruron de lens
acuité en République signe de Marritaniss

A Deoie déneubees et de cosanter à Iépnigee tous Les fonds diquis 6
emerutés à Léa 3 compos les FIUS provsaur des seniei
Egémeunes, ee don Gapores lement durs Là lime des moants
excédans Lie obus ficales el Les begoités Len pau Lee Opéra
Fétéliéres en République annee 2e Méandionie;

nl canal Hlemenc hors de La République Lelassique de Maine
les areas des ventes de Lt pradition dHsdefhens avenant an
Conranteux dans de cadre du présere Contes ainsi que Les dividendes
du eat dirre péovena dès (pales Ft;

ä sement à Manger le entrepuiss rangées foursisseurs

Ale biens et de surrieee mécasrdie à La afin ex Oran PE

5 Dci de pratiquer por es Docofne ds pére Péiclibe le clan de La
Home natisie ex dez devises deengées couveribles, pue Fintermééiair
es Langues et aparts salles en République Iique de Manritan et

Siemane habités, à fs ess de change non moins Duras pour Le
au du ses comte que fe dues du jour où que Le du

Sérérilemeet spelieuble eu Réiaiue Idmique de Mauranfe aux autres

fines jar de options de chaige

192 Le Conde devré soumellé au Ministe chargé des finances, au plés tal
uannteing (5) eur nérés I Ml de chaos Trimuste, ve enpport déteitiant les
epéraions de change elfremées au cœur da Trinesire deoulé cou ie eue du
Cons y aumprs Le anouvenens e Jonda sur Les comptes ouverts à
éeutés confaemémens ae Gprtions de l'aile 101 4) 424603

MA Les calé epatés du Contacter aura dvi selon La céfiementalion se
vigueue dans La République Blnigue de Mauritanie, au change bee cou virer
Tiboo pas dongire de Bu économies dur Leurs sales air que ee

Le où les marérus et dupe ne,

3

2.

ar

ais

aie

an

mn

uristfons aux régimes de etais & de sécurité suce versées pur cixeibinés où
pour leur compte, sous réserve qu'ils aient cempil leurs obligarians fiscales en
République Hlarique de Mauritanie

TENUE DES LIVRES, UNITE MONETAIRE, COMPTABILITÉ

Les rgises 68 Jivres de capté du Canéncieur sé toans unfnnément à
Héglemention an Vigéeu et à a Protel
préseas Coutr

ù
de à T'Ammene 2 de

rs Corproble

Les regles a lives de eonples seront Lens en eng frageise on anglais et
Les en Della, He seront matiilement Juifés par de piéces déailées
graves dépemnes es roetes dr Canne ui du présenté Contrat.

Les cegisees et Liveeï dé comptes séiurr nainmmeat allo pour détemuiner 1e
em Les Es Preis, les hénéicez nas ec pour Le déclaration d'état
fes Bénéfices imdestiele 2 Commis, de Centaeteue, Hs devront contevir Les
tes EBydroehures mx vemnes da

compes du Contacieur
oise Cat

A die din
Quuiyas.

aiatinn, les oingtes de ésutrans ad ER ser épalement Ter en

Fungi ve que soie cctorée au Connetiue 1 premlère ounoriminn exriive
'éspieitarion, les uriginaux des prinpinte rites eve de openpues désigné à
driele 20.1 parus ES conhertés au side certe du Coaiscleur aves au meins ua
exéerplaie en Répalligue Hélamiqué de Llaitaie. À parte de mia cours duquel
ei uvtruvie se Contraste 1h première isrisirien exclsie denploiirion, dits
rgfereser livres de cumgue mont conter és an République {slamique de Maure

Le Mme, ae n avai dnoené e Contineten pre Ce, ht Jr es et
éter par des lis de con dhoix où pe ve propres géné Les restes eve
Le comptes relabis aux Cpérati Féoliéres. I dprae dur Hé de aq (5) a
Sant Le Fin dane Année Chu dnnée par etfrelue Les exe en sériutiome
concement Jeite Anne ei primer 22 Coutaseue se oljeclioos pour tours
oatradiel Los de ges rames u Vie BtiEns,

Le Contour ent 1eme de Fume unie lens foire que pexcoures
désignées par ke Minis À ces aie et de Helite leu itméeventiozs Les dé
isole d'examen 4 de Je vélo seront cmbourées an Green par
28 Carracthur et aecont corsfééréez comme dez Cris Férilor e roravrbles bolon
Les iacions ae lle 192.

Les sommes due pu Givemeneut nn pe Canrracteur seront pie
as na eue devise corses choisie us sonne

en Dole ou
Les eur Les Pate

In ea de ici ênce ui patent, Ls 40 ones es porn
our er (5 9 par an à énrpter du jour où ee auruie
A leve glement ve cap

DÉPTITE

Li ruensuetle des

a

rat 120) du montant desdhs Ces Péri d'eeplorilion, non ancere récouvrés
space Gnreraétent a Hire de l'anicle 21.5.

Au pl ar x (5) moËz à rompre le Ta dt à laquelle Le niv de proces de
Péxnte Brat d'ur Pissbte d'Exploitation dreuioasé à l’ainéa #) de l'arisle 21.3
aura dé asim en moyeine pesant Peu (30) jours canal, Le Gnuveremneat
devis notifier per évcit eu Coammemur son dés d'exercer l'option de puticiparon
aédiionelle comespordinr dun Led Piste d'Exploitation, ur précisent fe
pouentege de partiipatior addition le chois!

La pasiiparion 4dtiarnello prend ef: à orgie de La Late notifiratien de Le
lavé d'aptier du Gouvercemnent :

LA compter de le dre d'a l'eugrenatiou de sa participation, Je Gouvenement
participe dus Faëts Péurlicis dar Le Pecimère €'Exploion soucerné an prorata
de su prucentaes de peteipæion mer cure cf devra reboaner at
Éontranur un pomesnnge, evil dla dilémnce eûre so pour
faricipation aprés auemenaton et son jouent de paticipotion dniiul, des
Coûe Fées (à Pexeptioa 8e haies prés À l'anice 13 y: des fr Mniers
définie à lariie 24 de là Pracadite Comptirle) don 6
Pétmèrre d'Exgloiméioa cena, eee par Le Contrelur dé n de ft
dela pipi iniile Le Gouonnnent dns LR Be ae de l'angrmeion
de se patripan,

Le Goaemement ce sera phé diet ou dite de sa partant, indie on
détnrelle, armani an à mare pr ELCReOnQUE Les dome és fu
Le Coma au dre de l'tiie 13 du présent Contral

Les remboursements qi seven efleciués par lo Gouverement au die des
os des emoles 21.5 où ZILE, dans un dé ne dépasent pas disc (LA
cumper s'etlee de l'aplion Lemaponaite, ne sen pas érétaeuns
A'intéére2 éétomt payables en Do

AA éspiraion de ladite péri dé dBs-hët (14) rois, à Cinema Je dinix
de cembonmeer le Guureteur, pour fa parie restante des rohorianents, foie
néces, soi un rature, en versant au Coutcacient ba montant égubvalen: à cinquante
pr eat (30 98 de La part same de pret reveiamr au Gc-rrermement 4 ire
A za prcipatin el évalue sueur es positions de l'anicle LA, luqu'à c0 que le
vaut des renhonneemenns dns eu soi due à are pou eau (D 36) du
mea de La Gé Et de robe ha, Cauet lie

ge, 1 pat de product Jui everane aur chaque type

au d'oint de Li
Aééenes praëite

Le Conreieur re sers sans à aioun nt an dame de quelque eptare qe € Sat, à

in de tel remhaumsémeonrs… 1.06 pion values qu pure être réalisées per le
Lontmetnr à l'areasion de 3h jartiipatiôn du Gouverément reroi exonaies de
mp an es ét

L'enteprise aetionale d'une part, les els constant le Contscteus d'autre pat,
re sert gr cornet 1 adaecient repense des obligions résultant dé

na

né

22

a

Lean 107 jours

PARTICIPATION DU GOUVERNEMENT

Le Gouvememant au Loplon de parier aux risques et aux résulte des
Oératians Pérrlières réal du présent Contat, à comprer de a de d'octroi de la
prenaière ilèrsaon ercgite d'exploitation. Le Goure voient en héréficisire.
Lire et au plorrtn de 58 pandeipatiun, Les etapes droits er soumis aux mêmes
obligations que ceux du Comacieur définis au présene Cantal, sas zésene des
nations du présent anicle

Le Dorsemenne pau cxecrece cet parepulion ie direenent, soir jar
Pisrennééiaire done entreprise monde, sonudiée pr À Eat mauctanLen, qu 6
te soie une speiété convateés pour a gestion des tré naine dans Le secteur
él, 20 ua tshéenent le Gatstnt ou ré À Gt ee

La puricipaion du Guusenement à Fiméieur dus Pédmite d'Expisition
représentent une (at d'inténéte imivis dont le Fouresriage maximal see dérité
sui lee dispos et dessous:

2 done pur ce {17 Pitt LE qe pris à l'e

gere pourgent 168 ous parution real de ol D ut
Péri d'Eau aura rat slemae quine me SAS Elle
joe qe pa à l'ami 247

Aù lus tt sx (6) ab 4 comptes de a date d'acnoi Ée l'hietiaion exrhsive
Aexpleition attérent à 19 Périmèe € #anioasion le Gemma devra noies
par Seti au Conireseur som dés d'exc sou opli de prit on inale dans
Dai Périèute é’Ehglteti, cé puéeisent lé pourcenle ge de pelouse
choisi

La pattcipntion liste prete Gt à cemmgter Le dite de notification de 1
S'agrion du Gouremanent

& compter de La due d'a de sa pticieaion initiale, le Gouvérasiaent participent
Au Levis Pareoliers des le Fénène d'Expioinen concemé au prose de ao
eee de paripution Btide & den rlouser au Cepracteur un
cena, CE À sc pauéenrags de gariciation nil, des Cotes Pétobeez an.
movie aecouvris, releBls au Pécimêté d'Esploitaion Gene, envers par Le
Conan depais Le De Life du présent Contrat jnqu'à Ia dite d'eftec de La
paricijation tie du Gouvernésmen

Pom Us risques finies puis par Le Counter pare a mise an voleur da
none d'Hpéraibues de In Répulique Iamique de Meurtre,
Gouremnement vesera au Coatrarteur pour les mule Coûts Pétrole d'exploraion, à
énéhusion des Cons PéLoRes S'évaltaion, &e développement e dax plaitaon, dou
pas ea pui désis Cab d'eperiien, rs ui mou dal à cn Girancé quur

#

gréseux Conral.
Gererremenr de

rise matinale sera blivisaltament responsable vis vis de
sbligzrions telles que mévus dans ie présent Contrat

Toute cétilunee de lentes œutiousle À exécuter une quelconque de 253
ahigations ae aura ges cersitérie comme défiance des ilés consituem Le
Conimetene et ne pate on aucun 628 Be roquée pas le Goureimemuiet pouc
raler Le présent Coutat,

L'omociarion de lonmeprie qufonale ae Coneleur, de raurd, Ga dur cas
aruler ni officer Les dois des entités sansiant Le Conaacieur & suéourit à 1e
dlae d'asbités Lara 23. ce nent pas apple au figes entre
de Gonemenust ui l'emise maiomale, aus saulemert ax Eee entre Le
Gouvemement on l'eegri naeule se fes aités cussiment ls Contraste.

sn six que ds are eg aesnaiés
ve qu gra couru tnt LA3 ASIE 0€
fe paripetiee £u Gouvernement

Reed 1 Aron d'A
rates en Mgr à compiler & de duie Leila
visée a Particie 2

DROITS GOMPLEMENTAIRES DU PREMIER EXPLOÏTANT

La Gouvécacment, dus Le but de lie Lu mie en valeur des noissurecs io la
Lépubiique Hlkique de Mancitan: at de fiverier Le dévolopparet
pétsoliôns, aceméree des avnlsges corlémentaires au Conacieu. 2
raies exploitant 'Éprlrocarunes dans le pay suvont Les disiitons de: présent
cle.

As ina du présente, Le Coeur era considéré core le gréne explotant
d'Hbydsoanbuns en Fépnhique Iumiqne de Mauribure dans le cas où Le rime
agen de prrdedon d'un Péienèin d'Esplstaion aux vue pércde de caixante (60)
ours consent vire mille (29 600 Bas par joue, va qu ete
moyen de prédiclior Meadique me sale cit ue on ane périmé d'explotrion:
Gumgé À vre eue seièté grimpe de cnciéés da République Hu de
Hauitanie,

us Fm du présent

le, Le Cnntraoteur bénéfisie davantage con lémentaires

2 une prime ne pouvane evnédor die miens (5.900.009) Dallas, due &
ingoante pour cent {0 %) des Coûts Fénalerz refais aux seules Opérations.
Park

airs par Le Contestoer dons Le cadre
da présent Contrat améeuriment À 12 due d'éaibulur, de l'aucrétion
exchaire d'losation Sisle
222 sera eut aux Cats Péalier meouvables por le Canteasteur
consnnément l'autel 102 :

À ordondmemeian sl pain Gaetan
2) de l'ancte 71 2 a relie ou

3

2.

ar

ais

aie

an

mn

uristfons aux régimes de etais & de sécurité suce versées pur cixeibinés où
pour leur compte, sous réserve qu'ils aient cempil leurs obligarians fiscales en
République Hlarique de Mauritanie

TENUE DES LIVRES, UNITE MONETAIRE, COMPTABILITÉ

Les rgises 68 Jivres de capté du Canéncieur sé toans unfnnément à
Héglemention an Vigéeu et à a Protel
préseas Coutr

ù
de à T'Ammene 2 de

rs Corproble

Les regles a lives de eonples seront Lens en eng frageise on anglais et
Les en Della, He seront matiilement Juifés par de piéces déailées
graves dépemnes es roetes dr Canne ui du présenté Contrat.

Les cegisees et Liveeï dé comptes séiurr nainmmeat allo pour détemuiner 1e
em Les Es Preis, les hénéicez nas ec pour Le déclaration d'état
fes Bénéfices imdestiele 2 Commis, de Centaeteue, Hs devront contevir Les
tes EBydroehures mx vemnes da

compes du Contacieur
oise Cat

A die din
Quuiyas.

aiatinn, les oingtes de ésutrans ad ER ser épalement Ter en

Fungi ve que soie cctorée au Connetiue 1 premlère ounoriminn exriive
'éspieitarion, les uriginaux des prinpinte rites eve de openpues désigné à
driele 20.1 parus ES conhertés au side certe du Coaiscleur aves au meins ua
exéerplaie en Répalligue Hélamiqué de Llaitaie. À parte de mia cours duquel
ei uvtruvie se Contraste 1h première isrisirien exclsie denploiirion, dits
rgfereser livres de cumgue mont conter és an République {slamique de Maure

Le Mme, ae n avai dnoené e Contineten pre Ce, ht Jr es et
éter par des lis de con dhoix où pe ve propres géné Les restes eve
Le comptes relabis aux Cpérati Féoliéres. I dprae dur Hé de aq (5) a
Sant Le Fin dane Année Chu dnnée par etfrelue Les exe en sériutiome
concement Jeite Anne ei primer 22 Coutaseue se oljeclioos pour tours
oatradiel Los de ges rames u Vie BtiEns,

Le Contour ent 1eme de Fume unie lens foire que pexcoures
désignées par ke Minis À ces aie et de Helite leu itméeventiozs Les dé
isole d'examen 4 de Je vélo seront cmbourées an Green par
28 Carracthur et aecont corsfééréez comme dez Cris Férilor e roravrbles bolon
Les iacions ae lle 192.

Les sommes due pu Givemeneut nn pe Canrracteur seront pie
as na eue devise corses choisie us sonne

en Dole ou
Les eur Les Pate

In ea de ici ênce ui patent, Ls 40 ones es porn
our er (5 9 par an à énrpter du jour où ee auruie
A leve glement ve cap

DÉPTITE

Li ruensuetle des

a

rat 120) du montant desdhs Ces Péri d'eeplorilion, non ancere récouvrés
space Gnreraétent a Hire de l'anicle 21.5.

Au pl ar x (5) moËz à rompre le Ta dt à laquelle Le niv de proces de
Péxnte Brat d'ur Pissbte d'Exploitation dreuioasé à l’ainéa #) de l'arisle 21.3
aura dé asim en moyeine pesant Peu (30) jours canal, Le Gnuveremneat
devis notifier per évcit eu Coammemur son dés d'exercer l'option de puticiparon
aédiionelle comespordinr dun Led Piste d'Exploitation, ur précisent fe
pouentege de partiipatior addition le chois!

La pasiiparion 4dtiarnello prend ef: à orgie de La Late notifiratien de Le
lavé d'aptier du Gouvercemnent :

LA compter de le dre d'a l'eugrenatiou de sa participation, Je Gouvenement
participe dus Faëts Péurlicis dar Le Pecimère €'Exploion soucerné an prorata
de su prucentaes de peteipæion mer cure cf devra reboaner at
Éontranur un pomesnnge, evil dla dilémnce eûre so pour
faricipation aprés auemenaton et son jouent de paticipotion dniiul, des
Coûe Fées (à Pexeptioa 8e haies prés À l'anice 13 y: des fr Mniers
définie à lariie 24 de là Pracadite Comptirle) don 6
Pétmèrre d'Exgloiméioa cena, eee par Le Contrelur dé n de ft
dela pipi iniile Le Gouonnnent dns LR Be ae de l'angrmeion
de se patripan,

Le Goaemement ce sera phé diet ou dite de sa partant, indie on
détnrelle, armani an à mare pr ELCReOnQUE Les dome és fu
Le Coma au dre de l'tiie 13 du présent Contral

Les remboursements qi seven efleciués par lo Gouverement au die des
os des emoles 21.5 où ZILE, dans un dé ne dépasent pas disc (LA
cumper s'etlee de l'aplion Lemaponaite, ne sen pas érétaeuns
A'intéére2 éétomt payables en Do

AA éspiraion de ladite péri dé dBs-hët (14) rois, à Cinema Je dinix
de cembonmeer le Guureteur, pour fa parie restante des rohorianents, foie
néces, soi un rature, en versant au Coutcacient ba montant égubvalen: à cinquante
pr eat (30 98 de La part same de pret reveiamr au Gc-rrermement 4 ire
A za prcipatin el évalue sueur es positions de l'anicle LA, luqu'à c0 que le
vaut des renhonneemenns dns eu soi due à are pou eau (D 36) du
mea de La Gé Et de robe ha, Cauet lie

ge, 1 pat de product Jui everane aur chaque type

au d'oint de Li
Aééenes praëite

Le Conreieur re sers sans à aioun nt an dame de quelque eptare qe € Sat, à

in de tel remhaumsémeonrs… 1.06 pion values qu pure être réalisées per le
Lontmetnr à l'areasion de 3h jartiipatiôn du Gouverément reroi exonaies de
mp an es ét

L'enteprise aetionale d'une part, les els constant le Contscteus d'autre pat,
re sert gr cornet 1 adaecient repense des obligions résultant dé

na

né

22

a

Lean 107 jours

PARTICIPATION DU GOUVERNEMENT

Le Gouvememant au Loplon de parier aux risques et aux résulte des
Oératians Pérrlières réal du présent Contat, à comprer de a de d'octroi de la
prenaière ilèrsaon ercgite d'exploitation. Le Goure voient en héréficisire.
Lire et au plorrtn de 58 pandeipatiun, Les etapes droits er soumis aux mêmes
obligations que ceux du Comacieur définis au présene Cantal, sas zésene des
nations du présent anicle

Le Dorsemenne pau cxecrece cet parepulion ie direenent, soir jar
Pisrennééiaire done entreprise monde, sonudiée pr À Eat mauctanLen, qu 6
te soie une speiété convateés pour a gestion des tré naine dans Le secteur
él, 20 ua tshéenent le Gatstnt ou ré À Gt ee

La puricipaion du Guusenement à Fiméieur dus Pédmite d'Expisition
représentent une (at d'inténéte imivis dont le Fouresriage maximal see dérité
sui lee dispos et dessous:

2 done pur ce {17 Pitt LE qe pris à l'e

gere pourgent 168 ous parution real de ol D ut
Péri d'Eau aura rat slemae quine me SAS Elle
joe qe pa à l'ami 247

Aù lus tt sx (6) ab 4 comptes de a date d'acnoi Ée l'hietiaion exrhsive
Aexpleition attérent à 19 Périmèe € #anioasion le Gemma devra noies
par Seti au Conireseur som dés d'exc sou opli de prit on inale dans
Dai Périèute é’Ehglteti, cé puéeisent lé pourcenle ge de pelouse
choisi

La pattcipntion liste prete Gt à cemmgter Le dite de notification de 1
S'agrion du Gouremanent

& compter de La due d'a de sa pticieaion initiale, le Gouvérasiaent participent
Au Levis Pareoliers des le Fénène d'Expioinen concemé au prose de ao
eee de paripution Btide & den rlouser au Cepracteur un
cena, CE À sc pauéenrags de gariciation nil, des Cotes Pétobeez an.
movie aecouvris, releBls au Pécimêté d'Esploitaion Gene, envers par Le
Conan depais Le De Life du présent Contrat jnqu'à Ia dite d'eftec de La
paricijation tie du Gouvernésmen

Pom Us risques finies puis par Le Counter pare a mise an voleur da
none d'Hpéraibues de In Répulique Iamique de Meurtre,
Gouremnement vesera au Coatrarteur pour les mule Coûts Pétrole d'exploraion, à
énéhusion des Cons PéLoRes S'évaltaion, &e développement e dax plaitaon, dou
pas ea pui désis Cab d'eperiien, rs ui mou dal à cn Girancé quur

#

gréseux Conral.
Gererremenr de

rise matinale sera blivisaltament responsable vis vis de
sbligzrions telles que mévus dans ie présent Contrat

Toute cétilunee de lentes œutiousle À exécuter une quelconque de 253
ahigations ae aura ges cersitérie comme défiance des ilés consituem Le
Conimetene et ne pate on aucun 628 Be roquée pas le Goureimemuiet pouc
raler Le présent Coutat,

L'omociarion de lonmeprie qufonale ae Coneleur, de raurd, Ga dur cas
aruler ni officer Les dois des entités sansiant Le Conaacieur & suéourit à 1e
dlae d'asbités Lara 23. ce nent pas apple au figes entre
de Gonemenust ui l'emise maiomale, aus saulemert ax Eee entre Le
Gouvemement on l'eegri naeule se fes aités cussiment ls Contraste.

sn six que ds are eg aesnaiés
ve qu gra couru tnt LA3 ASIE 0€
fe paripetiee £u Gouvernement

Reed 1 Aron d'A
rates en Mgr à compiler & de duie Leila
visée a Particie 2

DROITS GOMPLEMENTAIRES DU PREMIER EXPLOÏTANT

La Gouvécacment, dus Le but de lie Lu mie en valeur des noissurecs io la
Lépubiique Hlkique de Mancitan: at de fiverier Le dévolopparet
pétsoliôns, aceméree des avnlsges corlémentaires au Conacieu. 2
raies exploitant 'Éprlrocarunes dans le pay suvont Les disiitons de: présent
cle.

As ina du présente, Le Coeur era considéré core le gréne explotant
d'Hbydsoanbuns en Fépnhique Iumiqne de Mauribure dans le cas où Le rime
agen de prrdedon d'un Péienèin d'Esplstaion aux vue pércde de caixante (60)
ours consent vire mille (29 600 Bas par joue, va qu ete
moyen de prédiclior Meadique me sale cit ue on ane périmé d'explotrion:
Gumgé À vre eue seièté grimpe de cnciéés da République Hu de
Hauitanie,

us Fm du présent

le, Le Cnntraoteur bénéfisie davantage con lémentaires

2 une prime ne pouvane evnédor die miens (5.900.009) Dallas, due &
ingoante pour cent {0 %) des Coûts Fénalerz refais aux seules Opérations.
Park

airs par Le Contestoer dons Le cadre
da présent Contrat améeuriment À 12 due d'éaibulur, de l'aucrétion
exchaire d'losation Sisle
222 sera eut aux Cats Péalier meouvables por le Canteasteur
consnnément l'autel 102 :

À ordondmemeian sl pain Gaetan
2) de l'ancte 71 2 a relie ou

3

2.

ar

ais

aie

an

mn

uristfons aux régimes de etais & de sécurité suce versées pur cixeibinés où
pour leur compte, sous réserve qu'ils aient cempil leurs obligarians fiscales en
République Hlarique de Mauritanie

TENUE DES LIVRES, UNITE MONETAIRE, COMPTABILITÉ

Les rgises 68 Jivres de capté du Canéncieur sé toans unfnnément à
Héglemention an Vigéeu et à a Protel
préseas Coutr

ù
de à T'Ammene 2 de

rs Corproble

Les regles a lives de eonples seront Lens en eng frageise on anglais et
Les en Della, He seront matiilement Juifés par de piéces déailées
graves dépemnes es roetes dr Canne ui du présenté Contrat.

Les cegisees et Liveeï dé comptes séiurr nainmmeat allo pour détemuiner 1e
em Les Es Preis, les hénéicez nas ec pour Le déclaration d'état
fes Bénéfices imdestiele 2 Commis, de Centaeteue, Hs devront contevir Les
tes EBydroehures mx vemnes da

compes du Contacieur
oise Cat

A die din
Quuiyas.

aiatinn, les oingtes de ésutrans ad ER ser épalement Ter en

Fungi ve que soie cctorée au Connetiue 1 premlère ounoriminn exriive
'éspieitarion, les uriginaux des prinpinte rites eve de openpues désigné à
driele 20.1 parus ES conhertés au side certe du Coaiscleur aves au meins ua
exéerplaie en Répalligue Hélamiqué de Llaitaie. À parte de mia cours duquel
ei uvtruvie se Contraste 1h première isrisirien exclsie denploiirion, dits
rgfereser livres de cumgue mont conter és an République {slamique de Maure

Le Mme, ae n avai dnoené e Contineten pre Ce, ht Jr es et
éter par des lis de con dhoix où pe ve propres géné Les restes eve
Le comptes relabis aux Cpérati Féoliéres. I dprae dur Hé de aq (5) a
Sant Le Fin dane Année Chu dnnée par etfrelue Les exe en sériutiome
concement Jeite Anne ei primer 22 Coutaseue se oljeclioos pour tours
oatradiel Los de ges rames u Vie BtiEns,

Le Contour ent 1eme de Fume unie lens foire que pexcoures
désignées par ke Minis À ces aie et de Helite leu itméeventiozs Les dé
isole d'examen 4 de Je vélo seront cmbourées an Green par
28 Carracthur et aecont corsfééréez comme dez Cris Férilor e roravrbles bolon
Les iacions ae lle 192.

Les sommes due pu Givemeneut nn pe Canrracteur seront pie
as na eue devise corses choisie us sonne

en Dole ou
Les eur Les Pate

In ea de ici ênce ui patent, Ls 40 ones es porn
our er (5 9 par an à énrpter du jour où ee auruie
A leve glement ve cap

DÉPTITE

Li ruensuetle des

a

rat 120) du montant desdhs Ces Péri d'eeplorilion, non ancere récouvrés
space Gnreraétent a Hire de l'anicle 21.5.

Au pl ar x (5) moËz à rompre le Ta dt à laquelle Le niv de proces de
Péxnte Brat d'ur Pissbte d'Exploitation dreuioasé à l’ainéa #) de l'arisle 21.3
aura dé asim en moyeine pesant Peu (30) jours canal, Le Gnuveremneat
devis notifier per évcit eu Coammemur son dés d'exercer l'option de puticiparon
aédiionelle comespordinr dun Led Piste d'Exploitation, ur précisent fe
pouentege de partiipatior addition le chois!

La pasiiparion 4dtiarnello prend ef: à orgie de La Late notifiratien de Le
lavé d'aptier du Gouvercemnent :

LA compter de le dre d'a l'eugrenatiou de sa participation, Je Gouvenement
participe dus Faëts Péurlicis dar Le Pecimère €'Exploion soucerné an prorata
de su prucentaes de peteipæion mer cure cf devra reboaner at
Éontranur un pomesnnge, evil dla dilémnce eûre so pour
faricipation aprés auemenaton et son jouent de paticipotion dniiul, des
Coûe Fées (à Pexeptioa 8e haies prés À l'anice 13 y: des fr Mniers
définie à lariie 24 de là Pracadite Comptirle) don 6
Pétmèrre d'Exgloiméioa cena, eee par Le Contrelur dé n de ft
dela pipi iniile Le Gouonnnent dns LR Be ae de l'angrmeion
de se patripan,

Le Goaemement ce sera phé diet ou dite de sa partant, indie on
détnrelle, armani an à mare pr ELCReOnQUE Les dome és fu
Le Coma au dre de l'tiie 13 du présent Contral

Les remboursements qi seven efleciués par lo Gouverement au die des
os des emoles 21.5 où ZILE, dans un dé ne dépasent pas disc (LA
cumper s'etlee de l'aplion Lemaponaite, ne sen pas érétaeuns
A'intéére2 éétomt payables en Do

AA éspiraion de ladite péri dé dBs-hët (14) rois, à Cinema Je dinix
de cembonmeer le Guureteur, pour fa parie restante des rohorianents, foie
néces, soi un rature, en versant au Coutcacient ba montant égubvalen: à cinquante
pr eat (30 98 de La part same de pret reveiamr au Gc-rrermement 4 ire
A za prcipatin el évalue sueur es positions de l'anicle LA, luqu'à c0 que le
vaut des renhonneemenns dns eu soi due à are pou eau (D 36) du
mea de La Gé Et de robe ha, Cauet lie

ge, 1 pat de product Jui everane aur chaque type

au d'oint de Li
Aééenes praëite

Le Conreieur re sers sans à aioun nt an dame de quelque eptare qe € Sat, à

in de tel remhaumsémeonrs… 1.06 pion values qu pure être réalisées per le
Lontmetnr à l'areasion de 3h jartiipatiôn du Gouverément reroi exonaies de
mp an es ét

L'enteprise aetionale d'une part, les els constant le Contscteus d'autre pat,
re sert gr cornet 1 adaecient repense des obligions résultant dé

na

né

22

a

Lean 107 jours

PARTICIPATION DU GOUVERNEMENT

Le Gouvememant au Loplon de parier aux risques et aux résulte des
Oératians Pérrlières réal du présent Contat, à comprer de a de d'octroi de la
prenaière ilèrsaon ercgite d'exploitation. Le Goure voient en héréficisire.
Lire et au plorrtn de 58 pandeipatiun, Les etapes droits er soumis aux mêmes
obligations que ceux du Comacieur définis au présene Cantal, sas zésene des
nations du présent anicle

Le Dorsemenne pau cxecrece cet parepulion ie direenent, soir jar
Pisrennééiaire done entreprise monde, sonudiée pr À Eat mauctanLen, qu 6
te soie une speiété convateés pour a gestion des tré naine dans Le secteur
él, 20 ua tshéenent le Gatstnt ou ré À Gt ee

La puricipaion du Guusenement à Fiméieur dus Pédmite d'Expisition
représentent une (at d'inténéte imivis dont le Fouresriage maximal see dérité
sui lee dispos et dessous:

2 done pur ce {17 Pitt LE qe pris à l'e

gere pourgent 168 ous parution real de ol D ut
Péri d'Eau aura rat slemae quine me SAS Elle
joe qe pa à l'ami 247

Aù lus tt sx (6) ab 4 comptes de a date d'acnoi Ée l'hietiaion exrhsive
Aexpleition attérent à 19 Périmèe € #anioasion le Gemma devra noies
par Seti au Conireseur som dés d'exc sou opli de prit on inale dans
Dai Périèute é’Ehglteti, cé puéeisent lé pourcenle ge de pelouse
choisi

La pattcipntion liste prete Gt à cemmgter Le dite de notification de 1
S'agrion du Gouremanent

& compter de La due d'a de sa pticieaion initiale, le Gouvérasiaent participent
Au Levis Pareoliers des le Fénène d'Expioinen concemé au prose de ao
eee de paripution Btide & den rlouser au Cepracteur un
cena, CE À sc pauéenrags de gariciation nil, des Cotes Pétobeez an.
movie aecouvris, releBls au Pécimêté d'Esploitaion Gene, envers par Le
Conan depais Le De Life du présent Contrat jnqu'à Ia dite d'eftec de La
paricijation tie du Gouvernésmen

Pom Us risques finies puis par Le Counter pare a mise an voleur da
none d'Hpéraibues de In Répulique Iamique de Meurtre,
Gouremnement vesera au Coatrarteur pour les mule Coûts Pétrole d'exploraion, à
énéhusion des Cons PéLoRes S'évaltaion, &e développement e dax plaitaon, dou
pas ea pui désis Cab d'eperiien, rs ui mou dal à cn Girancé quur

#

gréseux Conral.
Gererremenr de

rise matinale sera blivisaltament responsable vis vis de
sbligzrions telles que mévus dans ie présent Contrat

Toute cétilunee de lentes œutiousle À exécuter une quelconque de 253
ahigations ae aura ges cersitérie comme défiance des ilés consituem Le
Conimetene et ne pate on aucun 628 Be roquée pas le Goureimemuiet pouc
raler Le présent Coutat,

L'omociarion de lonmeprie qufonale ae Coneleur, de raurd, Ga dur cas
aruler ni officer Les dois des entités sansiant Le Conaacieur & suéourit à 1e
dlae d'asbités Lara 23. ce nent pas apple au figes entre
de Gonemenust ui l'emise maiomale, aus saulemert ax Eee entre Le
Gouvemement on l'eegri naeule se fes aités cussiment ls Contraste.

sn six que ds are eg aesnaiés
ve qu gra couru tnt LA3 ASIE 0€
fe paripetiee £u Gouvernement

Reed 1 Aron d'A
rates en Mgr à compiler & de duie Leila
visée a Particie 2

DROITS GOMPLEMENTAIRES DU PREMIER EXPLOÏTANT

La Gouvécacment, dus Le but de lie Lu mie en valeur des noissurecs io la
Lépubiique Hlkique de Mancitan: at de fiverier Le dévolopparet
pétsoliôns, aceméree des avnlsges corlémentaires au Conacieu. 2
raies exploitant 'Éprlrocarunes dans le pay suvont Les disiitons de: présent
cle.

As ina du présente, Le Coeur era considéré core le gréne explotant
d'Hbydsoanbuns en Fépnhique Iumiqne de Mauribure dans le cas où Le rime
agen de prrdedon d'un Péienèin d'Esplstaion aux vue pércde de caixante (60)
ours consent vire mille (29 600 Bas par joue, va qu ete
moyen de prédiclior Meadique me sale cit ue on ane périmé d'explotrion:
Gumgé À vre eue seièté grimpe de cnciéés da République Hu de
Hauitanie,

us Fm du présent

le, Le Cnntraoteur bénéfisie davantage con lémentaires

2 une prime ne pouvane evnédor die miens (5.900.009) Dallas, due &
ingoante pour cent {0 %) des Coûts Fénalerz refais aux seules Opérations.
Park

airs par Le Contestoer dons Le cadre
da présent Contrat améeuriment À 12 due d'éaibulur, de l'aucrétion
exchaire d'losation Sisle
222 sera eut aux Cats Péalier meouvables por le Canteasteur
consnnément l'autel 102 :

À ordondmemeian sl pain Gaetan
2) de l'ancte 71 2 a relie ou

3

2.

ar

ais

aie

an

mn

uristfons aux régimes de etais & de sécurité suce versées pur cixeibinés où
pour leur compte, sous réserve qu'ils aient cempil leurs obligarians fiscales en
République Hlarique de Mauritanie

TENUE DES LIVRES, UNITE MONETAIRE, COMPTABILITÉ

Les rgises 68 Jivres de capté du Canéncieur sé toans unfnnément à
Héglemention an Vigéeu et à a Protel
préseas Coutr

ù
de à T'Ammene 2 de

rs Corproble

Les regles a lives de eonples seront Lens en eng frageise on anglais et
Les en Della, He seront matiilement Juifés par de piéces déailées
graves dépemnes es roetes dr Canne ui du présenté Contrat.

Les cegisees et Liveeï dé comptes séiurr nainmmeat allo pour détemuiner 1e
em Les Es Preis, les hénéicez nas ec pour Le déclaration d'état
fes Bénéfices imdestiele 2 Commis, de Centaeteue, Hs devront contevir Les
tes EBydroehures mx vemnes da

compes du Contacieur
oise Cat

A die din
Quuiyas.

aiatinn, les oingtes de ésutrans ad ER ser épalement Ter en

Fungi ve que soie cctorée au Connetiue 1 premlère ounoriminn exriive
'éspieitarion, les uriginaux des prinpinte rites eve de openpues désigné à
driele 20.1 parus ES conhertés au side certe du Coaiscleur aves au meins ua
exéerplaie en Répalligue Hélamiqué de Llaitaie. À parte de mia cours duquel
ei uvtruvie se Contraste 1h première isrisirien exclsie denploiirion, dits
rgfereser livres de cumgue mont conter és an République {slamique de Maure

Le Mme, ae n avai dnoené e Contineten pre Ce, ht Jr es et
éter par des lis de con dhoix où pe ve propres géné Les restes eve
Le comptes relabis aux Cpérati Féoliéres. I dprae dur Hé de aq (5) a
Sant Le Fin dane Année Chu dnnée par etfrelue Les exe en sériutiome
concement Jeite Anne ei primer 22 Coutaseue se oljeclioos pour tours
oatradiel Los de ges rames u Vie BtiEns,

Le Contour ent 1eme de Fume unie lens foire que pexcoures
désignées par ke Minis À ces aie et de Helite leu itméeventiozs Les dé
isole d'examen 4 de Je vélo seront cmbourées an Green par
28 Carracthur et aecont corsfééréez comme dez Cris Férilor e roravrbles bolon
Les iacions ae lle 192.

Les sommes due pu Givemeneut nn pe Canrracteur seront pie
as na eue devise corses choisie us sonne

en Dole ou
Les eur Les Pate

In ea de ici ênce ui patent, Ls 40 ones es porn
our er (5 9 par an à énrpter du jour où ee auruie
A leve glement ve cap

DÉPTITE

Li ruensuetle des

a

rat 120) du montant desdhs Ces Péri d'eeplorilion, non ancere récouvrés
space Gnreraétent a Hire de l'anicle 21.5.

Au pl ar x (5) moËz à rompre le Ta dt à laquelle Le niv de proces de
Péxnte Brat d'ur Pissbte d'Exploitation dreuioasé à l’ainéa #) de l'arisle 21.3
aura dé asim en moyeine pesant Peu (30) jours canal, Le Gnuveremneat
devis notifier per évcit eu Coammemur son dés d'exercer l'option de puticiparon
aédiionelle comespordinr dun Led Piste d'Exploitation, ur précisent fe
pouentege de partiipatior addition le chois!

La pasiiparion 4dtiarnello prend ef: à orgie de La Late notifiratien de Le
lavé d'aptier du Gouvercemnent :

LA compter de le dre d'a l'eugrenatiou de sa participation, Je Gouvenement
participe dus Faëts Péurlicis dar Le Pecimère €'Exploion soucerné an prorata
de su prucentaes de peteipæion mer cure cf devra reboaner at
Éontranur un pomesnnge, evil dla dilémnce eûre so pour
faricipation aprés auemenaton et son jouent de paticipotion dniiul, des
Coûe Fées (à Pexeptioa 8e haies prés À l'anice 13 y: des fr Mniers
définie à lariie 24 de là Pracadite Comptirle) don 6
Pétmèrre d'Exgloiméioa cena, eee par Le Contrelur dé n de ft
dela pipi iniile Le Gouonnnent dns LR Be ae de l'angrmeion
de se patripan,

Le Goaemement ce sera phé diet ou dite de sa partant, indie on
détnrelle, armani an à mare pr ELCReOnQUE Les dome és fu
Le Coma au dre de l'tiie 13 du présent Contral

Les remboursements qi seven efleciués par lo Gouverement au die des
os des emoles 21.5 où ZILE, dans un dé ne dépasent pas disc (LA
cumper s'etlee de l'aplion Lemaponaite, ne sen pas érétaeuns
A'intéére2 éétomt payables en Do

AA éspiraion de ladite péri dé dBs-hët (14) rois, à Cinema Je dinix
de cembonmeer le Guureteur, pour fa parie restante des rohorianents, foie
néces, soi un rature, en versant au Coutcacient ba montant égubvalen: à cinquante
pr eat (30 98 de La part same de pret reveiamr au Gc-rrermement 4 ire
A za prcipatin el évalue sueur es positions de l'anicle LA, luqu'à c0 que le
vaut des renhonneemenns dns eu soi due à are pou eau (D 36) du
mea de La Gé Et de robe ha, Cauet lie

ge, 1 pat de product Jui everane aur chaque type

au d'oint de Li
Aééenes praëite

Le Conreieur re sers sans à aioun nt an dame de quelque eptare qe € Sat, à

in de tel remhaumsémeonrs… 1.06 pion values qu pure être réalisées per le
Lontmetnr à l'areasion de 3h jartiipatiôn du Gouverément reroi exonaies de
mp an es ét

L'enteprise aetionale d'une part, les els constant le Contscteus d'autre pat,
re sert gr cornet 1 adaecient repense des obligions résultant dé

na

né

22

a

Lean 107 jours

PARTICIPATION DU GOUVERNEMENT

Le Gouvememant au Loplon de parier aux risques et aux résulte des
Oératians Pérrlières réal du présent Contat, à comprer de a de d'octroi de la
prenaière ilèrsaon ercgite d'exploitation. Le Goure voient en héréficisire.
Lire et au plorrtn de 58 pandeipatiun, Les etapes droits er soumis aux mêmes
obligations que ceux du Comacieur définis au présene Cantal, sas zésene des
nations du présent anicle

Le Dorsemenne pau cxecrece cet parepulion ie direenent, soir jar
Pisrennééiaire done entreprise monde, sonudiée pr À Eat mauctanLen, qu 6
te soie une speiété convateés pour a gestion des tré naine dans Le secteur
él, 20 ua tshéenent le Gatstnt ou ré À Gt ee

La puricipaion du Guusenement à Fiméieur dus Pédmite d'Expisition
représentent une (at d'inténéte imivis dont le Fouresriage maximal see dérité
sui lee dispos et dessous:

2 done pur ce {17 Pitt LE qe pris à l'e

gere pourgent 168 ous parution real de ol D ut
Péri d'Eau aura rat slemae quine me SAS Elle
joe qe pa à l'ami 247

Aù lus tt sx (6) ab 4 comptes de a date d'acnoi Ée l'hietiaion exrhsive
Aexpleition attérent à 19 Périmèe € #anioasion le Gemma devra noies
par Seti au Conireseur som dés d'exc sou opli de prit on inale dans
Dai Périèute é’Ehglteti, cé puéeisent lé pourcenle ge de pelouse
choisi

La pattcipntion liste prete Gt à cemmgter Le dite de notification de 1
S'agrion du Gouremanent

& compter de La due d'a de sa pticieaion initiale, le Gouvérasiaent participent
Au Levis Pareoliers des le Fénène d'Expioinen concemé au prose de ao
eee de paripution Btide & den rlouser au Cepracteur un
cena, CE À sc pauéenrags de gariciation nil, des Cotes Pétobeez an.
movie aecouvris, releBls au Pécimêté d'Esploitaion Gene, envers par Le
Conan depais Le De Life du présent Contrat jnqu'à Ia dite d'eftec de La
paricijation tie du Gouvernésmen

Pom Us risques finies puis par Le Counter pare a mise an voleur da
none d'Hpéraibues de In Répulique Iamique de Meurtre,
Gouremnement vesera au Coatrarteur pour les mule Coûts Pétrole d'exploraion, à
énéhusion des Cons PéLoRes S'évaltaion, &e développement e dax plaitaon, dou
pas ea pui désis Cab d'eperiien, rs ui mou dal à cn Girancé quur

#

gréseux Conral.
Gererremenr de

rise matinale sera blivisaltament responsable vis vis de
sbligzrions telles que mévus dans ie présent Contrat

Toute cétilunee de lentes œutiousle À exécuter une quelconque de 253
ahigations ae aura ges cersitérie comme défiance des ilés consituem Le
Conimetene et ne pate on aucun 628 Be roquée pas le Goureimemuiet pouc
raler Le présent Coutat,

L'omociarion de lonmeprie qufonale ae Coneleur, de raurd, Ga dur cas
aruler ni officer Les dois des entités sansiant Le Conaacieur & suéourit à 1e
dlae d'asbités Lara 23. ce nent pas apple au figes entre
de Gonemenust ui l'emise maiomale, aus saulemert ax Eee entre Le
Gouvemement on l'eegri naeule se fes aités cussiment ls Contraste.

sn six que ds are eg aesnaiés
ve qu gra couru tnt LA3 ASIE 0€
fe paripetiee £u Gouvernement

Reed 1 Aron d'A
rates en Mgr à compiler & de duie Leila
visée a Particie 2

DROITS GOMPLEMENTAIRES DU PREMIER EXPLOÏTANT

La Gouvécacment, dus Le but de lie Lu mie en valeur des noissurecs io la
Lépubiique Hlkique de Mancitan: at de fiverier Le dévolopparet
pétsoliôns, aceméree des avnlsges corlémentaires au Conacieu. 2
raies exploitant 'Éprlrocarunes dans le pay suvont Les disiitons de: présent
cle.

As ina du présente, Le Coeur era considéré core le gréne explotant
d'Hbydsoanbuns en Fépnhique Iumiqne de Mauribure dans le cas où Le rime
agen de prrdedon d'un Péienèin d'Esplstaion aux vue pércde de caixante (60)
ours consent vire mille (29 600 Bas par joue, va qu ete
moyen de prédiclior Meadique me sale cit ue on ane périmé d'explotrion:
Gumgé À vre eue seièté grimpe de cnciéés da République Hu de
Hauitanie,

us Fm du présent

le, Le Cnntraoteur bénéfisie davantage con lémentaires

2 une prime ne pouvane evnédor die miens (5.900.009) Dallas, due &
ingoante pour cent {0 %) des Coûts Fénalerz refais aux seules Opérations.
Park

airs par Le Contestoer dons Le cadre
da présent Contrat améeuriment À 12 due d'éaibulur, de l'aucrétion
exchaire d'losation Sisle
222 sera eut aux Cats Péalier meouvables por le Canteasteur
consnnément l'autel 102 :

À ordondmemeian sl pain Gaetan
2) de l'ancte 71 2 a relie ou

23

Ex

2

5

ssA

252

amicte 215 à relative an Pèrimttre d'Expluiiiun sis à laits 222 ré
ouate enéreée qu'à coupées d'un délai de Ghv-huit (IE) mois ana In
te 8 laguelle te seul de presuction visé andit linèe bp € l'uicls 20.3 ane
ét ain

CESSION

Les chats et oigerianésulran du présent Con ne peuvent Be hé, en out ou
aurie, pre n'importe Logmelle des à Contraste, sus Paprrobation
pralabte du Mine.

A ons Les noie (3) mas slvart Le meucon au Mnitre d'un projet
Rccenpngié des Lafon mebraires pair Jui 1es enpaiés
Fiancéières du Gsiénnaie, Se ue du pres d'acte de cession et des vonditions ut
meute de cesser, etui m'a pre Ref ren appriliun mixé, celle ecssiun
sers répuite avi dd anpreurée par Ke Mine à Pexgietion Sd déle de os (37

Aeumipier de la dire d'approbation, le censhonneiée céeurés  uaité de Codtracreer
LE devia satire aux dbltstions déposées ma Coueacteue por là présent Cantet,
el read pet tement #1 cent

Si ane eut eumitunnt Le Confracieur soumet à L'apptobation du Gduvemmement un
ref de emssin une Bec Aie, La Minianre patorions ke gessiar dans le
le da ain nai assis Sa leu, Les dupoñiions de Fate 25 seit
applicables.

De même, Le Conmeiaus, où toute entité com
ce ue Eolcation ou Ministre concert

D Ton priés qui malt auseepiihle d'aienes, nofuviul au ape d'u
mouvelle réparer des Hess sois, ue Medifiearior du erdis du
eur ou de: Per concret,

Seront eonéérés care Eémentks de corurôle du Con
eme, 1n panier de Guplr sac, IR nmtfonalt des airionneires
majors, vins que ls digposiduns stauuaines rives qu sfèue ao et
aux dis ut ulligations atachés gux lives soûix un ce qui Coucéme a
jen requise ei 4 asser URSS pénérles

assis, Des cassions de ces paetaux 3 dee Saziétés Ailes seront Hbres,
sus réserve de décltrion préalable ao Mimie paot Antoomn 21
apoteatin des disppsthuss de Tele 25,4 y a eu

Quant aux essons de di Sociaux # Le téuveux séidnedites, cles à
serout noirs au Gourvèmemnt ue à elles ne piûx At de der à env
ps ie pur cent C0 du exil de l'entrepcse.

- #
ce
ss
RESPONSABILITE ET ASSURANCES
Le Conaesir Uélommagers 2 ldemmisets loue personne, y rempris le

Gone, perdra dommage Où ere que Le Canirateur, 93 Emplu vu se
sous leaitants et eus ernplavés paamion caner À a persona, propriété où aux
Asian porsennes rh que À 'enon des Opérations Pelières.

En parier, si ke ceonbilté ds Ghntarrement est tech du Al ou à
Letter des Opérations Péri, 1 Coatéasteur fera louts dB À 2% ét
Andersen LEE pour tu gamme don Le Giouerunemen seit redexahle on iome
dense quil ao supp, eine où conseurises À LÉ are.

Le Commetaur sousors et maialient en Signer, eù fair Souverine €t miinienit £a
per ces sous-tatas, out assurances rates dc Opéaiins PUirlièrés
te et des monts en me dus lue prof ieciuntde, aotonunent
Rramenene da eeapa cree ls states de dm À La roprié
Siromement su préjudice des assucerces qui sement requise par La législation
amatanfera,

La Comracius fon au Minis Les areas justifiant le chair cù Le
des esse RRviRÉ

Lorsque Le Cornet ct consiinée de glaieus ets. Lee obligatin
des de des deritres en venu 2 préem. Cours sont selles,
de laure chRemirasen matière imp au bes Rénéices.

lex

Se Lune des entités euastiast Le onanetenr en un lle, 5 suciété au
À Tapprehaiun du Maire on engagement garcatisant Ju
obigationt d'enatant de présent Cou.

RESILIATION DU CONTRAT

mnt
cxécuiau bes

Le présent Cm pour ir HE, ans indurmalé, den lu de ex sms

di Vinllia give où née parle Coeeteu dés disptai tonnanee
6 8 RAS du 13 nuvèmire LUS latine au régi jaridique er fiscal de Ja
search et de palin des Dderpnébures ét des digoniions du pcéent
Centrat

D Benne pl is enie CE; mofr apporté pr Conan an pan dE a
Génveement;

9 à

des trous de développée ur gisement pendrat six (9) mois
di

Ars e démarrage Je A prndoei aur um gseaent, a de son expletaion
fat ane durée d'u ms 8x (E) mofs MELdE par le Coutteéteut sans
Tan] du Mini

el Nonexéeurion pare Connor danse dé pres d'a aoniènee ati

23

28

ar

252

mars ane

#3 Lout pres de emnstintn Diem a nsalaions affectés aux

Opéraiôns Péroèes,

Les proie visés aux ais #3 et by Loiret être notés mu Mini,

Larsque le Gomiracteur eut constitué de pleurs es, 1 fouibce au Ministre dan
Les plus brel dé ais use copie de l'arc d'ossotnian pat les er vomi le
Count, et de tas modilurions pouvant êe ajpoiis noie need
spérifino 1e nom de 'enreprise désignée vanne "Opéra" pose ln sonde des
Opériions éolien tu changeant J'Opérateur sers soumis 2 l'approbation du
Gnuverement, cuntsmémnet ane dispositions de l'ai 2

Les cessions réliafus en violation des dispositions du présent ile sat elles er de
sul ef

PROPRIETE ET TRANSFERT DES BIENS A EXPIRATION

Le Contriéteue ste prénriémte des bians, moules of iris bes, qu dus aa
pour ler hesoins des Opérations Péolires, sourate des dois auras

LÀ ein, h 1e rânaneition on à a réefiaion du prés Cat. gone quelgué

an que ee aoû, lait à Lou ou parie du Péruese d'Esplontion 06: dun
Pésinètre d'Esploittina, Les Bons enfateesr: au Comcteur 1 récemairs au
Cpsretons Héroltiss dans 1e ufice chandomnés, a except de L'équipement
d'espleraion vil au es des opérations d'explratio afRhète, canprertnt sans
nistiga de deseripon Les platfonrnes Jorge, lex vain Sniques eau et
Faut éapanent qui y sen He on ârsehés on rréimtemus deu, desienéront Ja
paré du Goexemement à ire gril, nf s'ils doivent Be ufilsés par le
Coutseeur pour Pexploition d'autres gisements ils ca Héglique ariaue de
étucitenie à l'exéeptian de Hens Qué socle propeiié du Comirastat qu rot pas
A acquis spécialement. pour lex opéras péuelires en Moutianie, ces biens.
déivene être déclarées comme lets iaraialematent 4 leur artiade a moe di
rontreteur en Manrinnie. LA sans de raté dre avai pour EL entier,
Le eve échéumt, l'annulation aeomatique de louu: sûreté on garnie pdent sur ee
bite üu que ces be tea.

le Minisre décide de me pos ailes est biens ur Le droit de dernier ao

Contaeteur de es level aux is de ee derer Les opérations d'abanilen dev Etre

eechées por fe Canne nomérens un fige 6e Fat es vinge dans

indie pérotèr memarorele ec selon Le éoledres 8 Les vondilis Hstes au
a dbridou qu a dé ad.

Pendant La durée de wii ne Con, Je aardages recsumes dur come neeord
inapre à l'exploitation, pourront être spi que Ke Gouvemenent, à le decsarde du
Minis, aux as de JS camve.ir en puis à ca Le Comeesteue sp alors Es de
Faisceau place Jes ubiges aur la are demandée mai que, évereellemems, ee
A puits, ce deffoerer à me fois lobe du sondage dans in donc qui ui sans
Ernendée.

ronde ennlorméent aux dispositions de late 25

© On file, céglementfudfoire où liquidation des biens du Contécteur va de
sa socle mère.

In detre de em prévar B lalinéa 9 oiseau. le Miistee me peure prononcer lu
dééhémnes pau à l'aile 26.1 aidaprès agir us 1e Conacieun. per ee
Héooautandée avec eeusé de réception, en demeure A0 remédier a manguen sk en
questa dans ve Ai 1e trois (3) mfs (on de sis (F) mois duns Les en visés aux
alinéas 0 ed) ei des) frempiar de la date de rééspron de ete mit eh meute

Faute pour ie Coatacteu de se plie à «exe injonecion dans Le défi impaui, la
résilition du présent ina peut ir prénncée de pli Sr.

Lou died sue Le Wiedonde de la rélinion du Coma prononcé par le
Gérememert en miser de 12 déchénee sera scespilgie de recours à Parbleude
comonrément aux diaposiiuns de faricle 29. Lans ce cas, le Consat restera En
Niger asquen ane de l'est pat es Pari de nue able

La rés
kelivé d'exploration et des ais

don de présent Contal enaine aioratquement le em de lacs
ins eneluaiees dexplofun oe visu

DROIT APPLICABLE ET SFABILISATION DES CONDITIONS

Léprésent Coutat et les Opérations Muellèes anreprise: dans Le care duëit Contrat
se is par ex is en glemseau de fa République Istimigue de Mariranie.

Le Contre sr seuils à feu omunt a Lois et céglemente de 2 République
leruique de Etain en vien.

1 ne pour Gr Et application su Éonimteur dance dispositir légisative ayant
pour ef dhgateves, dtuetemen ma par ve de cancéquence, Le dhérues di
obigtions réaultunt du présent Céniras ee de 12 giant la réglementation eè
guet 4 dar de gigualure du présent Con, sis ares préalable des Parties

FORCE MAJEURE

Faure obfipion élan 2 présen Contrat qu'une Poe serait dus Hypos lité
role où prrislle d'exéculer, en dehors des péianents dent elle see radevable, 2
+4 ps radétée chrmme re Violation 1 présent Coma Mi irexéamon
Kente d'un cas de Forse Majeur, à sumiion Inuulois qu'il y ai ua lien diet de
me à eff entre l'empéchement ei je eus de Parce Béeuce VO,

Aux ina du présent Canrra dotvent tre emfenie eonrné és de Force
Écirment impréviiote, fe

jeu tout
Sutie st uépendant de Le vulaoté de le Paris

23

Ex

2

5

ssA

252

amicte 215 à relative an Pèrimttre d'Expluiiiun sis à laits 222 ré
ouate enéreée qu'à coupées d'un délai de Ghv-huit (IE) mois ana In
te 8 laguelle te seul de presuction visé andit linèe bp € l'uicls 20.3 ane
ét ain

CESSION

Les chats et oigerianésulran du présent Con ne peuvent Be hé, en out ou
aurie, pre n'importe Logmelle des à Contraste, sus Paprrobation
pralabte du Mine.

A ons Les noie (3) mas slvart Le meucon au Mnitre d'un projet
Rccenpngié des Lafon mebraires pair Jui 1es enpaiés
Fiancéières du Gsiénnaie, Se ue du pres d'acte de cession et des vonditions ut
meute de cesser, etui m'a pre Ref ren appriliun mixé, celle ecssiun
sers répuite avi dd anpreurée par Ke Mine à Pexgietion Sd déle de os (37

Aeumipier de la dire d'approbation, le censhonneiée céeurés  uaité de Codtracreer
LE devia satire aux dbltstions déposées ma Coueacteue por là présent Cantet,
el read pet tement #1 cent

Si ane eut eumitunnt Le Confracieur soumet à L'apptobation du Gduvemmement un
ref de emssin une Bec Aie, La Minianre patorions ke gessiar dans le
le da ain nai assis Sa leu, Les dupoñiions de Fate 25 seit
applicables.

De même, Le Conmeiaus, où toute entité com
ce ue Eolcation ou Ministre concert

D Ton priés qui malt auseepiihle d'aienes, nofuviul au ape d'u
mouvelle réparer des Hess sois, ue Medifiearior du erdis du
eur ou de: Per concret,

Seront eonéérés care Eémentks de corurôle du Con
eme, 1n panier de Guplr sac, IR nmtfonalt des airionneires
majors, vins que ls digposiduns stauuaines rives qu sfèue ao et
aux dis ut ulligations atachés gux lives soûix un ce qui Coucéme a
jen requise ei 4 asser URSS pénérles

assis, Des cassions de ces paetaux 3 dee Saziétés Ailes seront Hbres,
sus réserve de décltrion préalable ao Mimie paot Antoomn 21
apoteatin des disppsthuss de Tele 25,4 y a eu

Quant aux essons de di Sociaux # Le téuveux séidnedites, cles à
serout noirs au Gourvèmemnt ue à elles ne piûx At de der à env
ps ie pur cent C0 du exil de l'entrepcse.

- #
ce
ss
RESPONSABILITE ET ASSURANCES
Le Conaesir Uélommagers 2 ldemmisets loue personne, y rempris le

Gone, perdra dommage Où ere que Le Canirateur, 93 Emplu vu se
sous leaitants et eus ernplavés paamion caner À a persona, propriété où aux
Asian porsennes rh que À 'enon des Opérations Pelières.

En parier, si ke ceonbilté ds Ghntarrement est tech du Al ou à
Letter des Opérations Péri, 1 Coatéasteur fera louts dB À 2% ét
Andersen LEE pour tu gamme don Le Giouerunemen seit redexahle on iome
dense quil ao supp, eine où conseurises À LÉ are.

Le Commetaur sousors et maialient en Signer, eù fair Souverine €t miinienit £a
per ces sous-tatas, out assurances rates dc Opéaiins PUirlièrés
te et des monts en me dus lue prof ieciuntde, aotonunent
Rramenene da eeapa cree ls states de dm À La roprié
Siromement su préjudice des assucerces qui sement requise par La législation
amatanfera,

La Comracius fon au Minis Les areas justifiant le chair cù Le
des esse RRviRÉ

Lorsque Le Cornet ct consiinée de glaieus ets. Lee obligatin
des de des deritres en venu 2 préem. Cours sont selles,
de laure chRemirasen matière imp au bes Rénéices.

lex

Se Lune des entités euastiast Le onanetenr en un lle, 5 suciété au
À Tapprehaiun du Maire on engagement garcatisant Ju
obigationt d'enatant de présent Cou.

RESILIATION DU CONTRAT

mnt
cxécuiau bes

Le présent Cm pour ir HE, ans indurmalé, den lu de ex sms

di Vinllia give où née parle Coeeteu dés disptai tonnanee
6 8 RAS du 13 nuvèmire LUS latine au régi jaridique er fiscal de Ja
search et de palin des Dderpnébures ét des digoniions du pcéent
Centrat

D Benne pl is enie CE; mofr apporté pr Conan an pan dE a
Génveement;

9 à

des trous de développée ur gisement pendrat six (9) mois
di

Ars e démarrage Je A prndoei aur um gseaent, a de son expletaion
fat ane durée d'u ms 8x (E) mofs MELdE par le Coutteéteut sans
Tan] du Mini

el Nonexéeurion pare Connor danse dé pres d'a aoniènee ati

23

28

ar

252

mars ane

#3 Lout pres de emnstintn Diem a nsalaions affectés aux

Opéraiôns Péroèes,

Les proie visés aux ais #3 et by Loiret être notés mu Mini,

Larsque le Gomiracteur eut constitué de pleurs es, 1 fouibce au Ministre dan
Les plus brel dé ais use copie de l'arc d'ossotnian pat les er vomi le
Count, et de tas modilurions pouvant êe ajpoiis noie need
spérifino 1e nom de 'enreprise désignée vanne "Opéra" pose ln sonde des
Opériions éolien tu changeant J'Opérateur sers soumis 2 l'approbation du
Gnuverement, cuntsmémnet ane dispositions de l'ai 2

Les cessions réliafus en violation des dispositions du présent ile sat elles er de
sul ef

PROPRIETE ET TRANSFERT DES BIENS A EXPIRATION

Le Contriéteue ste prénriémte des bians, moules of iris bes, qu dus aa
pour ler hesoins des Opérations Péolires, sourate des dois auras

LÀ ein, h 1e rânaneition on à a réefiaion du prés Cat. gone quelgué

an que ee aoû, lait à Lou ou parie du Péruese d'Esplontion 06: dun
Pésinètre d'Esploittina, Les Bons enfateesr: au Comcteur 1 récemairs au
Cpsretons Héroltiss dans 1e ufice chandomnés, a except de L'équipement
d'espleraion vil au es des opérations d'explratio afRhète, canprertnt sans
nistiga de deseripon Les platfonrnes Jorge, lex vain Sniques eau et
Faut éapanent qui y sen He on ârsehés on rréimtemus deu, desienéront Ja
paré du Goexemement à ire gril, nf s'ils doivent Be ufilsés par le
Coutseeur pour Pexploition d'autres gisements ils ca Héglique ariaue de
étucitenie à l'exéeptian de Hens Qué socle propeiié du Comirastat qu rot pas
A acquis spécialement. pour lex opéras péuelires en Moutianie, ces biens.
déivene être déclarées comme lets iaraialematent 4 leur artiade a moe di
rontreteur en Manrinnie. LA sans de raté dre avai pour EL entier,
Le eve échéumt, l'annulation aeomatique de louu: sûreté on garnie pdent sur ee
bite üu que ces be tea.

le Minisre décide de me pos ailes est biens ur Le droit de dernier ao

Contaeteur de es level aux is de ee derer Les opérations d'abanilen dev Etre

eechées por fe Canne nomérens un fige 6e Fat es vinge dans

indie pérotèr memarorele ec selon Le éoledres 8 Les vondilis Hstes au
a dbridou qu a dé ad.

Pendant La durée de wii ne Con, Je aardages recsumes dur come neeord
inapre à l'exploitation, pourront être spi que Ke Gouvemenent, à le decsarde du
Minis, aux as de JS camve.ir en puis à ca Le Comeesteue sp alors Es de
Faisceau place Jes ubiges aur la are demandée mai que, évereellemems, ee
A puits, ce deffoerer à me fois lobe du sondage dans in donc qui ui sans
Ernendée.

ronde ennlorméent aux dispositions de late 25

© On file, céglementfudfoire où liquidation des biens du Contécteur va de
sa socle mère.

In detre de em prévar B lalinéa 9 oiseau. le Miistee me peure prononcer lu
dééhémnes pau à l'aile 26.1 aidaprès agir us 1e Conacieun. per ee
Héooautandée avec eeusé de réception, en demeure A0 remédier a manguen sk en
questa dans ve Ai 1e trois (3) mfs (on de sis (F) mois duns Les en visés aux
alinéas 0 ed) ei des) frempiar de la date de rééspron de ete mit eh meute

Faute pour ie Coatacteu de se plie à «exe injonecion dans Le défi impaui, la
résilition du présent ina peut ir prénncée de pli Sr.

Lou died sue Le Wiedonde de la rélinion du Coma prononcé par le
Gérememert en miser de 12 déchénee sera scespilgie de recours à Parbleude
comonrément aux diaposiiuns de faricle 29. Lans ce cas, le Consat restera En
Niger asquen ane de l'est pat es Pari de nue able

La rés
kelivé d'exploration et des ais

don de présent Contal enaine aioratquement le em de lacs
ins eneluaiees dexplofun oe visu

DROIT APPLICABLE ET SFABILISATION DES CONDITIONS

Léprésent Coutat et les Opérations Muellèes anreprise: dans Le care duëit Contrat
se is par ex is en glemseau de fa République Istimigue de Mariranie.

Le Contre sr seuils à feu omunt a Lois et céglemente de 2 République
leruique de Etain en vien.

1 ne pour Gr Et application su Éonimteur dance dispositir légisative ayant
pour ef dhgateves, dtuetemen ma par ve de cancéquence, Le dhérues di
obigtions réaultunt du présent Céniras ee de 12 giant la réglementation eè
guet 4 dar de gigualure du présent Con, sis ares préalable des Parties

FORCE MAJEURE

Faure obfipion élan 2 présen Contrat qu'une Poe serait dus Hypos lité
role où prrislle d'exéculer, en dehors des péianents dent elle see radevable, 2
+4 ps radétée chrmme re Violation 1 présent Coma Mi irexéamon
Kente d'un cas de Forse Majeur, à sumiion Inuulois qu'il y ai ua lien diet de
me à eff entre l'empéchement ei je eus de Parce Béeuce VO,

Aux ina du présent Canrra dotvent tre emfenie eonrné és de Force
Écirment impréviiote, fe

jeu tout
Sutie st uépendant de Le vulaoté de le Paris

23

Ex

2

5

ssA

252

amicte 215 à relative an Pèrimttre d'Expluiiiun sis à laits 222 ré
ouate enéreée qu'à coupées d'un délai de Ghv-huit (IE) mois ana In
te 8 laguelle te seul de presuction visé andit linèe bp € l'uicls 20.3 ane
ét ain

CESSION

Les chats et oigerianésulran du présent Con ne peuvent Be hé, en out ou
aurie, pre n'importe Logmelle des à Contraste, sus Paprrobation
pralabte du Mine.

A ons Les noie (3) mas slvart Le meucon au Mnitre d'un projet
Rccenpngié des Lafon mebraires pair Jui 1es enpaiés
Fiancéières du Gsiénnaie, Se ue du pres d'acte de cession et des vonditions ut
meute de cesser, etui m'a pre Ref ren appriliun mixé, celle ecssiun
sers répuite avi dd anpreurée par Ke Mine à Pexgietion Sd déle de os (37

Aeumipier de la dire d'approbation, le censhonneiée céeurés  uaité de Codtracreer
LE devia satire aux dbltstions déposées ma Coueacteue por là présent Cantet,
el read pet tement #1 cent

Si ane eut eumitunnt Le Confracieur soumet à L'apptobation du Gduvemmement un
ref de emssin une Bec Aie, La Minianre patorions ke gessiar dans le
le da ain nai assis Sa leu, Les dupoñiions de Fate 25 seit
applicables.

De même, Le Conmeiaus, où toute entité com
ce ue Eolcation ou Ministre concert

D Ton priés qui malt auseepiihle d'aienes, nofuviul au ape d'u
mouvelle réparer des Hess sois, ue Medifiearior du erdis du
eur ou de: Per concret,

Seront eonéérés care Eémentks de corurôle du Con
eme, 1n panier de Guplr sac, IR nmtfonalt des airionneires
majors, vins que ls digposiduns stauuaines rives qu sfèue ao et
aux dis ut ulligations atachés gux lives soûix un ce qui Coucéme a
jen requise ei 4 asser URSS pénérles

assis, Des cassions de ces paetaux 3 dee Saziétés Ailes seront Hbres,
sus réserve de décltrion préalable ao Mimie paot Antoomn 21
apoteatin des disppsthuss de Tele 25,4 y a eu

Quant aux essons de di Sociaux # Le téuveux séidnedites, cles à
serout noirs au Gourvèmemnt ue à elles ne piûx At de der à env
ps ie pur cent C0 du exil de l'entrepcse.

- #
ce
ss
RESPONSABILITE ET ASSURANCES
Le Conaesir Uélommagers 2 ldemmisets loue personne, y rempris le

Gone, perdra dommage Où ere que Le Canirateur, 93 Emplu vu se
sous leaitants et eus ernplavés paamion caner À a persona, propriété où aux
Asian porsennes rh que À 'enon des Opérations Pelières.

En parier, si ke ceonbilté ds Ghntarrement est tech du Al ou à
Letter des Opérations Péri, 1 Coatéasteur fera louts dB À 2% ét
Andersen LEE pour tu gamme don Le Giouerunemen seit redexahle on iome
dense quil ao supp, eine où conseurises À LÉ are.

Le Commetaur sousors et maialient en Signer, eù fair Souverine €t miinienit £a
per ces sous-tatas, out assurances rates dc Opéaiins PUirlièrés
te et des monts en me dus lue prof ieciuntde, aotonunent
Rramenene da eeapa cree ls states de dm À La roprié
Siromement su préjudice des assucerces qui sement requise par La législation
amatanfera,

La Comracius fon au Minis Les areas justifiant le chair cù Le
des esse RRviRÉ

Lorsque Le Cornet ct consiinée de glaieus ets. Lee obligatin
des de des deritres en venu 2 préem. Cours sont selles,
de laure chRemirasen matière imp au bes Rénéices.

lex

Se Lune des entités euastiast Le onanetenr en un lle, 5 suciété au
À Tapprehaiun du Maire on engagement garcatisant Ju
obigationt d'enatant de présent Cou.

RESILIATION DU CONTRAT

mnt
cxécuiau bes

Le présent Cm pour ir HE, ans indurmalé, den lu de ex sms

di Vinllia give où née parle Coeeteu dés disptai tonnanee
6 8 RAS du 13 nuvèmire LUS latine au régi jaridique er fiscal de Ja
search et de palin des Dderpnébures ét des digoniions du pcéent
Centrat

D Benne pl is enie CE; mofr apporté pr Conan an pan dE a
Génveement;

9 à

des trous de développée ur gisement pendrat six (9) mois
di

Ars e démarrage Je A prndoei aur um gseaent, a de son expletaion
fat ane durée d'u ms 8x (E) mofs MELdE par le Coutteéteut sans
Tan] du Mini

el Nonexéeurion pare Connor danse dé pres d'a aoniènee ati

23

28

ar

252

mars ane

#3 Lout pres de emnstintn Diem a nsalaions affectés aux

Opéraiôns Péroèes,

Les proie visés aux ais #3 et by Loiret être notés mu Mini,

Larsque le Gomiracteur eut constitué de pleurs es, 1 fouibce au Ministre dan
Les plus brel dé ais use copie de l'arc d'ossotnian pat les er vomi le
Count, et de tas modilurions pouvant êe ajpoiis noie need
spérifino 1e nom de 'enreprise désignée vanne "Opéra" pose ln sonde des
Opériions éolien tu changeant J'Opérateur sers soumis 2 l'approbation du
Gnuverement, cuntsmémnet ane dispositions de l'ai 2

Les cessions réliafus en violation des dispositions du présent ile sat elles er de
sul ef

PROPRIETE ET TRANSFERT DES BIENS A EXPIRATION

Le Contriéteue ste prénriémte des bians, moules of iris bes, qu dus aa
pour ler hesoins des Opérations Péolires, sourate des dois auras

LÀ ein, h 1e rânaneition on à a réefiaion du prés Cat. gone quelgué

an que ee aoû, lait à Lou ou parie du Péruese d'Esplontion 06: dun
Pésinètre d'Esploittina, Les Bons enfateesr: au Comcteur 1 récemairs au
Cpsretons Héroltiss dans 1e ufice chandomnés, a except de L'équipement
d'espleraion vil au es des opérations d'explratio afRhète, canprertnt sans
nistiga de deseripon Les platfonrnes Jorge, lex vain Sniques eau et
Faut éapanent qui y sen He on ârsehés on rréimtemus deu, desienéront Ja
paré du Goexemement à ire gril, nf s'ils doivent Be ufilsés par le
Coutseeur pour Pexploition d'autres gisements ils ca Héglique ariaue de
étucitenie à l'exéeptian de Hens Qué socle propeiié du Comirastat qu rot pas
A acquis spécialement. pour lex opéras péuelires en Moutianie, ces biens.
déivene être déclarées comme lets iaraialematent 4 leur artiade a moe di
rontreteur en Manrinnie. LA sans de raté dre avai pour EL entier,
Le eve échéumt, l'annulation aeomatique de louu: sûreté on garnie pdent sur ee
bite üu que ces be tea.

le Minisre décide de me pos ailes est biens ur Le droit de dernier ao

Contaeteur de es level aux is de ee derer Les opérations d'abanilen dev Etre

eechées por fe Canne nomérens un fige 6e Fat es vinge dans

indie pérotèr memarorele ec selon Le éoledres 8 Les vondilis Hstes au
a dbridou qu a dé ad.

Pendant La durée de wii ne Con, Je aardages recsumes dur come neeord
inapre à l'exploitation, pourront être spi que Ke Gouvemenent, à le decsarde du
Minis, aux as de JS camve.ir en puis à ca Le Comeesteue sp alors Es de
Faisceau place Jes ubiges aur la are demandée mai que, évereellemems, ee
A puits, ce deffoerer à me fois lobe du sondage dans in donc qui ui sans
Ernendée.

ronde ennlorméent aux dispositions de late 25

© On file, céglementfudfoire où liquidation des biens du Contécteur va de
sa socle mère.

In detre de em prévar B lalinéa 9 oiseau. le Miistee me peure prononcer lu
dééhémnes pau à l'aile 26.1 aidaprès agir us 1e Conacieun. per ee
Héooautandée avec eeusé de réception, en demeure A0 remédier a manguen sk en
questa dans ve Ai 1e trois (3) mfs (on de sis (F) mois duns Les en visés aux
alinéas 0 ed) ei des) frempiar de la date de rééspron de ete mit eh meute

Faute pour ie Coatacteu de se plie à «exe injonecion dans Le défi impaui, la
résilition du présent ina peut ir prénncée de pli Sr.

Lou died sue Le Wiedonde de la rélinion du Coma prononcé par le
Gérememert en miser de 12 déchénee sera scespilgie de recours à Parbleude
comonrément aux diaposiiuns de faricle 29. Lans ce cas, le Consat restera En
Niger asquen ane de l'est pat es Pari de nue able

La rés
kelivé d'exploration et des ais

don de présent Contal enaine aioratquement le em de lacs
ins eneluaiees dexplofun oe visu

DROIT APPLICABLE ET SFABILISATION DES CONDITIONS

Léprésent Coutat et les Opérations Muellèes anreprise: dans Le care duëit Contrat
se is par ex is en glemseau de fa République Istimigue de Mariranie.

Le Contre sr seuils à feu omunt a Lois et céglemente de 2 République
leruique de Etain en vien.

1 ne pour Gr Et application su Éonimteur dance dispositir légisative ayant
pour ef dhgateves, dtuetemen ma par ve de cancéquence, Le dhérues di
obigtions réaultunt du présent Céniras ee de 12 giant la réglementation eè
guet 4 dar de gigualure du présent Con, sis ares préalable des Parties

FORCE MAJEURE

Faure obfipion élan 2 présen Contrat qu'une Poe serait dus Hypos lité
role où prrislle d'exéculer, en dehors des péianents dent elle see radevable, 2
+4 ps radétée chrmme re Violation 1 présent Coma Mi irexéamon
Kente d'un cas de Forse Majeur, à sumiion Inuulois qu'il y ai ua lien diet de
me à eff entre l'empéchement ei je eus de Parce Béeuce VO,

Aux ina du présent Canrra dotvent tre emfenie eonrné és de Force
Écirment impréviiote, fe

jeu tout
Sutie st uépendant de Le vulaoté de le Paris

23

Ex

2

5

ssA

252

amicte 215 à relative an Pèrimttre d'Expluiiiun sis à laits 222 ré
ouate enéreée qu'à coupées d'un délai de Ghv-huit (IE) mois ana In
te 8 laguelle te seul de presuction visé andit linèe bp € l'uicls 20.3 ane
ét ain

CESSION

Les chats et oigerianésulran du présent Con ne peuvent Be hé, en out ou
aurie, pre n'importe Logmelle des à Contraste, sus Paprrobation
pralabte du Mine.

A ons Les noie (3) mas slvart Le meucon au Mnitre d'un projet
Rccenpngié des Lafon mebraires pair Jui 1es enpaiés
Fiancéières du Gsiénnaie, Se ue du pres d'acte de cession et des vonditions ut
meute de cesser, etui m'a pre Ref ren appriliun mixé, celle ecssiun
sers répuite avi dd anpreurée par Ke Mine à Pexgietion Sd déle de os (37

Aeumipier de la dire d'approbation, le censhonneiée céeurés  uaité de Codtracreer
LE devia satire aux dbltstions déposées ma Coueacteue por là présent Cantet,
el read pet tement #1 cent

Si ane eut eumitunnt Le Confracieur soumet à L'apptobation du Gduvemmement un
ref de emssin une Bec Aie, La Minianre patorions ke gessiar dans le
le da ain nai assis Sa leu, Les dupoñiions de Fate 25 seit
applicables.

De même, Le Conmeiaus, où toute entité com
ce ue Eolcation ou Ministre concert

D Ton priés qui malt auseepiihle d'aienes, nofuviul au ape d'u
mouvelle réparer des Hess sois, ue Medifiearior du erdis du
eur ou de: Per concret,

Seront eonéérés care Eémentks de corurôle du Con
eme, 1n panier de Guplr sac, IR nmtfonalt des airionneires
majors, vins que ls digposiduns stauuaines rives qu sfèue ao et
aux dis ut ulligations atachés gux lives soûix un ce qui Coucéme a
jen requise ei 4 asser URSS pénérles

assis, Des cassions de ces paetaux 3 dee Saziétés Ailes seront Hbres,
sus réserve de décltrion préalable ao Mimie paot Antoomn 21
apoteatin des disppsthuss de Tele 25,4 y a eu

Quant aux essons de di Sociaux # Le téuveux séidnedites, cles à
serout noirs au Gourvèmemnt ue à elles ne piûx At de der à env
ps ie pur cent C0 du exil de l'entrepcse.

- #
ce
ss
RESPONSABILITE ET ASSURANCES
Le Conaesir Uélommagers 2 ldemmisets loue personne, y rempris le

Gone, perdra dommage Où ere que Le Canirateur, 93 Emplu vu se
sous leaitants et eus ernplavés paamion caner À a persona, propriété où aux
Asian porsennes rh que À 'enon des Opérations Pelières.

En parier, si ke ceonbilté ds Ghntarrement est tech du Al ou à
Letter des Opérations Péri, 1 Coatéasteur fera louts dB À 2% ét
Andersen LEE pour tu gamme don Le Giouerunemen seit redexahle on iome
dense quil ao supp, eine où conseurises À LÉ are.

Le Commetaur sousors et maialient en Signer, eù fair Souverine €t miinienit £a
per ces sous-tatas, out assurances rates dc Opéaiins PUirlièrés
te et des monts en me dus lue prof ieciuntde, aotonunent
Rramenene da eeapa cree ls states de dm À La roprié
Siromement su préjudice des assucerces qui sement requise par La législation
amatanfera,

La Comracius fon au Minis Les areas justifiant le chair cù Le
des esse RRviRÉ

Lorsque Le Cornet ct consiinée de glaieus ets. Lee obligatin
des de des deritres en venu 2 préem. Cours sont selles,
de laure chRemirasen matière imp au bes Rénéices.

lex

Se Lune des entités euastiast Le onanetenr en un lle, 5 suciété au
À Tapprehaiun du Maire on engagement garcatisant Ju
obigationt d'enatant de présent Cou.

RESILIATION DU CONTRAT

mnt
cxécuiau bes

Le présent Cm pour ir HE, ans indurmalé, den lu de ex sms

di Vinllia give où née parle Coeeteu dés disptai tonnanee
6 8 RAS du 13 nuvèmire LUS latine au régi jaridique er fiscal de Ja
search et de palin des Dderpnébures ét des digoniions du pcéent
Centrat

D Benne pl is enie CE; mofr apporté pr Conan an pan dE a
Génveement;

9 à

des trous de développée ur gisement pendrat six (9) mois
di

Ars e démarrage Je A prndoei aur um gseaent, a de son expletaion
fat ane durée d'u ms 8x (E) mofs MELdE par le Coutteéteut sans
Tan] du Mini

el Nonexéeurion pare Connor danse dé pres d'a aoniènee ati

23

28

ar

252

mars ane

#3 Lout pres de emnstintn Diem a nsalaions affectés aux

Opéraiôns Péroèes,

Les proie visés aux ais #3 et by Loiret être notés mu Mini,

Larsque le Gomiracteur eut constitué de pleurs es, 1 fouibce au Ministre dan
Les plus brel dé ais use copie de l'arc d'ossotnian pat les er vomi le
Count, et de tas modilurions pouvant êe ajpoiis noie need
spérifino 1e nom de 'enreprise désignée vanne "Opéra" pose ln sonde des
Opériions éolien tu changeant J'Opérateur sers soumis 2 l'approbation du
Gnuverement, cuntsmémnet ane dispositions de l'ai 2

Les cessions réliafus en violation des dispositions du présent ile sat elles er de
sul ef

PROPRIETE ET TRANSFERT DES BIENS A EXPIRATION

Le Contriéteue ste prénriémte des bians, moules of iris bes, qu dus aa
pour ler hesoins des Opérations Péolires, sourate des dois auras

LÀ ein, h 1e rânaneition on à a réefiaion du prés Cat. gone quelgué

an que ee aoû, lait à Lou ou parie du Péruese d'Esplontion 06: dun
Pésinètre d'Esploittina, Les Bons enfateesr: au Comcteur 1 récemairs au
Cpsretons Héroltiss dans 1e ufice chandomnés, a except de L'équipement
d'espleraion vil au es des opérations d'explratio afRhète, canprertnt sans
nistiga de deseripon Les platfonrnes Jorge, lex vain Sniques eau et
Faut éapanent qui y sen He on ârsehés on rréimtemus deu, desienéront Ja
paré du Goexemement à ire gril, nf s'ils doivent Be ufilsés par le
Coutseeur pour Pexploition d'autres gisements ils ca Héglique ariaue de
étucitenie à l'exéeptian de Hens Qué socle propeiié du Comirastat qu rot pas
A acquis spécialement. pour lex opéras péuelires en Moutianie, ces biens.
déivene être déclarées comme lets iaraialematent 4 leur artiade a moe di
rontreteur en Manrinnie. LA sans de raté dre avai pour EL entier,
Le eve échéumt, l'annulation aeomatique de louu: sûreté on garnie pdent sur ee
bite üu que ces be tea.

le Minisre décide de me pos ailes est biens ur Le droit de dernier ao

Contaeteur de es level aux is de ee derer Les opérations d'abanilen dev Etre

eechées por fe Canne nomérens un fige 6e Fat es vinge dans

indie pérotèr memarorele ec selon Le éoledres 8 Les vondilis Hstes au
a dbridou qu a dé ad.

Pendant La durée de wii ne Con, Je aardages recsumes dur come neeord
inapre à l'exploitation, pourront être spi que Ke Gouvemenent, à le decsarde du
Minis, aux as de JS camve.ir en puis à ca Le Comeesteue sp alors Es de
Faisceau place Jes ubiges aur la are demandée mai que, évereellemems, ee
A puits, ce deffoerer à me fois lobe du sondage dans in donc qui ui sans
Ernendée.

ronde ennlorméent aux dispositions de late 25

© On file, céglementfudfoire où liquidation des biens du Contécteur va de
sa socle mère.

In detre de em prévar B lalinéa 9 oiseau. le Miistee me peure prononcer lu
dééhémnes pau à l'aile 26.1 aidaprès agir us 1e Conacieun. per ee
Héooautandée avec eeusé de réception, en demeure A0 remédier a manguen sk en
questa dans ve Ai 1e trois (3) mfs (on de sis (F) mois duns Les en visés aux
alinéas 0 ed) ei des) frempiar de la date de rééspron de ete mit eh meute

Faute pour ie Coatacteu de se plie à «exe injonecion dans Le défi impaui, la
résilition du présent ina peut ir prénncée de pli Sr.

Lou died sue Le Wiedonde de la rélinion du Coma prononcé par le
Gérememert en miser de 12 déchénee sera scespilgie de recours à Parbleude
comonrément aux diaposiiuns de faricle 29. Lans ce cas, le Consat restera En
Niger asquen ane de l'est pat es Pari de nue able

La rés
kelivé d'exploration et des ais

don de présent Contal enaine aioratquement le em de lacs
ins eneluaiees dexplofun oe visu

DROIT APPLICABLE ET SFABILISATION DES CONDITIONS

Léprésent Coutat et les Opérations Muellèes anreprise: dans Le care duëit Contrat
se is par ex is en glemseau de fa République Istimigue de Mariranie.

Le Contre sr seuils à feu omunt a Lois et céglemente de 2 République
leruique de Etain en vien.

1 ne pour Gr Et application su Éonimteur dance dispositir légisative ayant
pour ef dhgateves, dtuetemen ma par ve de cancéquence, Le dhérues di
obigtions réaultunt du présent Céniras ee de 12 giant la réglementation eè
guet 4 dar de gigualure du présent Con, sis ares préalable des Parties

FORCE MAJEURE

Faure obfipion élan 2 présen Contrat qu'une Poe serait dus Hypos lité
role où prrislle d'exéculer, en dehors des péianents dent elle see radevable, 2
+4 ps radétée chrmme re Violation 1 présent Coma Mi irexéamon
Kente d'un cas de Forse Majeur, à sumiion Inuulois qu'il y ai ua lien diet de
me à eff entre l'empéchement ei je eus de Parce Béeuce VO,

Aux ina du présent Canrra dotvent tre emfenie eonrné és de Force
Écirment impréviiote, fe

jeu tout
Sutie st uépendant de Le vulaoté de le Paris

# æ
Tasoguant tes au trees de ter, grève, émet rare robe cv, 294 Les Pas se confaumerant à uté mesune coneeratoie ordonnée on recommandée
sabotage, fois ie guerre pu condicions imputables à le guerre. L'imtention des Parties par Le ibn art
2 qu Le re For Majeur repas lite aian D pos sesteue aux pipes
stusages du dicitinternational, 204 iinuudtiun d'une péocédine d'bitiade enuaîe lé angers des dispositions

contes en eq oem Lober Eu fes, ais ie site ous aus

263 orauns Panic con quelle se mouse pb 3 lan anne de it cbigarions de Pa te pren Ci
a Gblgaons Ga rien d'un as de For Moule AA Vmédireme
uotitier par it à l'aumre Partie en spérifiant les éléments de natuee à éblir Je cas de 26.5 En cès de difficulté daus l'exéciarion du présent Contrut, los Parties com icnient acant
Forca Maure 1 prod, en augure Faute Ho, us Les pains ls et  arblge ét de gere: mile, de demander à da expert de Les aider
nécessaires pour prrmetire la reprise natale de l'exicntior. des nhfigariont atiec: dans Le truiement amiañie de leur différend, Ce export gen namimé par aeronl eniré
ga La Fours ere dsl ecærinn du code Porce Mike. Les Par où à fut sceud pae Je Cents nremionl d'aide La Charcbre

- Ée Cumanee Hreraiorale, onthenément 2e Réghoint d'Egerise Technique de

Les obigalions aus qe els cffeclées par le Furce Mareure devront sonner à echiet, Les Fais pt Homrres de lexpen seront subponés égdement éulre le

spl conf aux dires de préont Co Gontastau ae Goureraient, cu, eus létot de À première morition
erchare degloranion à Irene du Gent

284 Si, pur ous dun eus de Faure Majeur, l'adeuln de ue queengue des
gains du pis Cet Si M, née du remdenrémenr ampmer-ée
Au ét one re hear a Bari de dE up ox
dk Fes Mie, seraient nds au LR sépule dans 3 30 CONDITIONS D'APPLICATION DÜ CONTRAT
Fee de due Din, ss ca a dors dn Con, de Fetrmation
sale dax horen et de auraions cles dei en vi SGA Les Pons ont cet pour pére de es LS mures passes ain

darcindre les objaetilu di présent Contiac

2 ARGNRAGE ET EPERTSE ne ee es

Pémes 6e ea Musa à se dispo us Le entrer appraptiée amine

22 Boo de aient eme le Goeomnn et le Corus cémerant Dénes de Canne 2 de de employie où agen ae le ete de
np où Fappliation des dispsléene du préeem Cote, 5 aies Régie Iaique de arianie
Scan de ae ue red à able

Gates corsa de Gouverennn rise an vu de c2 Cana a de ter
Si dans en délai de trois 33 ms à compter de La nocfcatinn du difrend, en Parties gt HE eu régieent +ÿ appliquent ne pourront étre refunée sans ua matt Hégiie.
ne partie pas à Her Le dire À L'auide, ee demier sm ue, 3 1
eut den Pare la pa ligne, à Cu Atbrae de Chambre de Corner 302 Faute Es rater où ses camions Le ranpoment 6e print Conte
Intérrdanale (CAC) en vué de con flemme pur géant les règles kde. Lcvrant dre adressées par rit et seront eunsidéries come cyan sé valablement
et DE et LA SE EN ue actes de quelle sea mia eu as papes eue cépisé a
as era ds FU. Arposhant GE G LPari cine au a de sn RL remet en
République, true de Mani, a #éberés ve pl ao e meommené

22 Leuibge de Fobiage er Foi ane La langue ui sa le proc ser A rue de rép, où adress jar a par duope conne par ue.
A Lane anis Le api sea le Li munies si qe Las ges et Se confemalien de La réplon 7 dre, à l'est de Sani
ana du dé iremethnal amp en mare iesiauès ehdesreuse
Le banal at sen cul de ini G) ares Ateun ane me 2 ou le Guncemement
titan de pas mar a pme Parier

La seance du aibural est rend
avis 29 indiens

À litre défait et irevrable, ee sons ax

Les hais d'utiaue séront suppunés éféement ent le Coutetéu. à le
Sovemmant, sa réseres de le détision datipupal concert leur rép itio.

Dieu des Hnes a de In Géologie
HP 199

Nouskchiut

Tete SN 532 A MIN

Tier ù

#

POUR LA REPUPLIQUE ISLAMIQUE"
DE MAERTTANIE

Da Estcoleu (2 & F9 Limites

Daho Eee Le Miviste
65 Où Bronû Brest
London C2 10
Royatie Uni
Télécopie: 42 71256

Les aotfioations sant sonailértes comme a
dessine des recevra, confexméent à Fac E de

203 Le Giouveremenr ec le Contrateur peuvret à fout merneut eh

amorsé où lélecion de dalle mentioniée à Fircle 207, sons mere de le a
lies avée a préaris d'au moins dix (10) fo f
ue
304 3
OUR HARDMAN PLIROLEUM MAUIITAIIS) TV 1
585

Aa des dois qi Jui go recemue par de présear Cantal.

A0 Les mes Plenment dan Je préerx Comtrat sant luc à des fins de commodié st de
éférenes eben aucune maére définissent, ne imnitent mi pe décréven La té
ab du Conte, ni de ane quelsosque de 228€

307 Les Anneses Le 2 cotes fout pate irégante du présunt Core

31 ENTREE EN VIGUEUR

Une fais signé que Lee Panies Fe prétent Conti entsvne en vigoeur À In das de son
aparhalion pus voie Hgislive, le dite dant désignée sous Le mors de Dane d'Bffet el
rende: ledit Conte dbligrtaire pour les Péri

LE oi de quo, es late ont sant ee nat an (_ À. es
HAE

santa

A Neon le

# æ
Tasoguant tes au trees de ter, grève, émet rare robe cv, 294 Les Pas se confaumerant à uté mesune coneeratoie ordonnée on recommandée
sabotage, fois ie guerre pu condicions imputables à le guerre. L'imtention des Parties par Le ibn art
2 qu Le re For Majeur repas lite aian D pos sesteue aux pipes
stusages du dicitinternational, 204 iinuudtiun d'une péocédine d'bitiade enuaîe lé angers des dispositions

contes en eq oem Lober Eu fes, ais ie site ous aus

263 orauns Panic con quelle se mouse pb 3 lan anne de it cbigarions de Pa te pren Ci
a Gblgaons Ga rien d'un as de For Moule AA Vmédireme
uotitier par it à l'aumre Partie en spérifiant les éléments de natuee à éblir Je cas de 26.5 En cès de difficulté daus l'exéciarion du présent Contrut, los Parties com icnient acant
Forca Maure 1 prod, en augure Faute Ho, us Les pains ls et  arblge ét de gere: mile, de demander à da expert de Les aider
nécessaires pour prrmetire la reprise natale de l'exicntior. des nhfigariont atiec: dans Le truiement amiañie de leur différend, Ce export gen namimé par aeronl eniré
ga La Fours ere dsl ecærinn du code Porce Mike. Les Par où à fut sceud pae Je Cents nremionl d'aide La Charcbre

- Ée Cumanee Hreraiorale, onthenément 2e Réghoint d'Egerise Technique de

Les obigalions aus qe els cffeclées par le Furce Mareure devront sonner à echiet, Les Fais pt Homrres de lexpen seront subponés égdement éulre le

spl conf aux dires de préont Co Gontastau ae Goureraient, cu, eus létot de À première morition
erchare degloranion à Irene du Gent

284 Si, pur ous dun eus de Faure Majeur, l'adeuln de ue queengue des
gains du pis Cet Si M, née du remdenrémenr ampmer-ée
Au ét one re hear a Bari de dE up ox
dk Fes Mie, seraient nds au LR sépule dans 3 30 CONDITIONS D'APPLICATION DÜ CONTRAT
Fee de due Din, ss ca a dors dn Con, de Fetrmation
sale dax horen et de auraions cles dei en vi SGA Les Pons ont cet pour pére de es LS mures passes ain

darcindre les objaetilu di présent Contiac

2 ARGNRAGE ET EPERTSE ne ee es

Pémes 6e ea Musa à se dispo us Le entrer appraptiée amine

22 Boo de aient eme le Goeomnn et le Corus cémerant Dénes de Canne 2 de de employie où agen ae le ete de
np où Fappliation des dispsléene du préeem Cote, 5 aies Régie Iaique de arianie
Scan de ae ue red à able

Gates corsa de Gouverennn rise an vu de c2 Cana a de ter
Si dans en délai de trois 33 ms à compter de La nocfcatinn du difrend, en Parties gt HE eu régieent +ÿ appliquent ne pourront étre refunée sans ua matt Hégiie.
ne partie pas à Her Le dire À L'auide, ee demier sm ue, 3 1
eut den Pare la pa ligne, à Cu Atbrae de Chambre de Corner 302 Faute Es rater où ses camions Le ranpoment 6e print Conte
Intérrdanale (CAC) en vué de con flemme pur géant les règles kde. Lcvrant dre adressées par rit et seront eunsidéries come cyan sé valablement
et DE et LA SE EN ue actes de quelle sea mia eu as papes eue cépisé a
as era ds FU. Arposhant GE G LPari cine au a de sn RL remet en
République, true de Mani, a #éberés ve pl ao e meommené

22 Leuibge de Fobiage er Foi ane La langue ui sa le proc ser A rue de rép, où adress jar a par duope conne par ue.
A Lane anis Le api sea le Li munies si qe Las ges et Se confemalien de La réplon 7 dre, à l'est de Sani
ana du dé iremethnal amp en mare iesiauès ehdesreuse
Le banal at sen cul de ini G) ares Ateun ane me 2 ou le Guncemement
titan de pas mar a pme Parier

La seance du aibural est rend
avis 29 indiens

À litre défait et irevrable, ee sons ax

Les hais d'utiaue séront suppunés éféement ent le Coutetéu. à le
Sovemmant, sa réseres de le détision datipupal concert leur rép itio.

Dieu des Hnes a de In Géologie
HP 199

Nouskchiut

Tete SN 532 A MIN

Tier ù

#

POUR LA REPUPLIQUE ISLAMIQUE"
DE MAERTTANIE

Da Estcoleu (2 & F9 Limites

Daho Eee Le Miviste
65 Où Bronû Brest
London C2 10
Royatie Uni
Télécopie: 42 71256

Les aotfioations sant sonailértes comme a
dessine des recevra, confexméent à Fac E de

203 Le Giouveremenr ec le Contrateur peuvret à fout merneut eh

amorsé où lélecion de dalle mentioniée à Fircle 207, sons mere de le a
lies avée a préaris d'au moins dix (10) fo f
ue
304 3
OUR HARDMAN PLIROLEUM MAUIITAIIS) TV 1
585

Aa des dois qi Jui go recemue par de présear Cantal.

A0 Les mes Plenment dan Je préerx Comtrat sant luc à des fins de commodié st de
éférenes eben aucune maére définissent, ne imnitent mi pe décréven La té
ab du Conte, ni de ane quelsosque de 228€

307 Les Anneses Le 2 cotes fout pate irégante du présunt Core

31 ENTREE EN VIGUEUR

Une fais signé que Lee Panies Fe prétent Conti entsvne en vigoeur À In das de son
aparhalion pus voie Hgislive, le dite dant désignée sous Le mors de Dane d'Bffet el
rende: ledit Conte dbligrtaire pour les Péri

LE oi de quo, es late ont sant ee nat an (_ À. es
HAE

santa

A Neon le

# æ
Tasoguant tes au trees de ter, grève, émet rare robe cv, 294 Les Pas se confaumerant à uté mesune coneeratoie ordonnée on recommandée
sabotage, fois ie guerre pu condicions imputables à le guerre. L'imtention des Parties par Le ibn art
2 qu Le re For Majeur repas lite aian D pos sesteue aux pipes
stusages du dicitinternational, 204 iinuudtiun d'une péocédine d'bitiade enuaîe lé angers des dispositions

contes en eq oem Lober Eu fes, ais ie site ous aus

263 orauns Panic con quelle se mouse pb 3 lan anne de it cbigarions de Pa te pren Ci
a Gblgaons Ga rien d'un as de For Moule AA Vmédireme
uotitier par it à l'aumre Partie en spérifiant les éléments de natuee à éblir Je cas de 26.5 En cès de difficulté daus l'exéciarion du présent Contrut, los Parties com icnient acant
Forca Maure 1 prod, en augure Faute Ho, us Les pains ls et  arblge ét de gere: mile, de demander à da expert de Les aider
nécessaires pour prrmetire la reprise natale de l'exicntior. des nhfigariont atiec: dans Le truiement amiañie de leur différend, Ce export gen namimé par aeronl eniré
ga La Fours ere dsl ecærinn du code Porce Mike. Les Par où à fut sceud pae Je Cents nremionl d'aide La Charcbre

- Ée Cumanee Hreraiorale, onthenément 2e Réghoint d'Egerise Technique de

Les obigalions aus qe els cffeclées par le Furce Mareure devront sonner à echiet, Les Fais pt Homrres de lexpen seront subponés égdement éulre le

spl conf aux dires de préont Co Gontastau ae Goureraient, cu, eus létot de À première morition
erchare degloranion à Irene du Gent

284 Si, pur ous dun eus de Faure Majeur, l'adeuln de ue queengue des
gains du pis Cet Si M, née du remdenrémenr ampmer-ée
Au ét one re hear a Bari de dE up ox
dk Fes Mie, seraient nds au LR sépule dans 3 30 CONDITIONS D'APPLICATION DÜ CONTRAT
Fee de due Din, ss ca a dors dn Con, de Fetrmation
sale dax horen et de auraions cles dei en vi SGA Les Pons ont cet pour pére de es LS mures passes ain

darcindre les objaetilu di présent Contiac

2 ARGNRAGE ET EPERTSE ne ee es

Pémes 6e ea Musa à se dispo us Le entrer appraptiée amine

22 Boo de aient eme le Goeomnn et le Corus cémerant Dénes de Canne 2 de de employie où agen ae le ete de
np où Fappliation des dispsléene du préeem Cote, 5 aies Régie Iaique de arianie
Scan de ae ue red à able

Gates corsa de Gouverennn rise an vu de c2 Cana a de ter
Si dans en délai de trois 33 ms à compter de La nocfcatinn du difrend, en Parties gt HE eu régieent +ÿ appliquent ne pourront étre refunée sans ua matt Hégiie.
ne partie pas à Her Le dire À L'auide, ee demier sm ue, 3 1
eut den Pare la pa ligne, à Cu Atbrae de Chambre de Corner 302 Faute Es rater où ses camions Le ranpoment 6e print Conte
Intérrdanale (CAC) en vué de con flemme pur géant les règles kde. Lcvrant dre adressées par rit et seront eunsidéries come cyan sé valablement
et DE et LA SE EN ue actes de quelle sea mia eu as papes eue cépisé a
as era ds FU. Arposhant GE G LPari cine au a de sn RL remet en
République, true de Mani, a #éberés ve pl ao e meommené

22 Leuibge de Fobiage er Foi ane La langue ui sa le proc ser A rue de rép, où adress jar a par duope conne par ue.
A Lane anis Le api sea le Li munies si qe Las ges et Se confemalien de La réplon 7 dre, à l'est de Sani
ana du dé iremethnal amp en mare iesiauès ehdesreuse
Le banal at sen cul de ini G) ares Ateun ane me 2 ou le Guncemement
titan de pas mar a pme Parier

La seance du aibural est rend
avis 29 indiens

À litre défait et irevrable, ee sons ax

Les hais d'utiaue séront suppunés éféement ent le Coutetéu. à le
Sovemmant, sa réseres de le détision datipupal concert leur rép itio.

Dieu des Hnes a de In Géologie
HP 199

Nouskchiut

Tete SN 532 A MIN

Tier ù

#

POUR LA REPUPLIQUE ISLAMIQUE"
DE MAERTTANIE

Da Estcoleu (2 & F9 Limites

Daho Eee Le Miviste
65 Où Bronû Brest
London C2 10
Royatie Uni
Télécopie: 42 71256

Les aotfioations sant sonailértes comme a
dessine des recevra, confexméent à Fac E de

203 Le Giouveremenr ec le Contrateur peuvret à fout merneut eh

amorsé où lélecion de dalle mentioniée à Fircle 207, sons mere de le a
lies avée a préaris d'au moins dix (10) fo f
ue
304 3
OUR HARDMAN PLIROLEUM MAUIITAIIS) TV 1
585

Aa des dois qi Jui go recemue par de présear Cantal.

A0 Les mes Plenment dan Je préerx Comtrat sant luc à des fins de commodié st de
éférenes eben aucune maére définissent, ne imnitent mi pe décréven La té
ab du Conte, ni de ane quelsosque de 228€

307 Les Anneses Le 2 cotes fout pate irégante du présunt Core

31 ENTREE EN VIGUEUR

Une fais signé que Lee Panies Fe prétent Conti entsvne en vigoeur À In das de son
aparhalion pus voie Hgislive, le dite dant désignée sous Le mors de Dane d'Bffet el
rende: ledit Conte dbligrtaire pour les Péri

LE oi de quo, es late ont sant ee nat an (_ À. es
HAE

santa

A Neon le

# æ
Tasoguant tes au trees de ter, grève, émet rare robe cv, 294 Les Pas se confaumerant à uté mesune coneeratoie ordonnée on recommandée
sabotage, fois ie guerre pu condicions imputables à le guerre. L'imtention des Parties par Le ibn art
2 qu Le re For Majeur repas lite aian D pos sesteue aux pipes
stusages du dicitinternational, 204 iinuudtiun d'une péocédine d'bitiade enuaîe lé angers des dispositions

contes en eq oem Lober Eu fes, ais ie site ous aus

263 orauns Panic con quelle se mouse pb 3 lan anne de it cbigarions de Pa te pren Ci
a Gblgaons Ga rien d'un as de For Moule AA Vmédireme
uotitier par it à l'aumre Partie en spérifiant les éléments de natuee à éblir Je cas de 26.5 En cès de difficulté daus l'exéciarion du présent Contrut, los Parties com icnient acant
Forca Maure 1 prod, en augure Faute Ho, us Les pains ls et  arblge ét de gere: mile, de demander à da expert de Les aider
nécessaires pour prrmetire la reprise natale de l'exicntior. des nhfigariont atiec: dans Le truiement amiañie de leur différend, Ce export gen namimé par aeronl eniré
ga La Fours ere dsl ecærinn du code Porce Mike. Les Par où à fut sceud pae Je Cents nremionl d'aide La Charcbre

- Ée Cumanee Hreraiorale, onthenément 2e Réghoint d'Egerise Technique de

Les obigalions aus qe els cffeclées par le Furce Mareure devront sonner à echiet, Les Fais pt Homrres de lexpen seront subponés égdement éulre le

spl conf aux dires de préont Co Gontastau ae Goureraient, cu, eus létot de À première morition
erchare degloranion à Irene du Gent

284 Si, pur ous dun eus de Faure Majeur, l'adeuln de ue queengue des
gains du pis Cet Si M, née du remdenrémenr ampmer-ée
Au ét one re hear a Bari de dE up ox
dk Fes Mie, seraient nds au LR sépule dans 3 30 CONDITIONS D'APPLICATION DÜ CONTRAT
Fee de due Din, ss ca a dors dn Con, de Fetrmation
sale dax horen et de auraions cles dei en vi SGA Les Pons ont cet pour pére de es LS mures passes ain

darcindre les objaetilu di présent Contiac

2 ARGNRAGE ET EPERTSE ne ee es

Pémes 6e ea Musa à se dispo us Le entrer appraptiée amine

22 Boo de aient eme le Goeomnn et le Corus cémerant Dénes de Canne 2 de de employie où agen ae le ete de
np où Fappliation des dispsléene du préeem Cote, 5 aies Régie Iaique de arianie
Scan de ae ue red à able

Gates corsa de Gouverennn rise an vu de c2 Cana a de ter
Si dans en délai de trois 33 ms à compter de La nocfcatinn du difrend, en Parties gt HE eu régieent +ÿ appliquent ne pourront étre refunée sans ua matt Hégiie.
ne partie pas à Her Le dire À L'auide, ee demier sm ue, 3 1
eut den Pare la pa ligne, à Cu Atbrae de Chambre de Corner 302 Faute Es rater où ses camions Le ranpoment 6e print Conte
Intérrdanale (CAC) en vué de con flemme pur géant les règles kde. Lcvrant dre adressées par rit et seront eunsidéries come cyan sé valablement
et DE et LA SE EN ue actes de quelle sea mia eu as papes eue cépisé a
as era ds FU. Arposhant GE G LPari cine au a de sn RL remet en
République, true de Mani, a #éberés ve pl ao e meommené

22 Leuibge de Fobiage er Foi ane La langue ui sa le proc ser A rue de rép, où adress jar a par duope conne par ue.
A Lane anis Le api sea le Li munies si qe Las ges et Se confemalien de La réplon 7 dre, à l'est de Sani
ana du dé iremethnal amp en mare iesiauès ehdesreuse
Le banal at sen cul de ini G) ares Ateun ane me 2 ou le Guncemement
titan de pas mar a pme Parier

La seance du aibural est rend
avis 29 indiens

À litre défait et irevrable, ee sons ax

Les hais d'utiaue séront suppunés éféement ent le Coutetéu. à le
Sovemmant, sa réseres de le détision datipupal concert leur rép itio.

Dieu des Hnes a de In Géologie
HP 199

Nouskchiut

Tete SN 532 A MIN

Tier ù

#

POUR LA REPUPLIQUE ISLAMIQUE"
DE MAERTTANIE

Da Estcoleu (2 & F9 Limites

Daho Eee Le Miviste
65 Où Bronû Brest
London C2 10
Royatie Uni
Télécopie: 42 71256

Les aotfioations sant sonailértes comme a
dessine des recevra, confexméent à Fac E de

203 Le Giouveremenr ec le Contrateur peuvret à fout merneut eh

amorsé où lélecion de dalle mentioniée à Fircle 207, sons mere de le a
lies avée a préaris d'au moins dix (10) fo f
ue
304 3
OUR HARDMAN PLIROLEUM MAUIITAIIS) TV 1
585

Aa des dois qi Jui go recemue par de présear Cantal.

A0 Les mes Plenment dan Je préerx Comtrat sant luc à des fins de commodié st de
éférenes eben aucune maére définissent, ne imnitent mi pe décréven La té
ab du Conte, ni de ane quelsosque de 228€

307 Les Anneses Le 2 cotes fout pate irégante du présunt Core

31 ENTREE EN VIGUEUR

Une fais signé que Lee Panies Fe prétent Conti entsvne en vigoeur À In das de son
aparhalion pus voie Hgislive, le dite dant désignée sous Le mors de Dane d'Bffet el
rende: ledit Conte dbligrtaire pour les Péri

LE oi de quo, es late ont sant ee nat an (_ À. es
HAE

santa

A Neon le

ANNÈRE :

ere 4e Brant parte inégrente di jirésoit Com ere Là antique hanté de

Hair ati Conte

PERIMETRE DEXPLORAFION

re ie supers

ae
ET

+ Exploradon iii
at

BEhtie Sglabè Le Be 7, 8 em

A de Ana HUE, LE Out pa Le top
are a rie di prets 20 DUR, 17 OU as a dre se
ajuss APR TRUE

sa

ANNEXE 2

Jaime et Heart parie inégremne du préient Congac este le République Islamique de
Maitanis 3 Con:

PROCEDURE COMPTABLE

ARTIGEE 1
DISPOSITIONS GENERALES

11 Ok

La péter Deétine Compble mem sérfe eo rejetée dune Lenicuion des

sbligariour de Cora agua elles ac

jus de ere Irocédere Camorahie at d'énblir les régles et meliodes de
opte pour ei es coûte dépenses cités nr La scellé eoinetrant Les
aperions pére: (éraprès apptllés "Laits Pairalient).

12 Comptes el relevés

Le Contenu enrgisen pige dant dis comtés dslincts teur Les
sie amet en rapport ave les Opérations Féélières 1 devra tenir en parmanercs
LS unagre, lires a replies ea ditaguant notamment lez dépenses d'exploration,
les dépense désalmun pur découveue ui, le gas échéeut, Leu dépens de
éévelogpemens Les dépenses de produire ai Les raie maniere par Peñmere
d'Espleittien aie ue lex dénrses gérénle or ntrinisanrieos

Les comples, lite et reuisres du Cnteur serdat tem suëve Les ls du plan
comptable ee vigueur ea République (mie de Mauritanie et fes pratiques et
méthodes en mage one l'indice pété intertionale,

Contotrément nue dispositions de Paricle 202 du Canrat, les cémpies, Hs et
tres de Canimetonr area rene en ligue fRuçaie al mgltee el HaoTEs en
Délire.

Fons Les Fais qu'il zen népensnire de convertir un Della Je dépeares er nest
payées ou ralses en (ous aulce monmie, cefleci seront évaluées au La ae des
us de chape tés mu le marché des lames de Pare, eo des mois xt
in coinribn 726814

13 lit putain

Los dans dés
see orespedants, Bgucant

ès usa dé LUE Anne 2 pu er és
ns Le Cast

Au a 3 aurait parte quel cout ent les dispotilions de cetlé Procé:

CARTE DU PERIMETRE D'EXPLORATION

BASSIN COTIER
DISTRIBURION DES
BLOCE

pes &
Lamour
1

Compte at celles du Contrat 64 dernier révaui

£4  Modifietirns

Les dispnaliont de veus Procidure Comptable prrvenr êve modifiée dus connu
necseé antre Les Parties

Les Pacies coiviement que ai l'unë des d'amnatièns de cette Péneéare Comprabié
ii Sréquirahie à ego d'une Paris, ee odilioat de bonne Li Le disposilion
<oncemée pair pallier Hate Hségaité quelqu:

ARTICLE 2
PRINCIPES

ÊT HASES D'IMPUTA TION DES COUTS PETROLIERS

Le Conireronr fer an "Cane des Cu PA
Les Cou Pérrliers encens pa Le Caatuaetont en xfenéan des ipèratinns Fétrelfères, at
AT dun get pass Le ao er dépenses NS

21 Dépenses te personal

Tue péements effeetsés en dépenses ennes pour envie Les appointements eï
saints dés employés du Camtsacranr 2 6e. ASS, ireccerre altecé,
soi temporairement, soï uonnuetiement, mx Opéraions Pétoéres su le ter
del République Isarigue de Mania, y vompuis Le ces Légal et sesiaes ct
ares changes eomplémennrires ou dépenses prévues qu Les const indie ou
alles qu eurent la réplemtonuaion admire inerte do Corirctouc

22 Béëmenn

Péperses de carton, d'etre at fre satfetents, im que yes payés pour
ous Veau, ans, entres ei BGlimet, ÿ eutagae Les hailalous el cetes de.
loisirs pour émaloyés, el de eoûl des éguigements, Mobilier agenements dt
Burribues mécesares À Puage de ms Déiments regis pour levécuiion des

Opérñions Pérères,

23 Matériaux, équipement et oyers

Cite des éqisenients, muléiines, mchints, aies, Fours 21 installations
cletés on Frmmis pour les bescine des Onéraions Féalies ainsi que loyers on
é : de tx Sup  étalhtione

je apparement eu

Évairecteus,

24 Framport

ANNÈRE :

ere 4e Brant parte inégrente di jirésoit Com ere Là antique hanté de

Hair ati Conte

PERIMETRE DEXPLORAFION

re ie supers

ae
ET

+ Exploradon iii
at

BEhtie Sglabè Le Be 7, 8 em

A de Ana HUE, LE Out pa Le top
are a rie di prets 20 DUR, 17 OU as a dre se
ajuss APR TRUE

sa

ANNEXE 2

Jaime et Heart parie inégremne du préient Congac este le République Islamique de
Maitanis 3 Con:

PROCEDURE COMPTABLE

ARTIGEE 1
DISPOSITIONS GENERALES

11 Ok

La péter Deétine Compble mem sérfe eo rejetée dune Lenicuion des

sbligariour de Cora agua elles ac

jus de ere Irocédere Camorahie at d'énblir les régles et meliodes de
opte pour ei es coûte dépenses cités nr La scellé eoinetrant Les
aperions pére: (éraprès apptllés "Laits Pairalient).

12 Comptes el relevés

Le Contenu enrgisen pige dant dis comtés dslincts teur Les
sie amet en rapport ave les Opérations Féélières 1 devra tenir en parmanercs
LS unagre, lires a replies ea ditaguant notamment lez dépenses d'exploration,
les dépense désalmun pur découveue ui, le gas échéeut, Leu dépens de
éévelogpemens Les dépenses de produire ai Les raie maniere par Peñmere
d'Espleittien aie ue lex dénrses gérénle or ntrinisanrieos

Les comples, lite et reuisres du Cnteur serdat tem suëve Les ls du plan
comptable ee vigueur ea République (mie de Mauritanie et fes pratiques et
méthodes en mage one l'indice pété intertionale,

Contotrément nue dispositions de Paricle 202 du Canrat, les cémpies, Hs et
tres de Canimetonr area rene en ligue fRuçaie al mgltee el HaoTEs en
Délire.

Fons Les Fais qu'il zen népensnire de convertir un Della Je dépeares er nest
payées ou ralses en (ous aulce monmie, cefleci seront évaluées au La ae des
us de chape tés mu le marché des lames de Pare, eo des mois xt
in coinribn 726814

13 lit putain

Los dans dés
see orespedants, Bgucant

ès usa dé LUE Anne 2 pu er és
ns Le Cast

Au a 3 aurait parte quel cout ent les dispotilions de cetlé Procé:

CARTE DU PERIMETRE D'EXPLORATION

BASSIN COTIER
DISTRIBURION DES
BLOCE

pes &
Lamour
1

Compte at celles du Contrat 64 dernier révaui

£4  Modifietirns

Les dispnaliont de veus Procidure Comptable prrvenr êve modifiée dus connu
necseé antre Les Parties

Les Pacies coiviement que ai l'unë des d'amnatièns de cette Péneéare Comprabié
ii Sréquirahie à ego d'une Paris, ee odilioat de bonne Li Le disposilion
<oncemée pair pallier Hate Hségaité quelqu:

ARTICLE 2
PRINCIPES

ÊT HASES D'IMPUTA TION DES COUTS PETROLIERS

Le Conireronr fer an "Cane des Cu PA
Les Cou Pérrliers encens pa Le Caatuaetont en xfenéan des ipèratinns Fétrelfères, at
AT dun get pass Le ao er dépenses NS

21 Dépenses te personal

Tue péements effeetsés en dépenses ennes pour envie Les appointements eï
saints dés employés du Camtsacranr 2 6e. ASS, ireccerre altecé,
soi temporairement, soï uonnuetiement, mx Opéraions Pétoéres su le ter
del République Isarigue de Mania, y vompuis Le ces Légal et sesiaes ct
ares changes eomplémennrires ou dépenses prévues qu Les const indie ou
alles qu eurent la réplemtonuaion admire inerte do Corirctouc

22 Béëmenn

Péperses de carton, d'etre at fre satfetents, im que yes payés pour
ous Veau, ans, entres ei BGlimet, ÿ eutagae Les hailalous el cetes de.
loisirs pour émaloyés, el de eoûl des éguigements, Mobilier agenements dt
Burribues mécesares À Puage de ms Déiments regis pour levécuiion des

Opérñions Pérères,

23 Matériaux, équipement et oyers

Cite des éqisenients, muléiines, mchints, aies, Fours 21 installations
cletés on Frmmis pour les bescine des Onéraions Féalies ainsi que loyers on
é : de tx Sup  étalhtione

je apparement eu

Évairecteus,

24 Framport

ANNÈRE :

ere 4e Brant parte inégrente di jirésoit Com ere Là antique hanté de

Hair ati Conte

PERIMETRE DEXPLORAFION

re ie supers

ae
ET

+ Exploradon iii
at

BEhtie Sglabè Le Be 7, 8 em

A de Ana HUE, LE Out pa Le top
are a rie di prets 20 DUR, 17 OU as a dre se
ajuss APR TRUE

sa

ANNEXE 2

Jaime et Heart parie inégremne du préient Congac este le République Islamique de
Maitanis 3 Con:

PROCEDURE COMPTABLE

ARTIGEE 1
DISPOSITIONS GENERALES

11 Ok

La péter Deétine Compble mem sérfe eo rejetée dune Lenicuion des

sbligariour de Cora agua elles ac

jus de ere Irocédere Camorahie at d'énblir les régles et meliodes de
opte pour ei es coûte dépenses cités nr La scellé eoinetrant Les
aperions pére: (éraprès apptllés "Laits Pairalient).

12 Comptes el relevés

Le Contenu enrgisen pige dant dis comtés dslincts teur Les
sie amet en rapport ave les Opérations Féélières 1 devra tenir en parmanercs
LS unagre, lires a replies ea ditaguant notamment lez dépenses d'exploration,
les dépense désalmun pur découveue ui, le gas échéeut, Leu dépens de
éévelogpemens Les dépenses de produire ai Les raie maniere par Peñmere
d'Espleittien aie ue lex dénrses gérénle or ntrinisanrieos

Les comples, lite et reuisres du Cnteur serdat tem suëve Les ls du plan
comptable ee vigueur ea République (mie de Mauritanie et fes pratiques et
méthodes en mage one l'indice pété intertionale,

Contotrément nue dispositions de Paricle 202 du Canrat, les cémpies, Hs et
tres de Canimetonr area rene en ligue fRuçaie al mgltee el HaoTEs en
Délire.

Fons Les Fais qu'il zen népensnire de convertir un Della Je dépeares er nest
payées ou ralses en (ous aulce monmie, cefleci seront évaluées au La ae des
us de chape tés mu le marché des lames de Pare, eo des mois xt
in coinribn 726814

13 lit putain

Los dans dés
see orespedants, Bgucant

ès usa dé LUE Anne 2 pu er és
ns Le Cast

Au a 3 aurait parte quel cout ent les dispotilions de cetlé Procé:

CARTE DU PERIMETRE D'EXPLORATION

BASSIN COTIER
DISTRIBURION DES
BLOCE

pes &
Lamour
1

Compte at celles du Contrat 64 dernier révaui

£4  Modifietirns

Les dispnaliont de veus Procidure Comptable prrvenr êve modifiée dus connu
necseé antre Les Parties

Les Pacies coiviement que ai l'unë des d'amnatièns de cette Péneéare Comprabié
ii Sréquirahie à ego d'une Paris, ee odilioat de bonne Li Le disposilion
<oncemée pair pallier Hate Hségaité quelqu:

ARTICLE 2
PRINCIPES

ÊT HASES D'IMPUTA TION DES COUTS PETROLIERS

Le Conireronr fer an "Cane des Cu PA
Les Cou Pérrliers encens pa Le Caatuaetont en xfenéan des ipèratinns Fétrelfères, at
AT dun get pass Le ao er dépenses NS

21 Dépenses te personal

Tue péements effeetsés en dépenses ennes pour envie Les appointements eï
saints dés employés du Camtsacranr 2 6e. ASS, ireccerre altecé,
soi temporairement, soï uonnuetiement, mx Opéraions Pétoéres su le ter
del République Isarigue de Mania, y vompuis Le ces Légal et sesiaes ct
ares changes eomplémennrires ou dépenses prévues qu Les const indie ou
alles qu eurent la réplemtonuaion admire inerte do Corirctouc

22 Béëmenn

Péperses de carton, d'etre at fre satfetents, im que yes payés pour
ous Veau, ans, entres ei BGlimet, ÿ eutagae Les hailalous el cetes de.
loisirs pour émaloyés, el de eoûl des éguigements, Mobilier agenements dt
Burribues mécesares À Puage de ms Déiments regis pour levécuiion des

Opérñions Pérères,

23 Matériaux, équipement et oyers

Cite des éqisenients, muléiines, mchints, aies, Fours 21 installations
cletés on Frmmis pour les bescine des Onéraions Féalies ainsi que loyers on
é : de tx Sup  étalhtione

je apparement eu

Évairecteus,

24 Framport

ANNÈRE :

ere 4e Brant parte inégrente di jirésoit Com ere Là antique hanté de

Hair ati Conte

PERIMETRE DEXPLORAFION

re ie supers

ae
ET

+ Exploradon iii
at

BEhtie Sglabè Le Be 7, 8 em

A de Ana HUE, LE Out pa Le top
are a rie di prets 20 DUR, 17 OU as a dre se
ajuss APR TRUE

sa

ANNEXE 2

Jaime et Heart parie inégremne du préient Congac este le République Islamique de
Maitanis 3 Con:

PROCEDURE COMPTABLE

ARTIGEE 1
DISPOSITIONS GENERALES

11 Ok

La péter Deétine Compble mem sérfe eo rejetée dune Lenicuion des

sbligariour de Cora agua elles ac

jus de ere Irocédere Camorahie at d'énblir les régles et meliodes de
opte pour ei es coûte dépenses cités nr La scellé eoinetrant Les
aperions pére: (éraprès apptllés "Laits Pairalient).

12 Comptes el relevés

Le Contenu enrgisen pige dant dis comtés dslincts teur Les
sie amet en rapport ave les Opérations Féélières 1 devra tenir en parmanercs
LS unagre, lires a replies ea ditaguant notamment lez dépenses d'exploration,
les dépense désalmun pur découveue ui, le gas échéeut, Leu dépens de
éévelogpemens Les dépenses de produire ai Les raie maniere par Peñmere
d'Espleittien aie ue lex dénrses gérénle or ntrinisanrieos

Les comples, lite et reuisres du Cnteur serdat tem suëve Les ls du plan
comptable ee vigueur ea République (mie de Mauritanie et fes pratiques et
méthodes en mage one l'indice pété intertionale,

Contotrément nue dispositions de Paricle 202 du Canrat, les cémpies, Hs et
tres de Canimetonr area rene en ligue fRuçaie al mgltee el HaoTEs en
Délire.

Fons Les Fais qu'il zen népensnire de convertir un Della Je dépeares er nest
payées ou ralses en (ous aulce monmie, cefleci seront évaluées au La ae des
us de chape tés mu le marché des lames de Pare, eo des mois xt
in coinribn 726814

13 lit putain

Los dans dés
see orespedants, Bgucant

ès usa dé LUE Anne 2 pu er és
ns Le Cast

Au a 3 aurait parte quel cout ent les dispotilions de cetlé Procé:

CARTE DU PERIMETRE D'EXPLORATION

BASSIN COTIER
DISTRIBURION DES
BLOCE

pes &
Lamour
1

Compte at celles du Contrat 64 dernier révaui

£4  Modifietirns

Les dispnaliont de veus Procidure Comptable prrvenr êve modifiée dus connu
necseé antre Les Parties

Les Pacies coiviement que ai l'unë des d'amnatièns de cette Péneéare Comprabié
ii Sréquirahie à ego d'une Paris, ee odilioat de bonne Li Le disposilion
<oncemée pair pallier Hate Hségaité quelqu:

ARTICLE 2
PRINCIPES

ÊT HASES D'IMPUTA TION DES COUTS PETROLIERS

Le Conireronr fer an "Cane des Cu PA
Les Cou Pérrliers encens pa Le Caatuaetont en xfenéan des ipèratinns Fétrelfères, at
AT dun get pass Le ao er dépenses NS

21 Dépenses te personal

Tue péements effeetsés en dépenses ennes pour envie Les appointements eï
saints dés employés du Camtsacranr 2 6e. ASS, ireccerre altecé,
soi temporairement, soï uonnuetiement, mx Opéraions Pétoéres su le ter
del République Isarigue de Mania, y vompuis Le ces Légal et sesiaes ct
ares changes eomplémennrires ou dépenses prévues qu Les const indie ou
alles qu eurent la réplemtonuaion admire inerte do Corirctouc

22 Béëmenn

Péperses de carton, d'etre at fre satfetents, im que yes payés pour
ous Veau, ans, entres ei BGlimet, ÿ eutagae Les hailalous el cetes de.
loisirs pour émaloyés, el de eoûl des éguigements, Mobilier agenements dt
Burribues mécesares À Puage de ms Déiments regis pour levécuiion des

Opérñions Pérères,

23 Matériaux, équipement et oyers

Cite des éqisenients, muléiines, mchints, aies, Fours 21 installations
cletés on Frmmis pour les bescine des Onéraions Féalies ainsi que loyers on
é : de tx Sup  étalhtione

je apparement eu

Évairecteus,

24 Framport

25

26

27

28

ARTICLE
PRINCIPE.

5

ON
1e Rémibique Fumique de burn, are gene Là République laque de
Maurlanie et d'autres pars, nécessaires aux Opérations Ptoièas. Les CoAt de
Lransport dec employés coutprunéiunt Les fais 6e deplacement des employés et de
ur al as pat Comtneteur selon poiique és de celui

Services rendus par ds sons rats

Cotes des prestations de sévices rues par des Sou-maants des consuls, des
espere adesi que tous Les cos rats À des sonices malus par Le
Greroent a mure autre ur a Répnique Lilaique de Macau.

Asaares et réétamoiens

Prémes payées pour les annee quil at momalemen ane paur les
Géminns Palières duvrur ère éabies per le Comrctese ainoi que couts
dépens encens el vanées puur Hélement de toutes pets, cédemstions,
inersaités ee autres dépeases, y curnguie Jex dépenses de saiére juridiques non
reouvers per le fureur desmmores et les dépenses découlent de décisions
juésciires

Si aps appribrtioe due Gonvememenr, mreune sienne 2 Sous pour om
frene porieutles, rates dépeunes eeoumes @L payées par Le Conlrecieut pour
glande Louies pertes, réclamation, indemnités, Séciians judiciaires et autres
dép

Dépeuses juridiques

ones dépens slaves À Ja sonduile, à lexaren «
rérisatens suevennnt fl Gi das Opértians Pérbres, 0 es Eépanses nécessaires
pour prete encre des Das aequis pou der des Operations
Péuoless, > ces notant Lonoeires d'avocsl, His de jusce, fais

she d'anquée el manuinis payés prie rylaneet ou solde de tes Hg go
réclamarions. Si de lies means duise Gr conduites par Je service juridique du
Contaeteut, ue réunion meuble sta focus dm Les Coûts d
alle me Bépasseru en en pas à Got de preatlinn dun HÏ ses
praïiqué our an Tiers

Frais ianeiers

“Tous ls datés et aguos payes par Le Coutateur au He dés emprunte véntriclés
aus de Teese des vies et emrnrunts rhtemnes eu du Suciénés As, uns
La nee où «vs emprunts et avanes sont aies au Financement des Coûes
Fétralers rh aux seules Oréralons Pérulièiez de déreloppesent d'un gets
commercial (à l'exclusion notamment des Opéeons Métrolièrs d'explemmten et
<éesaimon), et r'exriden pos saisame qua pour cmt (7846) du moncant ou! de

s&

D'IMPUTATION DES COUTS DES PRESTATIONS DE SERVICES,

MATERIAUX EF EOUPÉMENTS UTILISES DANS LES OPFRATIONS
FETROLIÈRES

EN

m2

33

Services techniques

Un Ut chonncble sem Impuié pour JS snvius (ligue tendus pat le
Camtrasteur où pur ses Sociétés Afifiées au put des Opéraims Pérofères
enéeardes dar le curé du Conti, rs que Les analyses de ga, ra, le sine et
Los aus cas et enatpes, £ canal qe de us Enif e dépuseent pis Geux Qui
Serbian marmalemant prafiqués danc Ke ces de services similaires prasinés an des
reñéts de series et Lara idée henIs

Achat de matériaux + d'équipement

Les mins er les éenipements chenis nécesoires aux Deétiuns Mériéres
serum ireputée au Cuipls des Coûts Péliers ne "Cobe Sen pnnmé re
Contenu.

Le "Poft Na couprendee Le pi achat (déneion fre des remises 01 tnhais
éventuellement obus et les éme LL que Fe Ur de
sparanes, de ten, de dhamement de dé hsgecnent sde H
nuire dé matériaux 6 d'équipe, ais que Lez pates en fat om eue
par voie d'asseranes.

Bsadion des équipements et iastélarions spnartenaar on Conmracrcun

Leéquipemons € etais apparent au Contracleur ets pouce ess

s Corp dus Coins Pérnlers à un ru de
Hngation dci à couvrir Venrenen, les répazinns, largement et Les vices
néensaires aux Opéra Péroliéres, à culiliea que de 1e coûts a'exrétent pas
eux normalement pratiqués dans Is Répobiqne Haurique de Mauritanie pour ts.
prsvations similaires.

Evalsation des rantasies ranstérés

Tour mania uranshéré es enirapôus da Corlacteur dv de ses Suaiëles Affliées vu
drone Iguèlle des entités cena le Connmerur ou eus Snoiétée Afliéer
geo évalué con suit

ératmenf

Céanériel na (At VA) met
Len pour œout 6423) du CON

Le matériel meuf qu a ja 8
ini l'aile 3.2 c-desans,

D Héntaten han êtar

33

sr
Les Coûls Pétrtises de développement Ces emprants et rimes even Br soumis
à agrément de l'Adiminismor.

Daus le cas où ce finsetemont est an mprès de Gocirés Alias, les tu
dférets rémielos ne devra que exc Le lex noumdlement en v62ge au Les
marchés iameiers imiematonaux pour des prête de malus.

Mépenses générales ef administratives € truis généraux")

a Les ais génosx en Répoeligue Hétamique de Mauritanie sucéspandeut aux
rrrfements et tépanses du persan da Ceutracteue serai eu Réaulie
que de Maures Les Opéciong Pétraères, dat le temps de trait

rest pus dinateent assigné à esse alta que Le mods dent ee de

Renetioanement dan Bureau él et aminitat uen axes

en Bépabliqu Mamie de Maine diet aus Options

Pétrelièns,

bh Le Conan ajouren une some caisormble à lle de tels généeanx à
Véuaagee nécemaires à 1 mafia des Opitii Péralères eù supportés
mur le Contes et 328 Enoiétés Alliés, de tels monets céprésontane Le
vi service nee au Dés dendies Dpértious Fétrlier

Les montants pets seront des monts provisoires dublis s2r Lu base de
Lespérierse due Conti L ajusté aunvellement <a Evaclion des
rite ace anppos ans toutes eéder 18 Laits
sureause

Gi mar leve exchhe d'esploittionr
Risix ponr nt (2. Dates Car Parle re Frs géné,

Gi à come de lecini de Je premiere mtodatinn cultive
Saone ser famipour ets der Cofts
Prier host GE Fmaatiecs et fais généraux

Autres dépanses

“loue dépens esceunes par le Cantiscieur pour cost Le bone axfeutian des
Opéraions Pélriies autres que le dépenses céwvertes at réglées per les dispnsions

es du prësenr anse 2 de tte Anne 2, cf ates que le danse exclues
Pline confirment a dispositions de Cent

Mél en Der saute Le rèriel an bon eu de servi
encore wliiéuble dans sa destination prière sans 1éparafon: sofa quinze
pour eat (3846) du Car Net do mañtiel nou défini à Éclinen 2) cidess

mo dure marie

au bed eé fiat 7) rap matériel encore utliseble das sa
desiration prière, quais seulement après prntions 6: remine 2ù état
cinquante pt ét (SU) du Ci Net qu mére! ae délai À alinéa ie

D Mn

à en mars dt

Maréiel er marais dar Gui "D aprés Le mécel qué mea plus
“ia dns 34 déstination première 09 pue dauirs services: var -é
pou ee (SA 2e Pat Nr du mari eu Sud à afin a) ci

d Ferlerréun

Ierailes er robe dénat D repilent Je munie hoes Eusagé ei
Aréparable, prix cours de rébus

Prix di matériels et Gguipements abs par Le Coutraescur

d Les mire où égpépements acquis per c92é des entités condilains Le
Cénimeleus on paragés éntre eux #4 Raldré, Soon évalués suivant Lee
rip défi à ile 24 Eds

DO Le mile a
esaihnat Le Cou

piperents oçuis par dieu Hamel des aies
ir ou par es Fins Rare Éd au pris de ve
por, qu ne ser en mur Gus Hérieur au prix déterminé suivant es
prineiren définis à latte 2A eds

EL dome romrempandanen secan paniées an
Tételiens

nent der Cote

ARTICLE 4
AMORTISSEMENT DES IMMOUILISATIONS ET DEPENSES D'EXPLORATION

ai

Ammobitisitions

D'ou 3 déreenhnation du béndfiee met Imposble que Le Coninéteur raie de
Ftremle da ses Onérriom Perrot que Le Late de La Répablique Idaruique
dé Mauritsaie ta qe PA à Pate LT du Coëteat es immmoitsatlans réalisées par

Centre 2: nécessains aux Options Pétalières seront «mondcs sclen un
régie dames emens line

25

26

27

28

ARTICLE
PRINCIPE.

5

ON
1e Rémibique Fumique de burn, are gene Là République laque de
Maurlanie et d'autres pars, nécessaires aux Opérations Ptoièas. Les CoAt de
Lransport dec employés coutprunéiunt Les fais 6e deplacement des employés et de
ur al as pat Comtneteur selon poiique és de celui

Services rendus par ds sons rats

Cotes des prestations de sévices rues par des Sou-maants des consuls, des
espere adesi que tous Les cos rats À des sonices malus par Le
Greroent a mure autre ur a Répnique Lilaique de Macau.

Asaares et réétamoiens

Prémes payées pour les annee quil at momalemen ane paur les
Géminns Palières duvrur ère éabies per le Comrctese ainoi que couts
dépens encens el vanées puur Hélement de toutes pets, cédemstions,
inersaités ee autres dépeases, y curnguie Jex dépenses de saiére juridiques non
reouvers per le fureur desmmores et les dépenses découlent de décisions
juésciires

Si aps appribrtioe due Gonvememenr, mreune sienne 2 Sous pour om
frene porieutles, rates dépeunes eeoumes @L payées par Le Conlrecieut pour
glande Louies pertes, réclamation, indemnités, Séciians judiciaires et autres
dép

Dépeuses juridiques

ones dépens slaves À Ja sonduile, à lexaren «
rérisatens suevennnt fl Gi das Opértians Pérbres, 0 es Eépanses nécessaires
pour prete encre des Das aequis pou der des Operations
Péuoless, > ces notant Lonoeires d'avocsl, His de jusce, fais

she d'anquée el manuinis payés prie rylaneet ou solde de tes Hg go
réclamarions. Si de lies means duise Gr conduites par Je service juridique du
Contaeteut, ue réunion meuble sta focus dm Les Coûts d
alle me Bépasseru en en pas à Got de preatlinn dun HÏ ses
praïiqué our an Tiers

Frais ianeiers

“Tous ls datés et aguos payes par Le Coutateur au He dés emprunte véntriclés
aus de Teese des vies et emrnrunts rhtemnes eu du Suciénés As, uns
La nee où «vs emprunts et avanes sont aies au Financement des Coûes
Fétralers rh aux seules Oréralons Pérulièiez de déreloppesent d'un gets
commercial (à l'exclusion notamment des Opéeons Métrolièrs d'explemmten et
<éesaimon), et r'exriden pos saisame qua pour cmt (7846) du moncant ou! de

s&

D'IMPUTATION DES COUTS DES PRESTATIONS DE SERVICES,

MATERIAUX EF EOUPÉMENTS UTILISES DANS LES OPFRATIONS
FETROLIÈRES

EN

m2

33

Services techniques

Un Ut chonncble sem Impuié pour JS snvius (ligue tendus pat le
Camtrasteur où pur ses Sociétés Afifiées au put des Opéraims Pérofères
enéeardes dar le curé du Conti, rs que Les analyses de ga, ra, le sine et
Los aus cas et enatpes, £ canal qe de us Enif e dépuseent pis Geux Qui
Serbian marmalemant prafiqués danc Ke ces de services similaires prasinés an des
reñéts de series et Lara idée henIs

Achat de matériaux + d'équipement

Les mins er les éenipements chenis nécesoires aux Deétiuns Mériéres
serum ireputée au Cuipls des Coûts Péliers ne "Cobe Sen pnnmé re
Contenu.

Le "Poft Na couprendee Le pi achat (déneion fre des remises 01 tnhais
éventuellement obus et les éme LL que Fe Ur de
sparanes, de ten, de dhamement de dé hsgecnent sde H
nuire dé matériaux 6 d'équipe, ais que Lez pates en fat om eue
par voie d'asseranes.

Bsadion des équipements et iastélarions spnartenaar on Conmracrcun

Leéquipemons € etais apparent au Contracleur ets pouce ess

s Corp dus Coins Pérnlers à un ru de
Hngation dci à couvrir Venrenen, les répazinns, largement et Les vices
néensaires aux Opéra Péroliéres, à culiliea que de 1e coûts a'exrétent pas
eux normalement pratiqués dans Is Répobiqne Haurique de Mauritanie pour ts.
prsvations similaires.

Evalsation des rantasies ranstérés

Tour mania uranshéré es enirapôus da Corlacteur dv de ses Suaiëles Affliées vu
drone Iguèlle des entités cena le Connmerur ou eus Snoiétée Afliéer
geo évalué con suit

ératmenf

Céanériel na (At VA) met
Len pour œout 6423) du CON

Le matériel meuf qu a ja 8
ini l'aile 3.2 c-desans,

D Héntaten han êtar

33

sr
Les Coûls Pétrtises de développement Ces emprants et rimes even Br soumis
à agrément de l'Adiminismor.

Daus le cas où ce finsetemont est an mprès de Gocirés Alias, les tu
dférets rémielos ne devra que exc Le lex noumdlement en v62ge au Les
marchés iameiers imiematonaux pour des prête de malus.

Mépenses générales ef administratives € truis généraux")

a Les ais génosx en Répoeligue Hétamique de Mauritanie sucéspandeut aux
rrrfements et tépanses du persan da Ceutracteue serai eu Réaulie
que de Maures Les Opéciong Pétraères, dat le temps de trait

rest pus dinateent assigné à esse alta que Le mods dent ee de

Renetioanement dan Bureau él et aminitat uen axes

en Bépabliqu Mamie de Maine diet aus Options

Pétrelièns,

bh Le Conan ajouren une some caisormble à lle de tels généeanx à
Véuaagee nécemaires à 1 mafia des Opitii Péralères eù supportés
mur le Contes et 328 Enoiétés Alliés, de tels monets céprésontane Le
vi service nee au Dés dendies Dpértious Fétrlier

Les montants pets seront des monts provisoires dublis s2r Lu base de
Lespérierse due Conti L ajusté aunvellement <a Evaclion des
rite ace anppos ans toutes eéder 18 Laits
sureause

Gi mar leve exchhe d'esploittionr
Risix ponr nt (2. Dates Car Parle re Frs géné,

Gi à come de lecini de Je premiere mtodatinn cultive
Saone ser famipour ets der Cofts
Prier host GE Fmaatiecs et fais généraux

Autres dépanses

“loue dépens esceunes par le Cantiscieur pour cost Le bone axfeutian des
Opéraions Pélriies autres que le dépenses céwvertes at réglées per les dispnsions

es du prësenr anse 2 de tte Anne 2, cf ates que le danse exclues
Pline confirment a dispositions de Cent

Mél en Der saute Le rèriel an bon eu de servi
encore wliiéuble dans sa destination prière sans 1éparafon: sofa quinze
pour eat (3846) du Car Net do mañtiel nou défini à Éclinen 2) cidess

mo dure marie

au bed eé fiat 7) rap matériel encore utliseble das sa
desiration prière, quais seulement après prntions 6: remine 2ù état
cinquante pt ét (SU) du Ci Net qu mére! ae délai À alinéa ie

D Mn

à en mars dt

Maréiel er marais dar Gui "D aprés Le mécel qué mea plus
“ia dns 34 déstination première 09 pue dauirs services: var -é
pou ee (SA 2e Pat Nr du mari eu Sud à afin a) ci

d Ferlerréun

Ierailes er robe dénat D repilent Je munie hoes Eusagé ei
Aréparable, prix cours de rébus

Prix di matériels et Gguipements abs par Le Coutraescur

d Les mire où égpépements acquis per c92é des entités condilains Le
Cénimeleus on paragés éntre eux #4 Raldré, Soon évalués suivant Lee
rip défi à ile 24 Eds

DO Le mile a
esaihnat Le Cou

piperents oçuis par dieu Hamel des aies
ir ou par es Fins Rare Éd au pris de ve
por, qu ne ser en mur Gus Hérieur au prix déterminé suivant es
prineiren définis à latte 2A eds

EL dome romrempandanen secan paniées an
Tételiens

nent der Cote

ARTICLE 4
AMORTISSEMENT DES IMMOUILISATIONS ET DEPENSES D'EXPLORATION

ai

Ammobitisitions

D'ou 3 déreenhnation du béndfiee met Imposble que Le Coninéteur raie de
Ftremle da ses Onérriom Perrot que Le Late de La Répablique Idaruique
dé Mauritsaie ta qe PA à Pate LT du Coëteat es immmoitsatlans réalisées par

Centre 2: nécessains aux Options Pétalières seront «mondcs sclen un
régie dames emens line

25

26

27

28

ARTICLE
PRINCIPE.

5

ON
1e Rémibique Fumique de burn, are gene Là République laque de
Maurlanie et d'autres pars, nécessaires aux Opérations Ptoièas. Les CoAt de
Lransport dec employés coutprunéiunt Les fais 6e deplacement des employés et de
ur al as pat Comtneteur selon poiique és de celui

Services rendus par ds sons rats

Cotes des prestations de sévices rues par des Sou-maants des consuls, des
espere adesi que tous Les cos rats À des sonices malus par Le
Greroent a mure autre ur a Répnique Lilaique de Macau.

Asaares et réétamoiens

Prémes payées pour les annee quil at momalemen ane paur les
Géminns Palières duvrur ère éabies per le Comrctese ainoi que couts
dépens encens el vanées puur Hélement de toutes pets, cédemstions,
inersaités ee autres dépeases, y curnguie Jex dépenses de saiére juridiques non
reouvers per le fureur desmmores et les dépenses découlent de décisions
juésciires

Si aps appribrtioe due Gonvememenr, mreune sienne 2 Sous pour om
frene porieutles, rates dépeunes eeoumes @L payées par Le Conlrecieut pour
glande Louies pertes, réclamation, indemnités, Séciians judiciaires et autres
dép

Dépeuses juridiques

ones dépens slaves À Ja sonduile, à lexaren «
rérisatens suevennnt fl Gi das Opértians Pérbres, 0 es Eépanses nécessaires
pour prete encre des Das aequis pou der des Operations
Péuoless, > ces notant Lonoeires d'avocsl, His de jusce, fais

she d'anquée el manuinis payés prie rylaneet ou solde de tes Hg go
réclamarions. Si de lies means duise Gr conduites par Je service juridique du
Contaeteut, ue réunion meuble sta focus dm Les Coûts d
alle me Bépasseru en en pas à Got de preatlinn dun HÏ ses
praïiqué our an Tiers

Frais ianeiers

“Tous ls datés et aguos payes par Le Coutateur au He dés emprunte véntriclés
aus de Teese des vies et emrnrunts rhtemnes eu du Suciénés As, uns
La nee où «vs emprunts et avanes sont aies au Financement des Coûes
Fétralers rh aux seules Oréralons Pérulièiez de déreloppesent d'un gets
commercial (à l'exclusion notamment des Opéeons Métrolièrs d'explemmten et
<éesaimon), et r'exriden pos saisame qua pour cmt (7846) du moncant ou! de

s&

D'IMPUTATION DES COUTS DES PRESTATIONS DE SERVICES,

MATERIAUX EF EOUPÉMENTS UTILISES DANS LES OPFRATIONS
FETROLIÈRES

EN

m2

33

Services techniques

Un Ut chonncble sem Impuié pour JS snvius (ligue tendus pat le
Camtrasteur où pur ses Sociétés Afifiées au put des Opéraims Pérofères
enéeardes dar le curé du Conti, rs que Les analyses de ga, ra, le sine et
Los aus cas et enatpes, £ canal qe de us Enif e dépuseent pis Geux Qui
Serbian marmalemant prafiqués danc Ke ces de services similaires prasinés an des
reñéts de series et Lara idée henIs

Achat de matériaux + d'équipement

Les mins er les éenipements chenis nécesoires aux Deétiuns Mériéres
serum ireputée au Cuipls des Coûts Péliers ne "Cobe Sen pnnmé re
Contenu.

Le "Poft Na couprendee Le pi achat (déneion fre des remises 01 tnhais
éventuellement obus et les éme LL que Fe Ur de
sparanes, de ten, de dhamement de dé hsgecnent sde H
nuire dé matériaux 6 d'équipe, ais que Lez pates en fat om eue
par voie d'asseranes.

Bsadion des équipements et iastélarions spnartenaar on Conmracrcun

Leéquipemons € etais apparent au Contracleur ets pouce ess

s Corp dus Coins Pérnlers à un ru de
Hngation dci à couvrir Venrenen, les répazinns, largement et Les vices
néensaires aux Opéra Péroliéres, à culiliea que de 1e coûts a'exrétent pas
eux normalement pratiqués dans Is Répobiqne Haurique de Mauritanie pour ts.
prsvations similaires.

Evalsation des rantasies ranstérés

Tour mania uranshéré es enirapôus da Corlacteur dv de ses Suaiëles Affliées vu
drone Iguèlle des entités cena le Connmerur ou eus Snoiétée Afliéer
geo évalué con suit

ératmenf

Céanériel na (At VA) met
Len pour œout 6423) du CON

Le matériel meuf qu a ja 8
ini l'aile 3.2 c-desans,

D Héntaten han êtar

33

sr
Les Coûls Pétrtises de développement Ces emprants et rimes even Br soumis
à agrément de l'Adiminismor.

Daus le cas où ce finsetemont est an mprès de Gocirés Alias, les tu
dférets rémielos ne devra que exc Le lex noumdlement en v62ge au Les
marchés iameiers imiematonaux pour des prête de malus.

Mépenses générales ef administratives € truis généraux")

a Les ais génosx en Répoeligue Hétamique de Mauritanie sucéspandeut aux
rrrfements et tépanses du persan da Ceutracteue serai eu Réaulie
que de Maures Les Opéciong Pétraères, dat le temps de trait

rest pus dinateent assigné à esse alta que Le mods dent ee de

Renetioanement dan Bureau él et aminitat uen axes

en Bépabliqu Mamie de Maine diet aus Options

Pétrelièns,

bh Le Conan ajouren une some caisormble à lle de tels généeanx à
Véuaagee nécemaires à 1 mafia des Opitii Péralères eù supportés
mur le Contes et 328 Enoiétés Alliés, de tels monets céprésontane Le
vi service nee au Dés dendies Dpértious Fétrlier

Les montants pets seront des monts provisoires dublis s2r Lu base de
Lespérierse due Conti L ajusté aunvellement <a Evaclion des
rite ace anppos ans toutes eéder 18 Laits
sureause

Gi mar leve exchhe d'esploittionr
Risix ponr nt (2. Dates Car Parle re Frs géné,

Gi à come de lecini de Je premiere mtodatinn cultive
Saone ser famipour ets der Cofts
Prier host GE Fmaatiecs et fais généraux

Autres dépanses

“loue dépens esceunes par le Cantiscieur pour cost Le bone axfeutian des
Opéraions Pélriies autres que le dépenses céwvertes at réglées per les dispnsions

es du prësenr anse 2 de tte Anne 2, cf ates que le danse exclues
Pline confirment a dispositions de Cent

Mél en Der saute Le rèriel an bon eu de servi
encore wliiéuble dans sa destination prière sans 1éparafon: sofa quinze
pour eat (3846) du Car Net do mañtiel nou défini à Éclinen 2) cidess

mo dure marie

au bed eé fiat 7) rap matériel encore utliseble das sa
desiration prière, quais seulement après prntions 6: remine 2ù état
cinquante pt ét (SU) du Ci Net qu mére! ae délai À alinéa ie

D Mn

à en mars dt

Maréiel er marais dar Gui "D aprés Le mécel qué mea plus
“ia dns 34 déstination première 09 pue dauirs services: var -é
pou ee (SA 2e Pat Nr du mari eu Sud à afin a) ci

d Ferlerréun

Ierailes er robe dénat D repilent Je munie hoes Eusagé ei
Aréparable, prix cours de rébus

Prix di matériels et Gguipements abs par Le Coutraescur

d Les mire où égpépements acquis per c92é des entités condilains Le
Cénimeleus on paragés éntre eux #4 Raldré, Soon évalués suivant Lee
rip défi à ile 24 Eds

DO Le mile a
esaihnat Le Cou

piperents oçuis par dieu Hamel des aies
ir ou par es Fins Rare Éd au pris de ve
por, qu ne ser en mur Gus Hérieur au prix déterminé suivant es
prineiren définis à latte 2A eds

EL dome romrempandanen secan paniées an
Tételiens

nent der Cote

ARTICLE 4
AMORTISSEMENT DES IMMOUILISATIONS ET DEPENSES D'EXPLORATION

ai

Ammobitisitions

D'ou 3 déreenhnation du béndfiee met Imposble que Le Coninéteur raie de
Ftremle da ses Onérriom Perrot que Le Late de La Répablique Idaruique
dé Mauritsaie ta qe PA à Pate LT du Coëteat es immmoitsatlans réalisées par

Centre 2: nécessains aux Options Pétalières seront «mondcs sclen un
régie dames emens line

25

26

27

28

ARTICLE
PRINCIPE.

5

ON
1e Rémibique Fumique de burn, are gene Là République laque de
Maurlanie et d'autres pars, nécessaires aux Opérations Ptoièas. Les CoAt de
Lransport dec employés coutprunéiunt Les fais 6e deplacement des employés et de
ur al as pat Comtneteur selon poiique és de celui

Services rendus par ds sons rats

Cotes des prestations de sévices rues par des Sou-maants des consuls, des
espere adesi que tous Les cos rats À des sonices malus par Le
Greroent a mure autre ur a Répnique Lilaique de Macau.

Asaares et réétamoiens

Prémes payées pour les annee quil at momalemen ane paur les
Géminns Palières duvrur ère éabies per le Comrctese ainoi que couts
dépens encens el vanées puur Hélement de toutes pets, cédemstions,
inersaités ee autres dépeases, y curnguie Jex dépenses de saiére juridiques non
reouvers per le fureur desmmores et les dépenses découlent de décisions
juésciires

Si aps appribrtioe due Gonvememenr, mreune sienne 2 Sous pour om
frene porieutles, rates dépeunes eeoumes @L payées par Le Conlrecieut pour
glande Louies pertes, réclamation, indemnités, Séciians judiciaires et autres
dép

Dépeuses juridiques

ones dépens slaves À Ja sonduile, à lexaren «
rérisatens suevennnt fl Gi das Opértians Pérbres, 0 es Eépanses nécessaires
pour prete encre des Das aequis pou der des Operations
Péuoless, > ces notant Lonoeires d'avocsl, His de jusce, fais

she d'anquée el manuinis payés prie rylaneet ou solde de tes Hg go
réclamarions. Si de lies means duise Gr conduites par Je service juridique du
Contaeteut, ue réunion meuble sta focus dm Les Coûts d
alle me Bépasseru en en pas à Got de preatlinn dun HÏ ses
praïiqué our an Tiers

Frais ianeiers

“Tous ls datés et aguos payes par Le Coutateur au He dés emprunte véntriclés
aus de Teese des vies et emrnrunts rhtemnes eu du Suciénés As, uns
La nee où «vs emprunts et avanes sont aies au Financement des Coûes
Fétralers rh aux seules Oréralons Pérulièiez de déreloppesent d'un gets
commercial (à l'exclusion notamment des Opéeons Métrolièrs d'explemmten et
<éesaimon), et r'exriden pos saisame qua pour cmt (7846) du moncant ou! de

s&

D'IMPUTATION DES COUTS DES PRESTATIONS DE SERVICES,

MATERIAUX EF EOUPÉMENTS UTILISES DANS LES OPFRATIONS
FETROLIÈRES

EN

m2

33

Services techniques

Un Ut chonncble sem Impuié pour JS snvius (ligue tendus pat le
Camtrasteur où pur ses Sociétés Afifiées au put des Opéraims Pérofères
enéeardes dar le curé du Conti, rs que Les analyses de ga, ra, le sine et
Los aus cas et enatpes, £ canal qe de us Enif e dépuseent pis Geux Qui
Serbian marmalemant prafiqués danc Ke ces de services similaires prasinés an des
reñéts de series et Lara idée henIs

Achat de matériaux + d'équipement

Les mins er les éenipements chenis nécesoires aux Deétiuns Mériéres
serum ireputée au Cuipls des Coûts Péliers ne "Cobe Sen pnnmé re
Contenu.

Le "Poft Na couprendee Le pi achat (déneion fre des remises 01 tnhais
éventuellement obus et les éme LL que Fe Ur de
sparanes, de ten, de dhamement de dé hsgecnent sde H
nuire dé matériaux 6 d'équipe, ais que Lez pates en fat om eue
par voie d'asseranes.

Bsadion des équipements et iastélarions spnartenaar on Conmracrcun

Leéquipemons € etais apparent au Contracleur ets pouce ess

s Corp dus Coins Pérnlers à un ru de
Hngation dci à couvrir Venrenen, les répazinns, largement et Les vices
néensaires aux Opéra Péroliéres, à culiliea que de 1e coûts a'exrétent pas
eux normalement pratiqués dans Is Répobiqne Haurique de Mauritanie pour ts.
prsvations similaires.

Evalsation des rantasies ranstérés

Tour mania uranshéré es enirapôus da Corlacteur dv de ses Suaiëles Affliées vu
drone Iguèlle des entités cena le Connmerur ou eus Snoiétée Afliéer
geo évalué con suit

ératmenf

Céanériel na (At VA) met
Len pour œout 6423) du CON

Le matériel meuf qu a ja 8
ini l'aile 3.2 c-desans,

D Héntaten han êtar

33

sr
Les Coûls Pétrtises de développement Ces emprants et rimes even Br soumis
à agrément de l'Adiminismor.

Daus le cas où ce finsetemont est an mprès de Gocirés Alias, les tu
dférets rémielos ne devra que exc Le lex noumdlement en v62ge au Les
marchés iameiers imiematonaux pour des prête de malus.

Mépenses générales ef administratives € truis généraux")

a Les ais génosx en Répoeligue Hétamique de Mauritanie sucéspandeut aux
rrrfements et tépanses du persan da Ceutracteue serai eu Réaulie
que de Maures Les Opéciong Pétraères, dat le temps de trait

rest pus dinateent assigné à esse alta que Le mods dent ee de

Renetioanement dan Bureau él et aminitat uen axes

en Bépabliqu Mamie de Maine diet aus Options

Pétrelièns,

bh Le Conan ajouren une some caisormble à lle de tels généeanx à
Véuaagee nécemaires à 1 mafia des Opitii Péralères eù supportés
mur le Contes et 328 Enoiétés Alliés, de tels monets céprésontane Le
vi service nee au Dés dendies Dpértious Fétrlier

Les montants pets seront des monts provisoires dublis s2r Lu base de
Lespérierse due Conti L ajusté aunvellement <a Evaclion des
rite ace anppos ans toutes eéder 18 Laits
sureause

Gi mar leve exchhe d'esploittionr
Risix ponr nt (2. Dates Car Parle re Frs géné,

Gi à come de lecini de Je premiere mtodatinn cultive
Saone ser famipour ets der Cofts
Prier host GE Fmaatiecs et fais généraux

Autres dépanses

“loue dépens esceunes par le Cantiscieur pour cost Le bone axfeutian des
Opéraions Pélriies autres que le dépenses céwvertes at réglées per les dispnsions

es du prësenr anse 2 de tte Anne 2, cf ates que le danse exclues
Pline confirment a dispositions de Cent

Mél en Der saute Le rèriel an bon eu de servi
encore wliiéuble dans sa destination prière sans 1éparafon: sofa quinze
pour eat (3846) du Car Net do mañtiel nou défini à Éclinen 2) cidess

mo dure marie

au bed eé fiat 7) rap matériel encore utliseble das sa
desiration prière, quais seulement après prntions 6: remine 2ù état
cinquante pt ét (SU) du Ci Net qu mére! ae délai À alinéa ie

D Mn

à en mars dt

Maréiel er marais dar Gui "D aprés Le mécel qué mea plus
“ia dns 34 déstination première 09 pue dauirs services: var -é
pou ee (SA 2e Pat Nr du mari eu Sud à afin a) ci

d Ferlerréun

Ierailes er robe dénat D repilent Je munie hoes Eusagé ei
Aréparable, prix cours de rébus

Prix di matériels et Gguipements abs par Le Coutraescur

d Les mire où égpépements acquis per c92é des entités condilains Le
Cénimeleus on paragés éntre eux #4 Raldré, Soon évalués suivant Lee
rip défi à ile 24 Eds

DO Le mile a
esaihnat Le Cou

piperents oçuis par dieu Hamel des aies
ir ou par es Fins Rare Éd au pris de ve
por, qu ne ser en mur Gus Hérieur au prix déterminé suivant es
prineiren définis à latte 2A eds

EL dome romrempandanen secan paniées an
Tételiens

nent der Cote

ARTICLE 4
AMORTISSEMENT DES IMMOUILISATIONS ET DEPENSES D'EXPLORATION

ai

Ammobitisitions

D'ou 3 déreenhnation du béndfiee met Imposble que Le Coninéteur raie de
Ftremle da ses Onérriom Perrot que Le Late de La Répablique Idaruique
dé Mauritsaie ta qe PA à Pate LT du Coëteat es immmoitsatlans réalisées par

Centre 2: nécessains aux Options Pétalières seront «mondcs sclen un
régie dames emens line

F3

Les taux marin d'amortissement sont adiqués dessous selon La éatéeie des
éromobilimtions concemées eL secoue npliqués à camper de l'nfe Civile durant
fsquelle Jess immobilisations sont réniisis, ou à cumpter de l'Année Chile au
cos de haute lesdites immobifisrions sont miss en servie: neural s €
mére Année exe pomrieur, pre ni Lempors pou Ja premisie danée Civile en

aeuon

Kane der rmitenions à amont Faux guvue: d'emorissement
Consuvetion fes sñ

Consrauerions démons + : 5

hatéel ee mobilier de Eure et de logement
Puits product
Lanipéms de prdietion et de ranspart
guipements de Prege

Canalsariars d'évacuaiion
Lgipemments annales
Lgipemets marines et
Aus immotussions

sa ses d'exploration

nes d'exrlunmion d'Hydiweaituies ensouves pr Le Conianteut sue de
de La République Lalique de Mauritanie, y uomaris naceinment le ais de
és seluniquer et réomysiques et Les
je Fe torngen prod, qui cer Le
serum versie enmme des charges dédheoles en totalité

sain a nouer 6e nmonfes sc nn régie
amartissomens EE par Le Caméra teur.

ARTICLE 8
JNVENTAIRES

84 Péripdieité
Le Contrpetenr tente un rien permanent a guancté een valeur de Lu le

ions nés pour les Opéeaiuns Fétliees et procèdena. à iéralles risoanables,
au roi er fs pa ao au venir phoques que equipe Vs Paris.

82 Noufeau

Las

en ee de Lntentian aeffecnue ur Inventaire phoque sera adressée
pére Cat a ol ue-vingt dix jou rar Le ceméxsiceent dudit
faremais, de von que le Gouvernement at des entres ein le Contraiour
ist rs represents à Les fi Lors Gt menti

Feformation

Au cas dù le Genet eu une enté codant Le Coriseutens ne se fai pis
raprégenter ler tu inventaire, Llle Parti du Paie actif ie par L
ac Le Cuir laque das iare four à elle Paris où Paries copie dodit

F3

Les taux marin d'amortissement sont adiqués dessous selon La éatéeie des
éromobilimtions concemées eL secoue npliqués à camper de l'nfe Civile durant
fsquelle Jess immobilisations sont réniisis, ou à cumpter de l'Année Chile au
cos de haute lesdites immobifisrions sont miss en servie: neural s €
mére Année exe pomrieur, pre ni Lempors pou Ja premisie danée Civile en

aeuon

Kane der rmitenions à amont Faux guvue: d'emorissement
Consuvetion fes sñ

Consrauerions démons + : 5

hatéel ee mobilier de Eure et de logement
Puits product
Lanipéms de prdietion et de ranspart
guipements de Prege

Canalsariars d'évacuaiion
Lgipemments annales
Lgipemets marines et
Aus immotussions

sa ses d'exploration

nes d'exrlunmion d'Hydiweaituies ensouves pr Le Conianteut sue de
de La République Lalique de Mauritanie, y uomaris naceinment le ais de
és seluniquer et réomysiques et Les
je Fe torngen prod, qui cer Le
serum versie enmme des charges dédheoles en totalité

sain a nouer 6e nmonfes sc nn régie
amartissomens EE par Le Caméra teur.

ARTICLE 8
JNVENTAIRES

84 Péripdieité
Le Contrpetenr tente un rien permanent a guancté een valeur de Lu le

ions nés pour les Opéeaiuns Fétliees et procèdena. à iéralles risoanables,
au roi er fs pa ao au venir phoques que equipe Vs Paris.

82 Noufeau

Las

en ee de Lntentian aeffecnue ur Inventaire phoque sera adressée
pére Cat a ol ue-vingt dix jou rar Le ceméxsiceent dudit
faremais, de von que le Gouvernement at des entres ein le Contraiour
ist rs represents à Les fi Lors Gt menti

Feformation

Au cas dù le Genet eu une enté codant Le Coriseutens ne se fai pis
raprégenter ler tu inventaire, Llle Parti du Paie actif ie par L
ac Le Cuir laque das iare four à elle Paris où Paries copie dodit

F3

Les taux marin d'amortissement sont adiqués dessous selon La éatéeie des
éromobilimtions concemées eL secoue npliqués à camper de l'nfe Civile durant
fsquelle Jess immobilisations sont réniisis, ou à cumpter de l'Année Chile au
cos de haute lesdites immobifisrions sont miss en servie: neural s €
mére Année exe pomrieur, pre ni Lempors pou Ja premisie danée Civile en

aeuon

Kane der rmitenions à amont Faux guvue: d'emorissement
Consuvetion fes sñ

Consrauerions démons + : 5

hatéel ee mobilier de Eure et de logement
Puits product
Lanipéms de prdietion et de ranspart
guipements de Prege

Canalsariars d'évacuaiion
Lgipemments annales
Lgipemets marines et
Aus immotussions

sa ses d'exploration

nes d'exrlunmion d'Hydiweaituies ensouves pr Le Conianteut sue de
de La République Lalique de Mauritanie, y uomaris naceinment le ais de
és seluniquer et réomysiques et Les
je Fe torngen prod, qui cer Le
serum versie enmme des charges dédheoles en totalité

sain a nouer 6e nmonfes sc nn régie
amartissomens EE par Le Caméra teur.

ARTICLE 8
JNVENTAIRES

84 Péripdieité
Le Contrpetenr tente un rien permanent a guancté een valeur de Lu le

ions nés pour les Opéeaiuns Fétliees et procèdena. à iéralles risoanables,
au roi er fs pa ao au venir phoques que equipe Vs Paris.

82 Noufeau

Las

en ee de Lntentian aeffecnue ur Inventaire phoque sera adressée
pére Cat a ol ue-vingt dix jou rar Le ceméxsiceent dudit
faremais, de von que le Gouvernement at des entres ein le Contraiour
ist rs represents à Les fi Lors Gt menti

Feformation

Au cas dù le Genet eu une enté codant Le Coriseutens ne se fai pis
raprégenter ler tu inventaire, Llle Parti du Paie actif ie par L
ac Le Cuir laque das iare four à elle Paris où Paries copie dodit

F3

Les taux marin d'amortissement sont adiqués dessous selon La éatéeie des
éromobilimtions concemées eL secoue npliqués à camper de l'nfe Civile durant
fsquelle Jess immobilisations sont réniisis, ou à cumpter de l'Année Chile au
cos de haute lesdites immobifisrions sont miss en servie: neural s €
mére Année exe pomrieur, pre ni Lempors pou Ja premisie danée Civile en

aeuon

Kane der rmitenions à amont Faux guvue: d'emorissement
Consuvetion fes sñ

Consrauerions démons + : 5

hatéel ee mobilier de Eure et de logement
Puits product
Lanipéms de prdietion et de ranspart
guipements de Prege

Canalsariars d'évacuaiion
Lgipemments annales
Lgipemets marines et
Aus immotussions

sa ses d'exploration

nes d'exrlunmion d'Hydiweaituies ensouves pr Le Conianteut sue de
de La République Lalique de Mauritanie, y uomaris naceinment le ais de
és seluniquer et réomysiques et Les
je Fe torngen prod, qui cer Le
serum versie enmme des charges dédheoles en totalité

sain a nouer 6e nmonfes sc nn régie
amartissomens EE par Le Caméra teur.

ARTICLE 8
JNVENTAIRES

84 Péripdieité
Le Contrpetenr tente un rien permanent a guancté een valeur de Lu le

ions nés pour les Opéeaiuns Fétliees et procèdena. à iéralles risoanables,
au roi er fs pa ao au venir phoques que equipe Vs Paris.

82 Noufeau

Las

en ee de Lntentian aeffecnue ur Inventaire phoque sera adressée
pére Cat a ol ue-vingt dix jou rar Le ceméxsiceent dudit
faremais, de von que le Gouvernement at des entres ein le Contraiour
ist rs represents à Les fi Lors Gt menti

Feformation

Au cas dù le Genet eu une enté codant Le Coriseutens ne se fai pis
raprégenter ler tu inventaire, Llle Parti du Paie actif ie par L
ac Le Cuir laque das iare four à elle Paris où Paries copie dodit

